Exhibit 10.2

 

DATED           14 March 2014

 

 

KOSMOS ENERGY FINANCE INTERNATIONAL
as Original Borrower

 

- and -

 

KOSMOS ENERGY OPERATING, KOSMOS ENERGY INTERNATIONAL, KOSMOS ENERGY DEVELOPMENT
and KOSMOS ENERGY GHANA HC
as Original Guarantors

 

- and -

 

KOSMOS ENERGY HOLDINGS
as Chargor

 

- and -

 

BNP PARIBAS
as Facility Agent

 

and

 

Security Agent

 

--------------------------------------------------------------------------------

 

DEED OF AMENDMENT AND RESTATEMENT
RELATING TO A USD 1.5 BILLION FACILITY AGREEMENT
DATED 28 MARCH 2011

 

--------------------------------------------------------------------------------

 

Slaughter and May
One Bunhill Row
London
EC1Y 8YY
(SRG/JKW)



--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

Page

 

 

1.

INTERPRETATION

3

 

 

 

2.

REQUISITE CONSENT

4

 

 

 

3.

EFFECTIVE DATE

4

 

 

 

4.

AMENDMENT AND RESTATEMENT

4

 

 

 

5.

SCHEDULE OF INSURANCES

5

 

 

 

6.

INTERCOMPANY LOAN AGREEMENT

5

 

 

 

7.

FACILITY CONTINUATION

5

 

 

 

8.

REPRESENTATIONS

5

 

 

 

9.

FEES AND EXPENSES

5

 

 

 

10.

CONDITIONS PRECEDENT

5

 

 

 

11.

MISCELLANEOUS

7

 

 

 

12.

EXECUTION AS A DEED

8

 

 

 

13.

GOVERNING LAW

9

 

 

 

SCHEDULE 1 AMENDED AND RESTATED FACILITY AGREEMENT

 

 

 

SCHEDULE 2 AMENDED AND RESTATED CHARGE OVER SHARES IN KEO

 

 

 

SCHEDULE 3 SCHEDULE OF INSURANCES

 

 

 

SCHEDULE 4 INTERCOMPANY LOAN AGREEMENT

 

 

 

SCHEDULE 5 ACCEPTING LENDERS AND TRANSFERRING LENDERS

 

 

 

SCHEDULE 6 FORM OF AMENDMENT TRANSFER CERTIFICATE

 

 

--------------------------------------------------------------------------------


 

DEED OF AMENDMENT AND RESTATEMENT

 

THIS DEED is dated

14 March 2014

 

 

AND MADE BY:

 

(1)           KOSMOS ENERGY FINANCE INTERNATIONAL a company incorporated under
the laws of the Cayman Islands with registered number 253656 and having its
registered office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square,
Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman Islands (the “Original
Borrower”);

 

(2)           KOSMOS ENERGY OPERATING a company incorporated under the laws of
the Cayman Islands with registered number 231417 and having its registered
office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue,
George Town, Grand Cayman KY1-1209, Cayman Islands (“KEO”);

 

(3)           KOSMOS ENERGY INTERNATIONAL a company incorporated under the laws
of the Cayman Islands with registered number 218274 and having its registered
office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue,
George Town, Grand Cayman KY1-1209, Cayman Islands;

 

(4)           KOSMOS ENERGY DEVELOPMENT a company incorporated under the laws of
the Cayman Islands with registered number 225879 and having its registered
office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue,
George Town, Grand Cayman KY1-1209, Cayman Islands;

 

(5)           KOSMOS ENERGY GHANA HC a company incorporated under the laws of
the Cayman Islands with registered number 135710 and having its registered
office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue,
George Town, Grand Cayman KY1-1209, Cayman Islands, together, the “Original
Guarantors”;

 

(6)           KOSMOS ENERGY HOLDINGS a company incorporated under the laws of
the Cayman Islands with registered number 133483 and having its registered
office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue,
George Town, Grand Cayman KY1-1209, Cayman Islands (the “Chargor”);

 

(6)           BNP PARIBAS in its capacity as agent of the Finance Parties under
the Facility Agreement (the “Facility Agent”); and

 

(7)           BNP PARIBAS in its capacity as agent of the Secured Parties on the
terms set out in the Intercreditor Agreement (the “Security Agent”).

 

WHEREAS:

 

(A)          The Original Borrower, Original Guarantors, Facility Agent and
Security Agent, amongst others, entered into a facility agreement dated 28
March 2011 (the “Facility Agreement”) and the Chargor, KEO and the Security
Agent entered into a Charge over

 

2

--------------------------------------------------------------------------------


 

Shares in KEO, each as amended and restated pursuant to a deed of amendment and
restatement dated 14 January 2014.

 

(B)          The parties hereto have agreed to amend the terms of certain of the
Finance Documents as set out in Clause 4 (Amendment and restatement) of this
Deed.

 

IT IS AGREED as follows:

 

1.            INTERPRETATION

 

1.1          Facility Agreement

 

(A)          Terms defined in the Facility Agreement have the same meaning in
this Deed, unless a contrary intention is stated.

 

(B)          The principles of construction set out in the Facility Agreement
shall have effect as if set out in this Deed.

 

1.2          Definitions

 

Each of the defined terms set out below and in the above list of parties and the
recitals to this Deed shall apply to this Deed.

 

“Accepting Lender” means each Lender listed in Part 1 of Schedule 5 who is
accepting a transfer of a participation in the Loan and a Commitment from a
Transferring Lender on the Effective Date in the amounts stated in Part 1 of
Schedule 5;

 

“Amendment Transfer Certificate” means a transfer certificate substantially in
the form set out in Schedule 6Schedule 6 and which the Facility Agent is
authorised to enter into for and on behalf of the relevant Transferring Lender
and Accepting Lender to effect the transfer with effect from the Effective Date
of the Transferred Participations;

 

“Effective Date” means the later of:

 

(A)          the date on which the Facility Agent notifies the Borrower and the
Lenders that it has received (or waived) all of the documents and other evidence
listed in Clause 10 (Conditions precedent) below; and

 

(B)          31 March 2014;

 

“Existing Facilities” means the Facility Agreement and the Revolving Credit
Facility Agreement;

 

“Fee Letter” means a fee letter between the Borrower and each Lender entered
into on or around the date of this Deed;

 

“RCF Deed of Amendment and Restatement” means the deed of amendment and
restatement relating to the Revolving Credit Facility Agreement entered into on
or around the date of this Deed;

 

3

--------------------------------------------------------------------------------


 

“Transferring Lender” means each Lender listed in Part 2 of Schedule 5 who is
transferring its participation in the Loan and its Commitment to an Accepting
Lender on the Effective Date in the amounts stated in Part 2 of Schedule 5; and

 

“Transferred Participations” means the participations in the Loan and the
Commitment to be transferred on the Effective Date by the Transferring Lenders
to the Accepting Lenders.

 

1.3          Scope and designation

 

This Deed is supplemental to and amends the Facility Agreement, the Charge over
Shares in KEO, the Schedule of Insurances and the Intercompany Loan Agreement
between KEFI and KEG.  In accordance with the Facility Agreement, the Original
Borrower and the Facility Agent designate this Deed as a Finance Document.

 

2.            REQUISITE CONSENT

 

The Facility Agent confirms that it has been authorised by the Lenders to enter
into this Deed as Facility Agent.

 

3.            EFFECTIVE DATE

 

(A)          Other than Clause 1 (Interpretation), Clause 3 (Effective Date),
Clause 11 (Miscellaneous), Clause 12 (Execution as a deed) and Clause 13
(Governing law), the provisions of this Deed shall be effective on and from the
Effective Date.  Clause 1 (Interpretation), Clause 3 (Effective Date), Clause 11
(Miscellaneous), Clause 12 (Execution as a deed) and Clause 13 (Governing law),
are effective on and from the date of this Deed.

 

(B)          The Facility Agent shall give notice to the “Facility Agent” under
the Revolving Credit Facility Agreement as soon as reasonably practicable
following satisfaction of all conditions precedent set out in Clause 10
(Conditions precedent) below, but for the condition at Clause 10(B).

 

4.            AMENDMENT AND RESTATEMENT

 

With effect from the Effective Date:

 

(A)          the Facility Agreement shall be amended to take the form set out in
Schedule 1 (Amended and Restated Facility Agreement) to this Deed, which
accordingly restates the Facility Agreement as amended by this Deed; and

 

(B)          the Charge over Shares in KEO shall be amended to take the form set
out in Schedule 2 (Amended and Restated Charge over Shares in KEO) to this Deed,
which accordingly restates the Charge over Shares in KEO as amended by this
Deed.

 

4

--------------------------------------------------------------------------------


 

5.            SCHEDULE OF INSURANCES

 

With effect from the Effective Date, the Schedule of Insurances shall be amended
to take the form set out in Schedule 3 (Schedule of Insurances) to this Deed.

 

6.            INTERCOMPANY LOAN AGREEMENT

 

With effect from the Effective Date, the Intercompany Loan Agreement between
KEFI and KEG shall be amended to take the form set out in Schedule 4
(Intercompany Loan Agreement) to this Deed.

 

7.            FACILITY CONTINUATION

 

(A)          The Facility Agreement, the Charge over Shares in KEO and any
documents executed or entered into pursuant thereto, where applicable as amended
and restated by this Deed, shall continue in full force and effect save as
expressly amended and restated pursuant to this Deed.

 

(B)          This Deed shall not prejudice or affect any liability of any
parties which may have arisen under the Finance Documents prior to the date of
this Deed or waive or modify any obligation thereunder to the extent that such
obligation was to be performed or observed at any time prior to the date of this
Deed.

 

8.            REPRESENTATIONS

 

Each Obligor makes the Repeating Representations to each Finance Party on the
date of this Deed and on the Effective Date, based on the facts and
circumstances existing at those times, and acknowledges that each Finance Party
has entered into this Deed in full reliance on those Repeating Representations.

 

9.            FEES AND EXPENSES

 

(A)          The Borrower will pay for the account of each Lender an amendment
fee in the amount and at the times agreed in a Fee Letter.

 

(B)          All out-of-pocket costs and expenses reasonably incurred by the
Finance Parties in relation to the negotiation and documentation of the
amendments to the Existing Facilities, including those relating to legal fees
(in accordance with the terms of appointment agreed to by KEL), will be for the
account of the “Borrower” under and as defined in the relevant Existing Facility
(provided that any Finance Party which is a party to more than one Existing
Facility will receive reimbursement under only one such agreement).

 

10.          CONDITIONS PRECEDENT

 

This Deed shall not be effective unless and until the Facility Agent has
received all of the documents and other evidence listed below in form and
substance satisfactory to the Facility Agent (acting reasonably), or their
delivery has otherwise been waived by the Facility Agent (acting on the
instructions of all Lenders).  The Facility Agent (acting

 

5

--------------------------------------------------------------------------------


 

reasonably) shall notify the Original Borrower and the Lenders promptly upon
being so satisfied and shall ensure that all Parties are notified of the amounts
required to be paid under paragraphs (H) and (I) below in due time to ensure
that all requisite payments can be made on the Effective Date.

 

(A)          Provision of this Deed, duly executed by each of the parties to it.

 

(B)          Receipt by the Facility Agent of confirmation of the occurrence of
the “Effective Date” under and as defined in the RCF Deed of Amendment and
Restatement, confirmed by the Borrower.

 

(C)          Provision of the Fee Letters, duly executed by each of the parties
to them.

 

(D)          Provision by each Obligor and the Chargor of copies of its
constitutional documents (or certification that the same have not changed since
last provided) and corporate resolutions authorising entry into and performance
of this Deed and all other documents and notices required in connection with
this Deed.

 

(E)           Provision by each Obligor and the Chargor of the specimen
signatures of the persons authorised to execute this Deed and all other
documents and notices required in connection with this Deed.

 

(F)           Receipt by the Facility Agent of appropriate legal opinions from
Maples and Calder, Clifford Chance LLP and Bentsi-Enchill, Letsa & Ankomah.

 

(G)          The Facility Agent shall have executed each Amendment Transfer
Certificate for and on behalf of each Accepting Lender and each Transferring
Lender effecting the transfer of the Transferred Participations on and with
effect from the Effective Date subject only to the payments required under
paragraphs (H) and (I) below having been made (and the Facility Agent shall,
when each condition in paragraphs (A) to (F) above has been satisfied, execute
each required Amendment Transfer Certificate).

 

(H)          The Accepting Lenders shall have paid to the Facility Agent for the
account of each Transferring Lender an amount which is, in aggregate, equal to
the aggregate amount of the Loans being transferred by the Transferring Lenders
to the Accepting Lenders on the Effective Date, and the Facility Agent shall
have paid an amount to each Transferring Lender equal to the amount of Loans
transferred by it.

 

(I)            Kosmos shall have paid to the Facility Agent for the account of
each Lender an amount which is, in aggregate, equal to the accrued interest as
payable as at the Effective Date pursuant to clause 11.3 (Payment of Interest)
of the Facility Agreement, and the Facility Agent shall have paid an amount to
each Lender equal to the amount of accrued interest under clause 11.3 (Payment
of Interest) of the Facility Agreement due to it.

 

6

--------------------------------------------------------------------------------


 

11.          MISCELLANEOUS

 

11.1        Construction

 

(A)          With effect from the Effective Date, references to the Facility
Agreement, however expressed, will be read and construed as references to the
Facility Agreement as amended and restated in the form set out in Schedule 1
(Amended and Restated Facility Agreement) to this Deed.

 

(B)          With effect from the Effective Date, references to the Charge over
Shares in KEO, however expressed, will be read and construed as references to
the Charge over Shares in KEO as amended and restated in the form set out in
Schedule 2 (Amended and Restated Charge over Shares in KEO) to this Deed.

 

(C)          With effect from the Effective Date, references to the Schedule of
Insurances, however expressed, will be read and construed as references to the
Schedule of Insurances as amended and restated in the form set out in Schedule 3
(Schedule of Insurances) to this Deed.

 

(D)          With effect from the Effective Date, references to the Intercompany
Loan Agreement between KEFI and KEG, however expressed, will be read and
construed as references to the Intercompany Loan Agreement between KEFI and KEG
as amended and restated in the form set out in Schedule 4 (Intercompany Loan
Agreement) to this Deed.

 

11.2        Incorporation of terms

 

The provisions of Clause 1.4(B) and (C) (Third Party Rights), Clause 36 (Costs
and Expenses), Clause 37 (Notices), Clause 40 (Partial Invalidity), Clause 41
(Remedies and waivers) and Clause 45 (Jurisdiction) of the Facility Agreement
shall be incorporated into this Deed as if set out in full in this Deed and as
if references in those Clauses to “this Agreement” or “the Finance Documents”
are references to this Deed.

 

11.3        Confirmation of Guarantees and Security

 

Each Obligor and the Chargor confirms for the benefit of the Finance Parties
that with effect from the date of this Deed:

 

(A)          subject to the terms of this Deed, the Facility Agreement, the
Charge over Shares in KEO, the Schedule of Insurances, the Intercompany Loan
Agreement between KEFI and KEG and the other Finance Documents will remain in
full force and effect, and:

 

(i)            the Facility Agreement and this Deed will be read and construed
as one document;

 

(ii)           the Charge over Shares in KEO and this Deed will be read and
construed as one document;

 

7

--------------------------------------------------------------------------------


 

(iii)          the Schedule of Insurances and this Deed will be read and
construed as one document; and

 

(iv)          the Intercompany Loan Agreement and this Deed will be read and
construed as one document;

 

(B)          the guarantee and indemnity obligations set out under Clause 25
(Guarantee and Indemnity) of the Facility Agreement (the “Guarantee and
Indemnity Obligations”) shall remain in full force and effect notwithstanding
the designation of any new document as a Finance Document or any additions,
amendments, novation, substitution, or supplements of or to the Finance
Documents and the imposition of any amended, new or more onerous obligations
under the Finance Documents in relation to any Obligor and that the Guarantee
and Indemnity Obligations extend to any new obligations assumed by any Obligor
under any amended or new Finance Documents; and

 

(C)          the Security Interests created by it pursuant to the Security
Documents to which it is a party shall:

 

(i)            remain in full force and effect notwithstanding the designation
of any new document as a Finance Document or any additions, amendments,
novation, substitution, or supplements of or to the Finance Documents and the
imposition of any amended, new or more onerous obligations under the Finance
Documents in relation to any Obligor including but not limited to the amendments
referred to in this Deed; and

 

(ii)           continue to secure its Secured Liabilities under the Finance
Documents as amended (including, but not limited to, under the Facility
Agreement, Charge over Shares in KEO and Intercompany Loan Agreement between
KEFI and KEG, as amended pursuant to this Deed).

 

11.4        Counterparts

 

(A)          This Deed may be executed in any number of counterparts, and by the
parties on separate counterparts, but shall not be effective until each party
has executed at least one counterpart.

 

(B)          Each counterpart shall constitute an original of this Deed, but all
the counterparts shall together constitute one and the same instrument.

 

12.          EXECUTION AS A DEED

 

Each of the parties intends this Deed to be a deed and confirms that it is
executed and delivered as a deed, notwithstanding the fact that any one or more
of the parties may only execute it under hand.

 

8

--------------------------------------------------------------------------------


 

13.          GOVERNING LAW

 

This Deed (and any non-contractual obligations arising out of it or in
connection with it) shall be governed by and interpreted in accordance with the
laws of England and Wales.

 

IN WITNESS of which this document has been signed by the Facility Agent on
behalf of the Finance Parties and the Security Agent on behalf of the Secured
Parties and executed as a deed by the Original Borrower, each Original Guarantor
and the Chargor and is delivered on the date stated at the beginning of this
Deed.

 

9

--------------------------------------------------------------------------------


 

SIGNATORIES

 

Original Borrower

 

EXECUTED as a DEED by KOSMOS ENERGY FINANCE INTERNATIONAL acting by Neal Shah
expressly authorised in accordance with a power of attorney dated in the
presence of:

)

 

)

 

)

 

)

 

)

 

 

)

Per:

/s/ Neal Shah

 

)

 

 

 

)

Title: Attorney-in-Fact

 

)

 

 

)

 

 

)

Name: Neal Shah

/s/ James Wyatt

 

)

 

Witness’s signature

 

 

 

 

 

 

 

Name:James Wyatt

 

 

 

 

 

 

 

 

 

 

 

Address: Slaughter and May

 

 

 

One Bunhill Row

 

 

 

London EC1Y 8YY

 

 

 

 

 

 

 

 

 

 

 

Occupation: Solicitor

 

 

 

 

10

--------------------------------------------------------------------------------


 

Original Guarantors

 

EXECUTED as a DEED by KOSMOS ENERGY OPERATING acting by Neal Shah expressly
authorised in accordance with a power of attorney dated in the presence of:

)

 

)

 

)

 

)

 

)

 

 

 

)

Per:

/s/ Neal Shah

 

)

 

 

 

)

Title: Attorney-in-Fact

 

)

 

 

)

 

 

)

Name: Neal Shah

/s/ James Wyatt

 

)

 

Witness’s signature

 

 

 

 

 

 

 

Name:James Wyatt

 

 

 

 

 

 

 

 

 

 

 

Address: Slaughter and May

 

 

 

One Bunhill Row

 

 

 

London EC1Y 8YY

 

 

 

 

 

 

 

 

 

 

 

Occupation: Solicitor

 

 

 

 

11

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by KOSMOS ENERGY INTERNATIONAL acting by Neal Shah expressly
authorised in accordance with a power of attorney dated in the presence of:

)

 

)

 

)

 

)

 

)

 

 

 

)

Per:

/s/ Neal Shah

 

)

 

 

 

)

Title: Attorney-in-Fact

 

)

 

 

)

 

 

)

Name: Neal Shah

/s/ James Wyatt

 

)

 

Witness’s signature

 

 

 

 

 

 

 

Name:James Wyatt

 

 

 

 

 

 

 

 

 

 

 

Address: Slaughter and May

 

 

 

One Bunhill Row

 

 

 

London EC1Y 8YY

 

 

 

 

 

 

 

 

 

 

 

Occupation: Solicitor

 

 

 

 

12

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by KOSMOS ENERGY DEVELOPMENT acting by Neal Shah expressly
authorised in accordance with a power of attorney dated in the presence of:

)

 

)

 

)

 

)

 

)

 

 

 

)

Per:

/s/ Neal Shah

 

)

 

 

 

)

Title: Attorney-in-Fact

 

)

 

 

)

 

 

)

Name: Neal Shah

/s/ James Wyatt

 

)

 

Witness’s signature

 

 

 

 

 

 

 

Name:James Wyatt

 

 

 

 

 

 

 

 

 

 

 

Address: Slaughter and May

 

 

 

One Bunhill Row

 

 

 

London EC1Y 8YY

 

 

 

 

 

 

 

 

 

 

 

Occupation: Solicitor

 

 

 

 

13

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by KOSMOS ENERGY GHANA HC acting by Neal Shah expressly
authorised in accordance with a power of attorney dated in the presence of:

)

 

)

 

)

 

)

 

)

 

 

 

)

Per:

/s/ Neal Shah

 

)

 

 

 

)

Title: Attorney-in-Fact

 

)

 

 

)

 

 

)

Name: Neal Shah

/s/ James Wyatt

 

)

 

Witness’s signature

 

 

 

 

 

 

 

Name:James Wyatt

 

 

 

 

 

 

 

 

 

 

 

Address: Slaughter and May

 

 

 

One Bunhill Row

 

 

 

London EC1Y 8YY

 

 

 

 

 

 

 

 

 

 

 

Occupation: Solicitor

 

 

 

 

14

--------------------------------------------------------------------------------


 

Chargor:

 

EXECUTED as a DEED by KOSMOS ENERGY HOLDINGS acting by Neal Shah expressly
authorised in accordance with a power of attorney dated in the presence of:

)

 

)

 

)

 

)

 

)

 

 

 

)

Per:

/s/ Neal Shah

 

)

 

 

 

)

Title: Attorney-in-Fact

 

)

 

 

)

 

 

)

Name: Neal Shah

/s/ James Wyatt

 

)

 

Witness’s signature

 

 

 

 

 

 

 

Name:James Wyatt

 

 

 

 

 

 

 

 

 

 

 

Address: Slaughter and May

 

 

 

One Bunhill Row

 

 

 

London EC1Y 8YY

 

 

 

 

 

 

 

 

 

 

 

Occupation: Solicitor

 

 

 

 

 

Contact details:

 

Address:                                               P.O. Box 32322
4th Floor, Century Yard,
Cricket Square, Elgin Avenue
George Town
Grand Cayman KY1-1209, Cayman Islands

 

Fax:                                                                      +1
(345) 946 4090

Attention:                                        Andrew Johnson

 

Copy:                                                              c/o Kosmos
Energy LLC
8176 Park Lane
Suite 500
Dallas
Texas 75231
USA

 

Fax:                                                                      +1
(214) 445 9705

Attention:                                        Jason Doughty

 

15

--------------------------------------------------------------------------------


 

Facility Agent and Security Agent

 

 

Executed as a Deed by BNP PARIBAS acting by its duly appointed attorneys in the
presence of:

)

Per:

/s/ Alexandre Pignolet de Fresne

)

 

 

)

Title: Senior Agency Officer

)

 

)

Name: Alexandre Pignolet de Fresne

 

)

 

 

 

)

Per:

/s/ Fabienne Delorme

 

)

 

 

 

Title: Senior Agency Manager

 

 

 

 

 

Name: Fabienne Delorme

 

 

 

 

 

 

Witness’s Signature

/s/ Bitar Lime

 

 

 

 

 

(Name) Bitar Lime

 

 

 

 

 

(Address) 16 Rue de Hanovre 75078 Paris

 

 

 

 

 

(Occupation)

 

 

 

 

 

 

Witness’s Signature:

/s/ Josse Xaviere

 

 

 

 

 

(Name) Josse Xaviere

 

 

 

 

 

(Address) 16 Rue de Hanovre 75078 Paris

 

 

 

 

 

(Occupation)

 

Contact details

 

Address:                                              BNP Paribas
16 rue de Hanovre
75078 Paris Cedex 2
France

 

Fax number:                       +33 1 42 98 49 25

Attention:                                        Alexandra Arhab

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 1
AMENDED AND RESTATED FACILITY AGREEMENT

 

--------------------------------------------------------------------------------


 

KOSMOS ENERGY FINANCE INTERNATIONAL
as Original Borrower

 

- and -

 

KOSMOS ENERGY OPERATING, KOSMOS ENERGY INTERNATIONAL, KOSMOS ENERGY DEVELOPMENT
and KOSMOS ENERGY GHANA HC
as Guarantors

 

- and -

 

ABSA CORPORATE AND INVESTMENT BANK (A DIVISION OF ABSA BANK LIMITED), BNP
PARIBAS, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, HSBC BANK PLC, SOCIETE
GENERALE, LONDON BRANCH AND STANDARD CHARTERED BANK
as Mandated Lead Arrangers and Underwriters

 

- and -

 

THE FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 2
as Original Lenders

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

FACILITY AGREEMENT

 

--------------------------------------------------------------------------------

 

Slaughter and May
One Bunhill Row
London
EC1Y 8YY
(SRG/JKW)



--------------------------------------------------------------------------------


 

Contents

 

 

 

 

 

Page

 

 

 

 

PART 1 INTERPRETATION

 

4

 

 

 

 

1.

Definitions and Interpretation

 

4

 

 

 

 

PART 2 CONDITIONS PRECEDENT

 

49

 

 

 

 

2.

Conditions Precedent

 

49

 

 

 

 

PART 3 OPERATION OF THE FACILITY

 

51

 

 

 

 

3.

The Facility

 

51

 

 

 

 

4.

Finance Parties’ Rights and Obligations

 

52

 

 

 

 

5.

Purpose

 

52

 

 

 

 

6.

Utilisation

 

53

 

 

 

 

7.

Letters of Credit — Utilisation

 

54

 

 

 

 

8.

Letters of Credit — General Provisions

 

59

 

 

 

 

PART 4 PAYMENTS, CANCELLATION, INTEREST AND FEES

 

66

 

 

 

 

9.

Repayment

 

66

 

 

 

 

10.

Prepayment and Cancellation

 

66

 

 

 

 

11.

Interest

 

72

 

 

 

 

12.

Interest Periods

 

74

 

 

 

 

13.

Changes to the Calculation of Interest

 

75

 

 

 

 

14.

Fees

 

77

 

 

 

 

PART 5 TAXES, INCREASED COSTS AND INDEMNITIES

 

79

 

 

 

 

15.

Tax Gross Up and Indemnities

 

79

 

 

 

 

16.

Increased Costs

 

82

 

 

 

 

17.

Other Indemnities

 

83

 

 

 

 

18.

Mitigation by the Lenders

 

85

 

 

 

 

PART 6 FORECASTS AND CALCULATIONS AND BORROWING BASE AMOUNT

 

86

 

 

 

 

19.

Forecasts and Calculations

 

86

 

 

 

 

PART 7 BANKS ACCOUNTS, CASH MANAGEMENT AND RESERVE EQUITY

 

93

 

 

 

 

20.

Bank Accounts and Cash Management

 

93

 

 

 

 

21.

Operation of the Offshore Proceeds Accounts

 

96

 

 

 

 

22.

Debt Service Reserve Account

 

98

 

 

 

 

23.

Authorised Investments

 

99

 

--------------------------------------------------------------------------------


 

PART 8 FINANCIAL AND PROJECT INFORMATION

 

102

 

 

 

 

24.

Information Undertakings

 

102

 

 

 

 

PART 9 GUARANTEE

 

111

 

 

 

 

25.

Guarantee and Indemnity

 

111

 

 

 

 

PART 10 REPRESENTATIONS, COVENANTS, EVENTS OF DEFAULT

 

114

 

 

 

 

26.

Representations

 

114

 

 

 

 

27.

Financial Covenants

 

118

 

 

 

 

28.

General Undertakings

 

118

 

 

 

 

29.

Events of Default

 

130

 

 

 

 

PART 11 CHANGES TO LENDERS AND OBLIGORS AND ROLES

 

137

 

 

 

 

30.

Changes to the Lenders

 

137

 

 

 

 

31.

Changes to the Obligors

 

142

 

 

 

 

32.

Role of the Agents and the Arranger

 

143

 

 

 

 

33.

Consultants

 

151

 

 

 

 

PART 12 ADMINISTRATION, COSTS AND EXPENSES

 

153

 

 

 

 

34.

Payment Mechanics

 

153

 

 

 

 

35.

Set-Off

 

156

 

 

 

 

36.

Costs and Expenses

 

156

 

 

 

 

37.

Notices

 

157

 

 

 

 

38.

Calculations and Certificates

 

159

 

 

 

 

39.

Disclosure to numbering service providers

 

160

 

 

 

 

40.

Partial Invalidity

 

161

 

 

 

 

41.

Remedies and Waivers

 

161

 

 

 

 

42.

Amendments and Waivers

 

161

 

 

 

 

43.

Counterparts

 

164

 

 

 

 

PART 13 GOVERNING LAW AND ENFORCEMENT

 

165

 

 

 

 

44.

Governing Law

 

165

 

 

 

 

45.

Jurisdiction

 

165

 

 

 

 

46.

Service of Process

 

165

 

 

 

 

Schedule 1 The Initial Obligors

 

167

 

 

 

 

Schedule 2 The Original Lenders

 

168

 

 

 

 

Schedule 3 Conditions Precedent

 

170

 

 

 

 

Part I Conditions Precedent To first Utilisation

 

170

 

2

--------------------------------------------------------------------------------


 

Part II Conditions Precedent Required to be Delivered by an Additional Obligor

 

173

 

 

 

 

Schedule 4 Utilisation Requests

 

174

 

 

 

 

Part I Loans

 

174

 

 

 

 

Part II Letters of Credit

 

176

 

 

 

 

Schedule 5 Amortisation Schedule

 

177

 

 

 

 

Schedule 6 Mandatory Cost Formulae

 

178

 

 

 

 

Schedule 7 Form of Transfer Certificate

 

181

 

 

 

 

Schedule 8 INTENTIONALLY LEFT BLANK

 

183

 

 

 

 

Schedule 9 Form of Accession Letter

 

184

 

 

 

 

Schedule 10 Form of Resignation Letter

 

185

 

 

 

 

Schedule 11 Form of Compliance Certificate

 

186

 

 

 

 

Schedule 12 Form of Letter of Credit

 

188

 

 

 

 

Schedule 13 Form of Confidentiality Undertaking

 

191

 

 

 

 

Schedule 14 Form of Deed of Subordination

 

196

 

 

 

 

Schedule 15

 

211

 

 

 

 

Part I Form of Sources and Uses Statement

 

211

 

 

 

 

Part II Form of Liquidity Statement

 

213

 

 

 

 

Schedule 16 (Copy of ORGL LC)

 

215

 

3

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 28 March 2011, as amended on 14 February 2012, 27
April 2012, 25 June 2012 and 3 April 2013 and amended and restated on 23
November 2012 and 14 January, 2014 and as further amended and restated on [·],
and made between:

 

(1)                                KOSMOS ENERGY FINANCE INTERNATIONAL a company
incorporated under the laws of the Cayman Islands with registered number 253656
and having its registered office at P.O. Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman Islands
(the “Original Borrower” or “KEFI”);

 

(2)                                KOSMOS ENERGY OPERATING a company
incorporated under the laws of the Cayman Islands with registered number 231417
and having its registered office at P.O. Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman Islands
(“KEO”);

 

(3)                                KOSMOS ENERGY INTERNATIONAL a company
incorporated under the laws of the Cayman Islands with registered number 218274
and having its registered office at P.O. Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman Islands
(“KEI”);

 

(4)                                KOSMOS ENERGY DEVELOPMENT a company
incorporated under the laws of the Cayman Islands with registered number 225879
and having its registered office at P.O. Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman Islands
(“KED”);

 

(5)                                KOSMOS ENERGY GHANA HC a company incorporated
under the laws of the Cayman Islands with registered number 135710 and having
its registered office at P.O. Box 32322, 4th Floor, Century Yard, Cricket
Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman Islands
(“KEG”);

 

(6)                                ABSA CORPORATE AND INVESTMENT BANK (A
DIVISION OF ABSA BANK LIMITED), BNP PARIBAS, CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, HSBC BANK PLC, SOCIETE GENERALE LONDON BRANCH AND STANDARD
CHARTERED BANK as mandated lead arrangers of the Facility (each a “Mandated Lead
Arranger” and together, the “Mandated Lead Arrangers”);

 

(7)                                ABSA CORPORATE AND INVESTMENT BANK (A
DIVISION OF ABSA BANK LIMITED), BNP PARIBAS, CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, HSBC BANK PLC, SOCIETE GENERALE LONDON BRANCH AND STANDARD
CHARTERED BANK as underwriters of the Facility (each an “Underwriter” and
together, the “Underwriters”);

 

(8)                                THE FINANCIAL INSTITUTIONS listed in Schedule
2 as lenders (the “Original Lenders”);

 

(9)                                SOCIETE GENERALE, LONDON BRANCH (as the
“Technical Bank”);

 

(10)                         SOCIETE GENERALE, LONDON BRANCH (as the “Modelling
Bank”);

 

(11)                         HSBC BANK PLC as the documentation bank (the
“Documentation Bank”);

 

1

--------------------------------------------------------------------------------


 

(12)                         STANDARD CHARTERED BANK as onshore account bank on
the terms and conditions set out in the KEG Onshore Project Accounts Agreement
(the “Onshore Account Bank”);

 

(13)                         HSBC BANK PLC as offshore account bank on the terms
and conditions set out in the KEG Offshore Project Accounts Agreement and the
Borrower Offshore Project Accounts Agreement (the “Offshore Account Bank”);

 

(14)                         BNP PARIBAS as agent of the Finance Parties under
this Agreement (the “Facility Agent”);

 

(15)                         BNP PARIBAS in its capacity as Security Agent for
the Secured Parties on the terms and conditions set out in the Intercreditor
Agreement (the “Security Agent” which expression includes its successors in
title and assigns or any person appointed as an additional trustee for the
purpose of and in accordance with the Intercreditor Agreement); and

 

(16)                         BNP PARIBAS as the intercreditor agent (the
“Intercreditor Agent”).

 

2

--------------------------------------------------------------------------------


 

INTRODUCTION

 

(1)                              The Original Lenders have agreed to provide a
secured, revolving and amortising loan and letter of credit facility for loans
of up to USD 1.5 billion.

 

(2)                              The parties have agreed to enter into this
Agreement for the purpose of setting out the provisions on which such facility
will be provided.

 

3

--------------------------------------------------------------------------------

 


 

PART 1
INTERPRETATION

 

1.                                     Definitions and Interpretation

 

1.1                              Definitions

 

Each of the defined terms and interpretative provisions set out below and in the
above list of parties to this Agreement shall apply to this Agreement and each
Finance Document, unless an express contrary intention appears in that Finance
Document.

 

“1992 ISDA Master Agreement” means the Master Agreement (Multicurrency Cross
Border) as published by the International Swaps and Derivatives
Association, Inc.

 

“2002 ISDA Master Agreement” means the 2002 Master Agreement as published by the
International Swaps and Derivatives Association, Inc.

 

“Accession Letter” means a document substantially in the form set out in
Schedule 9 Form of Accession Letter (Form of Accession Letter) of this
Agreement.

 

“Account Bank” means, as the context so requires, either the Onshore Account
Bank, the Offshore Account Bank, or both of them.

 

“Accounting Reference Date” means 31 December of each year.

 

“Action Plan” means the plan agreed between the Borrower and the IFC, a copy of
which is attached hereto as Appendix 4 (Action Plan) to the IFC Facility
Agreement, setting out specific social and environmental measures to be
undertaken to enable compliance with the Performance Standards, as such Action
Plan may be amended or supplemented from time to time in accordance with this
Agreement.

 

“Additional Borrower” means a company which accedes to the terms of this
Agreement as an additional borrower in accordance with clause 31 (Changes to the
Obligors) of this Agreement.

 

“Additional Cost Rate” has the meaning given to that term in Schedule 6
(Mandatory Cost Formulae) of this Agreement.

 

“Additional Debt” means, in relation to any debt, any money, debt or liability
due, owing or incurred under or in connection with:

 

(A)                             any refinancing, deferral, novation or extension
of that debt;

 

(B)                             any further advance which may be made under any
document, agreement or instrument supplemental to any relevant Finance Document
together with any related interest, fees and costs;

 

(C)                             any claim for damages or restitution in the
event of rescission of that debt or otherwise in connection with any relevant
Finance Document;

 

4

--------------------------------------------------------------------------------


 

(D)                             any claim against Kosmos flowing from any
recovery by Kosmos or any liquidator, receiver, administrator, administrative
receiver, compulsory manager or other similar officer of a payment or discharge
in respect of that debt on the grounds of preference or otherwise; and

 

(E)                              any amount (such as post-insolvency interest)
which would be included in any of the above but for any discharge,
non-provability, unenforceability or non-allowability of the same in any
insolvency or other proceedings.

 

“Additional Guarantor” means a company which accedes to the terms of this
Agreement as an additional guarantor in accordance with clause 31 (Changes to
the Obligors) of this Agreement.

 

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

 

“Additional Oil Entitlement” shall have the meaning given to that term in the
relevant Petroleum Agreement.

 

“Affected Administrative Party” has the meaning given to that term in
clause 32.12 (Replacement of Administrative Parties) of this Agreement.

 

“Affiliate” means, in relation to any person, a subsidiary of that person or a
holding company of that person or any other subsidiary of that holding company.

 

“Agent” means each of the Facility Agent, the Security Agent, the Intercreditor
Agent, the Technical Bank and the Modelling Bank and “Agents” shall be construed
accordingly.

 

“Aggregate Resource Bridge Amount” has the meaning given to that term in clause
19.5(B).

 

“Agreed Form” means in a form agreed between the Borrower (and/or KEG) and the
Facility Agent.

 

“Agreed Insurances” means the insurances to be implemented and maintained by the
Obligors in accordance with the Schedule of Insurances, to be formulated in
consultation with the Insurance Consultant, but excluding any insurances to the
extent that the cover to be maintained is not available on reasonable commercial
terms or no longer reflects insurance which would be implemented and maintained
in accordance with good oil industry practice or ceases to be generally
available in the market and provided that a maximum aggregate of up to
30 per cent. of reinsurance may be effected through a self-insurance programmes
of the Obligors (such self-insurance being captive insurance and excluding
non-insurance).

 

“Agreement” means this facility agreement as amended pursuant to the Deed of
Transfer and Amendment and as amended, supplemented or otherwise varied from
time to time.

 

“Amendment Notice Period” has the meaning given to that term in clause 32.18
(Accession to the KEFI Intercreditor Agreement) of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Amortisation Schedule” means the amortisation schedule set out in Schedule 5
(Amortisation Schedule) of this Agreement, as amended, supplemented or replaced
from time to time.

 

“Approved Accounting Principles” means US generally accepted accounting
principles to the extent applicable to the relevant financial statements.

 

“Approved Auditor” means any one of Deloitte LLP, Ernst & Young, PriceWaterhouse
Coopers LLP or such other internationally recognised auditor as the Majority
Lenders may approve from time to time (acting reasonably).

 

“Approved Development” means any Petroleum Asset in which an Obligor has an
interest and which the Majority Lenders have agreed (acting reasonably) shall be
a Borrowing Base Asset.

 

“Assignments” means the KEG Offshore Security Assignment, the KEG Onshore
Security Assignment and the Assignment of Reinsurance Rights, together with any
other Security Document entered into after the Signing Date which may give rise
to a liability to pay stamp duty, documentary taxes or any other similar tax,
charge or impost.

 

“Assignment of Reinsurance Rights” means the deed of insurance and reinsurance
assignment to be entered into in accordance with the terms of this Agreement,
between the insurers, the Security Agent and KEG.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Authorised Investment” means, at any time (subject to such being available),
any of the following:

 

(A)                             a US Dollar denominated institutional money
market fund with at least USD 1 billion of funds and an average rate of maturity
not exceeding one year;

 

(B)                             a US Dollar denominated freely negotiable and
marketable bond, treasury bill or debt security of a remaining maturity not
exceeding one year issued by the United States of America or any agency or
instrumentality thereof, or by any other sovereign government with a long-term
credit rating of at least A2 by Moody’s or A by Standard & Poor’s at such time;

 

(C)                             a US Dollar denominated time deposit (of an
original maturity not exceeding six months) made in London or New York or any
other place agreed between the Borrower and the Facility Agent with a bank
authorised to carry on business there whose long-term debt securities are, at
such time, rated at least A2 by Moody’s or A by Standard & Poor’s;

 

(D)                             a US Dollar denominated instrument with a
maturity of less than one year which has a short-term rating at such time of at
least P1 by Moody’s or A1 by Standard & Poor’s or instruments with a maturity of
less than one year issued by, or guaranteed by, entities whose short-term
securities are rated at such time at least P1 by Moody’s or A1 by Standard &
Poor’s; or

 

6

--------------------------------------------------------------------------------


 

(E)                              any other investment agreed between the
Facility Agent and the Borrower.

 

“Authorised Signatory” means, in relation to a company or other legal person:

 

(A)                             one or more directors who are duly authorised
whether singly or jointly, to act to bind that company or other legal person; or

 

(B)                             a person or persons duly authorised by that
company or other legal person to act to bind that company or other legal person.

 

“Authority” means any governmental, provincial or local government, department,
authority, court, tribunal or other judicial or regulatory body, instrumentality
or agency in any of the countries where the Borrower operates its business.

 

“Availability Period” means the availability period in respect of the Facility
as determined in accordance with clause 6.1 (Availability Period) of this
Agreement.

 

“Available Commitment” means, at any time, a Lender’s Commitment minus:

 

(A)                             the amount of its participation in any
outstanding Loans; and

 

(B)                             in relation to any proposed Utilisation, the
amount of its participation in any Loans that are due to be made on or before
the proposed Utilisation Date,

 

other than that Lender’s participation in any Loans that are due to be repaid or
prepaid on or before expiry of the Availability Period or all or a part of any
Letters of Credit that have been cash collateralised by the Borrower depositing
funds into the LC Cash Collateral Account.

 

“Base Currency” has the meaning given to it in clause 34.7 (Currency of
account).

 

“Basel II” has the meaning given to it in clause 16.3 (Exceptions).

 

“Basel III” means the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010.

 

“BBA Cure Period” has the meaning given to it in paragraph (A)(i) of clause 10.3
(Aggregate outstandings exceed the Borrowing Base Amount) of this Agreement.

 

“Borrower” means the Original Borrower or any Additional Borrower unless it has
ceased to be a Borrower in accordance with clause 31 (Changes to the Obligors).

 

“Borrower Insurance Proceeds Account” means an account designated “Borrower —
Insurance Proceeds Account” established by the Original Borrower with the
Offshore Account Bank in London pursuant to clause 20 (Bank Accounts and Cash
Management) of this Agreement which is secured in favour of the Secured Parties.

 

7

--------------------------------------------------------------------------------


 

“Borrower Offshore Proceeds Account” means an account designated “Borrower —
Offshore” established by the Original Borrower with the Account Bank in London
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement
which is secured in favour of the Secured Parties.

 

“Borrower Offshore Project Accounts Agreement” means the offshore project
accounts agreement, dated on or about the date of this Agreement, between the
Original Borrower, the Offshore Account Bank, the Facility Agent and the
Security Agent.

 

“Borrower Offshore Security Assignment” means the English law security
assignment and debenture, dated on or about the date of this Agreement,
between the Original Borrower and the Security Agent.

 

“Borrowing Base Amount” means the amount determined on a Forecast Date in
accordance with clause 19.6 (Calculation of Borrowing Base Amount) of this
Agreement.

 

“Borrowing Base Assets” means KEG’s interest in, and all rights in respect of,
Jubilee Field Phase 1, Jubilee Field Phase 1A and (subject to
clause 19.1(F) (Forecast Procedures)) any other Ghana Block Asset, including the
Entitlement to all Unit Substances, and the assets in any Permitted Acquisition
or Approved Development (which can be either Developed Assets or Developing
Assets) and which (but without prejudice to any other provision of this
Agreement) KEFI elects to include as a “Borrowing Base Asset”.  In determining
the reserves attributable to the Jubilee Field Phase 1, Jubilee Field Phase 1A
and any Developed Assets, such determination shall take account of the proved
and probable (2P) reserves, and in respect of Developing Assets, shall take
account of proved (1P) reserves only.

 

“Break Costs” means the amount (if any) by which:

 

(A)                            the interest which a Lender should have received
for the period from the date of receipt of all or any part of its participation
in a Loan or Unpaid Sum to the last day of the current Interest Period in
respect of that Loan or Unpaid Sum, had the principal amount or Unpaid Sum
received been paid on the last day of that Interest Period;

 

exceeds:

 

(B)                             the amount which that Lender would be able to
obtain by placing an amount equal to the total sum received by it on deposit
with a leading bank in the London interbank market for a period starting on the
date of receipt or recovery and ending on the last day of the current Interest
Period.

 

The calculation of interest for the purposes of paragraph (A) shall exclude an
amount equal to the Margin for the period referred to in that paragraph where
Kosmos prepays a Loan in any of the following circumstances:

 

8

--------------------------------------------------------------------------------


 

(1)                               under clause 10.1 (General) of this Agreement
or if clause 10.10 (Right of repayment and cancellation in relation to a single
Lender) of this Agreement applies; or

 

(2)                               a Market Disruption Event has occurred in
relation to that Loan and no substitute basis for determining the rate of
interest has been agreed.

 

“Brent Forward Curve” means a Dated Brent Crude Oil forward curve for the
relevant period as quoted by Platts, or such other internationally recognised
quotation service as agreed between the Borrower and the Technical Bank (acting
reasonably).

 

“Business Day” means a day (other than a Saturday or Sunday) when banks are open
for business in London, Paris and New York.

 

“Cameroon Block Assets” means all activities, assets and developments in the
Kombe-Nsepe Permit area and the Ndian River Block (including exploration), as
such areas are described in the relevant Project Agreements set out below.

 

“Cameroon Blocks” means all of the blocks in the Kombe-Nsepe Permit area and the
Ndian River Block, as such areas are described in the relevant Project
Agreements set out below.

 

“CAO” means Compliance Advisor Ombudsman, the independent accountability
mechanism for IFC that impartially responds to environmental and social concerns
of affected communities and aims to enhance outcomes.

 

“Cash Waterfall” means the order of priority for application of amounts
withdrawn from the Offshore Proceeds Accounts and the Onshore Working Capital
Accounts as set out in clause 21.2 (Withdrawals — No Default Outstanding) of
this Agreement.

 

“Change of Control” has the meaning given to that term in clause 10.6 (Change of
Control) of this Agreement.

 

“Charge over Shares in KED” means the charge over shares in KED dated on or
about the date of this Agreement between KEI and the Security Agent.

 

“Charge over Shares in KEG” means the charge over shares in KEG dated on or
about the date of this Agreement between KED and the Security Agent.

 

“Charge over Shares in KEH” means the charge over shares in KEH between KEL and
the “Security and Intercreditor Agent”, as defined in the Revolving Credit
Facility Agreement.

 

“Charge over Shares in KEI” means the charge over shares in KEI dated on or
about the date of this Agreement between KEO and the Security Agent.

 

“Charge over Shares in KEO” means the limited recourse charge over shares in KEO
dated on or about the date of this Agreement between KEH as chargor, KEO and the
Security Agent.

 

9

--------------------------------------------------------------------------------


 

“Charge over Shares in the Original Borrower” means the limited recourse charge
over shares in the Original Borrower dated on or about the date of this
Agreement between KEI as chargor, the Original Borrower and the Security Agent.

 

“Charges over Shares” means the Charge over Shares in KED, the Charge over
Shares in KEG, the Charge over Shares in KEI, the Charge over Shares in KEO and
the Charge over Shares in the Original Borrower.

 

“Code” means the US Internal Revenue Code of 1986.

 

“Commitment” means:

 

(A)                               in relation to an Original Lender, the amount
set opposite its name under the heading “Commitment” in Schedule 2 of this
Agreement and the amount of any other Commitment transferred to it;

 

(B)          in relation to IFC, the IFC Facility Commitment;

 

(C)          in relation to any other Lender, the amount of any Commitment
transferred to it,

 

to the extent not cancelled, reduced or transferred by it (including pursuant to
clause 6.1 (Availability Period).

 

“Completion” means, in respect of a Developing Asset, the date on which the
applicable Completion Test has been satisfied (as determined by the Technical
Bank acting reasonably).

 

“Completion Test” means, in respect of a Developing Asset, the tests as agreed
between the Original Borrower and the Technical Bank (acting reasonably) and
approved by the Majority Lenders (acting reasonably) which must be completed to
show that such asset should reasonably be considered to be a commercially
producing asset (being substantially equivalent to the date of commencement of
commercial production under applicable Project Agreements) in order for a
Developing Asset to be included in the Borrowing Base Assets as a Developed
Asset.

 

“Compliance Certificate” means a certificate, substantially in the form set out
in Schedule 11 (Form of Compliance Certificate) of this Agreement

 

“Conditions Precedent” means the conditions precedent to initial utilisation of
the Facility as set out in Part I of Schedule 3 (Conditions Precedent) of this
Agreement.

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form of Schedule 13 (Form of Confidentiality Undertaking) of this
Agreement or in any other form agreed between Kosmos and the Mandated Lead
Arrangers.

 

“Consolidated Cash and Cash Equivalents” means, in relation to the KEL Group, at
any time:

 

(A)                             cash in hand or on deposit including, for the
avoidance of doubt, restricted cash;

 

10

--------------------------------------------------------------------------------


 

(B)                             any investment in a liquidity fund, provided
that such investment is capable of being withdrawn in cash on not more than 5
Business Days’ notice;

 

(C)                             certificates of deposit, maturing within one
year after the relevant date of calculation;

 

(D)                             any investment in marketable obligations in
Sterling, US Dollar or Euro having not more than three months to final maturity
issued or guaranteed with a rating of A- or above by Standard and Poor’s (or its
equivalent by Moody’s);

 

(E)                              any other instrument, security or investment
approved in writing by the Majority Lenders.

 

“Consolidated Total Borrowings” means, in relation to the KEL Group, at any time
the aggregate of the following:

 

(A)          the outstanding principal amount of any Financial Indebtedness
incurred;

 

(B)                             any fixed or minimum premium payable on the
repayment or redemption of any instrument referred to in paragraph (A) above;
and

 

(C)                             the outstanding principal amount of any
indebtedness arising in connection with any other transaction (including any
forward sale or purchase agreement) which has the commercial effect of a
borrowing,

 

including any interest, fees and expenses treated as capitalised under
applicable Approved Accounting Principles but without double-counting and, for
the avoidance of doubt, excluding any such amount or indebtedness owed by one
member of the KEL Group to another member of the KEL Group.

 

“Consolidated Total Net Borrowings” means, for any Measurement Period,
Consolidated Total Borrowings less Consolidated Cash and Cash Equivalents each
as at the last day of that Measurement Period.

 

“Consultants” means the Technical Consultant, Environmental Consultant, the
Reserves Consultant and the Insurance Consultant.

 

“Contract Area” shall have the meaning given to that term in the WCTP PA or the
DWT PA, as appropriate, or in any new petroleum agreements in Ghana applying to
any part of such areas.

 

“Contractor” means the contractor under the WCTP PA and the DWT PA respectively
from time to time.

 

“Convertible Currency” means any freely convertible and transferable currency.

 

“Crude Oil” shall have the meaning given to that term in the UUOA.

 

“DCR” means the debt cover ratio calculated pursuant to
clause 27(B)(i) (Financial Covenants).

 

11

--------------------------------------------------------------------------------


 

“Debt Service Reserve Account” or “DSRA” means an account designated “Kosmos -
DSRA” established by the Original Borrower in respect of the Facility with the
Account Bank in London pursuant to clause 20 (Bank Accounts and Cash Management)
of this Agreement which is secured in favour of the Secured Parties.

 

“Deed of Acknowledgment and Release” means the Deed of Acknowledgment and
Release between KEH, KEI, KED, KEFI, KEG and KEO.

 

“Deed of Amendment and Restatement” means the deed of amendment and restatement
entered into by the Original Borrower, the Original Guarantors and the Facility
Agent and Security Agent in relation to the third amendment and restatement of
this Agreement.

 

“Deed of Subordination” means each deed of subordination in respect of Financial
Indebtedness of either (i) the Obligors owed to each other, or (ii) Obligors
owed to KEH, in each case substantially in the form of Schedule 14 (Form of Deed
of Subordination).

 

“Deed of Transfer and Amendment” means the deed of amendment and transfer dated
14 February 2012 between, inter alios, the Original Borrower, the Lenders, the
Security Agent, the Facility Agent, the Intercreditor Agent and the IFC.

 

“Default” means an Event of Default or event which, with the giving of notice,
lapse of time, or fulfilment of any condition, would constitute an Event of
Default.

 

“Definitions Agreement” means the definitions agreement dated 13 July 2009 (as
amended on 29 October, 2009, 24 December, 2009 and 23 August, 2010) between,
inter alios, Kosmos Energy Finance (as original borrower), certain other
Obligors and the Finance Parties named therein setting out the definitions and
the rules of construction and interpretation used in the Finance Documents
relating to the financing for the Jubilee Field Phase 1.

 

“Derivative Agreement” means an ISDA Master Agreement or similar agreement
pursuant to which Derivative Transactions are entered into by the Borrower with
a counterparty.

 

“Derivative Transaction” means any transaction entered into under a Derivative
Agreement, including (but not limited to) any transaction which is a forward
rate agreement, option, future, swap, cap, floor and any combination of the
foregoing.

 

“Developed Assets” means each of Jubilee Field Phase 1, Jubilee Field Phase 1A
and any Developing Assets which have achieved Completion and, as applicable,
Approved Developments and Permitted Acquisitions which have been approved as
Developed Assets in accordance with clause 19.8.

 

“Developing Assets” means the Ghana Block Assets and, as applicable, Approved
Developments and Permitted Acquisitions which are to be counted as Developing
Assets.

 

“Development Work Program and Budget” shall have the meaning given to that term
in the UUOA.

 

12

--------------------------------------------------------------------------------


 

“Discharge Date” means the first date on which all liabilities (whether actual
or contingent) owed to the Finance Parties (other than the Hedging
Counterparties) have finally been discharged and such Finance Parties are under
no further obligation to provide financial accommodation under the Finance
Documents.

 

“Discharged Rights and Obligations” has the meaning given to it in clause 30.5
(Procedure for transfer).

 

“Dispute” has the meaning given to it in clause 45.1 (Submission).

 

“Disruption Event” means either or both of:

 

(A)                             a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facility (or otherwise in order for the transactions contemplated by the Finance
Documents to be carried out) which disruption is not caused by, and is beyond
the control of, any of the Parties; or

 

(B)                             the occurrence of any other event which results
in a disruption (including, without limitation, disruption of a technical or
systems-related nature) to the treasury or payments operations of a Party
preventing or severely inhibiting that or any other Party:

 

(i)                                    from performing its payment obligations
under the Finance Documents; or

 

(ii)                                 from communicating with other Parties in
accordance with the terms of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“Distributions Reserve Account” means each account designated “Kosmos - DRA”
which is established and maintained by an Obligor pursuant to clause 20.6
(Distributions Reserve Account) of this Agreement, with any bank and in any
jurisdiction (and to the extent such account is held by HSBC Bank plc, it is not
held in its capacity as Account Bank).

 

“Dividend Release Test” means the conditions to be satisfied under clause 28.23
(Distributions) of this Agreement for the payment of a Shareholder Distribution.

 

“DWT Block” means the Deep Water Tano area offshore Ghana, being the area
described in Annex 1 of the DWT PA, but excluding any portions of such area in
respect of which the Contractor’s rights thereunder are from time to time
relinquished or surrendered pursuant to the DWT PA.

 

“DWT JOA” means the joint operating agreement dated 15 August 2006 between
Tullow Ghana Limited, Sabre Oil and Gas Limited and KEG in respect of the DWT
Block (and all amendments and supplements thereto).

 

13

--------------------------------------------------------------------------------

 


 

“DWT PA” means the petroleum agreement dated 10 March 2006 between the
Government, represented by the Minister, the GNPC, Tullow Ghana Limited, Sabre
Oil and Gas Limited and KEG in respect of the DWT Block (and all amendments and
supplements thereto).

 

“EBITDAX” means, in relation to the Group for any Measurement Period, its
consolidated income on ordinary activities before Tax for that period, but
adjusted by:

 

(A)                             adding back Net Interest Payable;

 

(B)                             adding back depletion and depreciation charged
to the consolidated profit and loss account of the Group in accordance with the
Approved Accounting Principles;

 

(C)                             adding back amounts amortised to the
consolidated profit and loss account of the Group;

 

(D)                             adding back any amount attributable to
exploration expense (except to the extent that any such exploration expenses
have been capitalised);

 

(E)                              adding back any amount attributable to
unrealised losses, and deducting any amount attributable to unrealised gains on
the value of any Derivative Transaction;

 

(F)                               adding back any amount attributable to a loss
and deducting any amount attributable to a gain against book value on the
disposal of any non-current asset and any amount attributable to an impairment
charge relating to a non current asset;

 

(G)                             adding back the amount attributable to any
compensation which is paid by way of equity instruments in KEL;

 

(H)                           adding back or deducting (as applicable) the
amount attributable to any other material item of an unusual or non-recurring
nature which represent gains or losses, including (but not limited to) those
arising on:

 

(i)                                   the refinancing of or the extinguishment
of any financing, in relation to any cost associated with the original financing
which is subsequently written off as a consequence of that refinancing or
extinguishment; and

 

(ii)                               the restructuring of the activities of an
entity and the reversal of any provisions for the cost of restructuring,

 

for that Measurement Period.  In addition, for the purposes of the calculation
of the financial covenants contained in clause 27(B)(i) (Financial Covenants),
EBITDAX in relation to the KEL Group for any Measurement Period shall be
adjusted by:

 

(F)                      including the EBITDAX of a subsidiary of KEL or
attributable to a business or asset acquired during that Measurement Period for
the part of the Measurement

 

14

--------------------------------------------------------------------------------


 

Period when it was not a member of the KEL Group and/or the business or asset
was not owned by a member of the KEL Group; and

 

(G)                    excluding the EBITDAX attributable to any subsidiary of
KEL or to any business or asset sold during that Measurement Period.

 

“Economic Assumptions” means the economic assumptions agreed or determined in
accordance with clause 19.1 (Forecast Procedures) of this Agreement.

 

“Effective Date” has the meaning given to that term in the Deed of Amendment and
Restatement.

 

“EHS Guidelines” means the applicable and relevant sections of the General
Environmental, Safety and Health Guidelines and the Industry Sector Guidelines
for Offshore Oil and Gas Development (both dated April 30, 2007), except as
noted in the ESRS, copies of which have been delivered to and receipt of which
has been acknowledged by the Borrower.

 

“Enforcement Action” shall have the meaning given to that term in the
Intercreditor Agreement.

 

“Entitlement” means Kosmos’s entitlement to and lifting by tankers of its share
of crude oil delivered from a Field.

 

“Environmental Consultant” means Shaw Consultants International, Inc., (or any
other reputable environmental consultant agreed to by the Technical and
Modelling Bank (acting reasonably)) appointed in accordance with a scope of work
and budget for fees and expenses agreed with the Borrower, the Facility Agent
and the Technical and Modelling Bank.

 

“EO” means the EO Group Limited, a Cayman Islands company with registered
company number 219175 whose registered office is at PMB CT 123, Cantonments,
112A Adole Crescent Way, Airport, Accra, Ghana (formerly known as the KG Group
Limited).

 

“EO Participation Agreement” means the participation agreement dated 1 June 2004
between KEG and EO (including, for the avoidance of doubt, any amendment,
restatement or supplemental agreements or arrangements in relation thereto).

 

“Equator Principles” means those principles so titled and set out in a paper
entitled “The ‘Equator Principles’: A financial industry benchmark for
determining, assessing and managing social & environmental risk in project
financing” dated July 2006 and developed and adopted by the International
Finance Corporation and various other financial institutions, as amended from
time to time.

 

“ESRS” means the Environmental and Social Review Summary, as disclosed on 16
October 2011.

 

“Event of Default” means any event or circumstance specified as such in
clause 29 (Events of Default) of this Agreement.

 

15

--------------------------------------------------------------------------------


 

“Existing Finance Documents” means the Finance Documents as defined in the
Definitions Agreement.

 

“Existing Lender” has the meaning given to it in clause 30.1 (Assignments and
transfers and changes in Facility Office by the Lenders).

 

“Facility” means the facilities made available under this Agreement as described
in clause 3 (The Facility) of this Agreement.

 

“Facility Office” means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice where
notice is required under clause 32.14 (Facility Agent relationship with the
Lenders) of this Agreement) as the office or offices through which it will
perform its obligations under this Agreement.

 

“FATCA” means:

 

(A)                             sections 1471 to 1474 of the Code or any
associated regulations or other official guidance;

 

(B)                             any treaty, law, regulation or other official
guidance enacted in any other jurisdiction, or relating to an intergovernmental
agreement between the US and any other jurisdiction, which (in either case)
facilitates the implementation of paragraph (A) above; or

 

(C)                             any agreement pursuant to the implementation of
paragraphs (A) or (B) above with the US Internal Revenue Service, the US
government or any governmental or taxation authority in any other jurisdiction.

 

“FATCA Application Date” means:

 

(A)                             in relation to a “withholdable payment”
described in section 1473(1)(A)(i) of the Code (which relates to payments of
interest and certain other payments from sources within the US), 1 July 2014;

 

(B)                             in relation to a “withholdable payment”
described in section 1473(1)(A)(ii) of the Code (which relates to “gross
proceeds” from the disposition of property of a type that can produce interest
from sources within the US), 1 January 2017; or

 

(C)                             in relation to a “passthru payment” described in
section 1471(d)(7) of the Code not falling within paragraphs (A) or (B) above, 1
January 2017,

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

16

--------------------------------------------------------------------------------


 

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

 

“FATCA FFI” means a foreign financial institution as defined in section
1471(d)(4) of the Code which, if any Finance Party is not a FATCA Exempt Party,
could be required to make a FATCA Deduction.

 

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between any Finance Party and Kosmos setting out any of the fees
referred to in clause 14 (Fees) of this Agreement and any other fees payable by
Kosmos to a Finance Party pursuant to a Finance Document or payable under this
Facility.

 

“Field” means the Jubilee Field, the Ghana Block Assets, the Cameroon Block
Assets, the Morocco Block Assets and any other onshore or offshore block or oil
and gas field or reserves in which an Obligor has from time to time, directly or
indirectly, acquired an interest pursuant to a Permitted Acquisition.

 

“Field Depletion Date” means the projected date on which it is determined (in
accordance with the Forecast Assumptions) that Net Cash Flow is negative on each
remaining Forecast Date following that projected date.

 

“Field Life Cover Ratio” or “FLCR” means the ratio of (i) the net present value
of Net Cash Flow (calculated on the basis of the Forecast Assumptions) from the
relevant Forecast Date until the Field Depletion Date plus the net present value
of Relevant Capital Expenditure to (ii) the aggregate of all Loans outstanding
under the Facility on that Forecast Date.

 

“Final IFC Facility Commitment” means the aggregate amount of all Commitments
under the IFC Facility, such amount to be not less than the IFC Target
Commitment.

 

“Final Information Memorandum” means the information memorandum agreed between
the Original Borrower and the Mandated Lead Arrangers and used by the Mandated
Lead Arrangers during primary syndication of the Facility.

 

“Final Maturity Date” means the earlier of 31 March, 2021 and the Reserve Tail
Date.

 

“Final Repayment Date” means the final repayment date for the Facility
determined in accordance with clause 9 (Repayment) and/or the Amortisation
Schedule, and references to the Final Repayment Date shall be construed as a
reference to any Revised Final Repayment Date which may be determined in
accordance with clause 9.2 (Amendment to Amortisation Schedule) of this
Agreement.

 

“Final Reports” means the reports prepared by the Insurance Consultant, the
Reserves Consultant, the Technical Consultant and the Environmental Consultant
in relation to the Borrowing Base Assets.

 

“Finance Document” means this Agreement, the Intercreditor Agreement, the KEFI
Intercreditor Agreement, each Hedging Agreement, each Intercompany Loan
Agreement, each Security Document, each Deed of Acknowledgment and Release, each
Deed of Subordination, the IFC Facility Agreement, the Deed of Transfer and

 

17

--------------------------------------------------------------------------------


 

Amendment and each Fee Letter with an Agent and any other document designated as
such by the Original Borrower and the Facility Agent.

 

“Finance Party” means each of the Mandated Lead Arrangers, the Lenders, the
Hedging Counterparties, the LC Issuing Banks, the LC Lenders, the Account Bank,
the Facility Agent, the Security Agent, the Intercreditor Agent, the Modelling
Bank and the Technical Bank, and “Finance Parties” shall be construed
accordingly.

 

“Financial Close” means the date on which the Facility Agent notifies the
Original Borrower and the Lenders that it has received all of the Conditions
Precedent in form and substance satisfactory to it (acting reasonably) and/or
waived receipt of those Conditions Precedent in accordance with clause 2.1
(Conditions Precedent to first Utilisation).

 

“Financial Covenants” means the financial covenants listed under clause 27
(Financial Covenants) of this Agreement.

 

“Financial Indebtedness” means any indebtedness for or in respect of:

 

(A)                             moneys borrowed;

 

(B)                             any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;

 

(C)                             any amount raised pursuant to any note purchase
facility or the issue of bonds, notes, debentures, loan stock or any similar
instrument;

 

(D)                             the amount of any liability in respect of any
lease or hire purchase contract which would be treated in the accounts of the
relevant entity as a finance or capital lease;

 

(E)                              receivables sold or discounted (other than any
receivables to the extent they are sold on a non-recourse basis);

 

(F)                               any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of any derivative transaction, only the
market to market value shall be taken into account);

 

(G)                             any amount raised under any other transaction
(including any forward sale or purchase agreement) of a type not referred to in
any other paragraph of this definition but which is classified as a borrowing in
the accounts of the relevant entity;

 

(H)                            any counter-indemnity obligation in respect of a
guarantee, indemnity, bond, standby or documentary letter of credit or any other
instrument issued by a bank or financial institution in respect of an underlying
liability of an entity which is not a member of the Group and which underlying
liability would fall within one of the other paragraphs of this definition if it
were a liability of a member of the Group; and

 

18

--------------------------------------------------------------------------------


 

(I)                                 the amount of any liability in respect of
any guarantee or indemnity for any of the items referred to in paragraphs (A) to
(H) above (but only to the extent that the Financial Indebtedness supported
thereby is or is at any time in the future capable of being outstanding).

 

“Financing Costs” means all amounts of interest, fees, commitment fees, or other
costs and scheduled principal instalments payable by the Obligors under the
Finance Documents.

 

“First Currency” has the meaning given to it in clause 17.1 (Currency
indemnity).

 

“Forecast” means each Forecast prepared in accordance with clause 19 (Forecasts
and Calculations) of this Agreement.

 

“Forecast Assumptions” means the assumptions used in the production of a
Forecast.

 

“Forecast Date” means:

 

(A)                             the date of Financial Close;

 

(B)                             the date on which an asset becomes a Borrowing
Base Asset;

 

(C)                             31 March and 30 September in each year
commencing on and from a date to be agreed between the Technical and Modelling
Bank and Kosmos which will fall between 15 June 2011 and 15 August 2011, it
being understood that the Forecast Date on which the Forecast Period beginning
on 15 December 2011 ends shall be 19 April 2012 and not 31 March 2012;

 

(D)                             any other date which falls no more than 90 days
after the date on which the Reserves Consultant has, at the request of the
Original Borrower, produced a new or updated reserves report;

 

(E)                              the date of disposal of a Borrowing Base Asset
or a Resource Bridge Asset (other than a Permitted Disposal which falls under
any of paragraphs (B) and (E) to (K) of the definition of “Permitted Disposal”
set out below); and

 

(F)                               on request by the Majority Lenders on any date
after the Signing Date and before the date falling 12 months after the Signing
Date upon which the Majority Lenders (acting reasonably) determine that an event
(or series of events) or circumstance or any effect or consequence thereof has
occurred (other than any fluctuation or change in crude oil prices) that could
reasonably be expected to have a Material Adverse Effect, provided that, before
making such determination, the Majority Lenders must first consult with Kosmos
in good faith for not less than 5 Business Days.

 

“Forecast Period” means, in the case of the first Forecast Period, the period
commencing on the date of Financial Close and ending at close of business on the
first Forecast Date and, in the case of any subsequent Forecast Period, the
period commencing on the expiry of the immediately preceding Forecast Period and
ending at close of business on the next Forecast Date.

 

19

--------------------------------------------------------------------------------


 

“Forecasting Procedures” means the procedures set out under clause 19 (Forecasts
and Calculations) of this Agreement for preparing a Forecast.

 

“FPSO” means a floating production, storage and offloading vessel.

 

“FPSO Agreement” means an agreement entered into by Tullow Ghana Limited (and
its successors under the UUOA) in relation to the Jubilee Field Phase 1 for the
construction, installation, lease, operations and maintenance of an FPSO dated 7
May 2010 (as amended from time to time).

 

“FPSO Construction Financing” means any financing arrangements in relation to
the construction of the FPSO to which an Obligor or member of the Group is a
party.

 

“Ghanaian Cedi” means the lawful currency of Ghana.

 

“Ghana” means the Republic of Ghana, West Africa.

 

“Ghana Block Assets” means, other than Jubilee Field Phase 1 and Jubilee Field
Phase 1A , all other activities, assets and developments in the Contract Areas
(including exploration).

 

“Ghana Blocks” means the WCTP Block and the DWT Block.

 

“Ghana Working Capital Cedi Account” means a Ghanaian Cedi account designated
“Kosmos — Onshore Working Capital Account” established by Kosmos with the
Onshore Account Bank in Ghana pursuant to clause 20 (Bank Accounts and Cash
Management) of this Agreement which is secured in favour of the Secured Parties.

 

“Ghana Working Capital USD Account” means a USD account designated “Kosmos —
Onshore Working Capital Account” established by Kosmos with the Onshore Account
Bank in Ghana pursuant to clause 20 (Bank Accounts and Cash Management) of this
Agreement which is secured in favour of the Secured Parties.

 

“GNPC” means the Ghana National Petroleum Corporation, a public corporation
established by Provisional National Defence Council Law 64 of 1983.

 

“Government” means the government of Ghana or, as appropriate, the government of
any other country in which a Borrowing Base Asset is situated.

 

“Gross Revenues” means, for the relevant period of determination and without
double counting, the USD equivalent of each of the following amounts to the
extent received (or projected to be received or which are credits to an interest
or account of an Obligor) by or on behalf of an Obligor (including the USD
equivalent of any payment in kind) during that period from or in respect of the
Borrowing Base Assets (other than any amount received or held on behalf of an
Interested Third Party which is not related to a Borrowing Base Asset whether in
cash or in kind):

 

(A)                             amounts received or to be received from the sale
of crude oil, condensate, natural gas liquids and all output and product from
the Borrowing Base Assets or otherwise received or to be received pursuant to
any Project Agreement;

 

20

--------------------------------------------------------------------------------


 

(B)                             amounts representing interest on the Project
Accounts and interest or distributions or income of any kind in respect of
Authorised Investments;

 

(C)                             all refunds of tax of any kind;

 

(D)                             all Insurance Proceeds;

 

(E)                              all damages or other payments for termination
or non-performance or failure to perform or variation under any contract;

 

(F)                               all net amounts received under any Derivative
Agreement;

 

(G)                             all amounts received in respect of any Permitted
Disposal; and

 

(H)                            all other amounts which fall to be credited to
the profit and loss account of an Obligor for the financial year in which the
relevant period falls.

 

“Group” means KEO and the Original Borrower and each of their subsidiaries.

 

“Guarantor” means the Original Guarantor or an Additional Guarantor.

 

“Hedging Agreement” means an ISDA Master Agreement or similar agreement pursuant
to which Hedging Transactions are entered into by the Borrower with a Hedging
Counterparty and where the liability of the Obligors thereunder are secured by
the Security Documents.

 

“Hedging Counterparty” means:

 

(a)                               any person which is named on the signing
pages of the Intercreditor Agreement as a Hedging Counterparty and;

 

(b)                               any person which becomes a Party as a Hedging
Counterparty pursuant to Clause 13.5 (Agent Accession Undertaking) of the
Intercreditor Agreement.

 

“Hedging Transaction” means any transaction entered into under a Hedging
Agreement, including (but not limited to) any transaction which is a forward
rate agreement, option, future, swap, cap, floor and any combination of the
foregoing.

 

“HY Noteholder Trustee Amendments” has the meaning given to that term in
clause 32.18(A) (Accession to the KEFI Intercreditor Agreement)

 

“HY Noteholders” means the holders of the HY Notes from time to time.

 

“HY Notes” means the senior secured notes issued by KEL from time to time
pursuant to the terms of the HY Note Indenture.

 

“HY Note Indenture” means the indenture pursuant to which all or any of the HY
Notes are constituted or any other agreement under which HY Notes are
constituted and any other agreement under which any guarantee for the HY Notes
is given.

 

21

--------------------------------------------------------------------------------


 

“ICR” means the interest cover ratio calculated pursuant to
clause 27(B)(ii) (Financial Covenants).

 

“IFC” means International Finance Corporation.

 

“IFC Acceleration Trigger Event” means (i) an Event of Default under clause 29
(Events of Default) of this Agreement relating to the failure to pay interest or
principal on the IFC Facility, (ii) an Event of Default under clause 29.3
(Breach of other obligations) of this Agreement in relation to Clause 13
(Covenants) of the IFC Facility Agreement, or (iii) an Event of Default under
clause 29.3 (Breach of other obligations) of this Agreement in relation to any
obligation under this Agreement.

 

“IFC Facility” means the facility described in clause 3.1(A)(ii) and provided by
the IFC in accordance with the terms of the IFC Facility Agreement and this
Agreement.

 

“IFC Facility Agreement” means the facility agreement entered into on 14
February 2012 between, inter alios, IFC and the Original Borrower.

 

“IFC Facility Automatic Increase Date” means the earlier of:

 

(A)                             the date on which the IFC Target Commitment is
to be met, as agreed between IFC, the Facility Agent and the Original Borrower;
and

 

(B)                             the IFC Increase Date.

 

“IFC Facility Commitment” means:

 

(A)                             on and from the Effective Date until (but not
including) the IFC Facility Automatic Increase Date, the Initial IFC Facility
Commitment; and

 

(B)                             on and from the IFC Facility Automatic Increase
Date, the Final IFC Facility Commitment.

 

“IFC Inconvertibility Payments” means any due and payable amount owed to IFC
that is received by, or for the account of, IFC from or on account of the
obligations of, any Obligor in a Convertible Currency during an Inconvertibility
Event as a consequence of any IFC Preferential Treatment.

 

“IFC Increase Date” means 30 September 2012.

 

“IFC Loan” means the principal amount of each borrowing under the IFC Facility
or, as the context requires, the principal amount outstanding of that borrowing,
including Loans transferred to IFC pursuant to the Deed of Transfer and
Amendment.

 

“IFC Preferential Treatment” means IFC being afforded preferential treatment by
a Relevant Authority by foreign exchange being made available to IFC for the
purpose of paying obligations owed to it.

 

“IFC Target Commitment” means USD 100,000,000 (one hundred million US Dollars).

 

22

--------------------------------------------------------------------------------


 

“Illegality Lender” has the meaning given to that term in clause 10.2
(Illegality) of this Agreement.

 

“Inconvertibility Event” means circumstances in which a Relevant Authority is
not generally permitting the conversion of local currency into Convertible
Currencies or the remittance of Convertible Currencies in order to pay
obligations denominated in Convertible Currencies.

 

“Increased Costs” has the meaning given to that term in clause 16.1 (Increased
costs) of this Agreement.

 

“Initial IFC Facility Commitment” means the initial Commitment of IFC under the
IFC Facility, being USD 67,000,000 (sixty-seven million US Dollars).

 

“Insolvency Event” means, in relation to any Obligor, any circumstances
described in clause 29.6 (Insolvency) of this Agreement.

 

“Insolvency Proceedings” means, in relation to any Obligor, any circumstances
described in clause 29.7 (Insolvency proceedings) of this Agreement.

 

“Insurance” or “Insurances” means any or all of the contracts of insurance which
Kosmos is required from time to time to purchase or procure and maintain
pursuant to the Schedule of Insurances.

 

“Insurance Consultant” means the appointed insurance consultant, currently
Moore-McNeil, LLC, appointed in accordance with a scope of work and budget for
fees and expenses agreed with the Borrower, the Facility Agent and the Technical
and Modelling Bank.

 

“Insurance Consultant Appointment Letter” means the letter between Kosmos, the
Facility Agent and the Insurance Consultant setting out the terms of appointment
of the Insurance Consultant, in the Agreed Form.

 

“Insurance Proceeds” means all moneys which may at any time be or become payable
to or received by an Obligor (other than proceeds in respect of third party
liability insurances) under or pursuant to the Agreed Insurances and any
reinsurance contract in which the relevant Obligor has an interest.

 

“Insurance Proceeds Accounts” means any of the KED Insurance Proceeds Account,
the KEG Insurance Proceeds Account, the KEI Insurance Proceeds Account, the KEO
Insurance Proceeds Account, the Borrower Insurance Proceeds Account and any
account deemed to be an “Insurance Proceeds Account” in accordance with
clause 20 (Bank Accounts and Cash Management) and which is secured in favour of
the Secured Parties, each an “Insurance Proceeds Account”.

 

“Intercompany Borrower” means a borrower under an Intercompany Loan Agreement.

 

“Intercompany Loan Agreement” means each loan agreement in Agreed Form pursuant
to which a Borrower makes advances to an Obligor from the proceeds of a
Utilisation under the Facility.

 

23

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means the intercreditor agreement, entered into on or
about the date of this Agreement, between, amongst others, the Facility Agent,
the Lenders, the Hedging Counterparties, the Original Borrower and the Security
Agent.

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with clause 12 (Interest Periods) of this Agreement and, in relation
to an Unpaid Sum, each period determined in accordance with clause 11.4 (Default
interest) of this Agreement.

 

“Interested Third Party” has the meaning given to the term in
clause 20.2(A)(iii) (Other bank accounts) of this Agreement.

 

“Interpolated Screen Rate” means, in relation to LIBOR for any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:

 

(A)                             the applicable Screen Rate for the longest
period (for which that Screen Rate is available) which is less than the Interest
Period of that Loan; and

 

(B)                             the applicable Screen Rate for the shortest
period (for which that Screen Rate is available) which exceeds the Interest
Period of that Loan,

 

each as of the Specified Time on the Quotation Day for the currency of that
Loan.

 

“IPO” means in relation to a company, a transaction in which shares in that
company are sold or issued to investors and in connection with such sale or
issue are admitted to trading on a regulated market or other stock exchange.

 

“IPO Reorganisation” means any Reorganisation implemented by KEH, or any of its
Subsidiaries from time to time (or any group of them), which is undertaken for
the purpose of facilitating an IPO.

 

“ISDA Master Agreement” means the 1992 ISDA Master Agreement or the 2002 ISDA
Master Agreement, as the case may be.

 

“Joint Operating Agreements” means:

 

(A)                             the DWT JOA; and

 

(B)                             the WCTP JOA.

 

“Jubilee Field” means the hydrocarbon accumulation so named that is located
approximately 63km offshore Ghana and which extends across the Ghana Blocks.

 

“Jubilee Field Phase 1” means the Phase 1 development of the Jubilee Field, as
described in the Phase 1 Plan of Development for the Jubilee Field, including
the Project Infrastructure and all appraisal, exploration, construction,
operations, maintenance and exploitation works and activities, and the
treatment, processing, storage, delivery, lifting and sale of Unit Substances
therefrom.

 

24

--------------------------------------------------------------------------------


 

“Jubilee Field Phase 1A” means the Phase 1A development of the Jubilee Field, as
described in the Phase 1 Plan of Development for the Jubilee Field, including
(insofar as relevant to Phase 1A) the Project Infrastructure and all appraisal,
exploration, construction, operations, maintenance and exploitation works and
activities, and the treatment, processing, storage, delivery, lifting and sale
of Unit Substances therefrom.

 

“Jubilee Field Phase 2” means the Phase 2 development of the Jubilee Field,
including the Project Infrastructure and all appraisal, exploration,
construction, operations, maintenance and exploitation works and activities, and
the treatment, processing, storage, delivery, lifting and sale of Unit
Substances therefrom.

 

“KED Insurance Proceeds Account” means an account designated “KED — Insurance
Proceeds Account” established by KED with the Offshore Account Bank in London
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement
which is secured in favour of the Secured Parties.

 

“KED Offshore Proceeds Account” means an account designated “Kosmos Energy
Development — Offshore” established by KED with the Account Bank in London
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement
which is secured in favour of the Secured Parties.

 

“KED Offshore Security Assignment” means the English law security assignment and
debenture, dated on or about the date of this Agreement, between KED and the
Security Agent.

 

“KEFI Intercreditor Agreement” means the intercreditor agreement between the
Security Agent, KEFI, KEL, Standard Chartered Bank as RCF Agent and BNP Paribas
as security and intercreditor agent and as proceeds agent, for and on behalf of
the Finance Parties and the “Security and Intercreditor Agent” for and on behalf
of the “Finance Parties”, both terms as defined in the KEL Guarantee.

 

“KEG Insurance Proceeds Account” means an account designated “KEG — Insurance
Proceeds Account” established by KEG with the Offshore Account Bank in London
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement
which is secured in favour of the Secured Parties.

 

“KEG Offshore Proceeds Account” means an account or accounts where the
designated name includes the words “Kosmos Energy Ghana HC — Offshore”
established by KEG with the Account Bank in London pursuant to clause 20 (Bank
Accounts and Cash Management) of this Agreement which is secured in favour of
the Secured Parties.

 

“KEG Offshore Project Accounts Agreement” means the offshore project accounts
agreement, dated on or about the date of this Agreement, between KEG, the
Offshore Account Bank, the Facility Agent and the Security Agent.

 

“KEG Offshore Security Assignment” means the English law security assignment and
debenture, dated on or about the date of this Agreement, between KEG and the
Security Agent.

 

25

--------------------------------------------------------------------------------


 

“KEG Onshore Project Accounts Agreement” means the onshore project accounts
agreement, dated on or about the date of this Agreement, between KEG, the
Onshore Account Bank, the Facility Agent and the Security Agent.

 

“KEG Onshore Security Assignment” means the Ghanaian law debenture, dated on or
about the date of this Agreement, between KEG and the Security Agent.

 

“KEH” means Kosmos Energy Holdings, a company incorporated under the laws of the
Cayman Islands with registered number 133483 and having its registered office at
PO Box 32332, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George
Town, Grand Cayman KY1-1209, Cayman Islands.

 

“KEI and KEO Offshore Security Assignment” means the English law security
assignment dated on or about the date of this Agreement between KEI, KEO and the
Security Agent.

 

“KEI Insurance Proceeds Account” means an account designated “KEI — Insurance
Proceeds Account” established by KEI with the Offshore Account Bank in London
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement
which is secured in favour of the Secured Parties.

 

“KEI Offshore Proceeds Account” means an account designated “Kosmos Energy
International — Offshore” established by KEI with the Account Bank in London
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement
which is secured in favour of the Secured Parties.

 

“KEI Offshore Security Assignment” means the English law security assignment and
debenture, dated on or about the date of this Agreement, between KEI and the
Security Agent.

 

“KEL” means Kosmos Energy Ltd., a company incorporated under the laws of Bermuda
with registered number 45011 and having its registered office at Clarendon
House, 2 Church Street, Hamilton HM 11, Bermuda.

 

“KEL Group” means KEL and each of its direct and indirect subsidiaries.

 

“KEL Guarantee” means the deed of guarantee entered by BNP Paribas as security
and intercreditor agent, Kosmos Energy Limited, Kosmos Energy Operating, Kosmos
Energy International, Kosmos Energy Development, Kosmos Energy Ghana HC and
Kosmos Energy Finance International, dated on or around the date of this
Agreement.

 

“KEO Insurance Proceeds Account” means an account designated “KEO — Insurance
Proceeds Account” established by KEO with the Offshore Account Bank in London
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement
which is secured in favour of the Secured Parties.

 

“KEO Offshore Proceeds Account” means an account designated “Kosmos Energy
Operating — Offshore” established by KEO with the Account Bank in London
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement
which is secured in favour of the Secured Parties.

 

26

--------------------------------------------------------------------------------


 

“KEO Offshore Security Assignment” means the English law security assignment and
debenture, dated on or about the date of this Agreement, between KEO and the
Security Agent.

 

“Kosmos” means KEG or the Borrower, as the context so requires.

 

“LC Cash Collateral Account” means an account designated “Kosmos - LC Cash
Collateral Account” which is established and maintained by the Original Borrower
pursuant to clause 20 (Bank Accounts and Cash Management) of this Agreement,
with the relevant LC Issuing Bank or Lender (as applicable, in accordance with
the terms of clause 7.1(B)(viii)(a)), which is secured in favour of the relevant
LC Issuing Bank or Lender, as applicable.

 

“LC Issuing Bank” means the Mandated Lead Arrangers and Underwriters and such
other Lenders (other than IFC) (each an LC Issuing Bank) appointed to such role
from time to time and who issue, pursuant to clause 7.6 (Issue of Letters of
Credit) of this Agreement, a Letter of Credit.

 

“LC Lender” means each Lender participating in a Letter of Credit, unless
otherwise agreed.

 

“Lender” means:

 

(A)                             any Original Lender and IFC; and

 

(B)                             any bank or financial institution which has
become a Party as a lender in accordance with clause 30 (Changes to the Lenders)
of this Agreement,

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“Lender Acceleration Trigger Event” means either (i) an Event of Default under
clause 29 (Events of Default) of this Agreement relating to the failure to pay
interest or principal on a Facility, or (ii) an Event of Default under
clause 29.3 (Breach of other obligations) of this Agreement in relation to any
obligation under this Agreement.

 

“Letter of Credit” means a letter of credit:

 

(A)                             substantially in the form set out in Schedule 12
(Form of Letter of Credit) of this Agreement subject to such amendments as any
beneficiary may reasonably require;

 

(B)                             in such form as already issued by Kosmos on the
date of this Agreement (together with such amendments as may reasonably be
required by the beneficiary thereunder); or

 

(C)                             in any other form requested by Kosmos and agreed
by the Facility Agent (pursuant to instructions from the Majority Lenders
(acting reasonably)) and each LC Lender.

 

27

--------------------------------------------------------------------------------


 

“LIBOR” means, in relation to any Loan:

 

(A)                             the applicable Screen Rate;

 

(B)                             (if no Screen Rate is available for the Interest
Period of that Loan) the Interpolated Screen Rate for that Loan; or

 

(C)                             if:

 

(i)                                  no Screen Rate is available for the
currency of that Loan; or

 

(ii)                                no Screen Rate is available for the Interest
Period of that Loan and it is not possible to calculate an Interpolated Screen
Rate for that Loan,

 

the Reference Bank Rate,

 

as of, in the case of paragraphs (A) and (C) above, the Specified Time on the
Quotation Day for the currency of that Loan and for a period equal in length to
the Interest Period of that Loan and if any such rate is less then zero, LIBOR
shall be deemed to be zero.

 

“Liquidity Statement” has the meaning given to it in clause 24.8 (Sources and
Uses).

 

“Loan” means:

 

(A)                               in respect of the Non-IFC Facility, each loan
or Letter of Credit made or to be made under this Agreement or the principal
amount outstanding for the time being of that loan or Letter of Credit; and

 

(B)                               in respect of the IFC Facility, each loan made
or to be made under the IFC Facility Agreement or the principal amount
outstanding for the time being of that loan.

 

“Loan Life Cover Ratio” or “LLCR” means the ratio of (i) the net present value
of Net Cash Flow (calculated on the basis of the Forecast Assumptions) from the
relevant Forecast Date until the Final Maturity Date plus the net present value
of Relevant Capital Expenditure to (ii) the aggregate of all Loans outstanding
under the Facility on that Forecast Date.

 

“Majority Lenders” means, as applicable, those Lenders whose participation in
advances under the Facility are equal to 662/3 per cent. of the aggregate
advances then outstanding, or if there are no advances outstanding, whose
Commitments then aggregate at least 662/3 per cent. of the Total Commitments
under the Facility.

 

“Mandatory Cost” means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 6 (Mandatory Cost Formulae) of this Agreement.

 

“Margin” means the percentage rate per annum determined in accordance with
clause 11.2 (Margin) of this Agreement.

 

28

--------------------------------------------------------------------------------


 

“Market Disruption Event” has the meaning given to that term in clause 13.2
(Market disruption) of this Agreement.

 

“Material Adverse Effect” means, in relation to any event (or series of events)
or circumstance which occurs or arises (other than fluctuations in Crude Oil
prices), that event (or events) or circumstance (or any effect or consequence
thereof), in the opinion of the Majority Lenders, would reasonably be expected
materially and adversely to affect the financial condition, operations, or
business of any Obligor or the Borrowing Base Assets, or the ability of any
Obligor to perform its obligations under the Finance Documents in full and on
the basis contemplated therein in a way which is materially prejudicial to the
interests of the Lenders or results in the Obligors being unable to pay any
amounts when due and payable under the Finance Documents.

 

“Material Contracts” means the following contracts and agreements in Agreed
Form at the Signing Date:

 

(A)                             The Drilling Contract for the provision of a
semi-submersible drilling unit ‘Eirik Raude’ and associated drilling services
between Tullow Oil plc and Ocean Rig 2 AS (as contractor) dated 15
February 2008.

 

(B)                             The Atwood Hunter Offshore Drilling Contract
made between Kosmos Energy Ghana HC, Noble Energy EG Ltd and Alpha Offshore
Drilling Services Company dated 23 June 2008

 

(C)                             The Atwood Hunter Rig Sharing Agreement between
Kosmos Energy Ghana HC, Noble Energy EG Ltd and Alpha Offshore Drilling Services
Company dated June 24, 2008.

 

(D)                             The agreement for the construction,
installation, lease, operations and maintenance of a floating, production,
storage and offloading facility to be signed between Tullow Ghana Limited and
Jubilee Ghana MV21 B.V. as the contractor entered into as of 7 May 2010.

 

(E)                              Daywork Drilling Contract — Offshore (Deepwater
Millennium), is made between Anadarko Petroleum Corporation, and Transocean
Offshore Deepwater Holdings Limited, effective date April 17, 2008.

 

(F)                               Master Crude Sales Agreement, Trafigura Beheer
B.V., Amsterdam, Branch Office Lucerne, and Kosmos Energy Ghana HC; effective
date September 24, 2010 and as per first and second amendments dated January 17,
2011 and February 2, 2011.

 

(G)                             Jubilee Field Unit Crude Oil Lifting Agreement
between, Ghana National Petroleum Corporation, Tullow Ghana Limited, Kosmos
Energy Ghana HC, Anadarko WCTP Company, Sabre Oil & Gas Holdings Limited and EO
Group Limited, dated December 8, 2010.

 

“Measurement Period” means, in respect of the calculation of the DCR or the ICR,
the period of 12 months ending on the Forecast Date in question.

 

29

--------------------------------------------------------------------------------


 

“Minister” means the Government’s Minister for Energy.

 

“Model” means the computer model in the Agreed Form at the Signing Date, as such
model may be updated from time to time pursuant to clause 19 (Forecasts and
Calculations) of this Agreement.

 

“Model Auditor” means Operis Group plc appointed in accordance with a scope of
work and budget for fees and expenses agreed with the Borrower, the Facility
Agent and the Technical and Modelling Bank.

 

“Model Auditor Appointment Letter” means the letter between Kosmos, the Facility
Agent, the Technical and Modelling Bank and the Model Auditor setting out the
terms of appointment of the Model Auditor in the Agreed Form.

 

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation and any
successor thereto and if such corporation shall for any reason no longer perform
the functions of a securities rating agency, Moody’s shall be deemed to refer to
any other internationally recognised rating agency agreed by the Facility Agent
and Kosmos (both acting reasonably).

 

“Morocco Block Assets” means all activities, assets and developments in the
Boujdour Offshore area of interest in Morocco (including exploration), as such
area of interest is further described in the relevant Project Agreements defined
below.

 

“Morocco Blocks” means all of the blocks in the Boujdour Offshore area of
interest as such area of interest is further described in the relevant Project
Agreements defined below.

 

“MTA Reserves” means those proved and probable (2P) reserves and the best
estimate contingent (2C) resources for the MTA Discovery Areas as determined by
reference to the latest reserves and/or resources report prepared by the
Reserves Consultant for which there has been an approved Plan of Development.

 

“MTA Discovery Areas” means the Mahogany, Teak and Akasa discovery areas in the
WCTP Block, including the Project Infrastructure and all appraisal, exploration,
construction, operations, maintenance and exploitation works and activities, and
the treatment, processing, storage, delivery, lifting and sale of Unit
Substances therefrom

 

“Net Cash Flow” means, for any relevant period (but without any double
counting):

 

(A)                             Net Revenues; minus

 

(B)                             Project Costs,

 

projected to be paid or received during that period converted if necessary into
USD at the rate of exchange used in the Forecast Assumptions on the date of
projected receipt or payment.

 

30

--------------------------------------------------------------------------------


 

“Net Interest Payable” means, in relation to the KEL Group for any Measurement
Period, Total Interest Payable less Total Interest Receivable for the KEL Group
during that Measurement Period.

 

“Net Revenues” means Gross Revenues minus Royalty Payments and Additional Oil
Entitlement payments.

 

“New Lender” has the meaning given to it in clause 30.1 (Assignments and
transfers and changes in Facility Office by the Lenders).

 

“New Project Agreement” means any project agreement relating to any Approved
Development or Permitted Acquisition over which the Lenders have, or are to
receive, a Security Interest.

 

“Non-Funding Lender” means:

 

(A)                             any Lender who fails to participate in any
Utilisation in the amount and at the time required;

 

(B)                             any Lender who has indicated publicly or to the
Facility Agent or an Obligor that it does not intend to participate in all or
part of any Utilisation;

 

(C)                             any Lender which has repudiated its obligations
under the Facility; or

 

(D)                             any Lender in respect of which or in respect of
whose holding company any of the events specified in clause 29.6 (Insolvency) or
clause 29.7 (Insolvency proceedings) of this Agreement (disregarding
paragraph (B) of clause 29.7) (Insolvency proceedings) applies or has occurred.

 

“Non-IFC Facility” means a facility not provided under the IFC Facility as
described in clause 3.1(A)(i).

 

“Obligors” means the Borrowers and the Guarantors.

 

“Offshore Proceeds Accounts” means any of the KED Offshore Proceeds Account, the
Borrower Offshore Proceeds Account, the KEG Offshore Proceeds Account, the KEI
Offshore Proceeds Account, the KEO Offshore Proceeds Account, the Borrower
Offshore Proceeds Account and any account deemed to be an “Offshore Proceeds
Account” in accordance with clause 20.1 (Project Accounts), and which is secured
in favour of the Secured Parties, each an “Offshore Proceeds Account”.

 

“Onshore Working Capital Accounts” means the Ghana Working Capital Cedi Account
and the Ghana Working Capital USD Account.

 

“Operator” means, in relation to each Borrowing Base Asset or each Developing
Asset, the relevant operator of that Borrowing Base Asset or Developing Asset.

 

“Operator Report” means the report prepared by the Operator in relation to each
Borrowing Base Asset and each Developing Asset.

 

31

--------------------------------------------------------------------------------


 

“ORGL LC” means the Letter of Credit dated 24 December 2010 issued by BNP
Paribas to Ocean Rig Ghana Limited as beneficiary originally at the request of
KEF in respect of the obligations of Tullow Ghana Limited to the beneficiary
thereof, a copy of which is appended in Schedule 16 (Copy of ORGL LC) , under
which the amount of USD 23,000,000 is outstanding as at the date of this
Agreement.

 

“Original Guarantor” means KEO, KEI and KED, KEG and any subsidiary of a
Borrower which owns Borrowing Base Assets.

 

“Participating Interest” has the meaning given to it in the relevant Petroleum
Agreement and details of each such participating interest as at the date of this
Agreement are as set out in clause 26.14 (Assets) of this Agreement.

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“Party” means a party to a Finance Document.

 

“Performance Standards” means IFC’s Performance Standards on Social &
Environmental Sustainability, dated 1 January 2012, as updated, amended and/or
re-issued by the IFC, copies and/or details of which have been delivered to and
receipt of which has been acknowledged by the Borrower.

 

“Permitted Acquisition” means any acquisitions or investments:

 

(A)                             which are made in the ordinary course of the day
to day business of the acquiring company;

 

(B)                             which are funded by equity or debt subordinated
on terms acceptable to the Majority Lenders (acting reasonably);

 

(C)                             which are in respect of the implementation and
development of the Borrowing Base Assets;

 

(D)                             which are included within a Forecast;

 

(E)                              in respect of which the aggregate consideration
paid (which shall exclude the amount of any debt assumed) does not in any
calendar year exceed USD 50 million, or such higher figure as the Majority
Lenders may agree (acting reasonably);

 

(F)                               by an Obligor which are to be Borrowing Base
Assets as approved by the Majority Lenders (acting reasonably); or

 

(G)                             which are approved by the Majority Lenders
(acting reasonably),

 

provided in each case that such acquisition or investment may not take place in
Iran, Myanmar, North Korea, Sudan, Syria, Cuba, any country which is subject to
a Sanctions Regime or any country designated by the Majority Lenders (acting
reasonably).

 

32

--------------------------------------------------------------------------------


 

“Permitted Disposals” means any:

 

(A)                             disposal permitted in accordance with
clause 28.8 (Disposals) of this Agreement;

 

(B)                             disposals made in the ordinary course of the day
to day business of operating the Borrowing Base Assets;

 

(C)                             disposals expressly permitted under any Project
Agreement;

 

(D)                             disposals of cash for purposes not prohibited by
the Finance Documents;

 

(E)                              disposals expressly required in order to comply
with its obligations under the Project Agreements;

 

(F)                               disposals of assets in exchange for other
assets of comparable, or superior as to, type, value and quality;

 

(G)                             disposals of obsolete assets;

 

(H)                            disposals from one Obligor to another or from a
subsidiary to an Obligor;

 

(I)                                 disposals on arms length terms for market
value of its Entitlements from a Field or petroleum products to which an Obligor
is entitled by virtue of its ownership or investment in a Petroleum Asset;

 

(J)                                 disposals on arms length terms with a net
market value not exceeding USD 50 million in any calendar year or, from the date
of this Agreement, USD 100 million in aggregate; and

 

(K)                            disposals not falling within (A) to (J) above
which are consented to by the Majority Lenders.

 

“Permitted Financial Indebtedness” means:

 

(A)                             any Financial Indebtedness arising under or
contemplated by the Finance Documents;

 

(B)                             any Financial Indebtedness the proceeds of which
are applied, promptly on receipt by Kosmos, in making or procuring the making of
a prepayment of all amounts outstanding under the Finance Documents in full;

 

(C)                             any Financial Indebtedness subordinated to the
Lenders on terms approved by the Majority Lenders (each acting reasonably)
provided that there shall be no subordination in respect of amounts held in any
Distributions Reserve Account;

 

(D)                             any guarantee granted by an Obligor in favour of
the Revolving Credit Facility Lenders and/or the HY Noteholders, which in either
case is subordinated in accordance with the terms of the KEFI Intercreditor
Agreement, or otherwise on terms acceptable to the Majority Lenders;

 

33

--------------------------------------------------------------------------------


 

(E)          any Financial Indebtedness owed to an Obligor;

 

(F)           any Financial Indebtedness arising under finance or capital leases
of vehicles, plant, equipment or computers, provided that the aggregate capital
value of all such items so leased under outstanding leases by members of the
Group does not exceed USD 100 million (or its equivalent in other currencies) at
any time;

 

(G)          any Financial Indebtedness arising under any Derivative Agreement
that Kosmos may enter further to the provisions of clause 28.17(A) (Hedging); or

 

(H)          any Financial Indebtedness otherwise approved by the Majority
Lenders (such approval not to be unreasonably withheld or delayed).

 

“Permitted Party” has the meaning given to it in clause 30.7 (Disclosure of
information).

 

“Permitted Security” means:

 

(A)          any netting or set-off arrangement entered into in the ordinary
course of financing arrangements for the purpose of netting or setting off debit
and credit balances;

 

(B)          any lien securing obligations no more than 90 days overdue arising
by operation of law;

 

(C)          any Security Interest arising under or contemplated by the Finance
Documents or pursuant to the express terms of any Project Agreement;

 

(D)          any title retention provisions in a supplier’s standard conditions
of supply of goods;

 

(E)          any Security Interest created over or in respect of any
Distributions Reserve Accounts; and

 

(F)           any Security Interest not falling within (A) to (E) above which is
consented to by the Majority Lenders.

 

“Permitted Transferee” shall have the meaning given to that term in clause 10.6
(Change of Control) of this Agreement.

 

“Petroleum Agreements” means the DWT PA and the WCTP PA (and all amendments and
supplements thereto).

 

“Petroleum Asset” means any assets related to the exploration for or
exploitation, production, treatment, processing, transportation, storage,
marketing and sale of petroleum products including, but without limitation, any
contractual rights under any agreement entered into in relation to or incidental
or ancillary thereto, any equity or participating interest in any entity which
has such an interest or which conducts such activities and any right which would
allow a person to obtain title to or an interest in any petroleum products.

 

34

--------------------------------------------------------------------------------


 

“Phase 1 Plan of Development for the Jubilee Field” means the relevant plan for
the development of the Jubilee Field (Phase 1) approved by the Government.

 

“Process Agent” has the meaning given to it in clause 46 (Service of Process).

 

“Project Accounts” means any or all of each Debt Service Reserve Account, the LC
Cash Collateral Account, the Offshore Proceeds Accounts, the Onshore Working
Capital Accounts and the Insurance Proceeds Accounts, in each case, as
established pursuant to clause 20 (Bank Accounts and Cash Management) of this
Agreement and any account established further to clause 10.3 (Aggregate
outstandings exceed the Borrowing Base Amount) of this Agreement, with such
accounts being secured in favour of the Secured Parties.

 

“Project Accounts Agreements” means the KEG Offshore Project Accounts Agreement,
the KEG Onshore Project Accounts Agreement and the Borrower Offshore Project
Accounts Agreement.

 

“Project Agreements” means (when entered into by the relevant Obligor):

 

(A)          each Petroleum Agreement;

 

(B)          the Joint Operating Agreements;

 

(C)          the UUOA; and

 

(D)          each New Project Agreement and any other agreement which the
Facility Agent and the Original Borrower agree shall be a Project Agreement,

 

as such documents may be updated, amended or replaced from time to time.

 

“Project Costs” means all costs and expenses (including without limitation
exploration costs and any costs incurred under any Derivative Agreement pursuant
to any Derivative Transaction, but, for the avoidance of doubt, excluding any
Scheduled KEL Debt Payments and excluding any other payments relating to the
Revolving Credit Facility or the HY Notes) in relation to:

 

(A)          Borrowing Base Assets;

 

(B)          the Ghana Block Assets in the following 12 months; and

 

(C)          any other project, venture, Field or Petroleum Asset which can be
funded by headroom under the Borrowing Base Amount, such headroom in any
Forecast Period being the amount by which the Borrowing Base Amount exceeds the
projected aggregate costs and expenses shown in the then current Forecast for
that period for (A) and (B) above.

 

“Project Infrastructure” means:

 

(A)          the FPSO for the Jubilee Field Phase 1;

 

35

--------------------------------------------------------------------------------


 

(B)          a taut-leg mooring system for the FPSO for the Jubilee Field Phase
1;

 

(C)          seven production wells;

 

(D)          five production drill centers;

 

(E)          five production manifolds;

 

(F)           four water injection wells;

 

(G)          two water-injection drill centers;

 

(H)          two water injection manifolds;

 

(I)           three gas-injection wells;

 

(J)           one gas-injection drill center;

 

(K)          one gas-injection manifold;

 

(L)          two riser bases;

 

(M)         six subsea distribution units; and

 

(N)          associated flowlines, risers, umbilicals and jumpers.

 

“Qualifying Bank” means an internationally recognised bank:

 

(A)          which is not on a sanctions list or subject to a sanctions regime
issued, imposed or administered by the United States or any member country of
the European Union, or the European Union itself or the United Nations (or any
agency of any of them) (a “Sanctions Regime”); or

 

(B)          which does not have its principal place of business in a country
which is subject to a Sanctions Regime; or

 

(C)          which is not a bank whose principal place of business is in a
country notified by Kosmos to the Facility Agent prior to signing of this
Agreement; or

 

(D)          whose long-term unguaranteed, unsecured securities or debt is rated
at least Baa3 (Moody’s) or a comparable rating from an internationally
recognised credit rating agency (except that this shall not be a requirement if
an Event of Default is continuing).

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined two Business Days before the first day of that period.

 

“Reference Banks” means the principal London offices of Société Générale, London
Branch and BNP PARIBAS, or such other Reference Banks appointed under
clause 32.16 (Reference Banks) of this Agreement.

 

36

--------------------------------------------------------------------------------


 

“Reference Bank Rate” means in relation to LIBOR, the arithmetic mean (rounded
upwards to four decimal places) of the rates supplied to the Facility Agent at
its request by the Reference Banks as the rate at which the relevant Reference
Bank could borrow funds in the London interbank market.

 

“Relevant Authority” means the central bank of the country in which any Obligor
is formed or operates, or any other governmental entity or government in any
such country having the power to regulate foreign exchange.

 

“Relevant Capital Expenditure” means capital expenditure incurred or to be
incurred in relation to the Borrowing Base Assets and Ghana Block Assets in the
next twelve months or, in respect of exploration and appraisal costs for Ghana
Block Assets, in the next six months as determined pursuant to a Forecast and
which is or will be funded by the Facility or by contributions to the capital of
an Obligor (including loans subordinated on terms acceptable to the Facility
Agent (acting reasonably)).

 

“Relevant Lender” has the meaning ascribed to such term in clause 8.10 (Cash
collateralisation).

 

“Reorganisation” means (without limitation) any transaction, deemed transaction,
step, procedure or agreement, including (but without limitation) the transfer,
distribution, contribution or settlement of assets and/or liabilities.

 

“Repayment Date” means the date specified as such in the Amortisation Schedule,
as may be adjusted in accordance with clause 34.6 (Business Days) of this
Agreement.

 

“Repayment Instalment” means each repayment instalment required pursuant to the
Amortisation Schedule (as adjusted from time to time).

 

“Repeating Representations” means the representations set out under:

 

(A)          clauses 26.1 (Status), 26.2 (Legal validity), 26.3 (Non-conflict),
26.4 (Powers and authority) of this Agreement, each as at the time the power or
authority was exercised only; and

 

(B)          clauses 26.5 (Authorisations), 26.9 (Financial Statements and other
factual information), 26.10 (Proceedings pending or threatened), 26.11 (Breach
of laws), 26.12 (Ranking of security), 26.13 (Pari passu ranking), 26.14
(Assets), 26.15 (Project Agreements), 26.16 (No Immunity), 26.17 (Ownership of
Obligors) and 26.18 (Sanctions) of this Agreement.

 

“Replacement Lender” has the meaning given to that term in clause 10.10 (Right
of repayment and cancellation in relation to a single Lender) of this Agreement.

 

“Required Approvals” means all material approvals, licenses, consents and
authorisations necessary in connection with the execution, delivery, performance
or enforcement of any Finance Document or the development, construction and
ownership of the relevant Obligor’s interest in a Borrowing Base Asset or
Resource Bridge Asset.

 

37

--------------------------------------------------------------------------------


 

“Required Balance” means the greater of the balances which is required to meet
the payment either of: (a) interest and fees only due and payable in the next
six months on the Facility; and (b) Scheduled KEL Debt Payments due and payable
in the next six months.

 

“Reserve Tail Date” means, at any time, the semi-annual Repayment Date
immediately preceding the date on which a Forecast projects that the aggregate
economically recoverable reserves remaining to be produced from the Borrowing
Base Assets (as reflected in the current Forecast) is projected to be equal to
or less than 25 per cent. of the aggregate of the economically recoverable
reserves from the Borrowing Base Assets reflected in the Forecast agreed as a
condition to first Utilisation.  The Reserve Tail Date will be re-determined by
each Forecast by reference to the aggregate of reserves for the Borrowing Base
Assets adjusted for any reserves upgrades or downgrades, for additional reserves
acquired pursuant to any Approved Development or Permitted Acquisition and for
any disposal of reserves.

 

“Reserves Consultant” means Netherland Sewell & Associates, Inc., (or any other
reputable consultant agreed to by the Technical and Modelling Bank (acting
reasonably)) appointed in accordance with a scope of work and budget for fees
and expenses agreed with the Borrower, the Facility Agent and the Technical and
Modelling Bank.

 

“Reserves Consultant Appointment Letter” means the letter between Kosmos, the
Facility Agent, the Technical and Modelling Bank and the Reserves Consultant
setting out the terms of appointment of the Reserves Consultant, in the Agreed
Form.

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 10 (Form of Resignation Letter).

 

“Resource Bridge Assets” means KEG’s interest in, and all rights in respect of,
the Resource Bridge Reserves, including the Entitlement to all Unit Substances.

 

“Resource Bridge Assets Revenue” means, for the relevant period of determination
and without double counting, the USD equivalent of amounts received or to be
received from the sale of crude oil, condensate, natural gas liquids and all
output and product from the Resource Bridge Assets.

 

“Resource Bridge Reserves” has the meaning given to that term in clause 19.5(B).

 

“Restricted Party” means a person that is:

 

(A)          listed on, or owned or controlled by a person listed on, or acting
on behalf of a person listed on, any Sanctions List;

 

(B)          located in, incorporated under the laws of, or owned or (directly
or indirectly) controlled by, or acting on behalf of, a person located in or
organized under the laws of a country or territory that is the target of
country-wide or territory-wide Sanctions; or

 

38

--------------------------------------------------------------------------------


 

(C)          otherwise a target of Sanctions (“target of Sanctions” signifying a
person with whom a US person or other national of a Sanctions Authority would be
prohibited or restricted by law from engaging in trade, business or other
activities).

 

“Retiring Guarantor” has the meaning given to it in clause 25.8 (Release of
Guarantors’ right of contribution).

 

“Revised Final Repayment Date” has the meaning given to that term in clause 9.2
(Amendment to Amortisation Schedule) of this Agreement.

 

“Revolving Credit Facility” means the revolving credit facility of up to US$300
million provided to KEL pursuant to the terms of the Revolving Credit Facility
Agreement.

 

“Revolving Credit Facility Agreement” means the agreement under which the
Revolving Credit Facility is made available.

 

“Revolving Credit Facility Lender” means a “Lender”, as defined under the
Revolving Credit Facility Agreement.

 

“Rollover Loan” means one or more Loans:

 

(A)          made or to be made on the same day that a maturing Loan is due to
be repaid;

 

(B)          the aggregate amount of which is equal to or less than the amount
of the maturing Loan;

 

(C)          made or to be made to the same Borrower for the purpose of
refinancing a maturing Loan.

 

“Royalty Payments” means royalties payable to the Government by a contractor out
of, or calculated by reference to, petroleum to which such contractor is
entitled under the terms and conditions of the relevant Petroleum Agreement.

 

“Sanctions” means the sanctions laws, regulations, embargoes or restrictive
measures administered, enacted or enforced by:

 

(A)          the United States government;

 

(B)          the United Nations;

 

(C)          the European Union;

 

(D)          the United Kingdom; or

 

(E)           the respective governmental institutions and agencies of any of
the foregoing, including, without limitation OFAC, the United States Department
of State and Her Majesty’s Treasury,

 

(together, the “Sanctions Authorities”).

 

39

--------------------------------------------------------------------------------


 

“Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list maintained by OFAC, the Consolidated List of Financial Sanctions Targets
and the Investments Ban List maintained by Her Majesty’s Treasury, or any
similar lists maintained by, or public announcement of Sanctions designation
made by, any of the Sanctions Authorities.

 

“Sanctions Regime” has the meaning given to it in paragraph (A) of the
definition of “Qualifying Bank”.

 

“Schedule of Insurances” means the schedule of insurances in the Agreed
Form (and initialled by the Borrower and/or KEG and the Facility Agent) setting
out the insurances to be maintained by the Obligors.

 

“Scheduled KEL Debt Payment Distribution” means a shareholder distribution as
calculated and defined in clause 28.24 (Scheduled KEL Debt Payment
Distributions) of this Agreement.

 

“Scheduled KEL Debt Payments” means the scheduled interest, fees, costs and
expenses (including tax gross up) related to the Revolving Credit Facility and
the HY Notes but, for the avoidance of doubt, not including any principal
related to the Revolving Credit Facility or the HY Notes.

 

“Screen Rate” means in relation to LIBOR, the London interbank offered rate
administered by ICE Benchmark Administration Ltd. (or any other person which
takes over the administration of that rate) for USD for the relevant period
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement
Reuters page which displays that rate, or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters).  If such page or service ceases to be available, the Facility Agent
may specify another page or service displaying the relevant rate after
consultation with Kosmos.

 

“S&E Management System” means the Project’s social and environmental management
system for the identification, assessment and management of Project risks on an
ongoing basis.

 

“Second Currency” has the meaning given to it in clause 17.1 (Currency
indemnity).

 

“Secured Liabilities” means at any time and without double counting, all present
and future obligations and liabilities (actual or contingent) of each Obligor
(whether or not for the payment of money and including any obligation to pay
damages for breach of contract) which are, or are expressed to be, or may become
due, owing or payable to any or all of the Secured Parties under or in
connection with any of the Finance Documents, together with all costs, charges
and expenses incurred by the Security Agent or any Secured Party which any
Obligor is obliged to pay under any Finance Document.

 

“Secured Party” means each party to a Finance Document (other than an Obligor or
Intercompany Borrower).

 

40

--------------------------------------------------------------------------------


 

“Security Documents” means each of the following documents:

 

(A)          the KEG Offshore Security Assignment;

 

(B)          the KEG Onshore Security Assignment;

 

(C)          the KED Offshore Security Assignment;

 

(D)          the KEI Offshore Security Assignment;

 

(E)          the KEO Offshore Security Assignment;

 

(F)           the Borrower Offshore Security Assignment;

 

(G)          the KEI and KEO Offshore Security Assignment;

 

(H)          the Charge over Shares in KED;

 

(I)           the Charge over Shares in KEG;

 

(J)           the Charge over Shares in KEO;

 

(K)          the Charge over Shares in KEI;

 

(L)          the Charge over Shares in the Original Borrower;

 

(M)         the Assignment of Reinsurance Rights;

 

(N)          the KEG Offshore Project Accounts Agreement;

 

(O)          the KEG Onshore Project Accounts Agreement;

 

(P)           the Borrower Offshore Project Accounts Agreement; and

 

(R)          subject to the provisions of the Intercreditor Agreement, each
other document evidencing or creating any Security Interest held or obtained
from an Obligor for or in respect of any Secured Liabilities.

 

“Security Interest” means a mortgage, charge, pledge, lien or other security
interest or any other agreement or arrangement having a similar effect.

 

“Service Document” has the meaning given to it in clause 46 (Service of
Process).

 

“Shareholder” means any funds affiliated with Warburg Pincus and Blackstone
Capital Partners or the Blackstone Group.

 

“Shareholder Affiliate” means any Affiliate of a Shareholder, any trust of which
a Shareholder or any of its Affiliates is a trustee, any partnership of which a
Shareholder or any of its Affiliates is a partner and any trust, fund or other
entity which is managed by, or is under the control of, a Shareholder or any of
its Affiliates, provided that any

 

41

--------------------------------------------------------------------------------


 

such trust, fund or other entity which has been established for at least 6
months solely for the purpose of making, purchasing or investing in loans or
debt securities and which is managed or controlled independently from all other
trusts, funds or other entities managed or controlled by a Shareholder or any of
its Affiliates which have been established for the primary or main purpose of
investing in the share capital of companies shall constitute a Shareholder
Affiliate.

 

“Shareholder Distribution” means a shareholder distribution as calculated and
defined in clause 28.23 (Distributions) of this Agreement.

 

“Signing Date” means 28 March 2011.

 

“Sources and Uses Statement” has the meaning given to it in clause 24.8 (Sources
and Uses).

 

“Specified Time” means 11:00 a.m. London time on the relevant Quotation Day.

 

“Standard and Poor’s” means Standard & Poor’s Ratings Service, a division of the
McGraw-Hill Companies, Inc., and any successor thereto and if such corporation
shall for any reason no longer perform the functions of a securities rating
agency, Standard & Poor’s shall be deemed to refer to any other internationally
recognised rating agency agreed by the Facility Agent and Kosmos (both acting
reasonably).

 

“Standstill Period” means a period of 30 days from the date an IFC Acceleration
Trigger Event occurs.

 

“Subordinated Creditor” means any Obligor whose rights are subordinated to those
of the Creditors pursuant to a Deed of Subordination.

 

“Subordinated Debt” means all present and future moneys, debts, obligations and
liabilities which are, or are expressed to be, or may become due, owing or
payable by any Obligor to any Affiliate (in each case, whether alone or jointly,
or jointly and severally, with any other person, whether actually or
contingently, and whether as principal, surety or otherwise) together with any
related Additional Debt.

 

“Successful Syndication” means the Underwriters each reduce their participation
in the Facility to a final hold of not more than USD 200 million.

 

“Sum” has the meaning given to it in clause 17.1 (Currency indemnity).

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Technical and Environmental Consultant Appointment Letter” means the letter
between Kosmos, the Facility Agent and the Technical Consultant, the Technical
and Modelling Bank and Environmental Consultant setting out the terms of
appointment of the Technical Consultant and Environmental Consultant, in the
Agreed Form.

 

42

--------------------------------------------------------------------------------


 

“Technical and Modelling Bank” means the Technical Bank and the Modelling Bank,
provided that if the Technical Bank and the Modelling Bank cannot reach
agreement on a certain issue, then the opinion of the Technical Consultant will
be requested (to the extent a Technical Consultant is not already appointed and
the parties do not agree on a replacement within 5 Business Days of notification
of the failure to reach agreement, the Technical Bank and the Modelling Bank
shall request the President of the Energy Institute of London to appoint an
independent consultant within 5 Business Days).  If no agreement can be reached
after consulting the relevant Consultant, the final decision shall be determined
by the Majority Lenders.

 

“Technical Assumptions” means the technical assumptions agreed or determined in
accordance with clause 19.1 (Forecast Procedures) of this Agreement.

 

“Technical Consultant” means Shaw Consultants International, Inc. (or any other
reputable technical consultant agreed to by the Technical and Modelling Bank
(acting reasonably)), appointed in accordance with a scope of work and budget
for fees and expenses agreed with the Borrower, the Facility Agent and the
Technical and Modelling Bank.

 

“TEN Development and Production Area” means the Tweneboa, Enyenra and Ntomme
discovery areas in the DWT Block, including the Project Infrastructure and all
appraisal, exploration, construction, operations, maintenance and exploitation
works and activities, and the treatment, processing, storage, delivery, lifting
and sale of Unit Substances therefrom.

 

“Third Parties Act” has the meaning given to it in clause 1.4 (Third Party
Rights).

 

“Total Available Facility Amount” means at any time the amount calculated as
such pursuant to clause 3.2 (Total Available Facility Amount) of this Agreement.

 

“Total Commitments” means the aggregate of the Commitments of the Lenders.

 

“Total Facility Amount” means at any time, the total facility made available
under the Facility but as reduced by the amount of any cancellation of the
Facility.

 

“Total Interest Payable” means, in relation to the KEL Group for any Measurement
Period, all interest and other financing charges paid or payable and incurred by
the KEL Group during that Measurement Period.

 

“Total Interest Receivable” means, in relation to the KEL Group for any
Measurement Period, all interest and other financing charges received or
receivable by the KEL Group during that Measurement Period.

 

“Transaction Document” means each Finance Document and each Project Agreement.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 7 (Form of Transfer Certificate) of this Agreement or any other form
agreed between the Facility Agent and Kosmos.

 

43

--------------------------------------------------------------------------------


 

“Transfer Date” means, in relation to a transfer, the later of:

 

(A)           the proposed Transfer Date specified in the Transfer Certificate;
and

 

(B)           the date on which the Facility Agent executes the Transfer
Certificate.

 

“Unit Operator” has the meaning given to it in the UUOA.

 

“Unit Substances” shall have the meaning given to that term in the UUOA.

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“USD” or “US Dollar” means the lawful currency of the United States of America.

 

“US Tax Obligor” means:

 

(A)          a Borrower which is resident for tax purposes in the United States
of America; or

 

(B)          an Obligor some or all of whose payments under the Finance
Documents are from sources within the United States for US federal income tax
purposes.

 

“Utilisation” means a utilisation of the Facility by way of a Loan.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in
Schedule 4 (Utilisation Requests) of this Agreement or in the Agreed Form.

 

“UUOA” means the unitization and unit operating agreement entered into between
GNPC, Tullow Ghana Limited, KEG, Anadarko WCTP Company, Sabre Oil and Gas
Holdings Limited and EO dated 13 July 2009.

 

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 or
any regulations promulgated thereunder and any other tax of a similar nature.

 

“WCTP Block” means West Cape Three Points area offshore Ghana, being the area
described in Annex 1 of the WCTP PA, but excluding any portions of such area in
respect of which Contractor’s rights thereunder are from time to time
relinquished or surrendered pursuant to the WCTP PA.

 

“WCTP JOA” means the joint operating agreement dated 27 July 2004 between KEG
and EO in respect of the West Cape Three Points Block Off-shore Ghana (and all
amendments and supplements thereto).

 

“WCTP PA” means the petroleum agreement dated 22 July 2004 between the
Government, represented by the Minister, the GNPC, KEG and EO in respect of the
West Cape Three Points Block Off-shore Ghana (and all amendments and supplements
thereto).

 

44

--------------------------------------------------------------------------------


 

1.2          Construction of particular terms

 

Unless a contrary indication appears, any reference in this Agreement to:

 

(A)          “this Agreement” shall be construed as a reference to the agreement
or document in which such reference appears together with all recitals and
Schedules thereto;

 

(B)          a reference to “assets” includes properties, revenues and rights of
every description;

 

(C)          an “authorisation” or “consent” shall be construed as including any
authorisation, consent, approval, resolution, licence, exemption, permission,
recording, notarisation, filing or registration;

 

(D)          an “authorised officer” shall be construed, in relation to any
Party, as a reference to a Director or other person duly authorised by such
Party as notified by such Party to the Facility Agent as being authorised to
sign any agreement, certificate or other document or to take any decision or
action, as applicable.  The provision of any certificate or the making of any
certification by any authorised officer of Kosmos shall not create for that
authorised officer any personal liability to the Finance Parties;

 

(E)           a “calendar year” is a reference to a period starting on (and
including) 1 January and ending on (and including) the immediately following 31
December;

 

(F)           a “certified copy” shall be construed as a reference to a copy of
that document, certified by an authorised officer of the relevant Party
delivering it to be a complete, accurate and up-to-date copy of the original
document;

 

(G)          a “clause” shall, subject to any contrary indication, be construed
as a reference to a clause of the agreement or document in which such reference
appears;

 

(H)          “continuing” shall, in relation to any Default or Event of Default,
be construed as meaning that such Default or Event of Default has not been
remedied or waived;

 

(I)            the “equivalent” on any given date in any currency (the “first
currency”) of an amount denominated in another currency (the “second currency”)
is a reference to the amount of the first currency which could be purchased with
the amount of the second currency at the spot rate of exchange quoted by the
Facility Agent in the normal course of business at or about 11.00 a.m. on such
date for the purchase of the first currency with the second currency in the
London foreign exchange markets for delivery on the second Business Day
thereafter;

 

(J)            the “group” of any person, shall be construed as a reference to
that person, its subsidiaries and any holding company of that person and all
other subsidiaries of any such holding company, from time to time;

 

45

--------------------------------------------------------------------------------


 

(K)          a “holding company” of a company or corporation shall be construed
as a reference to any company or corporation of which the first-mentioned
company or corporation is a subsidiary;

 

(L)           “include” or “including” shall be deemed to be followed by
“without limitation” or “but not limited to” whether or not they are followed by
such phrase or words of like import;

 

(M)         a “month” or “Month” is a reference to a period starting on one day
in a calendar month and ending on the numerically corresponding day in the next
succeeding calendar month save that, where any such period would otherwise end
on a day which is not a Business Day, it shall end on the next succeeding
Business Day, unless that day falls in the calendar month succeeding that in
which it would otherwise have ended, in which case it shall end on the
immediately preceding Business Day provided that, if a period starts on the last
Business Day in a calendar month or if there is no numerically corresponding day
in the month in which that period ends, that period shall end on the last
Business Day in that later month (and references to “months” and “Months” shall
be construed accordingly);

 

(N)          a “person” shall be construed as a reference to any person, trust,
firm, company, corporation, government, state or agency of a state or any
association or partnership (whether or not having separate legal personality) of
two or more of the foregoing;

 

(O)          a reference to a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of Law
but, if not having the force of Law, being a regulation, rule, official
directive, request or guideline with which a prudent person carrying on the same
or a similar business to Kosmos would comply) of any governmental body, Agency,
department or regulatory, self-regulatory or other authority or organisation;

 

(P)           a “right” shall be construed as including any right, title,
interest, claim, remedy, discretion, power or privilege, in each case whether
actual, contingent, present or future;

 

(Q)          a “Schedule” shall, subject to any contrary indication, be
construed as a reference to a schedule of the agreement or document in which
such reference appears;

 

(R)          a “subsidiary” of a company or corporation means a subsidiary
undertaking within the meaning of section 1162 of the Companies Act 2006 which
shall be construed as a reference to any company or corporation:

 

(i)                                  which is controlled, directly or
indirectly, by the first-mentioned company or corporation;

 

(ii)                               more than half the issued share capital of
which is beneficially owned, directly or indirectly, by the first-mentioned
company or corporation; or

 

46

--------------------------------------------------------------------------------


 

(iii)                            which is a subsidiary of another subsidiary of
the first-mentioned company or corporation,

 

and, for these purposes, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body;

 

(S)           the “winding-up”, “dissolution” or “administration” of a company
or corporation shall be construed so as to include any equivalent or analogous
proceedings under the law of the jurisdiction in which such company or
corporation is incorporated or any jurisdiction in which such company or
corporation carries on business including the seeking of liquidation,
bankruptcy, winding-up, reorganisation, dissolution, administration,
receivership, judicial custodianship, administrative receivership, arrangement,
adjustment, protection or relief of debtors; and

 

(T)           a “year” is a reference to a period starting on one day in a month
in a calendar year and ending on the numerically corresponding day in the same
month in the next succeeding calendar year, save that, where any such period
would otherwise end on a day which is not a Business Day, it shall end on the
next succeeding Business Day, unless that day falls in the month succeeding that
in which it would otherwise have ended, in which case it shall end on the
immediately preceding Business Day Provided that, if a period starts on the last
Business Day in a month, that period shall end on the last Business Day in that
later month (and references to “years” shall be construed accordingly).

 

1.3          Interpretation

 

(A)          Words importing the singular shall include the plural and vice
versa.

 

(B)          Words indicating any gender shall include each other gender.

 

(C)          Unless a contrary indication appears, a term used in any other
Finance Document or in any notice given under or in connection with any Finance
Document to:

 

(i)                                 any party or person shall be construed so as
to include its and any subsequent successors, permitted transferees and
permitted assigns in accordance with their respective interests;

 

(ii)                              such agreement or document or any other
agreement or document shall be construed as a reference to each such agreement
or document or, as the case may be, such other agreement or document as the same
may have been, or may from time to time be, amended, varied, novated or
supplemented, in each case to the extent permitted under the Finance Documents;

 

(iii)                           a time of day shall, save as otherwise provided
in any agreement or document, be construed as a reference to London time.

 

47

--------------------------------------------------------------------------------


 

(D)          Section, Part, Clause and Schedule headings contained in, and any
index or table of contents to, any agreement or document are for ease of
reference only.

 

1.4          Third Party Rights

 

(A)          Any Hedging Counterparty may enforce the terms of clause 21.2
(Withdrawals — No Default Outstanding), clause 25 (Guarantee and Indemnity) and
clause 42.2(D) (Exceptions) of this Agreement by virtue of the Contracts (Rights
of Third Parties) Act 1999 (the “Third Parties Act”).  This
clause 1.4(A) confers a benefit on each such Hedging Counterparty, and, subject
to the remaining provisions of this clause 1.4, is intended to be enforceable by
each Hedging Counterparty by virtue of the Third Parties Act.

 

(B)          Subject to paragraph (A) above, a person who is not a party to this
Agreement has no right under the Third Parties Act to enforce or enjoy the
benefit of any term of this Agreement.

 

(C)          Notwithstanding any term of any Finance Document, this Agreement
may be rescinded or varied without the consent of any person who is not a Party
hereto.

 

48

--------------------------------------------------------------------------------


 

PART 2
CONDITIONS PRECEDENT

 

2.            Conditions Precedent

 

2.1          Conditions Precedent to first Utilisation

 

Kosmos may not deliver a Utilisation Request unless the Facility Agent has
received all of the documents and other evidence listed in Part I of Schedule 3
(Conditions Precedent) in form and substance satisfactory to the Facility Agent
(acting reasonably), or their delivery has otherwise been waived in accordance
with clause 2.3 (Waivers of Conditions Precedent).  The Facility Agent (acting
reasonably) shall notify Kosmos and the Lenders promptly upon being so
satisfied.

 

2.2          Conditions Precedent to each Utilisation

 

The Lenders will only be obliged to comply with clause 6.5 (Lenders’
participation) if, on the proposed Utilisation Date:

 

(A)          no Default or Event of Default is continuing or will result from
the proposed Loan;

 

(B)          an Authorised Signatory of Kosmos certifies that

 

(i)                                  the funds from that Utilisation are
expected to be applied in payment of amounts subject to and in accordance with
the Cash Waterfall within 90 days of the relevant drawdown date (other than
making a distribution in accordance with paragraph (vii) of the Cash Waterfall)
or are otherwise required to maintain a reasonable and prudent level of working
capital in the Project Accounts;

 

(ii)                              the aggregate principal amount outstanding
under the Facility does not exceed the Borrowing Base Amount, and the making of
the Utilisation would not result in the aggregate principal amount outstanding
under the Facility exceeding the Borrowing Base Amount; and

 

(iii)                           the Repeating Representations to be made by each
Obligor are, in the light of the facts and circumstances then existing, true and
correct in all material respects (or, in the case of a Repeating Representation
that contains a materiality concept, true and correct in all respects);

 

(C)          in respect of a Utilisation of the IFC Facility only (and to the
satisfaction of IFC only) the Borrower has satisfied the conditions for the
Utilisation of the IFC Facility in accordance with the terms of the IFC Facility
Agreement.

 

2.3          Waivers of Conditions Precedent

 

(A)          The Facility Agent as applicable, acting in accordance with the
instructions of the Lenders, may waive the requirement under clause 2.1
(Conditions

 

49

--------------------------------------------------------------------------------


 

Precedent to first Utilisation) to deliver any one or more of the documents and
other evidence listed in Schedule 3 (Conditions Precedent), as applicable.

 

(B)          Satisfaction of any of the conditions set out in clause 2.2
(Conditions Precedent to each Utilisation) may be waived by the Facility Agent
acting in accordance with the instructions of the Majority Lenders.

 

(C)          Any waiver effected by the Facility Agent in accordance with this
clause shall be binding on all Parties.

 

(D)          For avoidance of doubt, no Utilisation may be made under the
Facility, until the Facility Agent has confirmed all relevant Conditions
Precedent have been satisfied (acting reasonably) or waived in accordance with
this clause 2 (Conditions Precedent).

 

(E)           Prior to the first Utilisation of the Facility (and not
thereafter), any Default or Event of Default which arises by virtue of the fact
that the Security Interests granted pursuant to the Security Documents are
second-ranking (due to the subsistence during such period of Security Interests
(as defined in the Existing Finance Documents) which were granted pursuant to
the Existing Finance Documents), shall be deemed not to have arisen.

 

50

--------------------------------------------------------------------------------


 

PART 3
OPERATION OF THE FACILITY

 

3.            The Facility

 

3.1          Facility Commitment amounts

 

(A)          Subject to the terms of the Finance Documents:

 

(i)            the Lenders (other than IFC) have agreed to make available to the
Borrower a secured US Dollar revolving loan facility and a letter of credit
facility on the terms and conditions set out in this Agreement (the “Non-IFC
Facility”); and

 

(ii)           IFC has agreed to make available to the Borrower a secured US
Dollar revolving loan facility on the terms and conditions set out in the IFC
Facility Agreement) (the “IFC Facility”),

 

(together the “Facility”) in an aggregate amount equal to the Total Commitments.

 

(B)          The Facility may be utilised by way of:

 

(i)            Loans (which, during the Availability Period only, shall include
Rollover Loans); and

 

(ii)           Letters of Credit up to an aggregate amount not exceeding USD 200
million.

 

3.2          Total Available Facility Amount

 

(A)          The Total Available Facility Amount shall be computed in accordance
with this clause 3.2.

 

(B)          If at any time the aggregate amount of all Loans exceeds the
Borrowing Base Amount, the Total Available Facility Amount shall be zero.

 

(C)          Subject to paragraph (B) above, the Total Available Facility Amount
shall be an amount equal to the lesser of:

 

(i)            the Total Facility Amount less (1) the amount of all Loans which
have not been either prepaid or repaid and (2) the aggregate amount of any
Letters of Credit issued, or to be issued, under the Facility (only to the
extent not cash collateralised by amounts standing to the credit of the LC Cash
Collateral Account); and

 

(ii)           the Borrowing Base Amount less (1) the amount of all Loans and
(2) the aggregate amount of any Letters of Credit issued, or to be issued, under
the Facility (only to the extent not cash collateralised by amounts standing to
the credit of the LC Cash Collateral Account),

 

51

--------------------------------------------------------------------------------


 

where the Borrowing Base Amount is determined by reference to the most recent
Forecast prepared in accordance with the Forecasting Procedures.

 

(D)          For the avoidance of doubt, if at any time a Letter of Credit is
cash collateralised in whole in or part in accordance with clause 7.1(B) of this
Agreement, the Total Available Facility Amount shall, subject always to
paragraphs (B) and (C) above, automatically increase by the amount of such
deposit.  Conversely, in the event that the whole or any part of the cash
collateral is withdrawn in accordance with clause 7.1(B) of this Agreement, then
the Total Available Facility Amount will reduce by the amount of such
withdrawal.

 

4.            Finance Parties’ Rights and Obligations

 

(A)          The obligations of each Finance Party under the Finance Documents
are several.  Failure by a Finance Party to perform its obligations under any
Finance Documents to which it is a Party does not affect the obligations of any
other Party under the Finance Documents.  No Finance Party is responsible for
the obligations of any other Finance Party under the Finance Documents.

 

(B)          The rights of each Finance Party under or in connection with the
Finance Documents to which it is a Party are separate and independent rights and
any debt arising under the Finance Documents to a Finance Party from an Obligor
shall be a separate and independent debt.

 

(C)          A Finance Party may, except as otherwise stated in the Finance
Documents, separately enforce its rights under the Finance Documents.

 

5.            Purpose

 

5.1          Purpose

 

The proceeds of any Loan or Letter of Credit may only be used by the Borrower
for the following purposes:

 

(A)          in the case of a first Utilisation of the Facility, to repay all
amounts outstanding under the Existing Finance Documents in full;

 

(B)          to pay Project Costs (including Relevant Capital Expenditure);

 

(C)          to pay Financing Costs (other than principal and interest);

 

(D)          to make advances to an Obligor under an Intercompany Loan Agreement
to enable such Obligor to pay Project Costs;

 

(E)           to fund the DSRA and the LC Cash Collateral Account;

 

(F)           to meet all costs and expenses incurred in respect of making any
Permitted Acquisition; and

 

(G)          to issue Letters of Credit under the Facility.

 

52

--------------------------------------------------------------------------------


 

5.2          Monitoring

 

No Finance Party is bound to monitor or verify the application of any Loan made
pursuant to the Finance Documents.

 

6.            Utilisation

 

6.1          Availability Period

 

Subject to the satisfaction of the relevant Conditions Precedent:

 

(A)          the Non-IFC Facility shall be available for drawing during the
period from and including the Signing Date to and including the earlier of:

 

(i)            the date falling one month prior to the Final Maturity Date; and

 

(ii)           31 March, 2018;

 

(B)          the IFC Facility shall be available for drawing during the period
from and including the date of the Effective Date (as defined in the IFC
Facility Agreement) to and including the earlier of:

 

(i)            the date falling one month prior to the Final Maturity Date; and

 

(ii)           31 March, 2018.

 

(C)          In the event that paragraphs (A)(ii) and (B)(ii) above apply, then
notwithstanding the occurrence of that date, the Non-IFC Facility and the IFC
Facility, will both be available for drawing until the date falling one month
prior to the Final Maturity Date in an aggregate amount not exceeding at any
time the lesser of (i) USD500 million, and (ii) the Total Available Facility
Amount at that time.

 

6.2          Delivery of a Utilisation Request

 

A Borrower may borrow a loan under the Facility by delivery to the Facility
Agent of a duly completed Utilisation Request not later than 10:00 am on the
third Business Day (or in the case of the first Utilisation only, the second
Business Day) prior to the proposed Utilisation Date and the Facility Agent
shall deliver such Utilisation Request to the Lenders within one Business Day of
receipt of the same by it.  For this purpose, if the Facility Agent receives the
Utilisation Request on a day which is not a Business Day or after 10:00 am on a
Business Day, it will be treated as having received the Utilisation Request on
the following Business Day.

 

6.3          Completion of a Utilisation Request

 

(A)          Each Utilisation Request is irrevocable and will not be regarded as
having been duly completed unless:

 

(i)            the proposed Utilisation Date is a Business Day within the
Availability Period;

 

53

--------------------------------------------------------------------------------


 

(ii)           the amount of the Utilisation complies with clause 6.4 (Amount);
and

 

(iii)          the proposed Interest Period complies with clause 12 (Interest
Periods).

 

(B)          Only one Loan may be requested in each Utilisation Request and a
maximum of 3 Utilisation Requests may be requested in any one month.

 

(C)          A Borrower may not deliver a Utilisation Request if as a result of
the proposed Utilisation 10 or more Loans would be outstanding.

 

6.4          Amount

 

Kosmos must notify the Facility Agent and the Technical and Modelling Bank
(giving notice of not less than three Business Days’ prior to the Utilisation
Date) of the amount of any proposed Loan under the Facility that must be:

 

(A)          a minimum of USD 10 million (or, in any event, such lesser amount
as the Facility Agent may agree); and

 

(B)          an integral multiples of USD 10 million (or, in any event, such
lesser amount as the Facility Agent may agree),

 

or, if less, the balance of the Facility.

 

6.5          Lenders’ participation

 

(A)          If the conditions set out in this Agreement have been met, each
Lender under the Non-IFC Facility shall make its participation in the relevant
Loan available by the Utilisation Date through its Facility Office in accordance
with the terms of this Agreement.

 

(B)          The amount of a Lender’s participation in that Loan will be equal
to the proportion borne by its Available Commitment to the Available Commitments
under the Non-IFC Facility immediately prior to the making of the relevant Loan.

 

(C)          The Facility Agent shall notify each Lender of the amount of each
Loan under the Non-IFC Facility and the amount of its participation in each such
Loan not less than 3 Business Days before the Utilisation Date.

 

(D)          A Business Day for the purposes of clause 6 (Utilisation) shall
mean a day (other than a Saturday or Sunday) when banks are open for business in
London, New York and Paris.

 

7.            Letters of Credit — Utilisation

 

7.1          General

 

(A)          In this clause 7 and clause 8 (Letters of Credit — General
Provisions):

 

(i)            “Expiry Date” means, for a Letter of Credit, the last day of its
Term;

 

54

--------------------------------------------------------------------------------


 

(ii)           “LC Proportion” means, in relation to a Lender (other than IFC)
in respect of any Letter of Credit, the proportion (expressed as a percentage)
borne by the Available Commitment of such Lender under the Facility to the
aggregate Available Commitments of all the Lenders (other than IFC) under the
Facility immediately prior to the issue of that Letter of Credit, adjusted to
reflect any assignment or transfer under this Agreement to or by that Lender;

 

(iii)          “Renewal or Extension Request” means a written notice delivered
to the Facility Agent in accordance with clause 7.7 (Renewal or extension of a
Letter of Credit);

 

(iv)          “Start Date” means, for a Letter of Credit, the first day of its
Term; and

 

(v)           “Term” means each period determined under this Agreement for which
an LC Issuing Bank is under a liability under a Letter of Credit.

 

(B)          Any reference in this Agreement to:

 

(i)            a “Finance Party” includes each of the LC Lenders and each of the
LC Issuing Banks;

 

(ii)           an amount borrowed under the Facility includes any amount
utilised by way of Letter of Credit;

 

(iii)          a Utilisation under the Facility made or to be made to the
Borrower includes a Letter of Credit issued on its behalf;

 

(iv)          a Lender funding its participation in a Utilisation under the
Facility includes a Lender (other than IFC) participating in a Letter of Credit;

 

(v)           amounts outstanding under the Facility include amounts outstanding
under or in respect of any Letter of Credit;

 

(vi)          an outstanding amount of a Letter of Credit at any time is the
maximum amount that is or may be payable in respect of that Letter of Credit at
that time;

 

(vii)         the Borrower “repaying” or “prepaying” a Letter of Credit means:

 

(a)           the Borrower providing cash collateral for that Letter of Credit
by depositing funds into the LC Cash Collateral Account;

 

(b)           the maximum amount payable under the Letter of Credit being
reduced in accordance with its terms; or

 

(c)           an LC Issuing Bank being satisfied (acting reasonably) that it has
no further liability under that Letter of Credit,

 

55

--------------------------------------------------------------------------------


 

and the amount, subject to the Cash Waterfall, by which a Letter of Credit is
repaid or prepaid under sub-paragraphs (viii)(a) and (viii)(b) below is the
amount of the relevant cash collateral or reduction; and

 

(viii)                     the Borrower providing “cash collateral” for a Letter
of Credit means the Borrower paying an amount in the currency of the Letter of
Credit in to the LC Cash Collateral Account and the following conditions are
met:

 

(a)           the account is with the LC Issuing Bank (if the cash collateral is
to be provided for all the Lenders) or with a Lender (if the cash collateral is
to be provided for that Lender);

 

(b)           withdrawals from the LC Cash Collateral Account may only be made
at any time provided that:

 

(1)           there is no Default or Event of Default outstanding at the time;

 

(2)           the withdrawal does not occur during a BBA Cure Period;

 

(3)           the latest Sources and Uses Statement does not show that there is
a shortfall in funding projected to be available to meet Project Costs; and

 

(4)           the Available Commitment at that time is equal to or exceeds the
amount of the withdrawal; and

 

(c)           any amount withdrawn from the LC Cash Collateral Account is
deposited into the account from which the original payment was made into the LC
Cash Collateral Account.

 

(C)          Clause 6 (Utilisation) does not apply to a Utilisation by way of
Letter of Credit.

 

(D)          For the avoidance of doubt, in determining the amount of the
Available Commitment and a Lender’s LC Proportion of a proposed Letter of Credit
for the purposes of this Agreement the Available Commitment of a Lender will be
calculated taking account of any cash collateral provided for outstanding
Letters of Credit, subject to the Total Available Facility Amount not exceeding
the lesser of (i) the Total Facility Amount and (ii) the Borrowing Base Amount.

 

(E)           A “Business Day” for the purposes of clause 7 (Letters of Credit —
Utilisation) shall mean a day (other than a Saturday or Sunday) when banks are
open for business in London, New York and Paris.

 

(F)           The ORGL LC shall be deemed to have been issued by BNP Paribas as
LC Issuing Bank (such appointment as LC Issuing Bank being solely in respect of
the ORGL LC) pursuant to a Utilisation Request submitted by the Borrower in
accordance with the terms of this Agreement and such utilisation shall be

 

56

--------------------------------------------------------------------------------


 

deemed to have occurred immediately after the first Utilisation under the
Facility (the “ORGL LC Utilisation”).  For the avoidance of doubt:

 

(i)            BNP Paribas shall pay the cash collateral already posted with it
pursuant to the ORGL LC to the Distribution Reserve Account; and

 

(ii)           no conditions other than those which are required in order to
facilitate the first Utilisation will be required to be satisfied in order for
the ORGL LC Utilisation to be effective.

 

7.2          Letter of Credit Option

 

(A)          The Non-IFC Facility may also be utilised by way of Letters of
Credit at any time prior to the Final Maturity Date.

 

(B)          Letters of Credit may be issued under the Non-IFC Facility by any
LC Issuing Bank or LC Issuing Banks as may be selected by the Borrower.

 

(C)          The Borrower may at any time request any or all Lenders to agree to
become a LC Issuing Bank.  If any such Lender or Lenders so agree, the Borrower
may in its absolute discretion decide which of those Lenders (if any) it wishes
to appoint as a LC Issuing Bank.

 

(D)          The Borrower may appoint any Lender as an LC Issuing Bank at any
time by notice in writing to the Facility Agent (accompanied by a deed of
accession in the form agreed between the Agent and the Borrower, signed by the
relevant Lender confirming its appointment as an LC Issuing Bank), following
receipt of which the Facility Agent shall promptly countersign any such deed of
accession on behalf of the Finance Parties (and in any event within 3 Business
Days of receipt of the notice) and notify the Finance Parties (with a copy to
the Borrower) that the relevant Lender has become an LC Issuing Bank.

 

7.3          Delivery of a Utilisation Request for Letters of Credit

 

Subject to a LC Issuing Bank having been appointed, the Borrower may request a
Letter of Credit to be issued by delivery to the Facility Agent and one or more
LC Issuing Banks (as may be selected by the Borrower) of a duly completed
Utilisation Request substantially in the form of Part II of Schedule 4
(Utilisation Requests) not later than the third Business Day prior to the
proposed Utilisation Date and a maximum of 3 such Utilisation Requests may be
delivered in any one month, provided that there shall not, at any time, be more
than 10 Letters of Credit outstanding.

 

7.4          Completion of a Utilisation Request for Letters of Credit

 

Each Utilisation Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:

 

(A)          it specifies that it is for a Letter of Credit;

 

(B)          it specifies the amount that is to be utilised under the Non-IFC
Facility;

 

57

--------------------------------------------------------------------------------


 

(C)          the proposed Utilisation Date is a Business Day within the
Availability Period;

 

(D)          the currency and amount of the Letter of Credit comply with
clause 7.5 (Amount);

 

(E)           the form of Letter of Credit is attached;

 

(F)           the Expiry Date of the Letter of Credit falls on or before the
Final Repayment Date for the Non-IFC Facility; and

 

(G)          the delivery instructions for the Letter of Credit are specified.

 

7.5          Amount

 

The amount of the proposed Letter of Credit must be an amount which is not more
than the Total Available Facility Amount and which is a minimum of USD 5 million
or, if less, the Total Available Facility Amount and which otherwise complies
with clause 7.6(B)(ii).

 

7.6          Issue of Letters of Credit

 

(A)          If the conditions set out in this Agreement have been met, the
relevant LC Issuing Bank shall issue the Letter of Credit on the Utilisation
Date.

 

(B)          The relevant LC Issuing Bank will only be obliged to comply with
paragraph (A) above if on the date of the Utilisation Request or Renewal or
Extension Request and on the proposed Utilisation Date:

 

(i)            in the case of a Letter of Credit renewed in accordance with
clause 7.7 (Renewal or extension of a Letter of Credit), no Event of Default is
continuing or would result from the proposed Utilisation and, in the case of any
other Utilisation, no Default is continuing or would result from the proposed
Utilisation;

 

(ii)           the making of the proposed Utilisation would not result in
(i) the aggregate principal amount outstanding under the Facility exceeding the
lesser of the Total Facility Amount and the Borrowing Base Amount or (ii) the
aggregate of all outstanding Letters of Credit issued by the LC Issuing Banks
exceeding USD 200 million;

 

(iii)          the Repeating Representations to be made by each Obligor are true
in all material respects (or, in the case of a Repeating Representation that
contains a materiality concept, true and correct in all respects); and

 

(iv)          the LC Issuing Bank and the Lenders have completed all applicable
know-your-customer and compliance requirements which are required by law in
relation to the beneficiary of the Letter of Credit.

 

(C)          The amount of each Lender’s participation in each Letter of Credit
will be equal to the proportion borne by the Available Commitment of such Lender
under the

 

58

--------------------------------------------------------------------------------


 

Non-IFC Facility to the aggregate Available Commitments of all the Lenders under
the Non-IFC Facility immediately prior to the issue of the Letter of Credit.

 

(D)          The Facility Agent shall notify the LC Issuing Bank and each Lender
(other than IFC) of the details of the requested Letter of Credit and its
participation in that Letter of Credit by the Specified Time.

 

7.7          Renewal or extension of a Letter of Credit

 

(A)          The Borrower may request any Letter of Credit issued on its behalf
be renewed or extended by delivery to the Facility Agent and the relevant LC
Issuing Bank of a Renewal or Extension Request by the sixth Business Day before
the date of the proposed renewal.

 

(B)          The Lenders shall treat any Renewal or Extension Request in the
same way as a Utilisation Request for a Letter of Credit except that the
conditions set out in paragraph (E) of clause 7.4 (Completion of a Utilisation
Request for Letters of Credit) shall not apply.

 

(C)          The terms of each renewed or extended Letter of Credit shall be the
same as those of the relevant Letter of Credit immediately prior to its renewal,
except that:

 

(i)            its amount may be less than the amount of the Letter of Credit
immediately prior to its renewal or extension;

 

(ii)           (in relation to a renewal only) its Term shall start on the date
which was the Expiry Date of the Letter of Credit immediately prior to its
renewal, and shall end on the proposed Expiry Date specified in the Renewal or
Extension Request subject to clause 7.4(F); and

 

(iii)          (in relation to an extension only) its Term shall start on the
date which was the Start Date of the Letter of Credit immediately prior to its
extension, and shall end on the proposed Expiry Date specified in the Renewal or
Extension Request subject to clause 7.4(F)

 

(D)          If the conditions set out in this Agreement have been met, the
relevant LC Issuing Bank shall re-issue and/or amend any Letter of Credit
pursuant to a Renewal or Extension Request.

 

8.            Letters of Credit — General Provisions

 

8.1          When immediately repayable or prepayable

 

If a Letter of Credit or any amount outstanding under a Letter of Credit becomes
payable, the Borrower shall repay or prepay that amount within five Business
Days of demand by the relevant LC Issuing Bank.

 

59

--------------------------------------------------------------------------------


 

8.2          Fee payable in respect of Letters of Credit

 

(A)          The Borrower shall pay to each of the LC Issuing Banks a fronting
fee in respect of each Letter of Credit issued by it, in the amount and at the
times agreed in the letter between each relevant LC Issuing Bank and the
Borrower.  A reference in this Agreement to a Fee Letter shall include the
letter referred to in this paragraph.

 

(B)

 

(i)            Subject to (ii) below, the Borrower shall pay to the Facility
Agent (for the account of each LC Lender) a letter of credit fee computed at the
same rate as the Margin on the outstanding amount of each Letter of Credit for
the period from the issue of that Letter of Credit until its Expiry Date.  This
fee shall be distributed according to each LC Lender’s LC Proportion of that
Letter of Credit.

 

(ii)           The Borrower shall be entitled to deduct, from the letter of
credit fee calculated as described in (i) above and paid to the Facility Agent,
in respect of each Relevant Lender, an amount which is the product of the Margin
and any Borrower Replacement Collateral (as defined in clause 8.10 below) held
in respect of such Relevant Lender (the “RL Reduction”).  The net fee
distributed by the Facility Agent to each Relevant Lender shall be the fee
calculated according to such Relevant Lender’s LC Proportion then reduced by the
amount of the RL Reduction.

 

(C)          The accrued letter of credit fee on a Letter of Credit shall be
payable quarterly (on each of 31 March, 30 June, 30 September and 31
December and as from the first of such dates falling after the date of issue of
that Letter of Credit) and on the Expiry Date for that Letter of Credit.

 

(D)          If the Borrower uses cash collateral to cover any part of a Letter
of Credit then the fronting fee payable to the relevant LC Issuing Bank and the
letter of credit fee payable for the account of each LC Lender shall not (in
respect of the part of the Letter of Credit covered by the cash collateral) be
payable.

 

8.3          Claims under a Letter of Credit

 

(A)          The Borrower irrevocably and unconditionally authorises each LC
Issuing Bank to pay any claim made or purported to be made under a Letter of
Credit and which appears on its face to be in order (a “claim”).

 

(B)          The Borrower shall immediately on demand pay to the Facility Agent
for the account of the relevant LC Issuing Bank an amount equal to the amount of
any claim under that Letter of Credit.

 

(C)          The Borrower acknowledges that the LC Issuing Bank:

 

60

--------------------------------------------------------------------------------


 

(i)            is not obliged to carry out any investigation or seek any
confirmation from any other person before paying a claim; and

 

(ii)           deals in documents only and will not be concerned with the
legality of a claim or any underlying transaction or any available set-off,
counterclaim or other defence of any person.

 

(D)          The obligations of the Borrower under this clause will not be
affected by:

 

(i)            the sufficiency, accuracy or genuineness of any claim or any
other document; or

 

(ii)           any incapacity of, or limitation on the powers of, any person
signing a claim or other document.

 

8.4          Indemnities

 

(A)          The Borrower shall immediately on demand indemnify each LC Issuing
Bank against any cost, loss or liability incurred by such LC Issuing Bank
(otherwise than by reason of such LC Issuing Bank’s gross negligence or wilful
misconduct and otherwise in respect of the obligation of any Lender to provide
cash collateral pursuant to clause 8.10 (Cash collateralisation)) in acting as
an LC Issuing Bank under any Letter of Credit.

 

(B)          Each Lender (other than IFC) shall (according to its LC Proportion)
immediately on demand by the Facility Agent (acting on the instructions of the
relevant LC Issuing Bank), indemnify each LC Issuing Bank against any cost, loss
or liability incurred by the LC Issuing Bank (otherwise than by reason of such
LC Issuing Bank’s gross negligence or wilful misconduct) in acting as such LC
Issuing Bank under any Letter of Credit (unless that LC Issuing Bank has been
reimbursed by the Borrower pursuant to a Finance Document).

 

(C)          The Borrower shall immediately on demand reimburse any Lender for
any payment it makes to an LC Issuing Bank under this clause 8.4 (Indemnities)
(other than any Cash Deposit made pursuant to clause 8.10 (Cash
collateralisation) but including in respect of any amount withdrawn from the
Cash Deposit and payment to any LC Issuing Bank under clause 8.10(C) or
8.10(D)).  In the absence of reimbursement of the LC Issuing Bank or Lenders by
the Borrower pursuant to this clause 8.4 (Indemnities) within 5 Business Days of
demand (the “LC Payment Date”), the Borrower shall be deemed to have requested a
Loan of an amount (in Dollars) equal to the outstanding amount payable on the LC
Payment Date and the Borrower shall be treated as having agreed to borrow that
Loan on the LC Payment Date.  The proceeds of each Loan made available by the
Lenders in accordance with this clause 8.4(C) and deemed to be made to the
Borrower shall be paid to the LC Issuing Bank (or, as the case may be, the
Facility Agent on behalf of the Lenders) in satisfaction of the obligations of
the Borrower in accordance with this clause 8.4 to reimburse the LC Issuing Bank
or Lenders for the amount of the outstanding payment.

 

61

--------------------------------------------------------------------------------


 

(D)          The obligations of each Lender and the Borrower under this clause
are continuing obligations and will extend to the ultimate balance of sums
payable by that Lender or, as the case may be, the Borrower in respect of any
Letter of Credit, regardless of any intermediate payment or discharge in whole
or in part.

 

(E)           The obligations of a Lender or a Borrower under this clause will
not be affected by any act, omission, matter or thing which, but for this
clause, would reduce, release or prejudice any of its obligations under this
clause (without limitation and whether or not known to it or any other person)
including:

 

(i)                                  any time, waiver or consent granted to, or
composition with, any Obligor, any beneficiary under a Letter of Credit or any
other person;

 

(ii)                               the release of any other Obligor or any other
person under the terms of any composition or arrangement;

 

(iii)                           the taking, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, any Obligor, any beneficiary under a
Letter of Credit or other person or any non-presentation or non-observance of
any formality or other requirement in respect of any instrument or any failure
to realise the full value of any security;

 

(iv)                           any incapacity or lack of power, authority or
legal personality of or dissolution or change in the members or status of an
Obligor, any beneficiary under a Letter of Credit or any other person;

 

(v)                              any amendment (however fundamental) or
replacement of a Finance Document, any Letter of Credit or any other document or
security;

 

(vi)                           any unenforceability, illegality or invalidity of
any obligation of any person under any Finance Document, any Letter of Credit or
any other document or security; or

 

(vii)                        any insolvency or similar proceedings.

 

8.5          Rights of contribution

 

The Borrower will not be entitled to any right of contribution or indemnity from
any Finance Party in respect of any payment it may make under this clause 8.

 

8.6          Role of a LC Issuing Bank

 

(A)          Nothing in this Agreement constitutes a LC Issuing Bank as a
trustee or fiduciary of any other person.

 

(B)          An LC Issuing Bank shall not be bound to account to any Lender for
any sum, or the profit element of any sum received by it for its own account.

 

62

--------------------------------------------------------------------------------


 

(C)          An LC Issuing Bank may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.

 

(D)          An LC Issuing Bank may rely on:

 

(i)            any representation, notice or document believed by it to be
genuine, correct and appropriately authorised; and

 

(ii)           any statement made by a director, Authorised Signatory or
employee of any person regarding any matters which may reasonably be assumed to
be within his knowledge or within his power to verify.

 

(E)           An LC Issuing Bank may engage, pay for and rely on the advice or
services of any lawyers, accountants, surveyors or other experts.

 

(F)           An LC Issuing Bank may act in relation to the Finance Documents
through its personnel and agents.

 

(G)          An LC Issuing Bank is not responsible for:

 

(i)            the adequacy, accuracy and/or completeness of any information
(whether oral or written) provided by any Party (including itself), or any other
person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; or

 

(ii)           the legality, validity, effectiveness, adequacy or enforceability
of any Finance Document or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document.

 

8.7          Exclusion of liability

 

(A)          Without limiting paragraph (B) below, the LC Issuing Bank will not
be liable for any action taken by it under or in connection with any Finance
Document, unless directly caused by its gross negligence or wilful misconduct.

 

(B)          No Party (other than the LC Issuing Bank) may take any proceedings
against any officer, employee or agent of the LC Issuing Bank in respect of any
claim it might have against the LC Issuing Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document and any officer, employee or agent of the LC Issuing Bank may
rely on this clause subject to clause 1.4 (Third Party Rights) and the
provisions of the Third Parties Act.

 

8.8          Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each LC Lender
confirms to the LC

 

63

--------------------------------------------------------------------------------


 

Issuing Bank that it has been, and will continue to be, solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with any Finance Document including, but not limited to,
those listed in paragraphs (A) to (D) of clause 32.15 (Credit appraisal by the
Lenders).

 

8.9          Amendments and Waivers

 

Notwithstanding any other provision of any Finance Document, an amendment or
waiver which relates to the rights or obligations of an LC Issuing Bank may not
be effected without the consent of the LC Issuing Bank.

 

8.10        Cash collateralisation

 

(A)          If and for so long as:

 

(i)            the long-term senior unsecured credit rating of a Lender is, or
is reduced to, below BBB(Standard & Poor’s) or Baa2 (Moody’s); or

 

(ii)           it becomes unlawful in any applicable jurisdiction for a Lender
to perform its obligations under clause 8.4 (Indemnities) of this Agreement,

 

(any such Lender being a “Relevant Lender”) then, within thirty five (35)
Business Days of the date of publication by S&P or Moody’s of such rating
downgrade or the date upon which the obligations become unlawful, the Relevant
Lender shall, unless otherwise agreed by the LC Issuing Bank, as security for
(but without prejudice to) its obligations under clause 8.4 (Indemnities), pay
to the LC Issuing Bank an amount equal to its LC Proportion of the aggregate
outstandings under all issued Letters of Credit at such date (the “Cash
Deposit”).  The Relevant Lender shall, within thirty five (35) Business Days of
any increase in such aggregate outstandings, pay to the LC Issuing Bank an
amount equal to its LC Proportion of any such increase (unless otherwise agreed
by the Issuing Bank) (and any additional amount so paid shall form part of the
Cash Deposit).  If requested by the LC Issuing Bank, the Relevant Lender shall
enter into security documentation over the Cash Deposit in form and substance
satisfactory to the LC Issuing Bank (acting reasonably).

 

(B)          Any Cash Deposit made pursuant to this clause 8.10 shall be placed
by the LC Issuing Bank in a separately designated bank account and shall bear
interest (at the rate of interest customarily given by the LC Issuing Bank for
short-term cash deposits in amounts equal to such Cash Deposit) from (and
including) the date of deposit of any amounts in, until (but excluding) the date
of withdrawal of any amounts from, such account (such amount held being the
“Borrower Replacement Collateral”).

 

(C)          The LC Issuing Bank shall only withdraw amounts standing to the
credit of such account:

 

(i)            for payment to the LC Issuing Bank up to (and including) the
amount of the Cash Deposit in accordance with clause (D) below; and

 

64

--------------------------------------------------------------------------------


 

(ii)           in excess of the Cash Deposit, for payment to the Relevant
Lender, if so instructed by the Relevant Lender.

 

(D)          Without prejudice to the provisions of clause 8.4(B), each Relevant
Lender hereby irrevocably authorises the LC Issuing Bank to withdraw from any
account established pursuant to this clause 8.10 in relation to such Relevant
Lender such Relevant Lender’s LC Proportion of the amount specified in any claim
made under a Letter of Credit, up to the amount of the Relevant Lender’s Cash
Deposit in discharge of such Relevant Lender’s obligations to it under
clause 8.4(B).

 

(E)           If and to the extent the Relevant Lender at any time fails to
comply with its payment obligations under clause 8.10(A), then (without
prejudice to clause 8.4(B)):

 

(i)            the Relevant Lender hereby irrevocably authorises the Agent to
apply its entitlement to sums received by the Agent from any source in respect
of payment under, and/or any other sum received by the Agent under or in respect
of, the Finance Documents, towards such payment obligations;

 

(ii)           the Borrower and the LC Issuing Bank may (in their sole
discretion) agree that the Borrower shall pay an amount to the LC Issuing Bank:

 

(a)           which may or may not be equal to the Relevant Lender’s Cash
Deposit or such part thereof as is unpaid by the Relevant Lender; and

 

(b)           which shall be placed by the LC Issuing Bank in a separately
designated bank account and shall bear interest (at the rate of interest
customarily given by the LC Issuing Bank for short-term cash deposits in amounts
equal to such amounts) from (and including) the date of deposit of any amounts
in, until (but excluding) the date of withdrawal of any amounts from, such
account,

 

and

 

(iii)          the LC Issuing Bank may withdraw amounts standing to the credit
of such account:

 

(a)           to pay the LC Issuing Bank such Relevant Lender’s LC Proportion of
any claim made under a Letter of Credit; and

 

(b)           as otherwise agreed between the Borrower and the LC Issuing Bank.

 

65

--------------------------------------------------------------------------------


 

PART 4
PAYMENTS, CANCELLATION, INTEREST AND FEES

 

9.            Repayment

 

9.1          Repayment of the Facility

 

(A)          Subject to paragraph (B) below, all Loans outstanding under the
Facility will be repaid semi-annually on each successive 31 March and  30
September commencing on 31 March 2018.  Repayment Instalments will be sufficient
to ensure that the Amortisation Schedule is met.

 

(B)          Any repayment made during the Availability Period may be redrawn,
but any repayment may not be redrawn after the expiry of the Availability
Period.

 

9.2          Amendment to Amortisation Schedule

 

In the event that the Reserve Tail Date is earlier than the Final Maturity Date,
the Amortisation Schedule will be amended so that:

 

(A)          the final Repayment Instalment for the Facility is to be paid on
the Reserve Tail Date (the “Revised Final Repayment Date”); and

 

(B)          the Repayment Instalment payable on each Repayment Date shall be
adjusted on a pro rata basis so as to ensure that all Loans under the Facility
are fully repaid on the Reserve Tail Date.

 

10.          Prepayment and Cancellation

 

10.1        General

 

(A)          Subject to there being no Event of Default outstanding and other
than an obligation to make a prepayment where the aggregate outstandings under
the Facility exceed the Borrowing Base Amount at the end of the BBA Cure Period
or upon a Change of Control, prepayments in respect of the Facility shall be
paid at the end of the next Interest Period falling not less than 15 days after
the date on which the event giving rise to the obligation to make the prepayment
occurs, and shall be applied pro rata to each Repayment Instalment under the
Facility.

 

(B)          Any amount prepaid may only be redrawn if such prepayment and
Utilisation occurs prior to expiry of the Availability Period.

 

(C)          Any prepayment shall be made with accrued interest on the amount
prepaid and, subject to Break Costs (excluding any Margin), without premium or
penalty.

 

66

--------------------------------------------------------------------------------


 

10.2        Illegality

 

(A)          If it becomes unlawful in any applicable jurisdiction for a Lender
(an “Illegality Lender”) to perform any of its obligations as contemplated by
the Finance Documents, or to fund or maintain its participation in any
Utilisation:

 

(i)            that Lender shall promptly notify the Facility Agent upon
becoming aware of that event;

 

(ii)           upon the Facility Agent notifying Kosmos, the Commitment of that
Lender will be immediately cancelled; and

 

(iii)          the Borrower shall either:

 

(a)           if the Lender so requires, repay that Lender’s participation in
the Utilisations made to the Borrower on the last day of the Interest Period for
each Utilisation occurring after the Facility Agent has notified the Borrower
or, if earlier, the date specified by the Lender in the notice delivered to the
Facility Agent (being no earlier than the last day of any applicable grace
period permitted by law); or

 

(b)           replace that Lender in accordance with paragraph (B) of
clause 10.10 (Right of repayment and cancellation in relation to a single
Lender) on or before the first date applicable under paragraph (a) above in
respect of which a payment is due and payable.

 

(B)          If it becomes unlawful in any applicable jurisdiction for the
Borrower to perform any of its obligations as contemplated by the Finance
Documents:

 

(i)            the Borrower shall promptly notify the Facility Agent upon
becoming aware of that event;

 

(ii)           the Facility Agent shall notify the Lenders; and

 

(iii)          the Borrower shall repay each Utilisation made to it on the last
day of the Interest Period for that Utilisation occurring after the Facility
Agent have notified the Lenders or, if earlier, the last day of any applicable
grace period permitted by law.

 

(C)          If it becomes unlawful for an LC Issuing Bank to issue or leave
outstanding any Letter of Credit, the relevant LC Issuing Bank shall promptly
notify the Facility Agent upon becoming aware of that event, and upon the
Facility Agent notifying the Borrower, (i) the Facility shall cease to be
available for the issue of Letters of Credit unless and until the relevant LC
Issuing Bank is replaced by another Lender in accordance with paragraph (B)of
clause 10.10 (Right of repayment and cancellation in relation to a single
Lender) and (ii) the Borrower shall prepay all Letters of Credit issued by such
LC Issuing Bank and use its reasonable

 

67

--------------------------------------------------------------------------------


 

endeavours to procure the release of such LC Issuing Bank from all outstanding
Letters of Credit.

 

10.3        Aggregate outstandings exceed the Borrowing Base Amount

 

(A)          In the event that a Forecast shows that the aggregate of the
outstandings under the Facility on the relevant Forecast Date exceeds the
Borrowing Base Amount as determined in such Forecast, the Borrower shall, within
90 days of the date of the relevant Forecast (in addition to Repayment
Instalments under the Amortisation Schedule), make an additional mandatory
repayment of the Facility as necessary to ensure that the aggregate of the
outstandings under the Facility does not exceed the Borrowing Base Amount
provided always that:

 

(i)            subject to (ii) below, an Event of Default shall arise in respect
of such mandatory prepayment only if such prepayment has not been made in full
after a period of 90 days from the relevant Forecast Date (the “BBA Cure
Period”); and

 

(ii)           such mandatory repayment will be required at the expiry of the
BBA Cure Period only if, at such time, a Forecast prepared immediately prior to
the expiry of the BBA Cure Period confirms that the aggregate of the
outstandings under the Facility exceeds the Borrowing Base Amount.

 

(B)          The Obligors shall be entitled to make any such mandatory
prepayment by (i) depositing cash into an account with the Account Bank secured
in favour of the Lenders (which shall be a Project Account) which has been
established solely for this purpose or (ii) procuring a letter of credit on
terms approved by the Facility Agent (acting reasonably), in favour of the
Facility Agent, in each case, in an amount equal to the mandatory prepayment
required.  Any excess standing to the credit of such account on any Forecast
Date shall be released and may be withdrawn by the Borrower and applied for any
purpose as it sees fit (without reference to the Cash Waterfall) provided that
prior to being paid into such account none of the Secured Parties had any rights
to such amounts (if any Secured Parties had any rights to such amount, such
amount shall be paid into an Offshore Proceeds Account).

 

10.4        Permitted disposals

 

If, as a result of a Permitted Disposal, the amount outstanding under the
Facility exceeds the Borrowing Base Amount, then the required amount of proceeds
from such Permitted Disposal to ensure that there is no such excess, after
having taken into account the impact of the Permitted Disposal on the Borrowing
Base Amount will be used to make a prepayment of the Facility.

 

10.5        Insurance Receipts

 

(A)          All Insurance Proceeds received by an Obligor in excess of 10
million shall be paid into and retained in the Insurance Proceeds Account until
applied in accordance with the terms of this clause.

 

68

--------------------------------------------------------------------------------


 

(B)          All net proceeds of any insurance claim received by an Obligor in
respect of a Borrowing Base Asset or Resource Bridge Asset shall, unless the
Majority Lenders otherwise agree, first be applied in prepayment of the
Facility:

 

(i)            where the aggregate amount of the insurance proceeds received is
in excess of USD 100 million (less expenses); or

 

(ii)           if less than USD 100 million but more than USD 10 million, to the
extent not applied or committed to be applied to meet a third party claim or to
cover operating losses of, or in the reinstatement of, a Borrowing Base Asset or
Resource Bridge Asset (as applicable) or purchase of a replacement Borrowing
Base Asset or Resource Bridge Asset (as applicable) or otherwise in amelioration
of the loss to a Borrowing Base Asset or Resource Bridge Asset (as applicable)
or reinvestment in the Borrowing Base Asset or Resource Bridge Asset (as
applicable) within, in each case, one year of receipt.

 

10.6        Change of Control

 

(A)          Upon a Change of Control:

 

(i)            the Obligor shall promptly notify the Facility Agent upon
becoming aware of the occurrence of that event; and

 

(ii)           if the Majority Lenders so require, the Facility Agent shall, on
not less than 30 days written notice to Kosmos, cancel the Commitments and the
Borrower shall repay each Lender’s participation in any Utilisations on the last
day of the then current period under the Facility, together with accrued
interest and all other amounts accrued under the Finance Documents.

 

(B)          For the purposes of paragraph (A) above, a “Change of Control”
means any person (or persons with whom they act in concert) other than a
Permitted Transferee acquiring, directly or indirectly, more than 50 per cent.
of the ordinary share capital in any Obligor carrying a right to vote in general
meetings of that company.  For the avoidance of doubt, a Change of Control shall
not occur on an IPO of any Shareholder (directly or indirectly) in KEO or the
Borrower, or an IPO of any Obligor.

 

(C)          For the purposes of paragraph (B) above, any persons includes more
than one person acting in concert and a “Permitted Transferee” means:

 

(i)            an Affiliate of a Shareholder or KEH, so long as they remain an
Affiliate (including any funds associated with Warburg Pincus and Blackstone
Capital Partners or the Blackstone Group); or

 

(ii)           a person who is otherwise approved by the Majority Lenders
(acting reasonably) provided that any Lender which does not grant its approval
may, on not less than 30 days written notice to the Facility Agent and Kosmos,
demand that its participation in the Facility be prepaid in full

 

69

--------------------------------------------------------------------------------


 

and that its Commitment be immediately cancelled, provided that Kosmos may, in
accordance with paragraph (B) of clause 10.10 (Right of repayment and
cancellation in relation to a single Lender), procure the replacement of that
Lender or the transfer of its participation and Commitment to another Lender
(with that Lender’s consent) rather than such prepayment and cancellation
provided that such replacement or transfer is completed within the relevant
notice period given by the relevant Lender.  If such replacement or transfer
does not occur within the relevant period, that Lender’s participation in the
Facility shall be immediately due and payable in full by the Borrower and its
Commitment immediately cancelled.

 

10.7        Automatic Cancellation

 

At the close of business in London on the last Business Day of the Availability
Period for the Facility, the undrawn Commitment of each Lender under the
Facility at that time shall be automatically cancelled.

 

10.8        Voluntary Cancellation

 

(A)          Kosmos may, by giving not less than ten Business Days’ (or such
shorter period as the Majority Lenders may agree) prior written notice to the
Facility Agent, without penalty, cancel the undrawn Commitments under any
Facility in whole or in part (but if in part, in a minimum amount of USD 1
million or, if less, the balance of the undrawn Commitments).  The relevant
Commitments in respect of the Facility will be cancelled on a date specified in
such notice, being a date not earlier than ten Business Days after the relevant
notice is received by that Facility Agent.

 

(B)          Any valid notice of cancellation will be irrevocable and will
specify the date on which the cancellation shall take effect.  No part of any
Commitment which has been cancelled or which is the subject of a notice of
cancellation may subsequently be utilised.

 

(C)          When any cancellation of Commitments under the Facility takes
effect, each Lender’s Available Commitment under the Facility will be reduced by
an amount which bears the same proportion to the total amount being cancelled as
its Available Commitment under the Facility bears to the Available Commitment
(at that time) under the Facility.

 

10.9        Voluntary Prepayment of Loans

 

(A)          Subject to clause 10.1 (General), a Utilisation may be prepaid
whether in whole or in part by the Borrower without penalty upon ten Business
Days’ prior written notice to the Facility Agent.

 

(B)          Any valid notice of prepayment will be irrevocable and, unless a
contrary indication appears in this Agreement, will specify the date on which
the cancellation shall take effect.  Any amount prepaid or repaid may not be

 

70

--------------------------------------------------------------------------------


 

redrawn if such prepayment or repayment and Utilisation occurs after the expiry
of the Availability Period.

 

(C)          Prepayment shall take effect:

 

(i)            on the last day of the then current Interest Period; or

 

(ii)           on any other date subject to payment by the Borrower, on demand
of Break Costs (if any), in accordance with clause 13.4 (Break Costs).

 

(D)          Unless a contrary indication appears in this Agreement, when any
prepayment of the whole or part of a Loan takes place, each Lender’s
participation in the relevant Loan shall be reduced rateably.

 

10.10     Right of repayment and cancellation in relation to a single Lender

 

(A)          If:

 

(i)            Kosmos reasonably believes that the sum payable to any Lender by
an Obligor is required to be increased under clause 15.2 (Tax gross-up);

 

(ii)           Kosmos receives a notice from the Facility Agent under
clause 15.3 (Tax Indemnity) or clause 16 (Increased Costs);

 

(iii)          any Lender is or becomes a Non-Funding Lender; or

 

(iv)          any Lender is or becomes entitled to increase its rate of interest
further to clause 13.2 (Market disruption),

 

Kosmos may, while (in the case of paragraphs (i) and (ii) above) the
circumstance giving rise to the belief or notice continues or (in the case of
(iii) or (iv) above) the relevant circumstance continues:

 

(a)           give the Facility Agent notice of cancellation of the Commitment
of that Lender and its intention to procure the repayment of that Lender’s
participation in the Utilisations;

 

(b)           in the case of a Non-Funding Lender or Illegality Lender, give the
Facility Agent notice of cancellation of the Available Commitment of that Lender
in relation to the Facility and reinstate all or part of such Available
Commitment in accordance with paragraph (B) below;

 

(c)           or replace that Lender in accordance with paragraph (B) below.

 

(B)          Kosmos may:

 

(i)            in the circumstances set out in paragraph (A) above or pursuant
to clause 10.1 (General) or clause 10.2 (Illegality) or
clause 10.6(A)(ii) (Change of Control), replace an Existing Lender (as defined
in

 

71

--------------------------------------------------------------------------------


 

clause 30 (Changes to the Lenders)), with one or more other Lenders (which need
not be Existing Lenders) (each a “Replacement Lender”), which have agreed to
purchase all or part of the Commitment and participations of that Existing
Lender in Utilisations made to Kosmos pursuant to an assignment or transfer in
accordance with the provisions of clause 30 (Changes to the Lenders); or

 

(ii)           in the circumstances set out in paragraph (A)(iv)(a) of this
clause 10.10, cancel the Available Commitments of the Non-Funding Lender or
Illegality Lender in respect of the Facility and procure that one or more
Replacement Lenders assume Commitments under the Facility in an aggregate amount
not exceeding the Available Commitment of the relevant Non-Funding Lender or
Illegality Lender in relation to the Facility,

 

in each case on condition that:

 

(a)           each assignment or transfer under this paragraph (B) shall be
arranged by Kosmos (with such reasonable assistance from the Existing Lender as
Kosmos may reasonably request); and

 

(b)           no Existing Lender shall be obliged to make any assignment or
transfer pursuant to this paragraph (B) unless and until it has received payment
from the Replacement Lender or Replacement Lenders in an aggregate amount equal
to the outstanding principal amount of the participations in the Utilisations
owing to the Existing Lender, together with accrued and unpaid interest and fees
(including, without limitation, any Break Costs to the date of payment) and all
other amounts payable to the Existing Lender under this Agreement.

 

(C)          On receipt of a notice from Kosmos referred to in paragraph
(A) above, the Commitment of that Lender shall immediately be reduced to zero.

 

(D)          On the last day of each Interest Period which ends after Kosmos has
given notice under paragraph (A) above (or, if earlier, the date specified by
Kosmos in that notice), Kosmos shall repay that Lender’s participation in the
relevant Utilisation.

 

(E)           Paragraphs (A) and (B) do not in any way limit the obligations of
any Finance Party under clause 18.1 (Mitigation).

 

11.          Interest

 

11.1       Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

(A)          Margin;

 

72

--------------------------------------------------------------------------------


 

(B)          LIBOR; and

 

(C)          Mandatory Cost (if any).

 

11.2        Margin

 

The Margin applicable to a Loan shall be a percentage per annum as follows:

 

 

Years (counting from and including the year
of the Effective Date)

 

 

Applicable Margin

  1 to 4 (inclusive)

 

3.25%

 

  5 to 6 (inclusive)

3.75%

 

  7 to Final Maturity Date (inclusive)

4.50%

 

 

11.3        Payment of interest

 

The Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period (and, if the Interest Period is longer than six months, on the
dates falling at six-monthly intervals after the first day of the Interest
Period).

 

11.4        Default interest

 

(A)          If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (B) below, is 1.0 per cent. higher than the
rate which would have been payable if the overdue amount had, during the period
of non payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Facility Agent
(acting reasonably).  Any interest accruing under this clause shall be
immediately payable by the Obligor on demand by that Facility Agent.

 

(B)          If any overdue amount consists of all or part of a Loan which
became due on a day which was not the last day of an Interest Period relating to
that Loan:

 

(i)            the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to that Loan; and

 

(ii)           the rate of interest applying to the overdue amount during that
first Interest Period shall be 1.0 per cent. higher than the rate which would
have applied if the overdue amount had not become due.

 

73

--------------------------------------------------------------------------------


 

(C)          Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

11.5        Notification of rates of interest

 

The Facility Agent shall promptly notify the relevant Lenders and Kosmos of the
determination of a rate of interest under this Agreement.

 

12.          Interest Periods

 

12.1        Selection of Interest Periods

 

(A)          The Borrower shall select an Interest Period for a Loan in the
Utilisation Request for that Loan.

 

(B)          Subject to this clause, the Borrower may select an Interest Period
of 1, 3 or 6 months or such other period as may be agreed between Kosmos and the
Facility Agent (acting on behalf of the Majority Lenders).

 

(C)          No Interest Period for a Loan under the Facility shall extend
beyond the Final Maturity Date.

 

(D)          The first Interest Period of each Loan shall commence on the
Utilisation Date and end on the same day as the end of the selected Interest
Period.  In the case of each Loan (other than the first Loan under the
Facility), each subsequent Interest Period shall end on the same day as the
current Interest Period of any outstanding Loan made under the Facility.

 

12.2        Non-Business Days

 

If an Interest Period ends on a day which is not a Business Day, that Interest
Period will instead end on the next Business Day, unless the next Business Day
is in another month, in which case the Interest Period will end on the preceding
Business Day.

 

12.3        Consolidation and division of Loans

 

(A)          Subject to paragraph (B) below, if two or more Interest Periods for
Loans under the Facility end on the same date, those Loans will, unless Kosmos
specifies to the contrary in the Utilisation Request or in a notice to the
Facility Agent, be consolidated into, and treated as, a single Loan under the
Facility on the last day of the Interest Period.

 

(B)          If Kosmos requests (in either a Utilisation Request or otherwise in
a notice to the Facility Agent) that a Loan be divided into two or more Loans,
that Loan will, on the last day of its Interest Period, be so divided into the
amounts specified in such request, being an aggregate amount equal to the amount
of the Loan immediately before its division.

 

74

--------------------------------------------------------------------------------


 

13.          Changes to the Calculation of Interest

 

13.1        Absence of quotations

 

Subject to clause 13.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but up to four Reference Banks do not supply a
quotation by the Specified Time, the applicable LIBOR shall be determined on the
basis of the quotations of the remaining Reference Banks.

 

13.2        Market disruption

 

(A)          If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender’s share of that Loan
for the Interest Period shall be the percentage rate per annum which is the sum
of:

 

(i)            the Margin;

 

(ii)           the rate notified to the Facility Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in that Loan from whatever
source it may reasonably select; and

 

(iii)          the Mandatory Cost, if any, applicable to that Lender’s
participation in the Loan.

 

(B)          In this Agreement “Market Disruption Event” means if, on or about
noon in London on the Quotation Day for the relevant Interest Period none or
only one of the Reference Banks supplies a rate to the Facility Agent to
determine LIBOR for the Interest Period, or the Facility Agent receives
notifications from a Lender or Lenders (whose participations exceed 35 per cent.
in aggregate of all participations) that the cost to it of obtaining matching
deposits in the London interbank market would be materially in excess of LIBOR.

 

(C)          The Facility Agent shall notify Kosmos immediately upon receiving
notice from the Lender(s).

 

13.3        Alternative basis of interest or funding

 

(A)          If a Market Disruption Event occurs and the Facility Agent or the
Borrower so requires, the Facility Agent and the Borrower shall enter into
negotiations (for a period of not more than thirty days) with a view to agreeing
a substitute basis for determining the rate of interest.

 

(B)          Any alternative basis agreed pursuant to paragraph (A) above shall,
with the prior consent of all the Lenders and Kosmos, be binding on all Parties.

 

75

--------------------------------------------------------------------------------


 

13.4        Break Costs

 

(A)          Kosmos shall, within three Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by it on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 

(B)          Each Lender shall, as soon as reasonably practicable after a demand
by the Facility Agent, provide a certificate confirming the amount of its Break
Costs for any Interest Period in which they accrue.

 

(C)          If, following a payment by Kosmos of all or part of a Loan or
Unpaid Sum on a day other than the last day of an Interest Period for that Loan
or Unpaid Sum, a Lender realises a profit, and no Event of Default is
continuing, that Lender must pay an amount equal to that profit to Kosmos as
soon as practicable.

 

13.5        FATCA Information

 

(A)          Subject to paragraph (C) below, each Party shall, within ten
Business Days of a reasonable request by another Party:

 

(i)            confirm to that other Party whether it is:

 

(a)           a FATCA Exempt Party; or

 

(b)           not a FATCA Exempt Party; and

 

(ii)           supply to that other Party such forms, documentation and other
information relating to its status under FATCA (including its applicable
“passthru payment percentage” or other information required under the US
Treasury Regulations or other official guidance including intergovernmental
agreements) as that other Party reasonably requests for the purposes of that
other Party’s compliance with FATCA.

 

(B)          If a Party confirms to another Party pursuant to
clause 13.5(A)(i)(a) above that it is a FATCA Exempt Party and it subsequently
becomes aware that it is not, or has ceased to be a FATCA Exempt Party, that
Party shall notify that other Party reasonably promptly.

 

(C)          Paragraph (A) above shall not oblige any Finance Party to do
anything which would or might in its reasonable opinion constitute a breach of:

 

(i)            any law or regulation;

 

(ii)           any fiduciary duty; or

 

(iii)          any duty of confidentiality.

 

76

--------------------------------------------------------------------------------


 

(D)          If a Party fails to confirm its status or to supply forms,
documentation or other information requested in accordance with
paragraph (A) above (including, for the avoidance of doubt, where
paragraph (C) above applies), then:

 

(i)            if that Party failed to confirm whether it is (and/or remains) a
FATCA Exempt Party then such Party shall be treated for the purposes of the
Finance Documents as if it is not a FATCA Exempt Party; and

 

(ii)           if that Party failed to confirm its applicable “passthru payment
percentage” then such Party shall be treated for the purposes of the Finance
Documents (and payments made thereunder) as if its applicable “passthru payment
percentage” is 100%,

 

until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

14.          Fees

 

14.1        Commitment fee

 

(A)          The Borrower shall pay to the Facility Agent in respect of the
Non-IFC Facility for the account of each Lender (other than IFC) and in respect
of the IFC Facility to IFC directly for the account of IFC, a fee computed as
follows:

 

(i)            when Commitment is available for utilisation, at a rate equal to
40 per cent. per annum of the then applicable Margin; and

 

(ii)           when Commitment is not then available for utilisation, at a rate
equal to 20 per cent. per annum of the then applicable Margin.

 

(B)          The accrued commitment fee is payable quarterly (on each of 31
March, 30 June, 30 September and 31 December) in arrears on any undrawn and
uncancelled portion of the Commitments for the period from:

 

(i)            in respect of the Non-IFC Facility, the date of this Agreement
until and including the last day of the Availability Period; and

 

(ii)           in respect of the IFC Facility, the date of the IFC Facility
Agreement until and including the last day of the Availability Period.

 

(C)          Notwithstanding paragraphs (A) and (B) above, the Borrower shall
not be required to pay any such commitment fees to the Facility Agent for the
account of any Lender in respect of a Non-IFC Facility and to IFC for the
account of IFC in respect of the IFC Facility in each case during the period in
which such Lender is a Non-Funding Lender.

 

14.2        Front end and underwriting fees

 

The Borrower shall pay to each Original Lender, front end and underwriting fees
in the amount and at the times agreed in a Fee Letter.

 

77

--------------------------------------------------------------------------------


 

14.3        Facility Agent fee

 

The Borrower shall pay to the Facility Agent (for its own account) an agency fee
in the amount and at the times agreed in a Fee Letter.

 

14.4        Security Agent fee

 

The Borrower shall pay to the Security Agent (for its own account) a trustee fee
in the amount and at the times agreed in a Fee Letter.

 

14.5        The Technical Bank fee

 

The Borrower shall pay to the Technical Bank (for its own account) a technical
bank fee in the amount and at the times agreed in a Fee Letter.

 

14.6        The Modelling Bank fee

 

The Borrower shall pay to the Modelling Bank (for its own account) a modelling
bank fee in the amount and at the times agreed in a Fee Letter.

 

14.7        The Documentation Bank fee

 

The Borrower shall pay to the Documentation Bank (for its own account) a
documentation bank fee in the amount and at the times agreed in a Fee Letter.

 

78

--------------------------------------------------------------------------------


 

PART 5
TAXES, INCREASED COSTS AND INDEMNITIES

 

15.          Tax Gross Up and Indemnities

 

15.1        Definitions

 

In this Agreement:

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

 

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under clause 15.2 (Tax gross-up) or a payment under clause 15.3
(Tax Indemnity).

 

15.2        Tax gross-up

 

(A)          Each Obligor shall make all payments to be made by it without any
Tax Deduction, unless a Tax Deduction is required by law.

 

(B)          Kosmos shall promptly upon becoming aware that an Obligor must make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly.

 

(C)          If a Tax Deduction is required by law to be made by an Obligor, the
amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

 

(D)          If an Obligor is required to make a Tax Deduction, that Obligor
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.

 

(E)           Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Facility Agent for the Finance Party entitled to
the payment evidence reasonably satisfactory to that Finance Party (acting
reasonably) that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing Authority.

 

(F)           If an Obligor makes any payment to a Finance Party in respect of
or relating to a Tax Deduction, but such Obligor was not obliged to make such
payment, the relevant Finance Party shall within five Business Days of demand
refund such payment to such Obligor.

 

79

--------------------------------------------------------------------------------


 

15.3        Tax Indemnity

 

(A)          Except as provided below, the Borrower shall (within five Business
Days of demand by the Facility Agent) indemnify a Finance Party against any
loss, liability or cost which that Finance Party determines will be or has been
(directly or indirectly) suffered by that Finance Party for or on account of
Tax, by that Finance Party in respect of a Finance Document.

 

(B)          Paragraph (A) above shall not apply:

 

(i)            with respect to any Tax assessed on a Finance Party under the law
of the jurisdiction in which:

 

(a)           that Finance Party is incorporated or, if different, the
jurisdiction (or jurisdictions) in which that Finance Party is treated as
resident for tax purposes; or

 

(b)           that Finance Party’s Facility Office is located in respect of
amounts received or receivable in that jurisdiction,

 

if in either such case that Tax is imposed on or calculated by reference to the
net income received or receivable (but not any sum deemed to be received or
receivable) by that Finance Party or that Finance Party’s Facility Office; or

 

(ii)           to the extent a loss, liability or cost is compensated for by an
increased payment under clause 15.2 (Tax gross-up); or

 

(iii)          to the extent a loss, liability or cost relates to a FATCA
Deduction required to be made by a Party; or

 

(iv)          with respect to any Tax assessed prior to the date which is 180
days prior to the date on which the relevant Finance Party requests such a
payment from the Borrower, unless a determination of the amount claimed could
only be made on or after the first of those dates.

 

(C)          A Finance Party making, or intending to make a claim under
paragraph (A) above shall promptly notify the Facility Agent of the event which
will give, or has given, rise to the claim, following which the Facility Agent
shall provide to Kosmos a copy of the notification by such Finance Party.

 

(D)          A Finance Party shall, on receiving a payment from an Obligor under
this clause, notify the Facility Agent.  The Finance Parties will undertake to
use reasonable endeavours to obtain reliefs and remissions for taxes and
deductions and to reimburse Kosmos for reliefs, remissions or credits obtained
(but without any obligation to arrange its tax affairs other than as it sees fit
nor to disclose any information about its tax affairs).

 

80

--------------------------------------------------------------------------------


 

15.4        Tax Credit

 

(A)          If:-

 

(i)            an Obligor makes a Tax Payment, and

 

(ii)           a Tax Credit is attributable either to an increased payment of
which that Tax Payment forms part, or to that Tax Payment, and

 

(iii)          that Finance Party has obtained, utilised and retained that Tax
Credit,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
reasonably determines will leave it (after that payment) in the same after-Tax
position as it would have been in but for its utilisation of the Tax Credit.

 

(B)          Nothing in this clause will:

 

(i)            interfere with the rights of any Finance Party to arrange its
affairs in whatever manner it thinks fit; or

 

(ii)           oblige any Finance Party to disclose any information relating to
its Tax affairs or computations.

 

15.5        Stamp Taxes

 

Kosmos shall, within five Business Days of demand, pay and indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document other than in respect of an assignment or
transfer by a Lender or any breach by any Finance Party of the terms of clauses
28.28 (Due execution of security assignments) and 28.30 (Lenders’ custody of
documents).

 

15.6        Value added tax

 

(A)          All consideration expressed to be payable under a Finance Document
by any Party to a Finance Party shall be deemed to be exclusive of any VAT.  If
VAT is chargeable on any supply made by any Finance Party to any Party in
connection with a Finance Document, that Party shall pay to the Finance Party
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the VAT against delivery of an appropriate VAT invoice.

 

(B)          Where a Finance Document requires any Party to reimburse a Finance
Party for any costs or expenses, that obligation shall be deemed to extend to
all VAT incurred by the Finance Party in respect of the costs or expenses to the
extent that the Finance Party reasonably determines that neither the Finance
Party nor any other member of any VAT group of which it is a member is entitled
to credit or repayment of the VAT.

 

81

--------------------------------------------------------------------------------


 

15.7        FATCA Deduction

 

(A)          Each Party may make any FATCA Deduction it is required to make by
FATCA, and any payment required in connection with that FATCA Deduction, and no
Party shall be required to increase any payment in respect of which it makes
such a FATCA Deduction or otherwise compensate the recipient of the payment for
that FATCA Deduction.

 

(B)          Each Party shall promptly, upon becoming aware that it must make a
FATCA Deduction (or that there is any change in the rate or the basis of such
FATCA Deduction), notify the Party to whom it is making the payment and, in
addition, shall notify Kosmos, the Facility Agent and the other Finance Parties.

 

16.          Increased Costs

 

16.1        Increased costs

 

(A)          Subject to clause 16.3 (Exceptions) the Borrower shall, within five
Business Days of a demand by the Facility Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of the introduction of or any change in (or
in the interpretation, administration or application by any governmental body or
regulatory Authority of) any law or regulation (whether or not having the force
of law, but if not, being of a type with which that Finance Party or Affiliate
is expected or required to comply), or as a result of the implementation or
application of, or compliance with, Basel III or any law or regulation that
implements or applies Basel III.

 

(B)          In this Agreement “Increased Costs” means:

 

(i)            a reduction in the rate of return from the Facility or on a
Finance Party’s (or its Affiliate’s) overall capital;

 

(ii)           an additional or increased cost; or

 

(iii)          a reduction of any amount due and payable under any Finance
Document,

 

which is (a) material and (b) incurred or suffered by a Finance Party or any of
its Affiliates but only to the extent that it is attributable to that Finance
Party having entered into its Commitment or funding or performing its
obligations under any Finance Document.

 

16.2        Increased cost claims

 

(A)          A Finance Party intending to make a claim pursuant to clause 16.1
(Increased costs) shall notify the Facility Agent of the event giving rise to
the claim, following which the Facility Agent shall promptly notify the company.

 

82

--------------------------------------------------------------------------------


 

(B)          Each Finance Party shall provide a certificate confirming the
amount of its Increased Costs.

 

16.3        Exceptions

 

(A)          clause 16.1 (Increased costs) does not apply to the extent any
Increased Cost is:

 

(i)            attributable to a Tax Deduction required by law to be made by an
Obligor provided that this clause is without prejudice to any rights which the
affected Lender may have under clause 15.2 (Tax gross-up) to receive a grossed
up payment;

 

(ii)           attributable to a FATCA Deduction required to be made by a Party;

 

(iii)          the subject of a claim under clause 15.3 (Tax Indemnity) (or
might be or have been the subject of a claim under clause 15.3 (Tax Indemnity)
but for any of the exclusions in paragraph (B) of clause 15.3 (Tax Indemnity));

 

(iv)          incurred prior to the date which is 180 days prior to the date on
which the Finance Party makes a claim in accordance with clause 16.2 (Increased
cost claims), unless a determination of the amount incurred could only be made
on or after the first of those dates;

 

(v)           any of the types of cost dealt with by Schedule 6 (Mandatory Cost
Formulae);

 

(vi)          attributable to the wilful breach by the relevant Finance Party or
any of its Affiliates of any law or regulation; or

 

(vii)         attributable to the implementation or application of or compliance
with the “International Convergence of Capital Measurement and Capital
Standards, a Revised Framework” published by the Basel Committee on Banking
Supervision in June 2004 in the form existing on the date of this Agreement (but
excluding any amendment contained in Basel III) (“Basel II”) or any other law or
regulation which implements Basel II (whether such implementation, application
or compliance is by a government, regulator, Finance Party or any of its
Affiliates).

 

(B)          In this clause 16.3 (Exceptions), a reference to a “Tax Deduction”
has the same meaning given to the term in clause 15.1 (Definitions).

 

17.          Other Indemnities

 

17.1        Currency indemnity

 

(A)          If any sum due from an Obligor under the Finance Documents (a
“Sum”), or any order, judgment or award given or made in relation to a Sum, has
to be

 

83

--------------------------------------------------------------------------------


 

converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

(i)            making or filing a claim or proof against that Obligor; or

 

(ii)           obtaining or enforcing an order, judgment or award in relation to
any litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (a) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (b) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(B)          Each Obligor waives any right it may have in any jurisdiction to
pay any amount under the Finance Documents in a currency or currency unit other
than that in which it is expressed to be payable.

 

17.2        Other indemnities

 

Each Obligor shall, within five Business Days of demand, indemnify each Finance
Party against any cost, loss or liability incurred by that Finance Party as a
result of:

 

(A)          the occurrence of any Event of Default;

 

(B)          a failure by an Obligor to pay any amount due under a Finance
Document on its due date;

 

(C)          funding, or making arrangements to fund, its participation in a
Utilisation requested by the Borrower in a Utilisation Request but not made by
reason of a Default or an act or omission on the part of an Obligor; and

 

(D)          a Utilisation (or part of a Utilisation) not being prepaid in
accordance with a notice of prepayment given by Kosmos.

 

17.3        Indemnity to the Facility Agent

 

Each Obligor shall promptly on demand, indemnify the Facility Agent against any
cost, loss or liability incurred by the Facility Agent (acting reasonably) as a
direct result of:

 

(A)          investigating any event which it reasonably believes is a Default;
and

 

(B)          acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised by an
Obligor.

 

84

--------------------------------------------------------------------------------


 

18.          Mitigation by the Lenders

 

18.1        Mitigation

 

(A)          Each Finance Party shall, in consultation with Kosmos, use all
reasonable endeavours to mitigate or remove any circumstances which arise and
which would result in any facility ceasing to be available or any amount
becoming payable under or pursuant to, or cancelled pursuant to, any of
clause 10.2 (Illegality), clause 15.2 (Tax gross-up), clause 16.1 (Increased
costs) or clause 13.2 (Market disruption) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

 

(B)          Paragraph (A) above does not in any way limit the obligations of
any Obligor under the Finance Documents.

 

(C)          Each Finance Party shall notify the Facility Agent as soon as it
becomes aware that any circumstances of the kind described in
paragraph (A) above have arisen or may arise.  The Facility Agent shall notify
Kosmos promptly of any such notification from a Finance Party.

 

18.2        Limitation of liability

 

(A)          Each Obligor shall promptly indemnify each Finance Party for all
costs and expenses reasonably incurred by that Finance Party as a result of
steps taken by it under clause 18.1 (Mitigation).

 

(B)          A Finance Party is not obliged to take any steps under clause 18.1
(Mitigation) if, in the bona fide opinion of that Finance Party (acting
reasonably), to do so might in any way be prejudicial to it.

 

85

--------------------------------------------------------------------------------


 

PART 6
FORECASTS AND CALCULATIONS AND BORROWING BASE AMOUNT

 

19.          Forecasts and Calculations

 

19.1        Forecast Procedures

 

(A)          Not less than 30 Business Days before any proposed or required
Forecast Date, the Borrower, the Facility Agent and the Technical and Modelling
Bank shall consult together with a view to preparing and agreeing the relevant
Forecast including the Forecast Assumptions and all associated calculations and
information. Kosmos shall ensure that a new or updated reserves report is
prepared by the Reserves Consultant for the Forecast prepared for 15 June 2011
and for each Forecast prepared on subsequent Forecast Dates falling at twelve
monthly intervals (or such earlier dates as Kosmos may elect).  Each party shall
consult in good faith and act reasonably, and shall make available sufficiently
experienced personnel, with a view to reaching agreement as soon as reasonably
practicable.  Each Forecast (and all Forecast Assumptions used) shall have due
and proper regard to any reasonable view expressed by any of the Consultants in
a report delivered for the purpose of preparing the Forecast, any plan of
development, work program and budget and the provisions and requirements of the
Project Agreements (and any updates thereto).  Any product pricing proposal by
the Technical and Modelling Bank shall be reasonable in the circumstances and
shall be made in accordance with current business practices, applied on a
consistent, reasonable and non-discriminatory basis and reflecting market
practice at the time.  The price of Crude Oil will be subject to a floor which
will be, for the Forecast to be prepared on 31 March, 2014, USD70/bbl, and
thereafter will be determined subject to and in accordance with the Forecasting
Procedures, provided that the floor may not be reduced at any time to less than
70% of the average Brent Forward Curve for the next 36 months as at the date the
relevant Forecast is prepared.

 

(B)          The Borrower shall provide its proposed Forecast to each Lender 15
Business Days before the relevant Forecast Date and the Technical and Modelling
Bank and the Facility Agent shall provide their commentary on such Forecast,
including whether it agrees or disagrees with such Forecast (including, if
applicable, details of the grounds for its determination not to agree with the
Forecast).  Each Lender shall have 10 Business Days to approve the Forecast and,
once approved by the Majority Lenders, that Forecast will apply for the relevant
Forecast Period.  If any such Lender has not objected in writing to the Forecast
within such 10 Business Day period, then such Lender shall be deemed to have
approved the Forecast.  A Forecast shall only be deemed to have been accepted by
such Lenders if it has been approved (or deemed approved) by the Majority
Lenders.  In making any objection, such Lenders must act reasonably and no
objection may be made other than on the grounds that a Forecast Assumption which
has been used in the Forecast is not reasonable in the circumstances, or on the
grounds of proven or manifest error.

 

(C)          In making any determination in the Forecasting Procedures the
Majority Lenders shall give due and proper regard to any information provided
(including

 

86

--------------------------------------------------------------------------------


 

any report delivered by the Consultants for the purposes of the Forecast) or
representations made by the Borrower, the Technical and Modelling Bank and the
Facility Agent.  Any determination shall take due and proper regard of any plan
of development, work program and budget (and any updates thereto) and the
provisions and requirements of the Project Agreements.  In making any
determination in accordance with the Forecasting Procedures in relation to
product prices, the price of Crude Oil will be subject to a floor which will be,
for the Forecast prepared on 31 March, 2014, USD70/bbl, and thereafter will be
determined subject to and in accordance with the Forecasting Procedures,
provided that the floor may not be reduced at any time to less than 70% of the
average Brent Forward Curve for the next 36 months as at the date the relevant
Forecast is prepared. Any determination in relation to product prices shall be
reasonable in the circumstances and shall be made in accordance with current
business practices, applied on a consistent, reasonable and non-discriminatory
basis and reflecting market practice at the time.

 

(D)          If the Majority Lenders do not approve the Forecast, the Borrower,
the Technical and Modelling Bank and the Facility Agent shall prepare a revised
Forecast which satisfies, in all reasonable respects, the objections of the
Majority Lenders.

 

(E)           If, for any reason, a Forecast is not agreed prior to the
applicable Forecast Date, the then applicable Forecast shall continue to apply
until the new Forecast is prepared and agreed in accordance with the Forecast
Procedures.

 

(F)           Other than Jubilee Field Phase 1, Jubilee Field Phase 1A and any
other asset which has already been included as a Borrowing Base Asset at the
relevant time, in order for a Ghana Block Asset to be included as a Borrowing
Base Asset the following conditions must be satisfied (without prejudice to the
other terms of this Agreement, including (but not limited to) the other terms of
this clause 19.1):

 

(i)            the Borrower must notify the Facility Agent and the Technical
Bank that the Ghana Block Asset in question is to be included as a Borrowing
Base Asset, including the date for such inclusion (such date being the date
specified in limb (B) of the definition of “Forecast Date” in clause 1.1
(Definitions));

 

(ii)           a plan of development applicable to the relevant Ghana Block
Asset must have been approved in accordance with the relevant Petroleum
Agreement; and

 

(iii)          not less than 30 Business Days before the proposed Forecast Date
referred to in paragraph (i) above, the Borrower shall procure the preparation
and delivery to the Lenders of appropriate reports from the Technical
Consultant, the Environmental Consultant, the Reserves Consultant and the
Insurance Consultant in relation to the relevant Ghana Block Asset.  For the
avoidance of doubt, the approval by the Lenders (or any number of them) of the
aforementioned reports shall not be a condition to the inclusion of the relevant
Ghana Block Asset as

 

87

--------------------------------------------------------------------------------


 

a Borrowing Base Asset.  The parties will act reasonably in negotiating any
amendments to the aforementioned reports which the Majority Lenders reasonably
require.

 

(G)          The Technical Bank may request the receipt of a new or updated
reserves  and/or resources report regarding the Resource Bridge Assets prepared
by the Reserve Consultant if it reasonably believes that such report is
justified due to the fact that the Aggregate Resource Bridge Amount materially
exceeds the amount which is then currently justifiable, due to recent changes to
the appraisal or development results (other than to the extent caused by the
fluctuation of Crude Oil prices) or due to changes made to the version of the
development plan that had previously been reviewed by the Technical Bank.

 

19.2        Contents of Forecast

 

(A)          Each Forecast will set out or include:

 

(i)            the Technical Assumptions and Economic Assumptions upon which the
Forecast is based (including, without limitation, on product prices);

 

(ii)           an updated Model;

 

(iii)          the calculation of the Borrowing Base Amount and, if applicable
(or if the Borrower otherwise requires), a reserves and/or resources report in
relation to the Aggregate Resource Bridge Amount;

 

(iv)          the calculation of any mandatory prepayment required because the
aggregate of outstandings under the Facility exceeds the Borrowing Base Amount;

 

(v)           calculations of the Field Life Cover Ratio and the Loan Life Cover
Ratio;

 

(vi)          the calculation of the Reserve Tail Date;

 

(vii)         (a)          the aggregate economically recoverable proved (1P)
reserves and the proved and probable (2P) reserves remaining to be produced from
the Borrowing Base Assets (reflecting any updated reserves report produced by
the Reserves Consultant in respect of that Forecast, or if no such updated
reserves report has been produced, reflecting the immediately preceding reserves
report as may be updated by Kosmos with the agreement of the Technical
Consultant and the Technical and Modelling Bank (acting reasonably);

 

(b)           the aggregate remaining best estimate contingent (2C) reserves and
the proved and probable (2P) reserves remaining to be produced from the Resource
Bridge Assets (reflecting any updated reserves and/or resources report produced
by the Reserves Consultant in respect of that Forecast;

 

88

--------------------------------------------------------------------------------


 

(viii)        the revised Amortisation Schedule (if required) or confirmation
that no revision to the Amortisation Schedule is required pursuant to clause 9.2
(Amendment to Amortisation Schedule); and

 

(ix)          such other reasonable information as the Technical and Modelling
Bank or the Facility Agent may reasonably require.

 

(B)          All projections and calculations to be made under this clause shall
be expressed and made in US Dollars (at the Facility Agent’s spot rate of
exchange at the time if so required (which the Facility Agent will provide
promptly on request)).

 

19.3        New Borrowing Base Assets

 

Whenever a new asset becomes, or is to become, a Borrowing Base Asset, a new
Forecast must first be prepared and provided to each Lender, in accordance with
this clause 19 (Forecasts and Calculations), together with a Sources and Uses
Statement, including that asset.

 

19.4        Manner of Calculations

 

(A)          All the calculations required for each Forecast will be calculated
using the Model on the basis of the Technical Assumptions and Economic
Assumptions determined for the purposes of that Forecast.

 

(B)          Where the manner of determining any of the calculations required
for a Forecast differs between the programme on which the Model operates and the
provisions of the Finance Documents, the Finance Documents will prevail.

 

19.5        Borrowing Base Amount

 

(A)          The Borrowing Base Amount shall be determined on each Forecast Date
pursuant to a Forecast prepared in accordance with the Forecasting Procedures. 
The Borrowing Base Amount so determined shall apply for the duration of the next
succeeding Forecast Period or until a new Forecast is prepared.

 

(B)          Notwithstanding the fact that:

 

(i)            Jubilee Field Phase 2;

 

(ii)           the TEN Development and Production Area; and

 

(iii)          the MTA Reserves,

 

are not Borrowing Base Assets, the Borrowing Base Amount:

 

(iv)          shall be increased (in relation to Jubilee Field Phase 2 and the
TEN Development and Production Area); and

 

89

--------------------------------------------------------------------------------


 

(v)           may be increased (in relation to the MTA Reserves, with the
consent of the Majority Lenders, acting reasonably),

 

by an amount equal to USD 5.00 per barrel of Crude Oil from the proved and
probable (2P) reserves and the best estimate contingent (2C) resources, each as
determined by reference to the latest reserves and/or resources report prepared
by the Reserves Consultant (the “Resource Bridge Reserves”) (at any time such
amount, the “Aggregate Resource Bridge Amount”).

 

(C)          At no time shall:

 

(i)            the Aggregate Resource Bridge Amount exceed USD 350 million in
any Forecast (or, if less, the amount of the Aggregate Resource Bridge Amount as
set out in column 5 of the table in Schedule 5 (Amortisation Schedule)); or

 

(ii)           the sum of the Borrowing Base Amount (including the Aggregate
Resource Bridge Amount) exceed the “Revised Facility Total” as shown in column 3
of Schedule 5 (Amortisation Schedule).

 

(D)          For the avoidance of doubt, when reserves for Jubilee Field Phase
2, the TEN Development and Production Area and/or the MTA Discovery Areas become
Borrowing Base Assets (whether proved (1P) reserves or proved and probable (2P)
reserves), then clause 19.5(B) shall cease to apply in respect of the relevant
Resource Bridge Reserves which shall thereafter be treated as a Borrowing Base
Asset and included in the calculation of the Borrowing Base Amount subject to
and in accordance with the terms of this Agreement (but without prejudice to the
application of this clause to any remaining Resource Bridge Reserves which are
not Borrowing Base Assets at the relevant time).

 

19.6        Calculation of Borrowing Base Amount

 

(A)          The Borrowing Base Amount for the purposes of the Facility shall be
the lesser of:

 

(i)            the sum of: (a) the net present value of Net Cash Flow until the
Field Depletion Date plus (b) the net present value of Relevant Capital
Expenditure, divided by 1.4;

 

(ii)           the sum of: (a) the net present value of Net Cash Flow until the
Final Maturity Date plus (b) the net present value of Relevant Capital
Expenditure, divided by 1.15,

 

plus the amount determined in accordance with clause 19.5(B), provided that it
does not breach Clause 19.5(C).

 

(B)          The discount rate utilised to determine the net present values
referred to in paragraph (A) above shall be eight per cent. and shall be applied
in calculating the net present value of cash flows.

 

90

--------------------------------------------------------------------------------


 

19.7        Model

 

(A)          The Facility Agent, the Technical and Modelling Bank and Kosmos may
each make proposals with regard to amendments to the Model which it believes:

 

(i)            in good faith are required for the purpose of correcting any
manifest error in the form or structure of the Model; or

 

(ii)           to incorporate additional assumptions.

 

(B)          If the Facility Agent, Technical and Modelling Bank and Kosmos are
unable to agree on the required changes to the Model within 15 Business Days
from the date on which such changes were proposed, then the matter shall, on the
request of Kosmos or the Technical and Modelling Bank, or on the initiation of
the Facility Agent, be referred for resolution to an appropriate expert
appointed by the Facility Agent (being a person having appropriate independent
expertise with respect to, but no interest in, the outcome of the matter
referred to it).

 

(C)          The costs of any references to an expert and the costs, if any,
incurred in giving effect to any agreed revision to the Model will be borne by
Kosmos except, in the case of the costs of any reference to an expert only, if
the expert determines that any proposal by the Technical and Modelling Bank or
the Facility Agent in respect of the changes to the Model which are in dispute
could not be regarded as reasonable and are rejected by such expert, in which
case such costs shall be borne by the Lenders.

 

(D)          Any amendments to the Model will not be made until such time as
such amendment has been agreed or determined (as appropriate) pursuant to
paragraphs (A) and (B) above.  Prior to such amendment being incorporated into
the Model, the Model will continue to be utilised without such amendment.

 

(E)           Where the manner of determining any of the calculations required
for a Forecast is amended as a consequence of any amendments made to the Model,
the Finance Documents shall be deemed to be amended to reflect any such
amendment.

 

19.8        Approved Developments and Permitted Acquisitions

 

Prior to requesting the consent of the Majority Lenders to the carrying out of
any Approved Development (or the inclusion of any Field or Petroleum Asset (or
any part thereof) in the Borrowing Base Assets as an Approved Development) or to
the making of any Permitted Acquisition, the Technical and Modelling Bank and
the Borrower shall consult in good faith, and acting reasonably, they shall
prepare a proposal for the consideration of each Lender which includes all
relevant information for the Lenders to make an informed decision on whether to
grant the requisite consent (including appropriate reports from the Technical
Consultant, the Environmental Consultant, the Reserves Consultant and the
Insurance Consultant).  Any Approved Development or Permitted Acquisition must
be compliant with the Equator Principles (as confirmed by the Environmental
Consultant).  The Technical and Modelling Bank shall include its recommendation
with the proposal on whether consent should be given.  In considering

 

91

--------------------------------------------------------------------------------


 

whether to grant any such consent, the Lenders shall act reasonably and shall
take due and proper regard of any recommendation of the Technical and Modelling
Bank (but without any liability on the part of the Technical and Modelling Bank
and each Lender being deemed to make its own independent assessment) and the
information provided with the proposal.  If the Majority Lenders refuse their
consent, they shall provide the Borrower with reasonable details of the reasons
why they have refused their consent.  A Permitted Acquisition may not take place
in Iran, Libya, Myanmar, North Korea, Sudan, Syria, Cuba, any country which is
on a sanctions list issued by the United States, the European Union (or any
member state) or the United Nations or any country designated by the Majority
Lenders (acting reasonably).

 

92

--------------------------------------------------------------------------------


 

PART 7
BANKS ACCOUNTS, CASH MANAGEMENT AND RESERVE EQUITY

 

20.                              Bank Accounts and Cash Management

 

20.1                       Project Accounts

 

(A)                             (i)                                    Each
Obligor shall establish and maintain each of the Project Accounts, as required
under the terms of this Agreement, with the Account Bank in London or such other
jurisdiction approved by the Facility Agent (acting reasonably).

 

(ii)                               Notwithstanding any other provision of this
Agreement or any other Finance Document KEO may maintain and operate such bank
accounts (which are not Project Accounts) as it, in its discretion, sees fit and
may, subject to clause 28.26(B)–(C), receive and make withdrawals from any such
account without restriction.  Any amounts standing to the credit of any such
account shall not be subordinated to the rights of the Lenders and shall not be
available to the Finance Parties whether as secured or unsecured creditors of
Kosmos and irrespective of whether an Event of Default has occurred.  KEO may
grant security over any such account in favour of any person and shall not be
required to grant any Security Interest in favour of the Finance Parties.

 

(B)                               The Project Accounts (other than the Ghana
Working Capital Cedi Account which shall be denominated in Ghanaian Cedi) shall
be denominated in US Dollars.  Any sum constituting interest paid in respect of
the credit balance on any Project Account shall be treated in the same manner as
any other sum credited to a Project Account.

 

(C)                               Each Project Account will be a separate
account at the Account Bank.  The Project Accounts will be maintained until the
Discharge Date.

 

(D)                               Amounts may be deposited into the Onshore
Working Capital Accounts, to the extent necessary, to meet local onshore
payments only, provided that the aggregate balance in such accounts may not
exceed USD 10 million (or equivalent) or such higher amount agreed by the
Facility Agent (acting reasonably).

 

(E)                                Subject to paragraph (D) above and to the
order of payments provided for in the Cash Waterfall, Kosmos shall maintain the
balance of the Offshore Proceeds Accounts and the Onshore Working Capital
Accounts, which, when aggregated and taken together with amounts paid in advance
for its liabilities under the Project Agreements, is prudent and reasonable.

 

20.2                       Other bank accounts

 

(A)                               Each Obligor (but excluding KEO for these
purposes) shall not open or maintain any bank accounts other than:

 

93

--------------------------------------------------------------------------------


 

(i)                                      the Project Accounts (including such
other accounts established by KEG with the Account Bank which would be Project
Accounts but for the execution of the Onshore Security Assignment and the
Offshore Security Assignment by all the parties thereto in accordance with this
Agreement), which shall not be overdrawn at any time and any withdrawals from
such Project Accounts shall only be made out of cleared funds;

 

(ii)                                   the Distributions Reserve Accounts, which
shall not be overdrawn at any time; and

 

(iii)                                such accounts as may be necessary or
appropriate for it to perform its obligations as an operator in relation to the
Ghana Blocks and, except into which moneys received from, or for the account of,
any other party may be paid as required (but any money being related to any
carried interest (including in respect of the carried interest of EO) in
relation to any Borrowing Base Asset shall be paid into an Offshore Proceeds
Account) (an “Interested Third Party”),

 

provided that in no event shall such accounts referred to in (ii) and
(iii) above, or any moneys standing to the credit of such accounts referred to
in (ii) and (iii) above, be available to the Lenders (except on an unsecured
basis following the occurrence of any of the events described in clause 29.6
(Insolvency) and/or clause 29.7 (Insolvency proceedings)) or subject to any
restrictions under the Finance Documents and shall not be subject to any
Security Interest in favour of any Finance Party (but may be secured in favour
of any other person other than the Finance Parties).

 

(B)                               The Lenders will account to KEH and/or the
relevant Obligor if and to the extent they receive any proceeds from any account
of KEO (which is not a Project Account) as referred to in clause 20.1(A) or any
other account referred to in 20.2(A)(ii) or (A)(iii) above, and shall hold any
such moneys to the account of, and on trust for, KEH or, as the case may be,
KEO.

 

(C)                               Any Lender that is in receipt of proceeds as
described in paragraph (B) above shall:

 

(i)                                      within five Business Days notify
details of the receipt or recovery to Kosmos, KEH and the Facility Agent; and

 

(ii)                                   within five Business Days of demand by
KEH or KEO, pay an amount equal to such receipt or recovery to KEH or, as the
case may be, KEO.

 

20.3                      Appointment of Account Bank

 

(A)                               Any appointment of or change to the Account
Bank will become effective only upon the Account Bank executing, or new Account
Bank acceding to the terms of, the Project Accounts Agreements or such other
terms as may be approved by Kosmos and the Facility Agent (acting reasonably).

 

94

--------------------------------------------------------------------------------


 

(B)                               Kosmos may, with the consent of the Facility
Agent (not to be unreasonably withheld or delayed), change the Account Bank to
another bank which meets the requirements of paragraph (C) below, but subject to
paragraph (A) above and clause 20.1 (Project Accounts).  If the Account Bank
resigns, then Kosmos will appoint a replacement Account Bank which meets the
requirements of paragraph (C), but subject to paragraph (A) and clause 20.1
(Project Accounts).

 

(C)                               Each Account Bank shall be a bank whose
long-term unguaranteed, unsecured securities or debt has a rating of A- or
higher from Standard and Poor’s or A3 or higher from Moody’s (or equivalent) or
such lower rating as the Facility Agent and Kosmos shall agree in writing.

 

20.4                       Security Documents and Project Accounts Agreements

 

(A)                               The Project Accounts shall be subject to a
first ranking Security Interest in favour of the Secured Parties.  Kosmos shall
forthwith upon any change to the Account Bank, or upon opening any Project
Account which is not subject to the security constituted by the relevant
Security Documents, execute and deliver to the Security Agent such supplemental
Security Documents as the Security Agent and the Facility Agent may reasonably
require in order to create a first priority Security Interest over that Project
Account in favour of the Finance Parties.  Such supplemental Security Documents
must be in a form and in substance satisfactory to the Facility Agent and the
Security Agent.

 

(B)                               Kosmos shall, before any Project Account is
opened, procure that the Obligor and the Account Bank have entered into the
Project Accounts Agreements.

 

(C)                               In the case of execution of any of the
Security Documents and Project Accounts Agreements referred to in
paragraphs (A) and (B) above, Kosmos shall deliver to the Facility Agent
documents which are the equivalent of those referred to in paragraph 1 of
Schedule 3 (Conditions Precedent) in respect of such Security Documents and
Project Accounts Agreements, together with any legal opinions which the Facility
Agent may reasonably require, such legal opinions to be provided at the
reasonable expense of Kosmos.  All such documents must be in a form and in
substance satisfactory to the Facility Agent.

 

(D)                               The detailed operating procedures for the
Project Accounts will be agreed between Kosmos and the Account Bank, but in the
event of any inconsistency between those procedures and the Project Accounts
Agreements or this Agreement, the provisions of this Agreement shall prevail.

 

20.5                       Control on withdrawals following Default

 

If a Default has occurred and is continuing and has not been waived, no Obligor
may withdraw any moneys from the Project Accounts except:

 

(A)                               with the prior consent of the Facility Agent;

 

(B)                               to meet an Obligor’s payment obligations under
the Finance Documents (but not any payment obligations owed to any Junior
Finance Party or the Proceeds

 

95

--------------------------------------------------------------------------------


 

Agent, each as defined in the KEFI Intercreditor Agreement) or the Project
Agreements on the relevant due date; or

 

(C)                               to pay for Project Costs not included in
paragraph (B) above where:

 

(i)                                      the payment in question has been
budgeted for and the Facility Agent have given their written consent to the
relevant expenditure or cost being incurred; or

 

(ii)                                   the failure to make the payment in
question would materially and adversely affect the business or financial
condition of Kosmos or any other Obligor.

 

20.6                       Distributions Reserve Account

 

(A)                               Each Obligor may maintain a Distributions
Reserve Account into which the amount of any permitted distribution under
clause 28.23 (Distributions), permitted indebtedness (other than drawdowns under
the Facility) and contributions to the capital of an Obligor may be credited
subject to compliance with the Cash Waterfall and such amounts shall not be
subordinated to the rights of the Lenders.  Amounts standing to the credit of
the Distributions Reserve Accounts shall not be available to the Finance Parties
whether as secured or unsecured creditors of Kosmos and irrespective of whether
an Event of Default has occurred.  The Obligors may grant security over their
Distributions Reserve Account in favour of any person and shall not be required
to grant any Security Interest over the Distributions Reserve Account in favour
of the Finance Parties.  Sums standing to the credit of the Distributions
Reserve Accounts may be withdrawn and applied as the Obligor sees fit.

 

(B)                               The Lenders will account to KEH and/or the
relevant Obligor if and to the extent they receive any proceeds from a
Distributions Reserve Account or any account of KEO (which is not a Project
Account), and shall hold any such moneys to the account of, and on trust for,
KEH or, as the case may be, KEO.  If any other person has a Security Interest or
claim against amounts standing to the credit of a Distributions Reserve Account,
any such interest or claim shall be limited to these amounts and they shall not
have recourse to the assets of any Obligor generally, nor shall they be entitled
to make any claim or enforce against, or initiate any Insolvency Proceedings of
any kind, against any Obligor.

 

(C)                               Any Lender that is in receipt of proceeds as
described in paragraph (B) above, shall turnover such proceeds to KEH or, as the
case may be, KEO in accordance with paragraph (C) of clause 20.2 (Other bank
accounts) above.

 

21.                              Operation of the Offshore Proceeds Accounts

 

21.1                       Payments in

 

Unless a Finance Document expressly requires an amount to be paid into any other
Project Account, each Obligor must ensure that:

 

96

--------------------------------------------------------------------------------


 

(A)                               all Gross Revenues and Resource Bridge Assets
Revenues received;

 

(B)                               the proceeds of any Loan or amounts received
under an Intercompany Loan Agreement pursuant to clauses 5.1(D), 21.2(a)(ii) and
21.2(a)(iii);

 

(C)                               the proceeds of repayment of any loan made
pursuant to any FPSO Construction Financing;

 

(D)                               the proceeds of any Permitted Disposals; and

 

(E)                                any other amount payable to, or received by
an Obligor (including payments received under any offtake contract (and the
Obligors shall direct any person making such payments that any such payment
shall be paid into that account only)), but excluding any amount which may be:

 

(i)                                      credited to the Distribution Reserve
Account of Kosmos;

 

(ii)                                   lent to an Obligor under an Intercompany
Loan Agreement pursuant to clause 21.2(A)(viii); or

 

(iii)                                credited to an account of KEO (which is not
a Project Account),

 

are paid directly into an Offshore Proceeds Account.

 

21.2                       Withdrawals – No Default Outstanding

 

(A)                               Unless otherwise provided and unless there is
a Default outstanding, amounts may only be withdrawn from the Offshore Proceeds
Accounts and the Onshore Working Capital Accounts (including by way of transfer
to any other account) if they are applied for the following purposes and subject
to the following priority:

 

(i)                                      first, payment of Project Costs
provided that, if the latest Sources And Uses Statement shows that there is a
shortfall in funding projected to be available, then such available funding
must, unless the Majority Lenders otherwise agree, be allocated to meet costs in
the following order of priority:

 

(a)                                Borrowing Base Assets;

 

(b)                                Ghana Block Assets; and

 

(c)                                 any other Project Costs.

 

In the event that there is any projected shortfall in funding, then the Facility
may not be used for a purpose set out above unless each of the other purposes
higher in the order of priority is fully funded by committed and available
funding for the then applicable Forecast Period (including amounts under the
Facility and assuming that there is no Default or Event of Default under the
Finance Documents).

 

97

--------------------------------------------------------------------------------


 

(ii)                                   secondly, pari passu, payment of (or the
funding of an Obligor, including by way of payment under any Intercompany Loan
Agreement, to enable it to pay) any Financing Costs (excluding any payments of
principal) under the Facility due but unpaid (applied to overdue amounts first,
unpaid fees second, and unpaid interest third) or scheduled payments due but
unpaid under a Hedging Agreement;

 

(iii)                                thirdly, pari passu, payments of (or the
funding of an Obligor, including by way of payment under any Intercompany Loan
Agreement to enable it to pay) principal under the Facility due but unpaid
(applied to overdue amounts first and then to unpaid principal payments) and
payment of (or the funding of the Borrower, including by way of payment under
any Intercompany Loan Agreement to enable it to pay) any liabilities, including
any early termination payment, due but unpaid under a Hedging Agreement;

 

(iv)                               fourthly, payment of any mandatory
prepayments required because the outstandings under the Facility exceed the
Borrowing Base Amount as determined by the most recent Forecast;

 

(v)                                  fifthly, payment of Scheduled KEL Debt
Payments which are made by way of a Scheduled KEL Debt Payment Distribution;

 

(vi)                               sixthly, payments required to be made into
the DSRA up to the Required Balance;

 

(vii)                            seventhly, prepayments under the Finance
Documents and/or providing cash collateral under any Letter of Credit; and

 

(viii)                         lastly, so long as the Dividend Release Test is
met, to make distributions to its shareholders at the Borrower’s discretion,
which shall include making payments to the Distribution Reserve Account and
payments under any Intercompany Loan Agreement provided that the amount
distributed shall be based on the aggregate amount standing to the credit of the
Offshore Proceeds Accounts on the relevant payment date after the amounts in
(i) to (vi) above have been deducted.

 

22.                              Debt Service Reserve Account

 

22.1                       Funding of Debt Service Reserve Account

 

(A)                               Kosmos shall ensure on an ongoing basis that
deposits are made into the Debt Service Reserve Account in accordance with the
Cash Waterfall until the balance of such account is not less than the Required
Balance.  The funding of the Debt Service Reserve Account shall continue in
accordance with the Cash Waterfall until the Discharge Date.

 

(B)                               Failure to maintain the Required Balance
standing to the credit of the Debt Service Reserve Account shall not constitute
an Event of Default for the purposes of clause 29 (Events of Default), but
failure to apply amounts from the

 

98

--------------------------------------------------------------------------------


 

Project Accounts during the relevant Forecast Period in accordance with the Cash
Waterfall shall constitute an Event of Default for the purposes of clause 29
(Events of Default).

 

(C)                               Notwithstanding the provisions of
paragraphs (A) and (B) above, Kosmos may (without being restricted by the Cash
Waterfall) make a Utilisation under the Facility to fund the Debt Service
Reserve Account.

 

22.2                       Withdrawals from Debt Service Reserve Account

 

(A)                               Subject to paragraph (B) below, amounts
standing to the credit of the Debt Service Reserve Account may be withdrawn only
to pay any Financing Costs under the Facility and to make Scheduled KEL Debt
Payments in accordance with the Cash Waterfall.

 

(B)                               In addition, withdrawals may be made from the
Debt Service Reserve Account to the extent the amount withdrawn is equal to or
less than the amount (if any) by which the amount standing to the credit of the
Debt Service Reserve Account exceeds the applicable Required Balance at that
time.  Any such withdrawal may be applied in accordance with, and for the
purposes set out in, the Cash Waterfall.

 

23.                              Authorised Investments

 

23.1                       Power of investment

 

Subject always to clause 20.1 (Project Accounts), Kosmos may require that such
part of the amounts standing to the credit of any of the Project Accounts as it
may consider prudent (having reasonable grounds for so considering) shall be
invested from time to time in Authorised Investments in accordance with this
clause and in a manner consistent with the provisions of
clause 28.17(A) (Hedging).

 

23.2                       Type of investment

 

(A)                               Kosmos shall use its reasonable endeavours to
procure that there are maintained from time to time a prudent spread of
Authorised Investments and that the maturity of Authorised Investments is such
that they can be liquidated to enable all payment obligations under the Finance
Documents to be met on the due date.

 

(B)                               If any Authorised Investment ceases to be an
Authorised Investment, Kosmos will, as soon as reasonably practicable upon
becoming aware of this, procure that the relevant investment is replaced by an
Authorised Investment or cash, provided that if it does not propose liquidating
the relevant investment earlier than its maturity, it shall notify the Facility
Agent that such investment is no longer an Authorised Investment promptly upon
becoming aware of this and, subject to it having provided such notice, it will
not be obliged to liquidate such investment before its maturity date unless
either of the Facility Agent, acting reasonably, requests it to do so.

 

99

--------------------------------------------------------------------------------


 

23.3                       Realisations

 

(A)                               Upon the realisation (whether by way of
disposal, maturity or otherwise) of any Authorised Investment, the net proceeds
of realisation shall either immediately be credited directly to the Project
Account from which the Authorised Investment or such investment was made, or
(unless a Default has occurred and is continuing) immediately be invested in
another Authorised Investment, whichever Kosmos directs.

 

(B)                               Upon the receipt of any interest, dividends or
other income from or in respect of any Authorised Investment, such interest,
dividends or other income shall be credited to the Project Account concerned
with the Authorised Investment or such other investment from which such
interest, dividend or other income derives, or (if such interest, dividend or
other income is derived from an Authorised Investment and such Authorised
Investment is to be retained after such interest, dividend or other income is
received and Kosmos so requests) the relevant interest, dividend or other income
shall be reinvested in that Authorised Investment.

 

23.4                       Project Accounts include Authorised Investments

 

(A)                               Any reference in this Agreement to the balance
standing to the credit of one of the Project Accounts shall be deemed to include
a reference to the Authorised Investments in which all or part of such balance
is for the time being invested.  (other than for the purposes of determining the
balance required to comply with clause 20.1 (Project Accounts)).  In the event
of any dispute as to the value of any Authorised Investment for the purpose of
determining the amount deemed to be standing to the credit of a Project Account,
that value shall be determined by the Facility Agent acting reasonably and in
good faith and following consultation with Kosmos and having given due
consideration to any representations given by Kosmos within the period required
by the Facility Agent (which period shall not, in any event, be of shorter
duration than five Business Days).  If Kosmos so requests, the Facility Agent
will give Kosmos details of the basis or method of its determination.

 

(B)                               Kosmos may, by notice in writing to the
Facility Agent and the Account Bank, deem an Authorised Investment to be
concerned with a different Project Account so as to transfer Authorised
Investments between Project Accounts, if:

 

(i)                                      the aggregate amount standing to the
credit of each Project Account remains the same; or

 

(ii)                                   the transfer of an equivalent amount
between those Project Accounts would be permitted.

 

23.5                       Security over Authorised Investments

 

Prior to the Borrower making any Authorised Investment in England, the Borrower
shall ensure that it has entered into the Offshore Security Assignment.  To the
extent that any Authorised Investment is made in a jurisdiction other than
England, the Borrower shall

 

100

--------------------------------------------------------------------------------


 

execute and deliver, such other security as the Facility Agent may reasonably
require from time to time in order to ensure that such Authorised Investment is
secured to the Finance Parties by way of first priority security, in a form and
substance satisfactory to the Facility Agent and the Security Agent, acting
reasonably.

 

23.6                       Interest on balances in Project Accounts

 

Each sum credited to a Project Account from time to time shall, from the time it
is so credited until the time it is withdrawn therefrom (whether for the purpose
of making an Authorised Investment or otherwise for application in accordance
with the terms of this Agreement), bear interest at such rate as Kosmos may from
time to time agree with the relevant Account Bank.

 

101

--------------------------------------------------------------------------------


 

PART 8
FINANCIAL AND PROJECT INFORMATION

 

24.          Information Undertakings

 

The undertakings in this clause remain in force from the date of this Agreement
until the Discharge Date.

 

24.1        Books of account and auditors

 

Each Obligor shall:

 

(A)           keep proper books of account relating to its business; and

 

(B)           appoint and maintain as its auditors any Approved Auditor.

 

24.2        Financial statements

 

(A)           Before (but for the avoidance of doubt not after) KEL or any of
its Subsidiaries from time to time undertakes an IPO, the Borrower shall procure
that KEH shall supply to the Facility Agent (in sufficient copies as most
recently notified by the Facility Agent as being sufficient to allow one copy
for each Lender):

 

(i)            as soon as they become available, but in any event within 180
days of the end of each financial year, its audited consolidated financial
statements for that financial year;

 

(ii)           within 90 days of the end of each semi-annual period, its
unaudited semi-annual consolidated financial statements for that period; and

 

(iii)          within 90 days of the end of each quarter, its quarterly
management reports for that period.

 

(B)           After (but for the avoidance of doubt not before) KEL or any of
its Subsidiaries from time to time undertakes an IPO, the Borrower shall procure
that KEL shall supply to the Facility Agent (in sufficient copies as most
recently notified by the Facility Agent as being sufficient to allow one copy
for each Lender):

 

(i)            as soon as they become available, but in any event within 180
days of the end of each financial year, its audited consolidated financial
statements for that financial year; and

 

(ii)           within 90 days of the end of each quarter, its quarterly
management reports for that period.

 

(C)           KEO shall supply to the Facility Agent (in sufficient copies as
most recently notified by the Facility Agent as being sufficient to allow one
copy for each Lender) within 90 days of the end of each quarter, its quarterly
management reports for that period.

 

102

--------------------------------------------------------------------------------


 

(D)           If any audited consolidated financial statements which have been
provided to the Facility Agent pursuant to either clause (A)(i) or (B)(i) above
contain an auditors’ qualification then, in each case if instructed to do so by
the Facility Agent (acting only on the instructions of the Majority Lenders):

 

(i)             KEO shall supply to the Facility Agent (in sufficient copies as
most recently notified by the Facility Agent as being sufficient to allow one
copy for each Lender), as soon as practicable, but in any event within 120 days
of being so requested, its audited financial statements for its last financial
year; and

 

(ii)            the Borrower shall supply to the Facility Agent (in sufficient
copies as most recently notified by the Facility Agent as being sufficient to
allow one copy for each Lender), as soon as practicable, but in any event within
120 days of being so requested, its audited financial statements for its last
financial year.

 

(E)           If during any financial year of the Borrower there is a material
change in the nature and extent of the accounting transactions which the
Borrower enters into, it shall promptly inform the Facility Agent thereof and
the Borrower shall, if instructed to do so by the Facility Agent (acting on the
instructions of the Majority Lenders (acting reasonably)), supply to the
Facility Agent (in sufficient copies for each Lender), as soon as they become
available, but in any event within 180 days of request, its audited consolidated
financial statements for its last financial year.

 

24.3        Year-end

 

Neither KEO nor the Borrower shall change its Accounting Reference Date without
the consent of the Majority Lenders.

 

24.4        Form of financial statements

 

(A)           KEO and the Borrower must ensure that each set of financial
statements supplied under the Facility Agreement:

 

(i)             is certified by an Authorised Signatory of the relevant company
as a true and correct copy; and

 

(ii)            gives (if audited) a true and fair view of, or (if unaudited)
fairly represents, the financial condition of the relevant company for the
period to the date on which those financial statements were drawn up.

 

(B)           Unless otherwise agreed with the Facility Agent, all accounts of
KEH, KEL, KEO and the Borrower delivered under the Facility Agreement shall be
prepared in accordance with the Approved Accounting Principles.

 

(C)           KEO and the Borrower must notify the Facility Agent of any
material change to the manner in which any audited financial statements
delivered under the Facility Agreement are prepared.

 

103

--------------------------------------------------------------------------------


 

(D)           If requested by the Facility Agent, each of KEH, KEL, KEO and the
Borrower must supply to the Facility Agent:

 

(i)             a full description of any change notified under
paragraph (B) above and the adjustments which would be required to be made to
those financial statements in order to cause them to use the accounting
policies, practices, procedures and reference period upon which such financial
statements were prepared prior to such change; and

 

(ii)            sufficient information, in such detail and format as may be
required by the Facility Agent (acting reasonably), to enable the Lenders to
make a proper comparison between the financial position shown by the set of
financial statements prepared on the changed basis and its most recent audited
financial statements delivered to the Facility Agent under the Facility
Agreement prior to such change.

 

24.5        Compliance Certificate

 

(A)           KEO and the Borrower must supply (and, in the case of the
Borrower, procure that KEH and KEL supply) to the Facility Agent a compliance
certificate with each set of financial statements sent to the Facility Agent
under clauses 24.2(A), 24.2(B), 24.2(C), 24.2(D) above certifying the matters
specified in clause 24.4(A)(ii) above.

 

(B)           A compliance certificate supplied in accordance with
paragraph (A) above must be signed by two Authorised Signatories of KEH, KEL,
KEO or the Borrower, as applicable.

 

24.6        Project Information and Hedging Information

 

(A)           Each Obligor must (as soon as reasonably practicable) supply to
the Facility Agent, in sufficient copies for all the Lenders if the Facility
Agent so requests:

 

(i)             any new updates to each and amendments to each agreed budget, or
development and/or work programme in relation to each Borrowing Base Asset owned
by it as soon as reasonably practicable following receipt from the relevant
Operator (and, in any event, within 21 days of receipt) and the latest Operator
Report for each Borrowing Base Asset and each Developing Asset owned by it, as
soon as reasonably practicable following receipt from the relevant Operator
(and, in any event, within 21 days of receipt);

 

(ii)            copies of all reports provided to any Government Authority by
the Operator which have been copied to Kosmos (and in any event within 21 days
of receipt);

 

(iii)           such technical and commercial information which Kosmos has in
its possession relating to a Field or Petroleum Assets or its or their condition
and which is relevant to the interests of the Lenders under the

 

104

--------------------------------------------------------------------------------


 

Finance Documents as the Facility Agent may reasonably request from time to time
(following prior consultation with Kosmos); and

 

(iv)           promptly, details of any material updates or amendments to any
Project Agreement.

 

(B)           Subject to paragraph (C) below, the terms of appointment of the
Technical Consultant shall require it (in consultation with the Technical and
Modelling Bank) to prepare and deliver the following reports and information to
the Technical and Modelling Bank and Kosmos for distribution to the Lenders:

 

(i)             a quarterly report on the Project Costs which have been
incurred, reconciled against draw-downs made, equity contributed and cash held
in the Project Accounts;

 

(ii)            a semi-annual report on the progress of each Developing Asset,
including confirmation of the projected date for Completion and the aggregate of
Project Costs required to achieve Completion (reconciled against the most recent
Forecast) and whether there are, in its opinion, any other material issues or
concerns of which it is aware in relation to the Developing Asset which should
be brought to the attention of the Lenders;

 

(iii)           a semi-annual report on the operation of each Developed Asset,
including the amount and timing of all Entitlement lifted by the Obligors and
details of the disposal of that Entitlement (including price); and

 

(iv)           in any of the foregoing reports, such additional information or
commentary as the Technical and Modelling Bank may reasonably require (following
prior consultation with Kosmos) in order for the Lenders (in the context of
their interests under the Finance Documents) to be properly informed about the
progress, implementation, development and operation of the Borrowing Base
Assets,

 

and the Borrower shall provide the Technical Consultant and the Technical and
Modelling Bank with reasonable assistance and provide each of them with such
information and other documents as the Technical Consultant and/or the Technical
and Modelling Bank may reasonably request in order for the Technical Consultant
to prepare and deliver the reports and information referred to in (i) to
(iv) above and/or the Technical and Modelling Bank to consider and review such
reports and information.  Such assistance shall include facilitating visits by
the Technical Consultant and the Technical and Modelling Bank to the Borrowing
Base Assets and the construction/fabrication facilities of any Obligor’s
contractors.

 

(C)           The Technical Consultant shall not be obliged to prepare and
deliver, and the Borrower shall not be obliged to assist in the preparation and
delivery of, reports and information as detailed in clause 24.6(B)(i) to (iv) in
relation to the Jubilee Field Phase 1, Jubilee Field Phase 1A, the Jubilee Field
Phase 2, the TEN Development and Production Area and/or the MTA Discovery Areas,
subject to

 

105

--------------------------------------------------------------------------------


 

the right of the Technical and Modelling Bank or the Majority Lenders (acting
reasonably) to request the same.  Following such request the Technical
Consultant shall prepare and deliver, and the Borrower shall assist in the
preparation and delivery of, the reports and information in accordance with
clause 24.6(B).

 

(D)           At any time when no Technical Consultant is appointed, the
Facility Agent and Technical Bank may request that one is appointed and the
Borrower shall procure such appointment on terms satisfactory to the Technical
Bank (acting reasonably) within 10 Business Days of request.

 

(E)           The Borrower must supply to the Facility Agent at the end of each
quarter a summary of such information related to its hedging arrangements under
clause 28.17 (Hedging) as is currently contained in the relevant SEC Form 10-Q,
including for the avoidance of doubt, nominal amount, net mark-to-market, and
products used.

 

24.7        Information: Miscellaneous

 

Each Obligor shall supply to the Facility Agent, in sufficient copies for all
the Lenders, if the Facility Agent so requests:

 

(A)           all documents dispatched by each Obligor to its Shareholders (or
any class of them) or its creditors generally, at the same time as they are
dispatched;

 

(B)           all reports and/or other documents dispatched by the Borrower
further to Clause 13.4 (Reporting) of the IFC Facility Agreement;

 

(C)           promptly after becoming aware of them, the details of any material
litigation, arbitration or administrative proceedings which are currently
threatened or pending against the Guarantor or any member of the Group or in
respect of or relevant to an interest in a Borrowing Base Asset or any Ghana
Block Assets;

 

(D)           promptly after they have been issued, copies of any insurance
policies in respect of all Agreed Insurances and any renewals in respect of such
insurance policies;

 

(E)           promptly after becoming aware of them, details of any claims made
under any Insurance where the claim is for a sum in excess of USD 5 million; and

 

(F)            promptly, such further information regarding the financial
condition, assets, business and operations of the Guarantor or any member of the
Group as the Facility Agent may reasonably request.

 

24.8        Sources and Uses

 

(A)           Kosmos must supply to the Facility Agent on each Forecast Date and
may supply to the Facility Agent at any other time (in sufficient copies for all
the Lenders if the Facility Agent so requests) for the following twelve month
period:

 

106

--------------------------------------------------------------------------------


 

(i)             a sources and uses statement (“Sources and Uses Statement”) in
the form set out in Part I of Schedule 15 to this Agreement; and

 

(ii)            a liquidity statement (“Liquidity Statement”) in the form set
out in Part II of Schedule 15 to this Agreement.

 

(B)           In relation to any Sources and Uses Statement and/or any Liquidity
Statement prepared on a Forecast Date, in the event that the aggregate costs to
be applied under any Sources and Uses Statement and/or any Liquidity Statement
delivered to the Facility Agent under paragraph (A) above exceed the funding
which is projected to be available to meet those costs (respectively), then the
Borrower shall consult with the Facility Agent and the Technical and Modelling
Bank in good faith with a view to agreeing a plan pursuant to which the Borrower
will be able to meet any projected shortfall in funding.

 

(C)           Notwithstanding paragraph (B) above, within 30 days of the
relevant Forecast Date, the Borrower shall deliver to the Facility Agent the
Borrower’s remedial plan for the funding of any projected shortfall in funding
shown in a Sources and Uses Statement and/or a Liquidity Statement and the
Borrower shall use all reasonable endeavours to comply with such plan (or any
update thereto which it delivers to the Facility Agent), and shall consult on a
regular basis with the Facility Agent and the Technical and Modelling Bank on
the remedial steps being taken to fund any projected shortfall in funding.

 

(D)           In the event that the sum of Project Costs and Scheduled KEL Debt
Payments specified under any Sources and Uses Statement delivered to the
Facility Agent under paragraph (A)(i) above exceeds the funding which is
projected to be available to meet those Project Costs and Scheduled KEL Debt
Payments, then a Junior Payment Stop Event (as defined in the KEFI Intercreditor
Agreement) will be deemed to have occurred in accordance with the process set
out in Clause 4.4 (Issue of Junior Payment Stop Notice) of the KEFI
Intercreditor Agreement.  Notwithstanding this clause 24.8(D), nothing shall
block the payment of Scheduled KEL Debt Payments or the making of a Scheduled
KEL Debt Payment Distribution which is paid or made from amounts standing to the
credit of the Distributions Reserve Account.

 

(E)           A Default or an Event of Default will not occur under any
circumstances if a Sources and Uses Statement or a Liquidity Statement shows a
shortfall in funding.

 

24.9        Approved Development

 

Kosmos must supply to the Facility Agent (in sufficient copies for all the
Lenders if the Facility Agent so requests) quarterly (and monthly, but only to
the extent available) project reports in respect of an Approved Development.

 

24.10     Compliance with Remedial Plan

 

The Borrower shall use all reasonable endeavours to implement the remedial plan
(or amended plan provided to the Facility Agent) and shall continue to consult
on a regular

 

107

--------------------------------------------------------------------------------


 

basis with (and when requested by) the Facility Agent and the Technical Bank on
implementation of the plan.

 

24.11     Notification of Default

 

Each Obligor must notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) and any material default under or material breach
of any Project Agreement promptly upon becoming aware of its occurrence.

 

24.12     “Know your customer” and “customer due diligence” requirements

 

(A)           If:

 

(i)             the introduction of or any change in (or in the interpretation,
administration or application by any government or regulatory Authority of) any
law or regulation (having the force of law) made after the date of the Facility
Agreement;

 

(ii)            any change in the ownership of an Obligor after the date of the
Facility Agreement; or

 

(iii)           a proposed assignment or transfer by a Lender of any of its
rights and obligations under the Facility Agreement to a party that is not a
Lender prior to such assignment or transfer,

 

obliges the Facility Agent or any Lender (or, in the case of
paragraph (C) below, any prospective new Lender) to comply with “know your
customer”, “customer due diligence” or similar identification procedures in
circumstances where the necessary information is not already available to it
(or, in the case of paragraph (C) below, cannot be provided by the transferring
Lender from information already provided to it), Kosmos shall, as soon as
reasonably practicable upon the request of the Facility Agent or the relevant
Lender, supply, or procure the supply of, such reasonable documentation and
other evidence as is within an Obligor’s possession and control to enable the
Facility Agent or such Lender to comply with all necessary “know your customer”,
“customer due diligence” or other similar checks required under the relevant
laws and regulations.

 

(B)           Each Lender shall promptly upon the request of the Facility Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Facility Agent (for itself) in order for the
Facility Agent, as the case may be, to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

(C)           The Borrower shall, by not less than 10 Business Days’ prior
written notice to the Facility Agent, notify the Facility Agent (which shall
promptly notify the Lenders) of its intention to request that one of the
subsidiaries (other than a

 

108

--------------------------------------------------------------------------------


 

subsidiary of a Borrower which owns Borrowing Base Assets) becomes an Additional
Guarantor pursuant to the Facility Agreement.

 

(D)           Following the giving of any notice pursuant to
paragraph (C) above, if the accession of such Additional Guarantor obliges the
Facility Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of the
Facility Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or on
behalf of any prospective new Lender) in order for the Facility Agent or such
Lender or any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the accession of such subsidiary
to the Facility Agreement as an Additional Guarantor.

 

24.13     Use of websites

 

(A)           Except as provided below, each Obligor may deliver any information
under the Facility Agreement to the Facility Agent by posting it on to an
electronic website if:

 

(i)             it maintains or has access to an electronic website for this
purpose and provides the Facility Agent with the details and password to access
the website and the information; and

 

(ii)            the information posted is in a format required by the Facility
Agreement or is otherwise agreed between each Obligor and the Facility Agent
(whose approval shall not be unreasonably withheld or delayed).

 

The Facility Agent must supply each relevant Lender with the address of and
password for the website.

 

(B)           Notwithstanding the above, Kosmos must supply to the Facility
Agent in paper form a copy of any information posted on the website together
with sufficient copies for:

 

(i)             any Lender who notifies the Facility Agent in writing (copied to
each Obligor) that it does not wish to receive information via the website; and

 

(ii)            within ten Business Days of request, any other Lender, if that
Lender so requests.

 

(C)           Each Obligor must promptly upon becoming aware of its occurrence,
notify the Facility Agent if:

 

(i)             the website cannot be accessed;

 

109

--------------------------------------------------------------------------------


 

(ii)            the website or any information on the website is infected by any
electronic virus or similar software;

 

(iii)           the password for the website is changed; or

 

(iv)           any information to be supplied under the Facility Agreement is
posted on the website or amended after being posted.

 

(D)           If the circumstances in sub-paragraph (C)(i) or (C)(ii) above
occur, an Obligor must supply any information required under the Facility
Agreement in paper form until the circumstances giving rise to the notification
are no longer continuing and the information can be provided in accordance with
paragraph (A) above.

 

110

--------------------------------------------------------------------------------


 

PART 9
GUARANTEE

 

25.          Guarantee and Indemnity

 

25.1        Guarantee and indemnity

 

Each Guarantor irrevocably and unconditionally jointly and severally:

 

(A)           guarantees to each Finance Party punctual performance by each
Borrower of all that Borrower’s obligations under the Finance Documents;

 

(B)           undertakes with each Finance Party that whenever a Borrower does
not pay any amount when due under or in connection with any Finance Document,
that Guarantor shall immediately on demand pay that amount as if it was the
principal obligor; and

 

(C)           indemnifies each Finance Party immediately on demand against any
cost, loss or liability suffered by that Finance Party if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal.  The amount of
the cost, loss or liability shall be equal to the amount which that Finance
Party would otherwise have been entitled to recover.

 

25.2        Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

25.3        Reinstatement

 

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

(A)           the liability of each Obligor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

 

(B)           each Finance Party shall be entitled to recover the value or
amount of that security or payment from each Obligor, as if the payment,
discharge, avoidance or reduction had not occurred.

 

25.4        Waiver of defences

 

The obligations of each Guarantor under this clause 25 will not be affected by
an act, omission, matter or thing which, but for this clause, would reduce,
release or prejudice any of its obligations under this clause 25 (without
limitation and whether or not known to it or any Finance Party) including:

 

111

--------------------------------------------------------------------------------


 

(A)           any time, waiver or consent granted to, or composition with, any
Obligor or other person;

 

(B)           the release of any other Obligor or any other person under the
terms of any composition or arrangement with any creditor of any member of the
Group;

 

(C)           the taking, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

(D)           any incapacity or lack of power, authority or legal personality or
dissolution or change in the members or status of an Obligor or any other
person;

 

(E)           any amendment, novation, supplement, extension, restatement
(however fundamental and whether or not more onerous) or replacement of any
Finance Document or any other document or security including without limitation
any change in the purpose of, any extension of or any increase in any facility
or the addition of any new facility under any Finance Document or other document
or security;

 

(F)            any unenforceability, illegality or invalidity of any obligation
of any person under any Finance Document or any other document or security; or

 

(G)           any insolvency or similar proceedings.

 

25.5        Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this clause 25.  This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

25.6        Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

(A)           refrain from applying or enforcing any other moneys, security or
rights held or received by that Finance Party (or any trustee or agent on its
behalf) in respect of those amounts, or apply and enforce the same in such
manner and order as it sees fit (whether against those amounts or otherwise) and
no Guarantor shall be entitled to the benefit of the same; and

 

(B)           hold in an interest-bearing suspense account any moneys received
from any Guarantor or on account of any Guarantor’s liability under this
clause 25.

 

112

--------------------------------------------------------------------------------


 

25.7        Deferral of Guarantors’ rights

 

(A)           Until all amounts which may be or become payable by the Obligors
under or in connection with the Finance Documents have been irrevocably paid in
full and unless the Facility Agent otherwise directs, no Guarantor will exercise
any rights which it may have by reason of performance by it of its obligations
under the Finance Documents:

 

(i)             to be indemnified by an Obligor;

 

(ii)            to claim any contribution from any other guarantor of any
Obligor’s obligations under the Finance Documents; and/or

 

(iii)           to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party.

 

(B)           If a Guarantor receives any benefit, payment or distribution in
relation to such rights it shall hold that benefit, payment or distribution to
the extent necessary to enable all amounts which may be or become payable to the
Finance Parties by the Obligors under or in connection with the Finance
Documents to be repaid in full on trust for the Finance Parties and shall
promptly pay or transfer the same to the Agent or as the Agent may direct for
application in accordance with clause 34 (Payment Mechanics) of this Agreement.

 

25.8        Release of Guarantors’ right of contribution

 

If any Guarantor ceases to be a Guarantor (a “Retiring Guarantor”) in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

(A)           that Retiring Guarantor is released by each other Guarantor from
any liability (whether past, present or future and whether actual or contingent)
to make a contribution to any other Guarantor arising by reason of the
performance by any other Guarantor of its obligations under the Finance
Documents; and

 

(B)           each other Guarantor waives any rights it may have by reason of
the performance of its obligations under the Finance Documents to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

 

25.9        Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

113

--------------------------------------------------------------------------------


 

PART 10
REPRESENTATIONS, COVENANTS, EVENTS OF DEFAULT

 

26.          Representations

 

Each Obligor makes the representations and warranties set out in this clause to
each Finance Party and acknowledges that each Finance Party has entered into the
Finance Documents in full reliance on those representations and warranties.

 

26.1        Status

 

(A)           It is a limited liability company, duly incorporated and validly
existing under the laws of its jurisdiction of incorporation.

 

(B)           It has the power to own its assets and carry on its business as it
is being conducted.

 

26.2        Legal validity

 

Each Transaction Document to which it is a party constitutes, or will constitute
when executed, its valid, legally binding and enforceable obligations in
accordance with its terms (subject to any limitation on enforcement under law or
general principles of equity or qualifications which are specifically set out in
any legal opinion delivered as a Condition Precedent) and that, so far as it is
aware having made all due and careful enquiries, each Transaction Document is in
full force and effect.

 

26.3        Non-conflict

 

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents to which it is a party do not conflict with:

 

(A)           any applicable law or regulation;

 

(B)           its constitutional documents; or

 

(C)           any agreement binding upon it,

 

to the extent which has, or could reasonably be expected to have, a Material
Adverse Effect.

 

26.4        Powers and authority

 

It has (or had at the relevant time) the power and authority to execute and
deliver the Transaction Documents to which it is a party and it has the power
and authority to perform its obligations under the Transaction Documents to
which it is a party and the transactions contemplated thereby.

 

114

--------------------------------------------------------------------------------


 

26.5        Authorisations

 

Except for the registration of any Security Document, all Required Approvals
(except to the extent already provided as a Condition Precedent, or where
required by any Authority in respect of any Security Interest granted (or to be
granted) under the Security Documents) have been obtained or effected and are in
full force and effect (where a failure to do so has or could reasonably be
expected to have a Material Adverse Effect).

 

26.6        Stamp and registration duties

 

Except for registration fees, if any, payable in relation to the Security
Documents, there is no stamp or registration duty or similar Tax or charge in
respect of any Transaction Document, which has not been made or paid within
applicable time periods (where a failure to do so has, or could reasonably be
expected to have, a Material Adverse Effect).

 

26.7        No Default

 

No Default has occurred and is outstanding.

 

26.8        Final Information Memorandum

 

(A)           The factual information in the Final Information Memorandum (other
than that referred to in paragraph (B) below) was true in all material respects
on the date of the Final Information Memorandum and did not omit anything
material which was known to Kosmos at the time or contain anything that was
materially misleading and, except to the extent advised in writing to the
Facility Agent by Kosmos on or prior to Financial Close, so far as Kosmos is
aware having made due and careful enquiry, no information has been disclosed to
it nor have circumstances arisen nor has any event occurred since the date of
the Final Information Memorandum which renders the information contained in the
Final Information Memorandum materially misleading or materially incorrect.

 

(B)           The statements of opinion, projections and forecasts in the Final
Information Memorandum attributable to Kosmos were made in good faith, with due
care and on what Kosmos believed to be reasonable assumptions at the relevant
time and representing the views of Kosmos at the time.

 

26.9        Financial Statements and other factual information

 

(A)           The most recent audited financial statements and interim financial
statements delivered to the Facility Agent in accordance with clause 24.2
(Financial statements) (which, at the Signing Date, is the unaudited opening
balance sheet of the Borrower as at 18 March 2011):

 

(i)            have been prepared in accordance with the Approved Accounting
Principles (if relevant); and

 

115

--------------------------------------------------------------------------------


 

(ii)           (if audited) give a true and fair view of, or (if unaudited)
fairly represent, its financial condition for the relevant period.

 

(B)           All factual information provided by or under the express direction
of KEO and the Borrower to the Finance Parties in connection with the Facility
was believed by KEO and the Borrower at the time it was so provided to be true
in all material respects.

 

26.10     Proceedings pending or threatened

 

Except as disclosed to the Facility Agent in writing prior to the Signing Date,
no litigation, arbitration or administrative proceeding is pending or threatened
which could reasonably be expected to be adversely determined against it and
which, if so determined, has, or could reasonably be expected to have, a
Material Adverse Effect.

 

26.11     Breach of laws

 

(A)           It has not breached any law or regulation which has, or could
reasonably be expected to have, a Material Adverse Effect.

 

(B)           It is in compliance with all environmental laws, a breach of which
could reasonably be expected to give rise to a liability on it which has, or
could reasonably be expected to have, a Material Adverse Effect and, so far as
it is aware having made due and careful enquiry, there is no environmental claim
outstanding against it which, if adversely determined, would give rise to a
liability on it which has, or could reasonably be expected to have, a Material
Adverse Effect.

 

26.12     Ranking of security

 

Subject to any limitations on enforcement under law or general principles of
equity or qualifications set out in any legal opinion delivered as a Condition
Precedent, each Security Document when executed confers the Security Interests
it purports to confer over the assets referred to in that Security Document and
those assets are not subject to any other Security Interest that is not
permitted pursuant to clause 28.6 (Negative pledge).

 

26.13     Pari passu ranking

 

Its payment obligations under the Finance Documents rank at least pari passu
with all its other present unsecured obligations, except for obligations
mandatorily preferred by law applying to companies generally.

 

26.14     Assets

 

KEG holds the legal and beneficial interest in a 30.875 per cent Participating
Interest in the WCTP Block; and the legal and beneficial interest in an 18 per
cent Participating Interest in the DWT Block.

 

116

--------------------------------------------------------------------------------


 

26.15     Project Agreements

 

As at the Signing Date or, if later, the date a Project Agreement is delivered
to the Facility Agent, so far as it is aware having made all due and careful
enquiries:

 

(A)           each copy of a Project Agreement delivered to the Facility Agent
under the Facility Agreement is true and complete;

 

(B)           there is no other agreement in connection with, or arrangements
which amend, supplement or affect any Project Agreement in any material respect;
and

 

(C)           no Obligor has a material obligation (being an obligation or
liability exceeding USD 50 million) under any agreement which is not a Project
Agreement, a Finance Document, or a Material Contract.

 

26.16     No Immunity

 

In any proceedings taken in any relevant jurisdiction in relation to the
Transaction Documents (or any of them), it shall not be entitled to claim for
itself or any of its assets immunity from suit, execution or attachment or other
legal process.

 

26.17     Ownership of Obligors

 

(A)           KEH beneficially owns, indirectly, all of the issued share capital
of the Guarantors and the Borrower.

 

(B)           The issued share capital of the Guarantors and the Borrower is
fully paid up and, to the extent beneficially owned by KEH, free of all
encumbrances or other third party rights (other than pursuant to the Security
Documents).

 

26.18     Sanctions

 

Neither the Borrower, nor any member of the KEL Group, nor (to the knowledge of
the Borrower) any of its or the KEL Group’s respective directors, officers,
employees, nor any persons acting on the KEL Group’s behalf:

 

(A)           is a Restricted Party; or

 

(B)           has received notice of, or is aware of, any claim, action, suit,
proceeding or investigation against it with respect to Sanctions by any
Sanctions Authority,

 

provided that this representation is not made to or for the benefit of a Finance
Party or any director, officer or employee thereof, to the extent that this
provision would expose the Finance Party or any director, officer or employee
thereof to liability under any applicable anti-boycott law, regulation or
statute.

 

26.19     Times for making representations

 

(A)           The representations set out in this clause 26 (Representations)
(other than the representations in clauses 26.8 (Final Information Memorandum),
26.4 (Powers

 

117

--------------------------------------------------------------------------------


 

and authority), 26.5 (Authorisations) and 26.15(B) (Project Agreements)) are
made by each Obligor on the date of this Agreement.  The representation in
clause 26.8 (Final Information Memorandum) will be made on the date of the Final
Information Memorandum and the representation in clause 26.4 (Powers and
authority) will be made as at the time that the power or authority is exercised
only.  Each Repeating Representation is deemed to be repeated by each Obligor on
the date of each Utilisation Request, each Utilisation Date and on the first day
of each Interest Period.

 

(B)           When a representation is repeated, it is applied to the facts and
circumstances existing at the time of repetition.

 

27.          Financial Covenants

 

(A)           On any Forecast Date, Kosmos shall ensure that:

 

(i)            the Field Life Cover Ratio shall not be less than 1.30; and

 

(ii)           the Loan Life Cover Ratio shall not be less than 1.10,

 

in each case, as calculated by the Technical and Modelling Bank (acting
reasonably) on the basis of all information made available to it.

 

(B)           On any Forecast Date, Kosmos shall ensure that:

 

(i)            the ratio of Consolidated Total Net Borrowings to EBITDAX shall
be less than or equal to 3.50 : 1.00; and

 

(ii)           the ratio of EBITDAX to the Net Interest Payable shall be greater
than or equal to 2.25 : 1.00.

 

(C)           No later than three Business Days following each Forecast Date,
Kosmos shall send to the Facility Agent, a certificate signed by two authorised
representatives setting out its calculation of the financial ratios referred to
in this clause 27 as at such date.

 

28.          General Undertakings

 

The undertakings in this clause shall remain in force from the date of this
Agreement until the Discharge Date.

 

28.1        Corporate existence

 

Each Obligor shall maintain its corporate existence.

 

28.2        Authorisations

 

Each Obligor shall promptly obtain and comply with Required Approvals where a
failure to do so would have a Material Adverse Effect.

 

118

--------------------------------------------------------------------------------


 

28.3        Compliance with laws

 

Each Obligor shall comply with all laws and regulations (including compliance
with environmental laws, permits and licences and compliance with the Equator
Principles) applicable to it where failure to do so would have a Material
Adverse Effect.

 

28.4        Pari passu ranking

 

Each Obligor shall ensure that at all times its payment obligations to the
Finance Parties under the Finance Documents rank at least pari passu as to
priority of payment with all its other present and future unsecured and
unsubordinated Financial Indebtedness, except for claims mandatorily preferred
by operation of law applying generally.

 

28.5        Security

 

Subject to clause 28.28 (Due execution of security assignments) and clause 28.31
(Security Documents: consents, ranking and perfection), each Obligor shall
undertake all actions reasonably necessary (including the making or delivery of
filings and payment of fees) to maintain the Security Interests under the
Security Documents to which it is a party in full force and effect (including
the priority thereof).

 

28.6        Negative pledge

 

Other than Permitted Security:

 

(A)           an Obligor (but excluding KEO for the purposes of this sub-clause
(A)) shall not create or permit to exist any Security Interest over any of its
assets; and

 

(B)           KEO shall not create or permit to exist any Security Interest over
any of the assets as contained in Clause 28.8(A)(ii)(1) - (5) below.

 

28.7        Conduct of other business

 

Kosmos shall not conduct any business other than activities in connection with,
or related, ancillary or incidental to, its interest in the Borrowing Base
Assets and Resource Bridge Assets.

 

28.8        Disposals

 

(A)           (i)           Other than Permitted Disposals, an Obligor shall
not, either in a single transaction or in a series of transactions and whether
related or not, dispose of all or a material part of its assets.

 

(ii)           Notwithstanding any other provision of this Agreement or any
other Finance Document KEO shall have full flexibility and discretion to deal
with its subsidiaries and its and their assets, other than its interests in:

 

(1)           any other Obligor;

 

(2)           the assets of any other Obligor;

 

119

--------------------------------------------------------------------------------


 

(3)           any asset which is the subject of a Security Document;

 

(4)           any Project Account; or

 

(5)           any Borrowing Base Asset or Resource Bridge Asset.

 

in such manner as it sees fit and at its discretion including, but without
limitation, the flexibility to sell, farm-out, dispose of, transfer, grant
Security Interests over, distribute by way of dividend, restructure, consolidate
or merge or otherwise part with ownership and possession of such subsidiary
and/or assets.

 

(B)           If an Obligor wishes to make a Permitted Disposal of an asset
which is subject to a Security Interest in favour of the Finance Parties, then
the Finance Parties shall, promptly upon request from Kosmos, absolutely and
unconditionally release and discharge the relevant asset from that Security
Interest and shall do all things necessary at the cost and expense of Kosmos to
effect such discharge.

 

(C)           The shares in the capital of KEO or the Borrower may at any time
be transferred to another holding company in which event the existing security
over such shares shall be released subject to such new holding company providing
substitute security over all shares in the capital of KEO or the Borrower, as
the case may be, on substantially the same terms and conditions.

 

28.9        Financial Indebtedness

 

Other than Permitted Financial Indebtedness, an Obligor shall not incur any
Financial Indebtedness.

 

28.10     Material contracts

 

No Obligor will enter into any contract or agreement that imposes material
obligations on it except:-

 

(A)           contracts or agreements entered into in the ordinary course of
business and on arm’s length terms (including in relation to Approved
Developments and Permitted Acquisitions);

 

(B)           the Project Agreements and the EO Participation Agreement and
contracts and agreements required or contemplated therein or in respect of the
development and implementation of Kosmos’s interest in the Fields and the Ghana
Blocks;

 

(C)           contracts or agreements otherwise permitted or contemplated by the
Finance Documents;

 

(D)           where the obligations and liabilities of the Obligor thereunder
are fully funded by Permitted Financial Indebtedness or equity contributions; or

 

(E)           with the approval of the Majority Lenders (acting reasonably).

 

120

--------------------------------------------------------------------------------


 

28.11     Guarantees

 

Except in the case of Permitted Financial Indebtedness, no Obligor may, without
the approval of the Majority Lenders (acting reasonably), enter into guarantees
or indemnities in respect of obligations or liabilities of any other person
(excluding Obligors).

 

28.12     Mergers

 

No Obligor may enter into any amalgamation, consolidation, demerger, merger or
reconstruction or winding-up without the consent of the Majority Lenders, except
on a solvent basis and in circumstances where the Obligor remains the legal
entity following such amalgamation, consolidation, demerger, merger or
reconstruction or winding-up.

 

28.13     Loans

 

(A)          Except as provided in (B) below, no Obligor may be a creditor in
respect of any Financial Indebtedness.

 

(B)          Paragraph (A) does not apply to:

 

(i)            any loans made pursuant to an Intercompany Loan Agreement;

 

(ii)           any credit provided under a Project Agreement, the EO
Participation Agreement or in relation to the FPSO located in the Jubilee Field;

 

(iii)          any trade credit in the ordinary course of day to day business;

 

(iv)          loans or other credit not exceeding USD 100 million in aggregate
at any one time; or

 

(v)           any other credit approved by the Majority Lenders (acting
reasonably).

 

28.14     Operation

 

As far as it is able to do so by exercising its rights under a Project Agreement
to which it is a party, each Obligor will use its reasonable endeavours to
procure that the Borrowing Base Assets and Resource Bridge Assets are developed,
operated and maintained in all material respects in accordance with the terms of
that Project Agreement and applicable law and in accordance with good
international oil industry practice.

 

28.15     Compliance with Project Agreements

 

(A)          Each Obligor must comply with its obligations under the Project
Agreements to which it is a party where failure to do so would have a Material
Adverse Effect.

 

(B)          In the event an Obligor fails to pay any sum due under any Project
Agreement it shall take such steps as shall be reasonably available to it so as
to permit such payment to be made on its behalf by any Finance Party or any
person acting on behalf of any Finance Party.

 

121

--------------------------------------------------------------------------------


 

28.16     Insurances

 

Each Obligor will maintain all Agreed Insurances which it maintains in its own
name, promptly pay all premiums and other monies payable under all its Agreed
Insurances and promptly on request produce to the Security Agent a copy of each
policy and evidence (reasonably acceptable to the Security Agent) of payment of
such sums (and allow the Lenders to implement such insurance at the cost of the
Borrower and the event of any default in that regard) and exercise its rights
under the Project Agreements to procure (as far as it is able) the maintenance
of the Agreed Insurances.

 

28.17     Hedging

 

(A)          The Borrower will maintain in place at all times a prudent risk
management policy relating to managing its exposure to interest rates and
fluctuations in the price of Crude Oil.  In relation to hedging which is
implemented to manage exposure to fluctuations in the price of Crude Oil, the
volume which may be hedged by instruments creating contingent liabilities will
be capped at 90 per cent. of 2P Developed Assets which are producing, such cap
to apply on a rolling six-monthly basis and thereafter 75 per cent.  shall be
the relevant cap.  To the extent that this 90 per cent. cap or 75 per cent cap,
as applicable, is exceeded at any time, the Borrower and the Hedging
Counterparties shall, for so long as such excess subsists, negotiate in good
faith with a view to agreeing a way forward which rectifies such excess.

 

(B)          The Borrower will have the right to implement any hedging by either
(i) entering into Hedging Agreements with one or more Hedging Counterparties;
and/or (ii) entering into Derivative Agreements with counterparties who do not
accede to the terms of the Intercreditor Agreement and where the relevant
payments thereunder are a Project Cost.

 

(C)          The Borrower will permit not less than three Lenders, selected at
its discretion, to bid for a share of any hedging proposed by an Obligor

 

(D)          If the Borrower or any Obligor makes any change to any internal
hedging policies or procedures it has in place from time to time which could
reasonably be expected to have a material impact on the hedging arrangements
implemented by the Group as a whole, then it will notify the Facility Agent of
the change and will provide reasonable details of the implications of the
change.

 

28.18     Borrowing Base Assets

 

Each Borrowing Base Asset and Resource Bridge Asset will at all times be owned
by an Obligor (excluding KEO).

 

28.19     Project Agreements

 

(A)          No Obligor will agree to any amendment, waiver or termination of a
Project Agreement which would have a Material Adverse Effect or approve or vote
in favour of any work programme, budget or development plan which would commit
an Obligor to expenditure which it would not be able to meet from funds

 

122

--------------------------------------------------------------------------------


 

available to it, after taking account of forecast Project Costs and Financing
Costs.

 

(B)          No term or condition of any Finance Document shall prevent any
Obligor from complying with its express obligations under any Project Agreement,
or require an Obligor to act or omit to act in a manner which would or might
reasonably be expected to result in a breach of any provision of a Project
Agreement including, but without limitation, Kosmos’ obligations under the EO
Participation Agreement.

 

(C)          In the event that an Obligor has an obligation under a Project
Agreement to make a payment in respect of a Project Cost because of the default
by another party in paying its share of the relevant Project Cost, then the
Obligor shall promptly notify the Facility Agent of the additional payment
obligation (including reasonable details of how it arose and any steps being
taken by the parties in relation to the relevant default and such other
additional information as the Facility Agent may reasonably request).  In such
an event, the Facility Agent will have the right (acting reasonably) to request
a sources and uses test to be performed.

 

28.20     Eligible offtakers

 

Kosmos will enter into agreements for the sale of its Entitlement with offtakers
whom Kosmos determines, acting reasonably and in accordance with a prudent
marketing policy which it shall have in place from time to time, have the
financial capability and technical capacity to perform their obligations in
accordance with the relevant terms and taking account of the nature and size of
the transaction.  Financial capability may be measured by applying suitable
ratings tests, through credit support structures (including specific payment
terms, guarantees, security and letters of credit), the identity of the offtaker
(such as their market experience and reputation and whether they are part of a
larger corporate group), course of dealings, or such other reasonable criteria
as Kosmos may apply from time to time.  In assessing technical capacity, Kosmos
shall have regard to the experience of the offtaker, whether the offtaker is
sufficiently well equipped technically and managerially to perform its
obligations, and the availability of third party services and support.

 

28.21     Tax affairs

 

Each Obligor must promptly file all tax returns required by law within the
requisite time limits except to the extent contested in good faith and subject
to adequate reserve or provision.

 

28.22     Permitted Acquisitions

 

No Obligor may, without the prior written consent of the Facility Agent (acting
on the instructions of the Majority Lenders (acting reasonably)), make any
acquisition of, or investment in, any assets, rights or property (but excluding
for the avoidance of doubt any payment of Financing Costs or Project Costs)
which is not a Permitted Acquisition.

 

123

--------------------------------------------------------------------------------


 

28.23     Distributions

 

(A)          Except for a Scheduled KEL Debt Payment Distribution (in relation
to which clause 28.24 (Scheduled KEL Debt Payment Distributions) below, shall
apply), each Obligor (but excluding KEO for these purposes, which may make,
declare or pay a distribution of any kind at any time without restriction from
any account which is not a Project Account (but subject to clause 28.8
(Disposals) and any projected distribution by KEO being included in any
applicable Liquidity Statement)) may make, declare or pay a distribution
(including any payment under any subordinated loan agreement falling within the
terms of sub-paragraph (C) of the definition of Permitted Financial Indebtedness
and including any funding pursuant to, or payment under, any Intercompany Loan
Agreement) (a “Shareholder Distribution”), subject to:

 

(i)            there being no Default or Event of Default outstanding and no
Default or Event of Default would be caused by such Shareholder Distribution;

 

(ii)           the latest Sources and Uses Statement not indicating a projected
shortfall in funding to meet projected Project Costs (ignoring for these
purposes any Scheduled KEL Debt Payments);

 

(iii)          a limit on the amount of any Shareholder Distribution (which is
not otherwise restricted by the terms of this clause 28.23) in accordance with
paragraph (C) below.

 

(iv)          no Shareholder Distribution being permitted during a BBA Cure
Period; and

 

(v)           such Shareholder Distribution being made, declared, or paid in
compliance with the Cash Waterfall.

 

(B)          Any Shareholder Distribution permitted to be paid hereunder may be
paid directly to the recipient or deposited into the Distributions Reserve
Account, in accordance with the terms of the Facility Agreement.

 

(C)          In the event that the latest Sources and Uses Statement indicates a
projected shortfall (including for these purposes, any Scheduled KEL Debt
Payments) the maximum Shareholder Distribution that shall be permitted at that
time shall be an amount equal to:

 

(i)            the aggregate of all sources which are set out in column A of the
relevant Sources and Uses Statement; minus

 

(ii)           the aggregate of all uses which are set out in column B of the
relevant Sources and Uses Statement (ignoring for these purposes any Scheduled
KEL Debt Payments).

 

124

--------------------------------------------------------------------------------


 

28.24     Scheduled KEL Debt Payment Distributions

 

(A)          Each Obligor (but excluding KEO for these purposes) may make,
declare or pay a distribution, or make any payment under an intercompany loan
which constitutes Permitted Financial Indebtedness, in relation to a Scheduled
KEL Debt Payment (a “Scheduled KEL Debt Payment Distribution”), to the extent
that such payment is due and payable, subject to:

 

(i)            the terms of clause 20.5 (Control on withdrawals following
Default) of this Agreement; and

 

(ii)           no Junior Payment Stop Event having occurred and being continuing
in accordance with the terms of clause 24.8(D) (Sources and Uses) of this
Agreement and Clause 4.4 (Issue of Junior Payment Stop Notice) of the KEFI
Intercreditor Agreement;

 

(iii)          no Scheduled KEL Debt Payment Distribution being permitted during
a BBA Cure Period; and

 

(iv)          such Scheduled KEL Debt Payment Distribution being made, declared,
or paid in compliance with the Cash Waterfall.

 

(B)          Any distribution or payment permitted to be paid hereunder may be
paid directly to the recipient or deposited into the Distributions Reserve
Account, in accordance with the terms of the Facility Agreement.

 

(C)          Nothing in this clause 28.24 shall block the payment of Scheduled
KEL Debt Payments or the making of a Scheduled KEL Debt Payment which is paid or
made from amounts standing to the credit of the Distributions Reserve Account.

 

28.25     Constitutional documents

 

Each Obligor will not agree to any amendment to any of its constitutional
documents in a manner that could adversely affect the interests of the Finance
Parties.

 

28.26     Further assurance and turn over

 

(A)          Subject to clause 28.28 (Due execution of security assignments) and
clause 28.31 (Security Documents: consents, ranking and perfection) each of the
Obligors shall, at its own expense, promptly do all things, take all such action
and execute all such other documents and instruments as may be requested by the
Facility Agent from time to time and to the extent they are reasonably required
or necessary for the purpose of giving effect to the provisions of the Finance
Documents and the Project Agreements and for the purpose of perfecting and
protecting the Lenders’ rights with respect to the Security Interests which are
required to be created or perfected by the Finance Documents when required
thereunder.

 

(B)          KEO will account to Facility Agent if and to the extent it receives
any proceeds in breach of the terms of any Finance Document from:

 

125

--------------------------------------------------------------------------------


 

(i)            any asset which is the subject of a Security Document

 

(ii)           any Borrowing Base Asset or Resource Bridge Asset;

 

(iii)          any Project Account (excluding amounts received from any other
Obligor pursuant to clause 28.23 (Distributions);

 

(iv)          any other Obligor which would otherwise be placed into an Offshore
Proceeds Account pursuant to clause 21.1 (Payments in) (whether by way of cash,
loan or otherwise),

 

and shall hold any such moneys to the account of, and on trust for, the Finance
Parties.

 

(C)          If at any time KEO is in receipt of proceeds as described in
paragraph (B) above it shall:

 

(i)            within five Business Days notify details of the receipt or
recovery to the Facility Agent; and

 

(ii)           within five Business Days of demand by the Facility Agent, pay an
amount equal to such receipt or recovery to the Facility Agent.

 

28.27     Delivery of certain documents

 

The Borrower shall use its reasonable endeavours to procure the delivery of the
final report from the Technical Consultant to the Facility Agent in form and
substance satisfactory to it no later than 15 Business Days from the date of
this Agreement.

 

28.28     Due execution of security assignments

 

(A)          The Security Agent shall have safe custody and control of the
Assignments (which term shall, for the avoidance of doubt for the purposes of
this clause 28.28 (Due execution of security assignments), be deemed not to
include the Assignment of Reinsurance Rights until its execution by KEG and the
relevant insurers, it being agreed that Kosmos shall take all such steps as may
be reasonable (taking into account all of the circumstances at the time and the
steps taken previously by Kosmos) to procure its execution by KEG and the
relevant insurers).  The Security Agent shall execute and date such documents
for and on behalf of the Finance Parties in any of the following circumstances:

 

(i)            if a Default has occurred and is continuing and the Majority
Senior Lenders have instructed the Security Agent to execute and date the
Assignments for and on behalf of the Finance Parties; or

 

(ii)           if instructed to do so at any time by the Borrower.

 

(B)          Each party to this Agreement irrevocably authorises the Security
Agent to execute the Assignments for and on behalf of the Finance Parties and to
date the Assignments when it is required to do so under paragraph (A) above. 
The

 

126

--------------------------------------------------------------------------------


 

Assignments shall be of no force or effect until they are duly executed by the
Security Agent and dated for and on behalf of the Finance Parties in accordance
with this clause 28.28 (Due execution of security assignments).

 

(C)          In the event that the Security Agent signs and dates the
Assignments in accordance with this clause 28.28 (Due execution of security
assignments), then the Borrower shall (and the Facility Agent may) without the
requirement for any further authorisation from any Obligor make a Utilisation
under the Facility to meet the payment of any stamp duty which is payable as a
consequence of the Assignments being signed and dated.  The Borrower shall (and
the Facility Agent shall if it effects the Utilisation under the Facility) apply
the relevant funds promptly in payment of the relevant stamp duty and shall
ensure that the Assignments are stamped and registered as soon as practicable
(and in any event within any time period required by law).  The Borrower (or the
Facility Agent, as the case may be) shall in each case notify the Security Agent
and each Finance Party upon making the payment of any stamp duty and the
stamping and registration of the Assignments.

 

28.29     Stamp duty and other impost waiver

 

The Borrower shall use its reasonable endeavours to seek a waiver or exemption
from any stamp duty, documentary taxes or any other similar tax, charge or
impost which may be payable upon the execution of any of the Assignments, or to
obtain confirmation that no such duty, taxes, charges or impost would be payable
upon execution.  In the event that such waiver, exemption or confirmation is
successfully obtained in relation to any Assignment, the Borrower shall promptly
instruct the Security Trustee to execute and date such Assignment(s) for and on
behalf of the Finance Parties in accordance with clause 28.28(A)(ii) above.

 

28.30     Lenders’ custody of documents

 

(A)          Each Lender undertakes that it shall not deliver any Finance
Document or any other document or agreement into a country that would result in
such Finance Document, other document or agreement (or any party to it) becoming
subject to (or liable for payment of) any stamp duty, documentary taxes or any
other similar tax, charge or impost (or impose any obligation upon a member of
the Group of KEH to reimburse any other person for such a payment).

 

(B)          Paragraph (A) above shall not apply to a Lender at any time at
which such Lender (i) has a right to take Enforcement Action; (ii) has the
written consent of the Borrower; or (iii) is required to deliver such Finance
Document or other document or agreement by any order or a court or regulatory
authority or other legal or regulatory requirement.

 

28.31     Security Documents: consents, ranking and perfection

 

(A)          No Obligor shall be required to grant any assignment of rights
under any contract, or Security Interest over any asset (including contracts and
rights), where the consent of any Government or any governmental body,
regulatory

 

127

--------------------------------------------------------------------------------


 

body or state-owned or controlled company or enterprise is required for the
granting of such assignment or Security Interest.

 

(B)          With the exception of those consents referred to in
paragraph (A) above, Kosmos shall use reasonable endeavours to seek any other
required third party consents required in relation to any Security Document,
provided that the obtaining of such consent shall not be a condition precedent
to any Utilisation of the Facility and provided that there shall be no fixed
date by which such consent must be obtained.

 

(C)          Kosmos shall use reasonable endeavours to obtain acknowledgments to
any notices of assignment served in relation to any Security Document, provided
that receipt of such acknowledgments shall not be a condition precedent to any
Utilisation of the Facility.

 

(D)          Where required by the terms of any agreement which is binding upon
any Obligor, any Security Interest granted in favour of the Lenders shall be
subordinated to the interests of the parties under such agreement.

 

(E)           With the exception of the Charges over Shares, perfection of any
Security Interest shall not be a condition precedent to first Utilisation.

 

28.32     IPO Reorganisation

 

The Finance Parties agree that, notwithstanding the terms of any Finance
Document which, but for this clause, may have prevented an Obligor from
participating in and/or implementing an IPO Reorganisation, each Obligor may
participate in and implement such an IPO Reorganisation and no term or condition
of any Finance Document which would, but for this Clause, prevent an IPO
Reorganisation, shall prevent such an IPO Reorganisation or require KEH, or any
Obligor or any of their respective Subsidiaries to act, or omit to act, in a
manner which would or might reasonably be expected to prevent, impede, restrict
or result in the obstruction of, or delay to, an IPO Reorganisation, provided
that: (i) such IPO Reorganisation is for the purposes of an IPO substantially as
described in the Form S-1 filed by Kosmos Energy Ltd. with the United States
Securities and Exchange Commission on 14 January 2011 (including any updated
filing in relation to such Form S-1); and (ii) the interests of the Finance
Parties are not materially prejudiced.  Without limitation (and without
prejudice to clause 28.8(C), the foregoing shall require the Finance Parties to
release and discharge the Security Interests created pursuant to any Security
Document, provided that immediately upon such release substantially equivalent
security is granted in favour of the Finance Parties on substantially similar
terms and such that the position of the Finance Parties is not materially
prejudiced.  Nothing in this clause 28.32 shall prevent any Obligor from acting
or omitting to act in any way (including implementing an IPO Reorganisation)
which would otherwise be permitted by the terms of the Finance Documents.

 

28.33     Ghanaian security

 

(A)          The Borrower shall use reasonable endeavours to obtain a legal
opinion from Ghanaian counsel confirming that the consent obtained on 18
December 2010

 

128

--------------------------------------------------------------------------------


 

from the Ghana National Petroleum Corporation and the Ministry of Energy of
Ghana, which was required in relation to the grant of certain Security Interests
(the “Ghana Security Interests”) contemplated by the Security Documents (as
defined in the Existing Finance Documents), would extend to the grant of such
Security Interests in favour of the Finance Parties in the context of the
Finance Documents.

 

(B)          If such a legal opinion is obtained, the Borrower shall then
promptly enter into security documents in the required form in order to grant to
the Finance Parties equivalent Security Interests to the Ghana Security
Interests in the context of the Finance Documents.  Such security documents will
be held by the Security Agent in accordance with clause 28.28 (Due execution of
security assignments) above.

 

28.34     IFC access

 

(A)          The Borrower and each Guarantor shall (and shall procure that each
contractor acting on their behalf shall), upon IFC’s request (acting
reasonably), such request to be made with reasonable prior notice to the
relevant Borrower and Guarantor (except if a Default is continuing):

 

(i)            permit representatives of the IFC and the CAO, during normal
office hours, to visit and inspect any of the assets or premises relating to
Borrowing Base Assets (operated by the Borrower or a Guarantor) and any
construction or fabrication facilities of any contractor of the Borrower or
Guarantor; and

 

(ii)           use all reasonable endeavours to procure permission from the
relevant operator for representatives of the IFC and the CAO, during normal
office hours, to visit and inspect any of the Borrowing Base Assets which are
not operated by the Borrower or Guarantor;

 

(iii)          permit representatives of the IFC and the CAO, during normal
office hours, to have access to those employees of the Borrower and the
Guarantors who have or may have knowledge of matters with respect to which IFC
and/or the CAO seeks information; and

 

(iv)          provide all reasonable assistance, co-operation and information in
connection to such visits or access.

 

(B)          The exercise by an IFC representative and/or the CAO, and in
respect of the CAO at its own expense, under paragraph (A) above of any right to
conduct site visits and/or of any access right shall be at the sole risk and
expense of such IFC representative (to the extent that such expense exceeds USD
30,000 per annum) and/or CAO.

 

(C)          When conducting site visits or utilising access rights pursuant to
paragraph (A) above, any IFC representative and/or the CAO shall follow all
reasonable instructions of Kosmos and/or its contractors (as applicable) and
shall comply with procedures for the maintenance and security of the relevant
assets or

 

129

--------------------------------------------------------------------------------


 

premises as Kosmos and/or its contractors (as applicable) shall reasonably
direct (including but not limited to being escorted).

 

28.35     Application of the Loans

 

The Borrower shall not (and shall ensure that no other member of the KEL Group
shall) and shall not (and shall ensure that no other member of the KEL Group
shall) permit or authorise any other person to, directly or indirectly, use,
lend, make payments of, contribute or otherwise make available, all or any part
of the proceeds of any Loan or other transaction(s) contemplated by this
Agreement to fund any trade, business or other activities:

 

(A)          relating to, involving or for the benefit of any Restricted Party;
and/or

 

(B)          in any other manner that would reasonably be expected to result in
any member of the KEL Group or a Finance Party being in breach of any Sanctions
(if and to the extent applicable to any of them) or becoming a Restricted Party.

 

28.36     HY Notes maturity date

 

Kosmos shall procure that the maturity date of any HY Notes does not fall before
the Final Repayment Date.

 

28.37     HY Noteholder Trustee accession

 

Kosmos shall procure that no HY Notes shall be issued unless and until any HY
Noteholder Trustee has acceded to the KEFI Intercreditor Agreement, or otherwise
with the consent of each Lender.

 

29.          Events of Default

 

Each of the events or circumstances set out in this clause is an Event of
Default (save for clause 29.17 (Acceleration — all Lenders) and clause 29.18
(Acceleration — IFC and Lenders), unless otherwise stated.

 

29.1        Non-payment

 

An Obligor does not pay any amount payable by it to any Finance Party (or to the
Facility Agent for its own account) under the Finance Documents in the manner
and on the date required under the Finance Documents within five Business Days
of its due date.

 

29.2        Breach of financial covenant

 

Kosmos does not comply with the provisions of the Financial Covenants, provided
that where the LLCR, FLCR, ICR or DCR has been breached, the Borrower shall have
45 days within which to remedy any breach of the relevant financial covenant by
means of a prepayment and/or a cancellation of the Facility where any prepayment
is funded by the provision of Additional Debt subordinated on terms acceptable
to the Majority Lenders (acting reasonably), or by the contribution of equity to
the capital of the

 

130

--------------------------------------------------------------------------------


 

Borrower or by taking such other remedial action as may be approved by the
Majority Lenders provided always that the Borrower shall be entitled to remedy
any such breach not more than twice in total and not more than once in any 12
month period.

 

29.3                       Breach of other obligations

 

An Obligor does not comply with any other provision of the Finance Documents
(other than in respect of non-payment or breach of a Financial Covenant), unless
the non-compliance is:

 

(A)          capable of remedy; and

 

(B)          remedied within 30 days of the earlier of the Facility Agent giving
notice or the Obligor becoming aware of the non-compliance.

 

29.4                       Misrepresentation

 

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made (or, in the case of a
representation or statement that contains a materiality concept, is or proves to
have been incorrect or misleading in any respect when made or deemed to be
made), unless the misrepresentation is:

 

(A)          capable of remedy; and

 

(B)          remedied within 30 days of the earlier of the Facility Agent giving
notice or the relevant Obligor becoming aware of the misrepresentation.

 

29.5                       Cross-default

 

(A)          Except in relation to paragraph (C) below, any Financial
Indebtedness of any Obligor is not paid when due nor within any applicable grace
period.

 

(B)          Except in relation to paragraph (C) below, any Financial
Indebtedness of any Obligor is declared to be or otherwise becomes due and
payable prior to its specified maturity as a result of an event of default
(however described) and such amount is not paid when due.

 

(C)          A Junior Event of Default (as defined in the KEFI Intercreditor
Agreement) has occurred and the Security Agent has not, no later than 30 days of
such occurrence, received a notice from the Security and Intercreditor Agent (as
defined in the KEFI Intercreditor Agreement) stating that such Junior Event of
Default is no longer continuing.

 

(D)          Notwithstanding paragraphs (A) and (B) above, no Event of Default
will occur under this clause if the aggregate amount of Financial Indebtedness
or commitment for Financial Indebtedness is less than USD 150 million (or its
equivalent in any other currency or currencies) or if the relevant event or
default has been waived, or if such event or default is caused by a Disruption
Event,

 

131

--------------------------------------------------------------------------------


 

provided that, in the case of a Disruption Event the requisite payment is made
within five Business Days.

 

29.6                       Insolvency

 

Any of the following occurs in respect of an Obligor:

 

(A)          it is, or is deemed for the purposes of any law to be, unable to,
or admits its inability to, pay its debts as they fall due or is or becomes
insolvent or a moratorium is declared in relation to its indebtedness generally;
or

 

(B)          it stops or suspends or threatens to suspend, or announces an
intention to stop or suspend making payment of all or any class of its debts as
they fall due in default of the obligation to make the relevant payment.

 

29.7                       Insolvency proceedings

 

(A)          Except as provided in paragraph (B) below, any of the following
occurs in respect of an Obligor:

 

(i)            a written resolution is passed or a resolution is passed at a
meeting of its shareholders, directors or other officers to petition for or to
file documents with a court or any registrar for its winding-up, administration
or dissolution;

 

(ii)           any person presents a petition, or files documents with a court
or any registrar for its winding-up, administration or dissolution;

 

(iii)          an order for its winding-up, administration or dissolution is
made;

 

(iv)          any liquidator, provisional liquidator, trustee in bankruptcy,
judicial custodian, compulsory manager, receiver, administrative receiver,
administrator or similar officer is appointed in respect of it or any material
part of its assets;

 

(v)           a moratorium is declared in relation to the indebtedness of an
Obligor;

 

(vi)          its shareholders, directors or other officers request the
appointment of, or give notice of their intention to appoint a liquidator,
trustee in bankruptcy, judicial custodian, compulsory manager, provisional
liquidator, receiver, administrative receiver, administrator or similar officer;

 

(vii)         any composition, compromise, assignment or arrangement is made
with any of its creditors; or

 

(viii)        any other analogous step or procedure is taken in any
jurisdiction.

 

(B)          Paragraph (A) does not apply to:

 

132

--------------------------------------------------------------------------------


 

(i)            any step or procedure which is part of a re-organisation of an
Obligor on a solvent basis with the consent of the Majority Lenders (acting
reasonably); or

 

(ii)           an IPO Reorganisation; or

 

(iii)          in the case of sub-paragraph (ii) or (iv) (or any step or
procedure under sub-paragraph (vi) that is analogous to sub- paragraph (ii) or
(iv)), if the relevant step, petition or filing is made by a person other than
an Obligor, shareholder or their respective officers or directors and the
relevant Obligor is taking steps in good faith and with due diligence for such
proceedings or action to be stayed, discontinued, revoked or set aside and the
same is stayed, discontinued, revoked or set aside within a period of 60 days;
or

 

(iv)          any enforcement action that applies to assets having an aggregate
value of less than USD 150 million.

 

29.8                       Creditors’ process

 

Any attachment, sequestration, distress, execution or analogous event affects
any asset(s) of an Obligor, having an aggregate value of at least USD 50
million, and is not discharged within 45 days.

 

29.9                       Unlawfulness and Invalidity of the Finance Documents
and Project Agreements

 

If:

 

(A)          all or any part of a Finance Document is not, or ceases to be, a
legal, valid, binding and enforceable obligation of an Obligor;

 

(B)          following its execution, all or any part of a Project Agreement is
not or ceases to be, a legal, valid, binding and enforceable obligation of an
Obligor in circumstances which would have a Material Adverse Effect; or

 

(C)          following its execution, all or any part of a Project Agreement is
suspended, terminated or revoked in circumstances which would have a Material
Adverse Effect,

 

and:

 

(i)            Kosmos fails, within 60 days (or, in the case of a Finance
Document, 30 days) of becoming aware of the matter, to procure the execution of
a substitute agreement or agreements on substantially the same terms and with a
commercially qualified party or parties acceptable to the Majority Lenders
(acting reasonably); or

 

(ii)           the matter is not otherwise remedied within 60 days (or, in the
case of a Finance Document, 30 days) of an Obligor becoming aware of the matter.

 

133

--------------------------------------------------------------------------------


 

29.10                Cessation of Business

 

An Obligor ceases, or threatens to cease, all or a substantial part of its
business (as carried on the date of the Facility Agreement).

 

29.11                Abandonment

 

(A)          A Borrowing Base Asset is abandoned (other than as a consequence of
unsuccessful exploration activities) in whole or in part and where such
abandonment has or could reasonably be expected to have a Material Adverse
Effect.

 

(B)          Without limiting the above paragraph, Kosmos will be deemed to have
abandoned a Borrowing Base Asset if, after the relevant Completion, no petroleum
is produced at a commercial level for a continuous period of 180 days and all
necessary steps are not being diligently pursued with a view to recommencing
production as soon as practically possible.

 

29.12                Expropriation

 

The Government (or any other official central or local government body with due
authority) states officially that it will take any step with a view to the
seizure, expropriation, nationalisation, requisition or compulsory acquisition
of any member of the Group or all or a material part of the Borrowing Base
Assets or all or a material part of the rights of any member of the Group in
relation thereto and such act has, or could reasonably be expected to have, a
Material Adverse Effect.

 

29.13                Repudiation of Finance Documents

 

Any Finance Document is repudiated or rescinded by an Obligor.

 

29.14                Material Litigation

 

Any material litigation, arbitration or administrative proceedings are
commenced, threatened or pending against any Obligor which could reasonably be
expected to be adversely determined against it and which, if so determined, has,
or would have, a Material Adverse Effect.

 

29.15                Breach or Termination of Project Agreements

 

Any party to a Project Agreement, following its execution, defaults under that
Project Agreement or terminates a Project Agreement in circumstances which has,
or would have, a Material Adverse Effect.

 

29.16                Material Adverse Effect

 

Any event which, in the opinion of the Majority Lenders (acting reasonably), has
a Material Adverse Effect but only following consultation between the Facility
Agent and Kosmos over a period of not less than 30 days with a view to agreeing
steps of

 

134

--------------------------------------------------------------------------------


 

mitigation (each Party acting reasonably with a view to appropriate remedial
action being taken).

 

29.17                Acceleration — all Lenders

 

Subject to the terms of the Intercreditor Agreement, on and at any time after
the occurrence of an Event of Default which is continuing, the Facility Agent
may, and shall if so directed by the Majority Lenders, by notice to the
Borrower:

 

(A)          cancel the Total Commitments whereupon they shall immediately be
cancelled;

 

(B)          declare that all or part of the Loans, together with accrued
interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, whereupon they shall become
immediately due and payable; and/or

 

(C)          declare that all or part of the Loans be payable on demand,
whereupon they shall immediately become payable on demand by the Facility Agent
on the instructions of the Majority Lenders; and/or

 

(D)          exercise or direct the Security Agent to exercise any or all of its
rights, remedies, powers or discretions under any of the Finance Documents.

 

29.18                Acceleration — IFC and Lenders

 

(A)          This clause 29.18 is subject to the terms of the Intercreditor
Agreement.

 

(B)

 

(i)            After the occurrence of an IFC Acceleration Trigger Event at any
time after the Standstill Period has expired and such IFC Acceleration Trigger
Event is continuing, IFC may, by notice to the Borrower and the Facility Agent:

 

(a)           cancel the Commitment of IFC whereupon the same shall immediately
be cancelled; and/or

 

(b)           declare that all or part of the IFC Loans, together with accrued
interest, and all other amounts accrued or outstanding under the IFC Facility,
be immediately due and payable, whereupon they shall become due and payable;
and/or

 

(c)           declare that all or part of the Loans under the IFC Facility, be
payable on demand, whereupon they shall become immediately payable on demand by
IFC.

 

(ii)           In the event that the Facility Agent takes any action under
clause 29.18(C) below in relation to the Facility, IFC shall be entitled to take
equivalent action in relation to the IFC Facility.

 

135

--------------------------------------------------------------------------------


 

(C)

 

(i)            For the purposes of this clause 29.18(C), the Commitments of IFC
shall be excluded in calculating the Majority Lenders.

 

(ii)           After the occurrence of a Lender Acceleration Trigger Event and
at any time such Lender Acceleration Trigger Event is continuing, the Facility
Agent may, and shall if so directed by the Majority Lenders, by notice to the
Borrower and IFC:

 

(a)           cancel the Commitments (excluding any IFC Facility Commitment)
whereupon they shall immediately be cancelled; and/or

 

(b)           declare that all or part of the Loans (excluding any Loans under
the IFC Facility), together with accrued interest, and all other amounts accrued
or outstanding under this Agreement (excluding under the IFC Facility) be
immediately due and payable, whereupon they shall become due and payable; and/or

 

(c)           declare that all or part of the Loans (excluding any Loans under
the IFC Facility), be payable on demand, whereupon they shall become immediately
payable on demand by the Facility Agent on the instructions of the Majority
Lenders.

 

(iii)          In the event that IFC takes any action under clause 29.18(B) in
relation to the IFC Facility, the Facility Agent (if so instructed by the
Majority Lenders) shall be entitled to take equivalent action in relation to the
Facility

 

136

--------------------------------------------------------------------------------


 

PART 11
CHANGES TO LENDERS AND OBLIGORS AND ROLES

 

30.                              Changes to the Lenders

 

30.1                       Assignments and transfers and changes in Facility
Office by the Lenders

 

Subject to this clause, a Lender (the “Existing Lender”) may:

 

(A)          (i)            assign any of its rights; or

 

(ii)           transfer by novation any of its rights and obligations,

 

to an Affiliate, another Lender, an Affiliate of another Lender or a Qualifying
Bank, another bank or financial institution or to a trust or other entity which
is regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets or such other
institution as the Borrower may agree in writing (the “New Lender”), or

 

(B)          change its Facility Office.

 

30.2                       Conditions of assignment and transfer or change in
Facility Office

 

(A)          The consent of Kosmos is required for an assignment or transfer by
an Existing Lender, unless the assignment or transfer is (i) to, or in favour
of, another Lender, an Affiliate of a Lender or a Qualifying Bank; or (ii) made
at a time when an Event of Default is continuing.

 

(B)          The consent of Kosmos is required for a change in Facility Office
to a different jurisdiction.  In the case of a change of Facility Office for
which Kosmos’s consent is not required, the Lender must notify Kosmos of the new
Facility Office promptly on the change taking effect.

 

(C)          The consent of Kosmos to an assignment or transfer or change in
Facility Office must not be unreasonably withheld or delayed (and will be deemed
to have been given five Business Days after the relevant Lender has requested it
unless consent is expressly refused by Kosmos within that time).

 

(D)          In the event a Letter of Credit is outstanding, transfer or
assignment of a Commitment shall require the prior consent of each LC Issuing
Bank.

 

(E)           An assignment will only be effective on:

 

(i)            receipt by the Facility Agent of written confirmation from the
New Lender (in form and substance satisfactory to the Facility Agent) that the
New Lender will assume the same obligations to the other Finance Parties as it
would have been under if it was an Original Lender; and

 

137

--------------------------------------------------------------------------------


 

(ii)           the New Lender entering into the documentation required for it to
accede as a party to the relevant Finance Documents (including, but not limited
to, the Intercreditor Agreement).

 

(F)           A transfer will only be effective if the procedure set out in
clause 30.5 (Procedure for transfer) is complied with.

 

(G)          If:

 

(i)            a Lender assigns or transfers any of its rights or obligations
under the Finance Documents or changes its Facility Office; and

 

(ii)           as a result of circumstances existing at the date the assignment,
transfer or change occurs, an Obligor would be obliged to make a payment to the
New Lender or Lender acting through its new Facility Office under clause 15 (Tax
Gross Up and Indemnities) or clause 16 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

(H)          Each New Lender, by executing the relevant Transfer Certificate
confirms, for the avoidance of doubt, that the Facility Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with the Finance
Documents on or prior to the date on which the transfer or assignment becomes
effective in accordance with this Agreement.

 

(I)            Any assignment or transfer of part of the Existing Lender’s
rights and/or obligations must be a minimum of USD 5 million and must not result
in the Existing Lender retaining less than USD 5 million.

 

30.3                       Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of USD 2,500.

 

30.4                       Limitation of responsibility of Existing Lenders

 

(A)          Unless expressly agreed to the contrary, an Existing Lender makes
no representation or warranty and assumes no responsibility to a New Lender for:

 

(i)            the legality, validity, effectiveness, adequacy or enforceability
of the Finance Documents or any other documents;

 

(ii)           the financial condition of any Obligor;

 

138

--------------------------------------------------------------------------------


 

(iii)          the performance and observance by any Obligor of its obligations
under the Finance Documents or any other documents; or

 

(iv)          the accuracy of any statements (whether written or oral) made in
or in connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(B)          Each New Lender confirms to the Existing Lender and the other
Finance Parties that it:

 

(i)            has made (and shall continue to make) its own independent
investigation and assessment of the financial condition and affairs of each
Obligor and its related entities in connection with its participation in the
Facility and has not relied exclusively on any information provided to it by the
Existing Lender in connection with any Finance Document; and

 

(ii)           will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

 

(C)          Nothing in any Finance Document obliges an Existing Lender to:

 

(i)            accept a re-transfer or re-assignment from a New Lender of any of
the rights and obligations assigned or transferred under this clause; or

 

(ii)           support any losses directly or indirectly incurred by the New
Lender by reason of the non-performance by any Obligor of its obligations under
the Finance Documents or otherwise.

 

30.5        Procedure for transfer

 

(A)          Subject to the conditions set out in clause 30.2 (Conditions of
assignment and transfer or change in Facility Office) a transfer is effected in
accordance with paragraph (B) below when the Facility Agent executes an
otherwise duly completed Transfer Certificate delivered to it by the Existing
Lender and the New Lender.  The Facility Agent shall, as soon as reasonably
practicable after receipt by it of a duly completed Transfer Certificate
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Transfer
Certificate on behalf of the other Finance Parties and the Obligors as well as
itself, and notify Kosmos of the date of the transfer and name of the New
Lender.  Each Finance Party and each Obligor irrevocably authorises the Facility
Agent to sign such a Transfer Certificate on its behalf.

 

(B)          On the Transfer Date:

 

(i)            to the extent that in the Transfer Certificate the Existing
Lender seeks to transfer by novation its rights and obligations under the
Finance

 

139

--------------------------------------------------------------------------------


 

Documents, each of the Obligors and the Existing Lender shall be released from
further obligations towards one another under the Finance Documents and their
respective rights against one another under the Finance Documents shall be
cancelled (being the “Discharged Rights and Obligations”);

 

(ii)           each of the Obligors and the New Lender shall assume obligations
towards one another and/or acquire rights against one another which differ from
the Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

(iii)          the Facility Agent, each Mandated Lead Arranger, the New Lender
and the other Finance Parties shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
New Lender been an Original Lender with the rights and/or obligations acquired
or assumed by it as a result of the transfer and to that extent such Finance
Parties and the Existing Lender shall each be released from further obligations
to each other under the Finance Documents; and

 

(iv)          the New Lender shall become a Party as a “Lender”.

 

30.6        Copy of Transfer Certificate to Borrower

 

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to Kosmos a copy of that Transfer
Certificate.

 

30.7        Disclosure of information

 

Any Lender, its officers and agents may disclose to any of its Affiliates
(including its head office, representative and branch offices in any
jurisdiction) (each a “Permitted Party”) and:

 

(A)          to any person (or through) whom that Lender assigns or transfers
(or may potentially assign or transfer) all or any of its rights and obligations
under this Agreement (or any adviser on a need to know basis advising such
person on any of the foregoing);

 

(B)          to a professional adviser or a service provider of the Permitted
Parties on a need to know basis advising such person on the rights and
obligations under the Finance Documents or to an auditor of any Permitted Party
on a need to know basis;

 

(C)          with (or through) whom that Lender enters into (or may potentially
enter into) any sub-participation in relation to, or any other transaction under
which payments are to be made by reference to, this Agreement or any Obligor (or
any adviser of any of the foregoing on a need to know basis advising such person
on the rights and obligations under the Finance Documents);

 

140

--------------------------------------------------------------------------------


 

(D)          to any rating agency (provided only general terms are disclosed in
relation to the rating of a portfolio of assets), insurer or insurance broker, a
direct or indirect provider of credit protection in respect of the Lender’s
participation in the Facility only on a need to know basis;

 

(E)           to any court or tribunal or regulatory, supervisory, governmental
or quasi-governmental authority with jurisdiction over the Permitted Parties who
requires disclosure of that information (where the Permitted Party has a legal
obligation to provide that information or, if not, is customarily obligated or
required to comply with such requirement); or

 

(F)           to whom, and to the extent that, information is required to be
disclosed by any applicable law or regulation,

 

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate if, in relation to paragraphs (A) to
(C) above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking (unless such person is already subject to
professional confidentiality requirements which are no less stringent than those
which are set out in a Confidentiality Undertaking) and provided that it shall
itself ensure that all such information is kept confidential and is protected
with security measures and a degree of care that would apply to its own
confidential information.

 

30.8        Assignments and transfers by IFC

 

IFC may transfer the IFC Facility Commitment or its participation, in part or in
whole, to any institution that is a Qualifying Bank without the prior consent of
the Borrower.

 

30.9        Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this clause 30, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create any Security Interest in or over
(whether by way of collateral or otherwise) all or any of its rights under any
Finance Document to secure obligations of that Lender including, without
limitation:

 

(A)          any charge, assignment or other Security Interest to secure
obligations to a federal reserve or central bank; and

 

(B)          in the case of any Lender which is a fund, any charge, assignment
or other Security Interest granted to any holders (or trustee or representatives
of holders) of obligations owed, or securities issued, by that Lender as
security for those obligations or securities,

 

except that no such charge, assignment or Security Interest shall:

 

(i)            release a Lender from any of its obligations under the Finance
Documents or substitute the beneficiary of the relevant charge, assignment or
Security Interest for the Lender as a party to any of the Finance Documents; or

 

141

--------------------------------------------------------------------------------


 

(ii)           require any payments to be made by an Obligor other than or in
excess of, or grant to any person any more extensive rights than, those required
to be made or granted to the relevant Lender under the Finance Documents.

 

31.          Changes to the Obligors

 

31.1        Assignments and transfers by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

31.2        Additional Borrowers

 

(A)          Subject to compliance with the provisions of paragraphs (C) and
(D) of clause 24.12 (“Know your customer” and “customer due diligence”
requirements), Kosmos may request that any of its subsidiaries becomes an
Additional Borrower.  That subsidiary shall become an Additional Borrower if:

 

(i)            the Majority Lenders (or, if that Additional Borrower is
incorporated in a jurisdiction in which no other Borrower is incorporated, all
the Lenders) approve the addition of that subsidiary;

 

(ii)           the Additional Borrower is, or simultaneously becomes, a
Guarantor;

 

(iii)          Kosmos delivers to the Facility Agent a duly completed and
executed Accession Letter;

 

(iv)          Kosmos confirms that no Default is continuing or would occur as a
result of that subsidiary becoming an Additional Borrower; and

 

(v)           the Facility Agent has received all of the documents and other
evidence listed in Part II of Schedule 3 (Conditions Precedent) in relation to
that Additional Borrower, each in form and substance satisfactory to the
Facility Agent.

 

(B)          The Facility Agent shall notify Kosmos and the Lenders promptly
upon being satisfied that it has received (in form and substance satisfactory to
it) all the documents and other evidence listed in Part II of Schedule 3
(Conditions Precedent).

 

(C)          In the event that an Additional Borrower becomes a party to this
Agreement:

 

(i)            Kosmos, on behalf of all Obligors; and

 

(ii)           the Facility Agent on behalf of all Finance Parties,

 

are hereby authorised to effect all amendments required to be made to the
Finance Documents to which they are party to reflect the fact that there may be
multiple borrowers of the Facility.

 

142

--------------------------------------------------------------------------------


 

31.3        Resignation of a Borrower

 

(A)          Kosmos may request that a Borrower (other than Kosmos) ceases to be
a Borrower by delivering to the Facility Agent a Resignation Letter.

 

(B)          The Facility Agent shall accept a Resignation Letter and notify
Kosmos and the Lenders of its acceptance if:

 

(i)            no Default is continuing or would result from the acceptance of
the Resignation Letter (and Kosmos has confirmed this is the case); and

 

(ii)           the Borrower is under no actual or contingent obligations as a
Borrower under any Finance Documents,

 

whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.

 

31.4        Additional Guarantor

 

(A)          Subject to compliance with the provisions of paragraphs (C) and
(D) of clause 24.12 (“Know your customer” and “customer due diligence”
requirements), the Borrower may request that any of its subsidiaries becomes an
Additional Guarantor.  That subsidiary shall become an Additional Guarantor if:

 

(i)            Kosmos delivers to the Facility Agent an Accession Letter duly
completed and executed by that Additional Guarantor and Kosmos; and

 

(ii)           the Facility Agent have received all of the documents and other
evidence listed in Part II of Schedule 3 (Conditions Precedent) in relation to
that Additional Guarantor, each in form and substance satisfactory to the
Facility Agent.

 

(B)          The Facility Agent shall notify Kosmos and the Lenders promptly
upon being satisfied that it has received (in form and substance satisfactory to
it) all the documents and other evidence listed in Part II of Schedule 3
(Conditions Precedent).

 

31.5        Repetition of Representations

 

Delivery of an Accession Letter constitutes confirmation by the relevant
subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

32.          Role of the Agents and the Arranger

 

32.1        Appointment of the Agents

 

(A)          Each other Finance Party (other than the relevant Agent) appoints
each Agent to act in that capacity under and in connection with the Finance
Documents.

 

143

--------------------------------------------------------------------------------


 

(B)          Each other Finance Party authorises each Agent to exercise the
rights, powers, authorities and discretions specifically given to that Agent
under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.

 

32.2        Duties of the Facility Agent

 

(A)          The Facility Agent shall promptly forward to a Party the original
or a copy of any document which is delivered to the Facility Agent for that
Party by any other Party.

 

(B)          Except where a Finance Document specifically provides otherwise,
the Facility Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 

(C)          If the Facility Agent receives notice from a Party referring to
this Agreement, describing a Default and stating that the circumstance described
is a Default, it shall promptly notify the Finance Parties.

 

(D)          If the Facility Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than to
an Agent or a Mandated Lead Arranger) under this Agreement it shall promptly
notify the other Finance Parties.

 

(E)           The Facility Agent’s duties under the Finance Documents are solely
mechanical and administrative in nature.

 

32.3        Role of the Mandated Lead Arrangers

 

Except as specifically provided in the Finance Documents, no Mandated Lead
Arranger has obligations of any kind to any other Party under or in connection
with any Finance Document.

 

32.4        No fiduciary duties

 

(A)          Except as specifically provided in the Finance Documents, nothing
in this Agreement constitutes an Agent or a Mandated Lead Arranger as a trustee
or fiduciary of any other person.

 

(B)          No Agent nor any Mandated Lead Arranger shall be bound to account
to any Lender for any sum or the profit element of any sum received by it for
its own account.

 

32.5        Business with the Group

 

Each Agent and each Mandate Lead Arranger may accept deposits from, lend money
to and generally engage in any kind of banking or other business with any member
of the Group.

 

144

--------------------------------------------------------------------------------


 

32.6        Rights and discretions of Agents

 

(A)          Each Agent may rely on:

 

(i)            any representation, notice or document believed by it to be
genuine, correct and appropriately authorised; and

 

(ii)           any statement made by a director, Authorised Signatory or
employee of any person regarding any matters which may reasonably be assumed to
be within his knowledge or within his power to verify.

 

(B)          Each Agent may assume (unless it has received notice to the
contrary in its capacity as agent for the Lenders) that:

 

(i)            no Default has occurred (unless it has actual knowledge of a
Default arising under clause 29.1 (Non-payment));

 

(ii)           any right, power, authority or discretion vested in any Party or
the Lenders (or any consistent majority of Lenders) has not been exercised; and

 

(iii)          any notice or request made by Kosmos (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

 

(C)          Each Agent may engage, pay for and rely on the advice or services
of any lawyers, accountants, surveyors or other experts.

 

(D)          Each Agent may act in relation to the Finance Documents through its
personnel and agents.

 

(E)           Each Agent may disclose to any other Party any information it
reasonably believes it has received as agent under this Agreement.

 

(F)           Notwithstanding any other provision of any Finance Document to the
contrary, no Agent nor any Mandated Lead Arranger is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

32.7        Lenders’ instructions

 

(A)          Unless a contrary indication appears in a Finance Document, each
Agent shall (i) exercise any right, power, authority or discretion vested in it
as Agent in accordance with any instructions given to it by the Lenders in
accordance with this Agreement and the Intercreditor Agreement (or, if so
instructed, refrain from exercising any right, power, authority or discretion
vested in it as Agent) and (ii) not be liable for any act (or omission) if it
acts (or refrains from taking any action) in accordance with such instructions.

 

145

--------------------------------------------------------------------------------


 

(B)          Each Agent may refrain from acting in accordance with instructions
given to it by the Lenders in accordance with this Agreement and the
Intercreditor Agreement until it has received such security as it may require
for any cost, loss or liability (together with any associated VAT) which it may
incur in complying with the instructions.

 

(C)          In the absence of instructions in accordance with this Agreement
and the Intercreditor Agreement each Agent may act (or refrain from taking
action) as it considers to be in the best interest of the Lenders.

 

(D)          Neither Agent is authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

32.8        Responsibility for documentation

 

No Agent nor any Mandated Lead Arranger:

 

(A)          is responsible for the adequacy, accuracy and/or completeness of
any information (whether oral or written) supplied by an Agent, a Mandated Lead
Arranger, an Obligor or any other person given in or in connection with any
Finance Document or the Final Information Memorandum; or

 

(B)          is responsible for the legality, validity, effectiveness, adequacy
or enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

 

32.9        Exclusion of liability

 

(A)          Without limiting paragraph (B) below (and without prejudice to the
provisions of paragraph (E) of clause 34.9 (Disruption to Payment Systems etc.),
no Agent shall be liable (including, without limitation, for negligence or any
other category of liability whatsoever) for any action taken by it under or in
connection with any Finance Document, unless directly caused by its gross
negligence or wilful misconduct.

 

(B)          No Party (other than the relevant Agent) may take any proceedings
against any officer, employee or agent of that Agent in respect of any claim it
might have against it or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document and any officer,
employee or agent of the relevant Agent may rely on this clause.

 

(C)          An Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by it if that Agent has taken all necessary steps as soon
as reasonably practicable to comply with the regulations or operating procedures
of any recognised clearing or settlement system used by it for that purpose.

 

146

--------------------------------------------------------------------------------


 

32.10     Lenders’ indemnity to the Agents

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each Agent and the
Technical and Modelling Bank, within three Business Days of demand, against any
cost, loss or liability (including, without limitation, for negligence or any
other category of liability whatsoever) incurred by it (otherwise than by reason
of the relevant Agent’s or Technical and Modelling Bank’s gross negligence or
wilful misconduct) (or, in the case of any cost, loss or liability pursuant to
clause 34.9 (Disruption to Payment Systems etc.) notwithstanding the relevant
Agent’s or Technical and Modelling Bank’s negligence, gross negligence or any
other category of liability whatsoever but not including any claim based on the
fraud of the relevant Agent) in acting as an Agent or the Technical and
Modelling Bank under the Finance Documents (unless the relevant Agent or the
Technical and Modelling Bank has been reimbursed by an Obligor pursuant to a
Finance Document).

 

32.11     Resignation of the Agent

 

(A)          An Agent may resign and appoint one of its Affiliates acting
through an office in the United Kingdom as successor by giving notice to the
other Finance Parties and Kosmos.

 

(B)          Alternatively, an Agent may resign by giving notice to the other
Finance Parties and Kosmos, in which case the Majority Lenders may appoint a
successor Agent.

 

(C)          If the Majority Lenders have not appointed a successor Agent in
accordance with paragraph (B) above within 30 days after notice of resignation
was given, the relevant Agent may (with the prior written consent of Kosmos)
appoint a successor Agent (acting through an office in the United Kingdom).

 

(D)          A retiring Agent shall, at its own cost, make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.  This obligation shall not apply
in the event the Agent is required to resign pursuant to clause 32.11(G) below.

 

(E)           An Agent’s resignation notice shall only take effect upon the
appointment of a successor.

 

(F)           Upon the appointment of a successor, a retiring Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this clause 32.11.  Its successor and
each of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 

(G)          After consultation with Kosmos, the Majority Lenders may, by notice
to an Agent, require it to resign in accordance with paragraph (B) above.

 

147

--------------------------------------------------------------------------------


 

(H)          The Facility Agent shall resign in accordance with
paragraph (B) above (and, to the extent applicable, shall use reasonable
endeavours to appoint a successor Facility Agent pursuant to
paragraph (C) above) if on or after the date which is three months before the
earliest FATCA Application Date relating to any payment to the Facility Agent
under the Finance Documents, either:

 

(i)            the Facility Agent fails to respond to a request under
clause 13.5 (FATCA Information) and Kosmos or a Lender reasonably believes that
the Facility Agent will not be (or will have ceased to be) a FATCA Exempt Party
on or after that FATCA Application Date;

 

(ii)           the information supplied by the Facility Agent pursuant to
clause 13.5 (FATCA Information) indicates that the Facility Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; or

 

(iii)          the Facility Agent notifies Kosmos and the Lenders that the
Facility Agent will not be (or will have ceased to be) a FATCA Exempt Party on
or after that FATCA Application Date;

 

and (in each case) Kosmos or a Lender reasonably believes that a Party will be
required to make a FATCA Deduction that would not be required if the Facility
Agent were a FATCA Exempt Party, and Kosmos or that Lender, by notice to the
Facility Agent, requires it to resign.

 

32.12     Replacement of Administrative Parties

 

(A)          If:

 

(i)            in relation to the Facility Agent, the Security Agent or an LC
Issuing Bank (or their respective holding companies), clause 29.6 (Insolvency)
or clause 29.7 (Insolvency proceedings) (disregarding paragraph (B) of that
clause) applies or has occurred; or

 

(ii)           if the Facility Agent, the Security Agent or an LC Issuing Bank
or any of their Affiliates repudiates its obligations under the Facility or (in
its capacity as Lender) becomes a Non-Funding Lender,

 

Kosmos shall be entitled to request that Majority Lenders appoint within 10
Business Days either a co-Agent or additional LC Issuing Bank or a replacement
Agent or LC Issuing Bank from one of their number or (subject to reasonable
consultation with the Parent), from outside the Lender group.

 

(B)          The Facility Agent, Security Agent or LC Issuing Bank to which
either of the circumstances described in (A)(i) or (A)(ii) above applies (an
“Affected Administrative Party”) shall cease to be entitled to fees in respect
of its role upon becoming an Affected Administrative Party.

 

(C)          Each Affected Administrative Party shall provide all assistance and
documentation reasonably required to Kosmos and the other Lenders to enable

 

148

--------------------------------------------------------------------------------


 

the uninterrupted administration of the Facility.  This shall include, where the
Affected Administrative Party is the Facility Agent, the provision to Kosmos on
request and in any event, within five Business Days, of an up to date list of
participants in the Facility including names and contact details.

 

32.13     Confidentiality

 

(A)          In acting as agent for the Finance Parties, an Agent shall be
regarded as acting through its agency division or, in the case of the Technical
and Modelling Bank, through the relevant division performing the role which
shall be treated as a separate entity from any other of its divisions or
departments.

 

(B)          If information is received by another division or department of an
Agent, it may be treated as confidential to that division or department and the
relevant Agent shall not be deemed to have notice of it.

 

32.14     Facility Agent relationship with the Lenders

 

(A)          The Facility Agent may treat each Lender as a Lender, entitled to
payments under this Agreement and acting through its Facility Office unless it
has received not less than five Business Days’ prior notice from that Lender to
the contrary in accordance with the terms of this Agreement.

 

(B)          Each Lender shall supply the Facility Agent with any information
required by that Facility Agent in order to calculate the Mandatory Cost in
accordance with Schedule 6 (Mandatory Cost Formulae).

 

32.15     Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agents and each Mandated Lead Arranger that it has been, and
will continue to be, solely responsible for making its own independent appraisal
and investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(A)          the financial condition, status and nature of the Guarantor and
each member of the Group;

 

(B)          the legality, validity, effectiveness, adequacy or enforceability
of any Finance Document and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document;

 

(C)          whether that Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

149

--------------------------------------------------------------------------------


 

(D)          the adequacy, accuracy and/or completeness of the Final Information
Memorandum and any other information provided by the Agents, any Party or by any
other person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document.

 

32.16     Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with Kosmos) appoint another Lender or an Affiliate of a Lender to
replace that Reference Bank.

 

32.17     Deductions from amounts payable by Agents

 

If any Party owes an amount to an Agent under the Finance Documents, the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed.  For the purposes of the Finance Documents,
that Party shall be regarded as having received any amounts so deducted.

 

32.18     Accession to the KEFI Intercreditor Agreement

 

(A)          Each Finance Party and each Obligor agrees that any collateral
agent, trustee or other representative of the HY Noteholders may enter into and
accede to the KEFI Intercreditor Agreement, the KEL Guarantee and the Charge
over Shares in KEH for and on behalf of itself and each HY Noteholder without
the requirement for any consent or approvals from the Finance Parties or the
Obligors (or any of them).  Such accession shall confer upon the HY Noteholders
all of the rights and privileges set out in the relevant agreement.  Kosmos may
by five Business Days written Notice (the “Amendment Notice Period”) to the
Facility Agent request that such amendments and/or additions be made to the KEFI
Intercreditor Agreement as any collateral agent, trustee or other representative
of the HY Noteholders (whether appointed at that time or not) may reasonably
require (the “HY Noteholder Trustee Amendments”).  During the Amendment Notice
Period, either:

 

(i)            the Security Agent shall enter into any agreement effecting the
HY Noteholder Trustee Amendments, on the instructions of the Majority Lenders;
or

 

(ii)           the Facility Agent shall notify Kosmos in writing of any
determination by the Majority Lenders that the HY Noteholder Trustee Amendments
would materially and adversely prejudice their interests.

 

(B)          If, on the instructions of the Majority Lenders, the Facility Agent
is required to make the notification described in paragraph (A)(ii) above, the
Facility Agent shall promptly contact Kosmos in writing, setting out in
reasonable detail the basis and reasons for that decision and the changes which
the Majority Lenders

 

150

--------------------------------------------------------------------------------


 

(acting reasonably) would require for the Security Agent to enter into the KEFI
Intercreditor Agreement with the HY Noteholder Trustee Amendments incorporated. 
If such changes are made, then the Security Agent will be deemed to have been
instructed by the Majority Lenders promptly to enter into any agreement
effecting the HY Noteholder Amendments, together with the changes required by
the Majority Lenders.

 

32.19                Execution of the KEFI Intercreditor Agreement

 

The Security Agent is irrevocably authorised for and on behalf of each Finance
Party and Kosmos is irrevocably authorised for and on behalf of each Obligor to
enter into the KEFI Intercreditor Agreement in a form as substantially approved
by the Majority Lenders and to enter into any agreements amending or adding to
the KEFI Intercreditor Agreement when approved pursuant to clause 32.18
(Accession to the KEFI Intercreditor Agreement) above, and each Finance Party
and each Obligor shall be bound by the terms of each such agreements when
executed by the Security Agent and by Kosmos respectively, including any terms
which impose obligations upon the Finance Parties or the Obligors.

 

32.20                Amendment of the KEFI Intercreditor Agreement

 

The Security Agent is irrevocably authorised for and on behalf of each Finance
Party and Kosmos is irrevocably authorised for and on behalf of each Obligor to
enter into any agreement amending the KEFI Intercreditor Agreement for the
purpose of effecting any amendment as referred to in clause 32.18 (Accession to
the KEFI Intercreditor Agreement) above, and each Finance Party and each Obligor
shall be bound by the terms of any such amendment.

 

33.                              Consultants

 

33.1                       Insurance Consultant

 

Kosmos and the Finance Parties hereby confirm the appointment of Moore-McNeil,
LLC as Insurance Consultant, upon the terms and subject to the conditions set
out in the Insurance Consultant Appointment Letter.

 

33.2                       Technical Consultant

 

Kosmos and the Finance Parties hereby confirm the appointment of Shaw
Consultants, Inc. as Technical Consultant upon the terms and conditions set out
in the Technical and Environmental Consultant Appointment Letter.

 

33.3                       Environmental Consultant

 

Kosmos and the Finance Parties hereby confirm the appointment of Shaw
Consultants, Inc. as Environmental Consultant upon the terms and conditions set
out in the Technical and Environmental Consultant Appointment Letter.

 

151

--------------------------------------------------------------------------------


 

33.4                       Reserves Consultant

 

Kosmos and the Finance Parties hereby confirm the appointment of Netherland
Sewell & Associates, Inc. as Reserves Consultant upon the terms and conditions
set out in the Reserves Consultant Appointment Letter.

 

33.5                       Terms of appointment of Consultants

 

Each Party acknowledges that each of the Consultants has been appointed to act
as consultant and adviser to the Finance Parties in relation to technical
matters relating to the Project within its own sphere of competence.  Each
Finance Party acknowledges that each of the Consultants (and each replacement
Consultant appointed pursuant to clause 33.6 (Termination and replacement)) may
also act as consultant and adviser to other Parties in relation to the Project. 
The fees and other terms of those appointments are set out in the appointment
letters between the Consultants and Kosmos, copies of which have been given to,
and consented to by, the Lenders.  The Facility Agent may, acting reasonably and
consistently with the agreed scope of work for the relevant Consultant, request
it to provide advice or services in relation to the Project.

 

33.6                       Termination and replacement

 

The Facility Agent may, if it has reasonable grounds to do so and (unless an
Event of Default has occurred and is continuing) has first consulted with
Kosmos, at any time terminate the appointment of a Consultant if it considers it
necessary or appropriate to do so, and shall promptly give notice of any such
termination to Kosmos.  If the Facility Agent terminate the appointment of any
Consultant it may appoint as a replacement Consultant any person approved (which
approval shall include the identity of the replacement, the terms of appointment
and approval of the fees and expenses to be payable to that person) for this
purpose by Kosmos (which approval may not be unreasonably withheld or delayed or
required while an Event of Default is continuing).  The terms of any such
appointment shall be set out in an appointment letter between such replacement
Consultant (or additional consultant as appropriate) and Kosmos.

 

152

--------------------------------------------------------------------------------


 

PART 12
ADMINISTRATION, COSTS AND EXPENSES

 

34.                              Payment Mechanics

 

34.1                       Payments to the Facility Agent

 

(A)                             On each date on which an Obligor or a Lender
(apart from IFC) is required to make a payment under a Finance Document (other
than any Hedging Agreement), that Obligor or Lender shall make the same
available to the Facility Agent (unless a contrary indication appears in a
Finance Document) for value on the due date at the time and in such funds
specified by the Facility Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 

(B)                             Payment shall be made to such account in London
(or, as the case may be, Paris or New York) as the Facility Agent specifies.

 

34.2                       Distributions by the Facility Agent

 

Subject to the terms of the Intercreditor Agreement, each payment received by
either of the Facility Agent under the Finance Documents for another Party shall
be made available by the Facility Agent as soon as practicable after receipt to
the Party entitled to receive payment (in the case of a Lender, for the account
of its Facility Office), to such account as that Party may notify to the
Facility Agent by not less than five Business Days’ notice with a bank in London
(or, as the case may be, Paris or New York).

 

34.3                       Clawback

 

(A)                             Where a sum is to be paid to the Facility Agent
under the Finance Documents for another Party, the Facility Agent is not obliged
to pay that sum to that other Party (or enter into or perform any related
exchange contract) until it has been able to establish to its satisfaction that
it has actually received that sum.

 

(B)                             If the Facility Agent pays an amount to another
Party and it proves to be the case that the Facility Agent had not actually
received that amount, then the Party to whom that amount (or the proceeds of any
related exchange contract) was paid by the Facility Agent shall on demand refund
the same to the Facility Agent together with interest on that amount from the
date of payment to the date of receipt by the Facility Agent, calculated by the
Facility Agent to reflect its cost of funds.

 

34.4                       Partial Payments

 

If the Facility Agent receives a payment for application against amounts due in
respect of any Finance Documents that is insufficient to discharge all the
amounts then due and payable by an Obligor under those Finance Documents, the
Facility Agent shall apply that payment towards the obligations of that Obligor
under those Finance Documents in accordance with the Cash Waterfall.  This
clause will override any appropriation made by an Obligor.

 

153

--------------------------------------------------------------------------------


 

34.5                       No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

34.6                       Business Days

 

(A)                             Any payment which is due to be made on a day
that is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(B)                             During any extension of the due date for payment
of any principal or Unpaid Sum under the Finance Documents, interest is payable
on the principal or Unpaid Sum at the rate payable on the original due date.

 

34.7                       Currency of account

 

(A)                             Subject to paragraphs (B) to (E) below, the base
currency is the currency of account and payment for any sum due from an Obligor
under any Finance Document and is the US Dollar (“Base Currency”).

 

(B)                             A repayment of a Utilisation or Unpaid Sum or a
part of a Utilisation or Unpaid Sum shall be made in the currency in which that
Utilisation or Unpaid Sum is denominated on its due date.

 

(C)                             Each payment of interest shall be made in the
currency in which the sum in respect of which the interest is payable was
denominated when that interest accrued.

 

(D)                             Each payment in respect of costs, expenses or
Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(E)                              Any amount expressed to be payable in a
currency other than the Base Currency shall be paid in that other currency.

 

34.8                       Change of currency

 

(A)                             Unless otherwise prohibited by law, if more than
one currency or currency unit are at the same time recognised by the central
bank of any country as the lawful currency of that country, then:

 

(i)                                   any reference in the Finance Documents to,
and any obligations arising under the Finance Documents in, the currency of that
country shall be translated into, or paid in, the currency or currency unit of
that country designated by the Facility Agent acting reasonably (after
consultation with Kosmos); and

 

(ii)                               any translation from one currency or currency
unit to another shall be at the official rate of exchange recognised by the
central bank for the

 

154

--------------------------------------------------------------------------------


 

conversion of that currency or currency unit into the other, rounded up or down
by the Facility Agent (acting reasonably).

 

(B)                             If a change in any currency of a country occurs,
the Parties will enter negotiations in good faith with a view to agreeing any
amendments which may be necessary to this Agreement to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency.

 

34.9                       Disruption to Payment Systems etc.

 

If either of the Facility Agent determine (acting reasonably) that a Disruption
Event has occurred or either of the Facility Agent is notified by Kosmos that a
Disruption Event has occurred:

 

(A)                             the Facility Agent may, and shall if requested
to do so by Kosmos, consult with Kosmos with a view to agreeing with Kosmos such
changes to the operation or administration of the Facility (including, without
limitation, changes to the timing and mechanics of payments due under the
Finance Documents) as the Facility Agent may deem necessary in the
circumstances;

 

(B)                             the Facility Agent shall not be obliged to
consult with Kosmos in relation to any changes mentioned in paragraph (A) above
if, in its reasonable opinion, it is not practicable to do so in the
circumstances and, in any event, shall have no obligation to agree to such
changes;

 

(C)                             the Facility Agent may consult with the Finance
Parties in relation to any changes mentioned in paragraph (A) above but shall
not be obliged to do so if, in its opinion, it is not practicable to do so in
the circumstances;

 

(D)                             any such changes agreed upon by the Facility
Agent and Kosmos shall (whether or not it is finally determined that a
Disruption Event has occurred) be binding upon the Parties as an amendment to
(or, as the case may be, waiver of) the terms of the Finance Documents
notwithstanding the provisions of clause 42 (Amendments and Waivers);

 

(E)                              the Facility Agent shall not be liable for any
damages, costs or losses whatsoever (including, without limitation for
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Facility Agent) arising as a
result of its taking, or failing to take, any actions pursuant to or in
connection with this clause; and

 

(F)                               the Facility Agent shall notify the Finance
Parties of all changes agreed pursuant to paragraph (D) above.

 

34.10                Payments to IFC

 

The Borrower will make payments of all amounts due to IFC under the Finance
Documents directly to the account number specified in Clause 10.1 (Accounts) of
the

 

155

--------------------------------------------------------------------------------


 

IFC Facility Agreement, and IFC will make any payments to the Borrower, without
requiring payment through the offices of the Facility Agent.

 

34.11                Inconvertibility Payments

 

IFC will not be obliged to share any IFC Inconvertibility Payments.

 

35.                              Set-Off

 

Subject to the terms of the Intercreditor Agreement and without prejudice to the
rights of the Finance Parties at law, at any time after an Event of Default has
occurred which is continuing, a Finance Party (other than a Non-Funding Lender)
may, on giving notice to the Obligor, set off any matured obligation due from an
Obligor under the Finance Documents (to the extent beneficially owned by that
Finance Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation.  If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.

 

36.                              Costs and Expenses

 

36.1                       Transaction expenses

 

Kosmos shall within fifteen Business Days of demand, pay the Facility Agent and
each Mandated Lead Arranger the amount of all costs and expenses (including
legal fees) reasonably incurred by any of them in connection with:

 

(A)                             the negotiation, preparation, printing, and
execution of:

 

(i)                                  this Agreement and any other documents
referred to in this Agreement; and

 

(ii)                               any other Finance Documents executed after
the date of this Agreement;

 

(B)                             the appointments of the Consultants.

 

36.2                       Amendment costs

 

If:

 

(A)                             an Obligor requests an amendment, waiver or
consent; or

 

(B)                             an amendment is required pursuant to clause 34.8
(Change of currency),

 

Kosmos shall, within fifteen Business Days of demand, reimburse the Facility
Agent for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Facility Agent in responding to, evaluating, negotiating or
complying with that request or requirement.

 

156

--------------------------------------------------------------------------------


 

36.3                       Enforcement costs

 

Kosmos shall, within five Business Days of demand, pay to each Finance Party the
amount of all costs and expenses (including legal fees) incurred by that Finance
Party in connection with the enforcement or attempted enforcement of, or the
preservation of any rights under, any Finance Document.

 

37.                              Notices

 

37.1                       Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

37.2                       Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(A)                             in the case of the Obligors, that identified
with its name below;

 

(B)                             in the case of each Lender or any other Initial
Obligor, that notified in writing to the Facility Agent on or prior to the date
on which it becomes a Party; and

 

(C)                             in the case of an Agent, that identified with
its name below,

 

or any substitute address or fax number or department or officer as the Party
may notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days’ notice.

 

Contact details of the Obligors:

 

To:

P.O. Box 32322
4th Floor Century Yard
Cricket Square
Elgin Avenue
George Town
Grand Cayman

 

Copy:

c/o Kosmos Energy LLC
8176 Park Lane
Suite 500
Dallas
Texas 75231
USA

 

KY1 — 1209

 

 

 

 

Cayman Islands

 

Fax:

+1 214 445 9705

 

 

 

 

 

Fax:

+1 345 946 4090

 

Attention:

Jason Doughty

 

 

 

 

 

Attention:

Andrew Johnson

 

 

 

 

157

--------------------------------------------------------------------------------


 

Contact details of the Facility Agent:

 

Name:

Alexandra Arhab

 

 

 

 

 

 

 

 

Email:

alexandra.arhab@bnpparibas.com

 

 

 

 

 

 

 

 

Address:

BNP Paribas
16 Rue de Hanovre
75078 Paris Cedex 2
France

 

 

 

 

 

 

 

 

Fax:

+ 33 1 42 98 49 25

 

 

 

 

37.3                       Delivery

 

(A)                             Subject to clause 37.5 (Electronic
communication), any communication or document made or delivered by one person to
another under or in connection with the Finance Documents will only be
effective:

 

(i)                                  if by way of fax, when received in legible
form; or

 

(ii)                               if by way of letter, when it has been left at
the relevant address or five Business Days after being deposited in the post
with postage prepaid in an envelope addressed to it at that address;

 

and, if a particular department or officer is specified as part of its address
details provided under clause 37.2 (Addresses), if addressed to that department
or officer.

 

(B)                             Any communication or document to be made or
delivered to either of the Facility Agent will be effective only when actually
received by the Facility Agent and then only if it is expressly marked for the
attention of the department or officer identified with the Facility Agent’s
signature below (or any substitute department or officer as the Facility Agent
shall specify for this purpose).

 

(C)                             All notices from or to an Obligor shall be sent
through the Facility Agent.

 

(D)                             Any communication or document made or delivered
to Kosmos in accordance with this clause will be deemed to have been made or
delivered to each of the Obligors.

 

37.4                       Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to clause 37.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.

 

158

--------------------------------------------------------------------------------


 

37.5                       Electronic communication

 

(A)                             Any communication to be made between the
Facility Agent and a Lender or the Facility Agent and the Original Borrower
under or in connection with the Finance Documents may be made by electronic mail
or other electronic means, if the Facility Agent and the relevant Lender or the
Facility Agent and the Original Borrower:

 

(i)                                  agree that, unless and until notified to
the contrary, this is to be an accepted form of communication;

 

(ii)                               notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 

(iii)                            notify each other of any change to their
address or any other such information supplied by them.

 

(B)                             Any electronic communication made between the
Facility Agent and a Lender or the Facility Agent and the Original Borrower will
be effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Facility Agent or by the
Original Borrower to the Facility Agent only if it is addressed in such a manner
as the Facility Agent shall specify for this purpose.

 

37.6                       English language

 

(A)                             Any notice given under or in connection with any
Finance Document must be in English.

 

(B)                             All other documents provided under or in
connection with any Finance Document must be:

 

(i)                                  in English; or

 

(ii)                                if not in English, and if so required by
either of the Facility Agent, accompanied by a certified English translation
and, in this case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

 

38.                              Calculations and Certificates

 

38.1                       Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

159

--------------------------------------------------------------------------------


 

38.2                       Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest or proven error, prima facie
evidence of the matters to which it relates.

 

38.3                       Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days.

 

39.                              Disclosure to numbering service providers

 

(A)                             Any Finance Party may disclose to any national
or international numbering service provider appointed by that Finance Party to
provide identification numbering services in respect of this Agreement, the
Facility and/or one or more Obligors the following information:

 

(i)                                    names of Obligors;

 

(ii)                                 country of domicile of Obligors;

 

(iii)                              place of incorporation of Obligors;

 

(iv)                             date of this Agreement;

 

(v)                                the names of the Facility Agent and Mandated
Lead Arrangers;

 

(vi)                             date of each amendment and restatement of this
Agreement;

 

(vii)                          amount of Total Commitments;

 

(viii)                       currencies of the Facility;

 

(ix)                             type of Facility;

 

(x)                                ranking of Facility;

 

(xi)                             Termination Date for the Facility;

 

(xii)                          changes to any of the information previously
supplied pursuant to paragraphs (i) to (xi) above; and

 

(xiii)                       such other information agreed between such Finance
Party and Kosmos,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

160

--------------------------------------------------------------------------------


 

(B)                             The Parties acknowledge and agree that each
identification number assigned to this Agreement, the Facility and/or one or
more Obligors by a numbering service provider and the information associated
with each such number may be disclosed to users of its services in accordance
with the standard terms and conditions of that numbering service provider.

 

(C)                             KEFI represents that none of the information set
out in paragraphs (i) to (xiii) of paragraph (A) above is, nor will at any time
be, unpublished price-sensitive information.

 

(D)                             The Facility Agent shall notify KEFI and the
other Finance Parties of:

 

(i)                                   the name of any numbering service provider
appointed by the Facility Agent in respect of this Agreement, the Facility
and/or one or more Obligors; and

 

(ii)                               the number or, as the case may be, numbers
assigned to this Agreement, the Facility and/or one or more Obligors by such
numbering service provider.

 

40.                              Partial Invalidity

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

41.                              Remedies and Waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

42.                              Amendments and Waivers

 

42.1                       Required consents

 

(A)                             Subject to clause 42.2 (Exceptions) and to
paragraph (C) below, any term of the Finance Documents (other than a waiver of a
Condition Precedent or a Condition Subsequent, which shall be made pursuant to
clause 2.3 (Waivers of Conditions Precedent) may be amended or waived only with
the consent of the Majority Lenders and the Obligors and any such amendment or
waiver will be binding on all Parties.

 

(B)                             The Facility Agent may effect, on behalf of any
Finance Party, any amendment or waiver permitted by this clause.

 

161

--------------------------------------------------------------------------------


 

(C)                             Notwithstanding the terms of this clause 42, in
relation to an amendment, variation or waiver of the terms of the Intercreditor
Agreement or the Security Documents, the terms of the Intercreditor Agreement
shall prevail.

 

42.2                       Exceptions

 

(A)                             The following may not be effected without the
consent of all the Lenders.

 

(i)                                  amending the definition of “Majority
Lenders”“;

 

(ii)                               amending, varying or waiving clause 4
(Finance Parties’ Rights and Obligations) of this Agreement and/or any other
term of any Finance Document which relates to the rights and/or obligations of
each Finance Party being several;

 

(iii)                            varying the date for, or altering the amount or
currency of, any payment to Lenders under the Finance Documents;

 

(iv)                           increasing or extending the Commitment of a
Lender;

 

(v)                              amending varying or waiving a term of any
Finance Document which expressly requires the consent of all the Lenders; ;

 

(vi)                           amending, varying or waiving this clause; or

 

(vii)                        any release of Security Interests granted pursuant
to any Security Document or amendment, waiver or variation of the obligations of
any Obligor pursuant to clause 25.1 (Guarantee and indemnity).  Nothing in this
clause (vii) shall require any consent to be obtained for any release of
Security Interests, Security Documents (including but not limited to under
releases made pursuant to clause 28.8(C)) or obligations of any Obligor pursuant
to clause 25.1 (Guarantee and indemnity), which are permitted by clause 28.32
(IPO Reorganisation).

 

(B)                             An amendment of clause 19.6 (Calculation of
Borrowing Base Amount) to reduce the figure of 1.4 or the figure of 1.15 may not
be effected without the consent of the Majority Lenders.

 

(C)                             An amendment or waiver which relates to the
rights or obligations of an Agent, an LC Issuing Bank or an Account Bank may not
be effected without the consent of that Agent, LC Issuing Bank or an Account
Bank.

 

(D)                             An amendment or waiver which relates to
clause 21.2 (Withdrawals — No Default Outstanding) or clause 25 (Guarantee and
Indemnity) and the rights or obligations of a Hedging Counterparty may not be
effected without the consent of each Hedging Counterparty.

 

(E)                              (i)          If a Lender becomes a Non-Funding
Lender that Lender’s Commitment shall not be included for the purposes of
calculating Total Commitments under the Facility when ascertaining whether a
certain percentage of

 

162

--------------------------------------------------------------------------------


 

Total Commitments has been obtained to approve any requested amendment, waiver,
consent or approval.

 

(ii)                                If a Lender does not accept or reject a
request for an amendment, waiver, consent or approval within fifteen Business
Days (or such longer period as Kosmos may specify) of such request being made,
that Lender shall be deemed to have granted its consent to the requested
amendment, waiver, consent or approval.  Promptly upon the expiration of such
fifteen Business Day period (or such longer period as Kosmos may have
specified), and in any event within two Business Days of the expiration of such
period, the Facility Agent shall notify the Borrower and the Lenders whether the
requested amendment, waiver, consent or approval has been approved or given in
accordance with the terms of this Agreement.

 

(F)                               An amendment, variation or waiver of
clause 34.11 (Inconvertibility Payments) may not be effected without the consent
of IFC.

 

(G)                             Notwithstanding paragraph (E)(ii) above, an
amendment, variation or waiver of the IFC Facility Agreement or the Deed of
Transfer and Amendment may not be effected without the consent of the IFC.

 

42.3                       Disenfranchisement of Shareholder Affiliates

 

Notwithstanding any other provisions of this Agreement, for so long as a
Shareholder Affiliate is a Lender and/or to the extent that a Shareholder
Affiliate beneficially owns a Commitment or has entered into a sub-participation
agreement relating to a Commitment or other agreement or arrangement having a
substantially similar economic effect and such agreement or arrangement has not
been terminated, such Shareholder Affiliate shall not be entitled to exercise
any rights to vote as Lender in respect of any matters requiring decision by the
Lenders under the terms of this Agreement or any of the Finance Documents.  Each
such Shareholder Affiliate acknowledges and agrees that:

 

(A)                             in the event that a matter requires decision by
one or more Lenders under this Agreement or any of the Finance Documents,

 

(i)                                  the Commitment of such Shareholder
Affiliate and any associated participation of such Shareholder Affiliate in a
Loan shall be deemed to be zero; and

 

(ii)                               such Shareholder Affiliate shall be deemed
not to be a Lender;

 

(B)                             in relation to any meeting or conference call to
which all or any number of Lenders are invited to attend or participate, it
shall not attend or participate in the same if so requested by the Facility
Agent or, unless the Facility Agent otherwise agree, be entitled to receive the
agenda or any minutes of the same; and

 

163

--------------------------------------------------------------------------------


 

(C)                             it shall not, unless the Facility Agent
otherwise agree, be entitled to receive any report or other document prepared at
the behest of, or on the instructions of, the Facility Agent or one or more of
the Lenders.

 

43.                              Counterparts

 

(A)                             This Agreement may be executed in any number of
counterparts, and by the parties on separate counterparts, but shall not be
effective until each Party has executed at least one counterpart.

 

(B)                             Each counterpart shall constitute an original of
this Agreement, but all the counterparts shall together constitute one and the
same instrument.

 

164

--------------------------------------------------------------------------------


 

PART 13
GOVERNING LAW AND ENFORCEMENT

 

44.                              Governing Law

 

This Agreement shall be governed by and construed in accordance with English
law.

 

45.                              Jurisdiction

 

45.1                       Submission

 

The parties hereby irrevocably agree for the exclusive benefit of the Secured
Parties that the courts of England shall have exclusive jurisdiction to settle
any dispute arising out of or in connection with this Agreement (including a
dispute regarding the existence, validity or termination of this Agreement) (a
“Dispute”).

 

45.2                       Forum convenience

 

The parties hereby irrevocably agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly irrevocably
agree not to argue to the contrary.

 

45.3                       Concurrent jurisdiction

 

This clause 45 is for the benefit of the Secured Parties only.  As a result, no
Secured Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction.  To the extent allowed by law, the
Secured Parties may take concurrent proceedings in any number of jurisdictions.

 

46.                              Service of Process

 

(A)                             Without prejudice to any other mode of service
allowed under any relevant law, each of the Obligors:

 

(i)                                  irrevocably appoints Trusec Limited of 2
Lambs Passage, London EC1Y 8BB (the “Process Agent”) as its agent for service of
process in relation to any Dispute before the English courts in connection with
any Finance Document;

 

(ii)                               irrevocably agrees that any Service Document
may be sufficiently and effectively served on it in connection with any Dispute
in England and Wales by service on the Process Agent (or any replacement agent
appointed pursuant to paragraph (B) of this clause 46 (Service of Process); and

 

(iii)                            irrevocably agrees that failure by a process
agent to notify the relevant Obligor of the process will not invalidate the
proceedings concerned.

 

(B)                             If the agent referred to in paragraph (A) of
this clause 46 (or any replacement agent appointed pursuant to this
paragraph (B)) at any time ceases for any

 

165

--------------------------------------------------------------------------------


 

reason to act as such, as the case may be, each Obligor shall as soon as
reasonably practicable appoint a replacement agent to accept service having an
address for service in England or Wales and shall notify the Facility Agent of
the name and address of the replacement agent; failing such appointment and
notification, the agent referred to in paragraph (A) of this clause 46 (or any
replacement agent appointed pursuant to this paragraph (B)) shall continue to be
authorised to act as agent for service of process in relation to any proceedings
before the English courts on behalf of the relevant party and shall constitute
good service.

 

(C)                             Any document addressed in accordance with
clause 46 paragraph (A) shall be deemed to have been duly served if:

 

(i)                                  left at the specified address, when it is
left; or

 

(ii)                               sent by first class post, two clear Business
Days after posting.

 

(D)                             For the purposes of this clause 46, “Service
Document” means a writ, summons, order, judgment or other document relating to
or in connection with any Dispute.  Nothing contained herein shall affect the
right to serve process in any other manner permitted by law.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

166

--------------------------------------------------------------------------------


 

Schedule 1
The Initial Obligors

 

The Original Borrowers

 

Name

 

Jurisdiction of Incorporation

 

Registered Number

 

 

 

 

 

Kosmos Energy Finance International

 

Cayman Islands

 

253656

 

The Original Guarantors

 

Name

 

Jurisdiction of Incorporation

 

Registered Number

 

 

 

 

 

Kosmos Energy Operating

 

Cayman Islands

 

231417

 

 

 

 

 

Kosmos Energy International

 

Cayman Islands

 

218274

 

 

 

 

 

Kosmos Energy Development

 

Cayman Islands

 

225879

 

 

 

 

 

Kosmos Energy Ghana HC

 

Cayman Islands

 

135710

 

167

--------------------------------------------------------------------------------


 

Schedule 2
The Original Lenders

 

Original Lender

 

Commitment (USD)

 

 

 

Société Générale, London Branch

 

79,735,749.40

 

 

 

HSBC Bank Plc

 

111,788,380.99

 

 

 

Standard Chartered Bank

 

111,788,380.99

 

 

 

BNP Paribas

 

98,367,326.38

 

 

 

Standard Bank of South Africa Ltd

 

90,526,315.79

 

 

 

Crédit Agricole Corporate and Investment Bank

 

111,788,380.99

 

 

 

Natixis

 

111,788,380.98

 

 

 

ABSA Corporate and Investment Bank

 

111,403,259.88

 

 

 

International Finance Corporation

 

100,000,000.00

 

 

 

Bank of America, N.A.

 

55,263,157.89

 

 

 

Nedcap International Ltd

 

73,868,423.05

 

 

 

Sumitomo Mitsui Banking Corporation

 

70,000,000.00

 

 

 

ING Bank N.V.

 

66,315,789.47

 

 

 

FBN Bank (UK) Ltd

 

15,376,069.93

 

 

 

FirstRand Bank Limited

 

40,000,000.00

 

 

 

DNB Bank ASA, London Branch

 

36,842,105.26

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd

 

36,842,105.26

 

 

 

Unicredit Bank AG

 

36,842,105.26

 

 

 

Citibank

 

30,552,631.58

 

 

 

Stichting Pensioenfonds Zorg en Welzijn

 

25,789,473.68

 

 

 

Credit Suisse International

 

3,684,210.53

 

 

 

Ecobank Ghana Ltd

 

22,105,263.16

 

168

--------------------------------------------------------------------------------


 

Siemens Bank

 

22,105,263.16

 

 

 

Barclays Bank of Ghana Ltd

 

16,800,000.00

 

 

 

Barclays Bank Plc

 

14,532,489.53

 

 

 

Investec Asset Management Proprietary Ltd

 

5,894,736.84

 

169

--------------------------------------------------------------------------------


 

Schedule 3
Conditions Precedent

 

Part I
Conditions Precedent To first Utilisation

 

1.            Provision of each of the following Finance Documents, duly
executed by each of the parties to them (subject, in the case of the relevant
Security Document, to the Lenders having agreed to the requirements of
subordination in relation to any Security created in respect of a Project
Agreement):

 

(i)            this Agreement;

 

(ii)           any Intercompany Loan Agreement;

 

(iii)          the KEG Offshore Project Accounts Agreement;

 

(iv)          the Borrower Offshore Project Accounts Agreement;

 

(v)           the KEG Onshore Project Accounts Agreement;

 

(vi)          the Intercreditor Agreement;

 

(vii)         the Charge over Shares in the Original Borrower;

 

(viii)        the Charge over Shares in KEO;

 

(ix)          the Charge over Shares in KEG;

 

(x)           the Charge over Shares in KED;

 

(xi)          the Charge over Shares in KEI;

 

(xii)         the Borrower Offshore Security Assignment;

 

(xiii)        the KEO Offshore Security Assignment;

 

(xiv)        the KEI Offshore Security Assignment;

 

(xv)         the KED Offshore Security Assignment;

 

(xvi)        the KEG Offshore Security Assignment;

 

(xii)         the KEG Onshore Security Assignment;

 

(xiii)        the KEI and KEO Offshore Security Assignment;

 

(xix)        the Facility Agent Fee Letter;

 

(xx)         the front end and underwriting Fee Letter;

 

170

--------------------------------------------------------------------------------


 

(xxi)        the Technical Bank Fee Letters;

 

(xxii)       the Modelling Bank Fee Letters;

 

(xxiii)     the Security Agent Fee Letter;

 

(xxiv)     the Documentation Bank Fee Letter; and

 

(xxv)      the BNP Paribas LC Issuing Fee Letter.

 

2.            Provision of certified copies of each Obligor’s constitutional
documents and corporate resolutions authorising entry into and performance of
the Finance Documents to which they are a party and certification as to
solvency.

 

3.            Receipt by the Facility Agent of appropriate legal opinions from
Clifford Chance LLP, Walkers, Fugar & Company, Maples & Calder, Thompson &
Knight and Bentsi-Enchill, Letsa & Ankomah.

 

4.            Final Reports and/or letters issued by the Consultants (provided
that there is only an obligation to provide an executive summary of the Final
Report from the Technical Consultant as a condition precedent to first
Utilisation).

 

5.            Provision of a certificate from the Borrower that all Required
Approvals on the date of the proposed utilisation have been obtained (including
a schedule of all such Required Approvals).

 

6.            Provision of a certificate in the agreed form certifying that
complete copies of the following Project Agreements, including all amendments in
relation thereto, have been delivered to the Agents under the Existing Finance
Documents pursuant to the terms of the CTA (as defined in the Definitions
Agreement):

 

(i)            the DWT PA;

 

(ii)           the DWT JOA;

 

(iii)          the WCTP PA; and

 

(iv)          the WCTP JOA,

 

together with certified copies of all other Project Agreements not referred to
in paragraphs (i) to (iv) (inclusive) above (including, for the avoidance of
doubt and without limitation, those documents listed under paragraphs (C),
(D) and (E) of the definition of Project Agreements).

 

7.            An audit of the Model prepared by the Model Auditor.

 

8.            All share charges are entered into pursuant to condition precedent
1 above are perfected and fully valid and, where applicable (by adopting a
consistent approach as was adopted for the Existing Finance Documents):
(a) share certificates and blank stock transfer forms are delivered to the
Security Agent; (b) certified copy registers of

 

171

--------------------------------------------------------------------------------


 

members are delivered to the Security Agent in relation to companies whose
shares have been pledged; and (c) letter of undertaking from the Company whose
shares are being charged.

 

9.            Each Obligor (save for the Original Borrower and KEO) shall
provide a certified copy of its most recent audited accounts, if any, and KEO
shall provide a copy of the Form S-1 filed by Kosmos Energy Ltd. with the United
States Securities and Exchange Commission on 23 March 2011, which includes the
most recent audited consolidated accounts of the Group.

 

10.          The Schedule of Insurances.

 

11.          The following documents for release of the Security Interests (as
defined in the Existing Finance Documents ) created by under the Existing
Finance Documents, in the form agreed by the Security Trustee (as defined in the
Existing Finance Documents):

 

·      deed of release between KEH, KEO, KEI, KED and BNP PARIBAS, as security
trustee, releasing the security created by the existing charges over shares;

 

·      deed of release between KED, Kosmos Energy Finance, KEG and KEO and BNP
Paribas, as security trustee, releasing the security created by the existing
debentures;

 

·      deed of release between KEI, KEO and BNP Paribas, as security trustee,
releasing the secured property under the existing security assignment.

 

172

--------------------------------------------------------------------------------


 

Part II
Conditions Precedent Required to be Delivered by an Additional Obligor

 

1.            Provision of an Accession Letter, duly executed by the Additional
Obligor and the Borrower.

 

2.            Provision of a Deed of Subordination in respect of any Financial
Indebtedness of such Additional Obligor and a deed, duly signed on behalf of the
Additional Obligor and each other Obligor and KEH, substantially in the form of
the Deed of Acknowledgment and Release.

 

3.            Provision of certified copies of the Additional Obligor’s
constitutional documents and certificates of incorporation (or equivalent).

 

4.            A copy of a resolution of the board of directors of the Additional
Obligor approving the terms of, and the transactions contemplated by, the
Accession Letter and the Finance Documents and resolving that one or more
specified persons execute the Accession Letter and any other documents and
notices in connection with the Finance Documents.

 

5.            A specimen signature of each person authorised to execute the
Accession Letter and any other documents and notices in connection with the
Finance Documents.

 

6.            A certificate of the Additional Obligor (signed by a director)
confirming that borrowing or guaranteeing or securing, as appropriate, the Total
Commitments would not cause any borrowing, guarantee, security or similar limit
binding on it to be exceeded.

 

7.            A certificate of an Authorised Signatory of the Additional Obligor
certifying that each copy document listed in this Part II of Schedule 3 is
correct, complete and in full force and effect as at a date no earlier than the
date of the Accession Letter.

 

8.            A copy of any other Authorisation or other document, opinion or
assurance which the Facility Agent considers to be necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by the Accession Letter or for the validity and enforceability of any Finance
Document.

 

9.            If available, the latest audited financial statements of the
Additional Obligor.

 

10.          Receipt by the Facility Agent of any appropriate legal opinions.

 

11.          If the proposed Additional Obligor is incorporated in a
jurisdiction other than England and Wales, evidence that the process agent
specified in clause 46 (Service of Process), if not an Obligor, has accepted its
appointment in relation to the proposed Additional Obligor.

 

173

--------------------------------------------------------------------------------


 

Schedule 4
Utilisation Requests

 

Part I
Loans

 

From:     Kosmos Energy Finance International (the “Borrower”)

 

To:         BNP PARIBAS (the “Facility Agent”)

 

Dated:

 

Dear Sirs

 

Kosmos Energy Finance International — Facility Agreement
dated [•] (the “Agreement”)

 

1.            We refer to the Agreement.  This is a Utilisation Request in
respect of a Utilisation under the Facility.  Terms defined in the Agreement
have the same meaning in this Utilisation Request unless given a different
meaning in this Utilisation Request.

 

2.            We wish to borrow a Loan under the Facility on the following
terms:

 

Proposed Utilisation Date:

[·] (or, if that is not a Business Day, the next Business Day)

 

 

Amount:

[·] under or, if less, the Total Available Commitment

 

 

Amount attributable to Interest payments

[·]

 

 

Interest Period:

[·]

 

3.            We hereby certify that:

 

(a)           no Default or Event of Default is continuing or will result from
the proposed Loan;

 

(b)           the Loan is expected to be applied in payment of amounts subject
to and in accordance with the Cash Waterfall within 90 days of the Utilisation
Date or are otherwise required for Kosmos to comply with clause 20.1 (Project
Accounts) of this Agreement;

 

(d)          the making of the Utilisation would not result in the aggregate
principal amount outstanding under the Facility exceeding the Borrowing Base
Amount; and

 

(e)           the Repeating Representations are, in the light of the facts and
circumstances then existing, true and correct in all material respects (or, in
the case of a

 

174

--------------------------------------------------------------------------------


 

Repeating Representation that contains a materiality concept, true and correct
in all respects).

 

4.            The proceeds of this Loan should be credited to the
[Borrower/other] Offshore Proceeds Account and to the extent an amount has been
attributed to Interest payments above, such amount shall be applied towards the
payment of Interest on the Facility.

 

5.            This Utilisation Request is irrevocable and is a Finance Document.

 

 

Yours faithfully

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorised Signatory for

 

 

Kosmos Energy Finance International

 

 

175

--------------------------------------------------------------------------------


 

Part II
Letters of Credit

 

From:     [·] (the “Borrower”)

 

To:         BNP PARIBAS (the “Facility Agent”)

 

[·] (the “LC Issuing Bank”)

 

Dated:

 

Dear Sirs

 

Kosmos Energy Finance International — Facility Agreement
dated [•]
(the “Agreement”)

 

1.            We wish to arrange for a Letter of Credit to be issued by the LC
Issuing Bank on the following terms:

 

Proposed Utilisation Date:

[·] (or, if that is not a Business Day, the next Business Day)

 

 

Total Amount:

[·] or, if less, the Total Commitments

 

 

Beneficiary:

[·]

 

 

Term or Expiry Date:

[·]

 

2.            We hereby certify that each condition specified in clause 7.6
(Issue of Letters of Credit) is satisfied on the date of this Utilisation
Request.

 

3.            We attach a copy of the proposed Letter of Credit.

 

4.            This Utilisation Request is irrevocable and is a Finance Document.

 

Delivery Instructions:

 

[specify delivery instructions]

 

 

Yours faithfully

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorised Signatory for

 

 

Kosmos Energy Finance International

 

 

176

--------------------------------------------------------------------------------

 


 

Schedule 5
Amortisation Schedule

 

Repayment
Date

Amortization
Amount
(excluding
Aggregate
Resource
Bridge
Amount)

Revised Facility
Total

Amortization
Amount of
Aggregate
Resource
Bridge
Amount

Aggregate
Resource
Bridge
Amount

3/31/2014

 

$1,500,000,000

 

$350,000,000

9/30/2014

$0

$1,500,000,000

$0

$350,000,000

3/31/2015

$0

$1,500,000,000

$0

$350,000,000

9/30/2015

$0

$1,500,000,000

$0

$350,000,000

3/31/2016

$0

$1,500,000,000

$0

$350,000,000

9/30/2016

$0

$1,500,000,000

$0

$350,000,000

3/31/2017

$0

$1,500,000,000

$0

$350,000,000

9/30/2017

$0

$1,500,000,000

$0

$350,000,000

3/31/2018

$214,285,714

$1,285,714,286

$50,000,000

$300,000,000

9/30/2018

$214,285,714

$1,071,428,571

$50,000,000

$250,000,000

3/31/2019

$214,285,714

$857,142,857

$50,000,000

$200,000,000

9/30/2019

$214,285,714

$642,857,143

$50,000,000

$150,000,000

3/31/2020

$214,285,714

$428,571,429

$50,000,000

$100,000,000

9/30/2020

$214,285,714

$214,285,714

$50,000,000

$50,000,000

3/31/2021

$214,285,714

$0

$50,000,000

$0

 

177

--------------------------------------------------------------------------------


 

Schedule 6
Mandatory Cost Formulae

 

1.                                     The Mandatory Cost is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England (and/or the Financial Services Authority
(or, in either case, any other Authority which replaces all or any of its
functions) or (b) the requirements of the European Central Bank.

 

2.                                     On the first day of each Interest Period
(or as soon as possible thereafter) the Facility Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below.  The Mandatory Cost will be
calculated by the Facility Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate
per annum.

 

3.                                     The Additional Cost Rate for any Lender
lending from a Facility Office in a Participating Member State will be the
percentage notified by that Lender to the Facility Agent.  This percentage will
be certified by that Lender in its notice to that Facility Agent to be its
reasonable determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.

 

4.                                     The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Facility Agent as follows:

 

(a)           in relation to a sterling Loan:

 

[g93211kk45i001.jpg]

  per cent. per annum

 

(b)                                in relation to a Loan in any currency other
than sterling:

 

[g93211kk45i002.jpg]

  per cent. per annum

 

Where:

 

A                                       is the percentage of Eligible
Liabilities (assuming these to be in excess of any stated minimum) which that
Lender is from time to time required to maintain as an interest-free cash ratio
deposit with the Bank of England to comply with cash ratio requirements.

 

B                                       is the percentage rate of interest
(excluding the Margin and the Mandatory Cost and, if the Loan is an Unpaid Sum,
the additional rate of interest specified in paragraph (A) of clause 11.4
(Default interest)) payable for the relevant Interest Period on the Loan.

 

178

--------------------------------------------------------------------------------


 

C                                       is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest-bearing Special Deposits with the Bank of England.

 

D                                       is the percentage rate per annum payable
by the Bank of England to the Facility Agent on interest-bearing Special
Deposits.

 

E                                        is designed to compensate Lenders for
amounts payable under the Fees Rules and is calculated by the Facility Agent as
being the average of the most recent rates of charge supplied by the Reference
Banks to that Facility Agent pursuant to paragraph 7 below and expressed in
pounds per £1,000,000.

 

5.            For the purposes of this Schedule:

 

(A)                              “Eligible Liabilities” and “Special Deposits”
have the meanings given to them from time to time under or pursuant to the Bank
of England Act 1998 or (as may be appropriate) by the Bank of England.

 

(B)                              “Fees Rules” means the rules on periodic fees
contained in the FSA Supervision Manual or such other law or regulation as may
be in force from time to time in respect of the payment of fees for the
acceptance of deposits.

 

(C)                               “Fee Tariffs” means the fee tariffs specified
in the Fees Rules under activity group A.1 Deposit acceptors (ignoring any
minimum fee or zero-rated fee required pursuant to the Fees Rules but taking
into account any applicable discount rate); and

 

(D)                               “Tariff Base” has the meaning given to it in,
and will be calculated in accordance with, the Fees Rules.

 

6.                                     In application of the above formulae, A,
B, C and D will be included in the formulae as percentages (i.e. 5 per cent.
will be included in the formula as 5 and not as 0.05).  A negative result
obtained by subtracting D from B shall be taken as zero.  The resulting figures
shall be rounded to four decimal places.

 

7.                                     If requested by the Facility Agent, each
Reference Bank shall, as soon as practicable after publication by the Financial
Services Authority, supply to that Facility Agent, the rate of charge payable by
that Reference Bank to the Financial Services Authority pursuant to the Fees
Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by that Reference Bank as being the
average of the Fee Tariffs applicable to that Reference Bank for that financial
year) and expressed in pounds per £1,000,000 of the Tariff Base of that
Reference Bank.

 

8.                                     Each Lender shall supply any information
required by the Facility Agent for the purpose of calculating its Additional
Cost Rate.  In particular, but without limitation, each Lender shall supply the
following information on or prior to the date on which it becomes a Lender:

 

(A)                               the jurisdiction of its Facility Office; and

 

179

--------------------------------------------------------------------------------


 

(B)                               any other information that the Facility Agent
may reasonably require for such purpose.

 

Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.                                     The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Reference Bank for the
purpose of E above shall be determined by the Facility Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Facility Agent to the contrary,
each Lender’s obligations in relation to cash ratio deposits and Special
Deposits are the same as those of a typical bank from its jurisdiction of
incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 

10.                              The Facility Agent shall have no liability to
any person if such determination results in an Additional Cost Rate which over
or under compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

 

11.                              The Facility Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Additional Cost Rate for each Lender based on the information
provided by each Lender and each Reference Bank pursuant to paragraphs 3, 7 and
8 above.

 

12.                              Any determination by the Facility Agent
pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest or proven error, be conclusive and binding on all Parties.

 

13.                              The Facility Agent may from time to time, after
consultation with Kosmos and the Lenders, determine and notify to all Parties
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England or the Financial Services Authority or the European
Central Bank (or, in any case, any other Authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest or
proven error, be conclusive and binding on all Parties.

 

180

--------------------------------------------------------------------------------


 

Schedule 7
 Form of Transfer Certificate

 

To:          BNP PARIBAS as (the “ Facility Agent”)

 

From:     [The Existing Lender] (the “Existing Lender”) and [The New Lender]
(the “New Lender”)

 

Dated:

 

Dear Sirs

 

Kosmos Energy Finance International — Facility Agreement
dated [·] (the “Agreement”)

 

1.            We refer to the Agreement.  This is a Transfer Certificate.  Terms
defined in the Agreement have the same meaning in this Transfer Certificate
unless given a different meaning in this Transfer Certificate.

 

2.             We refer to clause 30.5 (Procedure for transfer):

 

(A)          The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the Schedule in accordance
with clause 30.5 (Procedure for transfer).

 

(B)           The proposed Transfer Date is [·].

 

(C)          The Facility Office and address, fax number and attention details
for notices of the New Lender for the purposes of clause 37.2 (Addresses) are
set out in the Schedule.

 

3.            The New Lender expressly acknowledges the limitations on the
Existing Lender’s obligations set out in paragraph (C) of clause 30.4
(Limitation of responsibility of Existing Lenders).

 

4.             The New Lender confirms that it is a Qualifying Lender.

 

5.            This Transfer Certificate may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Transfer Certificate.

 

6.             This Transfer Certificate is governed by English law.

 

181

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitments/rights and obligations to be transferred

 

[Insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments]

 

 

[Existing Lender]

 

[New Lender]

 

 

 

 

 

By:

 

By:

 

 

 

 

This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [·].

 

 

 

 

BNP PARIBAS

 

 

 

 

 

By:

 

 

182

--------------------------------------------------------------------------------


 

Schedule 8

INTENTIONALLY LEFT BLANK

 

183

--------------------------------------------------------------------------------


 

Schedule 9

Form of Accession Letter

 

From:              [name of subsidiary] (the “Company”) and Kosmos Energy
Finance International (the “Borrower”)

 

To:                            BNP PARIBAS (the “Facility Agent”)

 

Dated:

 

Dear Sirs

 

Kosmos Energy Finance International — Facility Agreement

dated [·] (the “Agreement”)

 

1.                                     We refer to the Agreement.  This is an
Accession Letter.  Terms defined in the Agreement have the same meaning in this
Accession Letter unless given a different meaning in this Accession Letter.

 

2.                                     The Company agrees to become an
Additional [Borrower]/[Guarantor] and to be bound by the terms of the Agreement
as an Additional [Borrower]/[Guarantor] pursuant to clause [31.2 (Additional
Borrowers)]/[31.4 (Additional Guarantor)] of the Agreement.  The Company is a
company duly incorporated under the laws of [name of relevant jurisdiction].

 

3.                                     The Company’s administrative details are
as follows:

 

Address:

 

Fax No:

 

Attention:

 

4.                                     This Accession Letter is governed by
English law.

 

This Accession Letter is entered into by deed.

 

[Borrower]

Kosmos Energy Finance International

 

184

--------------------------------------------------------------------------------


 

Schedule 10

Form of Resignation Letter

 

From:              [resigning Obligor] and Kosmos Energy Finance International

 

To:                            BNP PARIBAS (the “Facility Agent”)

 

Dated:

 

Dear Sirs

 

Kosmos Energy Finance International — Facility Agreement

dated [·] (the “Agreement”)

 

1.                                     We refer to the Agreement.  This is a
Resignation Letter.  Terms defined in the Agreement have the same meaning in
this Resignation Letter unless given a different meaning in this Resignation
Letter.

 

2.                                     Pursuant to clause [31.3 (Resignation of
a Borrower)] of the Agreement, we request that [resigning Obligor] be released
from its obligations as a Borrower under the Agreement.

 

3.                                     We confirm that:

 

(a)                               no Default is continuing or would result from
the acceptance of this request; and

 

(b)                               [·].

 

4.                                     This Resignation Letter is governed by
English law.

 

[resigning Obligor]

Kosmos Energy Finance International

 

185

--------------------------------------------------------------------------------


 

Schedule 11

Form of Compliance Certificate

 

To:                            BNP PARIBAS as (the “Facility Agent”)

 

From:              Kosmos Energy Finance International (the “Borrower”)

 

Date:

 

Dear Sirs

 

Kosmos Energy Finance International — Facility Agreement

dated [·] (the “Agreement”)

 

1.                                     We refer to the Agreement.  This is
Compliance Certificate.  Terms defined in the Agreement have the same meaning in
this Compliance Certificate unless given a different meaning in this Compliance
Certificate.

 

2.                                     We confirm that as at [·], being the last
occurring Forecast Date:

 

(A)                              the Field Life Cover Ratio was [·];

 

(B)                              the Loan Life Cover Ratio was [·];

 

(C)                              the DCR was [·]; and

 

(D)                              the ICR was [·],

 

in each case, as demonstrated by the current Forecast Assumptions.

 

3.                                     We set out below the calculations
establishing the figures in paragraph 2 above:

 

[·]

 

4.                                     We confirm that as at [·], so far as we
are aware having made diligent enquiries, no Default has occurred or is
continuing.(1)

 

5.                                     The balance of each Debt Service Reserve
Account is as follows:

 

[·]

 

--------------------------------------------------------------------------------

(1)  Note — If this statement cannot be made, the certificate should identify
any Default that has occurred or is continuing and the action taken, or proposed
to be taken, to remedy it.

 

186

--------------------------------------------------------------------------------


 

Yours faithfully

 

 

 

 

 

 

 

 

Authorised Signatory for
Kosmos Energy Finance International

 

Authorised Signatory for
Kosmos Energy Finance International

 

187

--------------------------------------------------------------------------------


 

Schedule 12

Form of Letter of Credit

 

To:                            [Beneficiary] (the “Beneficiary”)

 

Date:

 

Irrevocable Standby Letter of Credit no.[·]

 

At the request and for the account of [·], [LC Issuing Bank] (the “LC Issuing
Bank”) hereby establishes in your favour this irrevocable standby letter of
credit (“Letter of Credit”) not exceeding the Total L/C Amount on the following
terms and conditions:

 

1.                                     Definitions

 

In this Letter of Credit:

 

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in London.

 

“Demand” means a demand for a payment under this Letter of Credit in the form of
the schedule to this Letter of Credit.

 

“Expiry Date” means [·].

 

“Total L/C Amount” means an aggregate amount not to exceed $[·] (USD [insert
amount in words] only).

 

2.                                     LC Issuing Bank’s agreement

 

(A)                              The Beneficiary may request a drawing or
drawings under this Letter of Credit by giving to the LC Issuing Bank a duly
completed Demand.  A Demand must be received by the LC Issuing Bank by [·] p.m.
(London time) on the Expiry Date.  Multiple drawings are permitted.

 

(B)                              Subject to the terms of this Letter of Credit,
the LC Issuing Bank unconditionally and irrevocably undertakes to the
Beneficiary that, within [ten] Business Days of receipt by it of a Demand, it
shall pay to the Beneficiary the amount demanded in that Demand.

 

(C)                              The LC Issuing Bank will not be obliged to make
a payment under this Letter of Credit if as a result the aggregate of all
payments made by it under this Letter of Credit would exceed the Total L/C
Amount.

 

3.                                     Expiry

 

(A)                              The LC Issuing Bank will be released from its
obligations under this Letter of Credit on the date (if any) notified by the
Beneficiary to the LC Issuing Bank as the date upon which the obligations of the
LC Issuing Bank under this Letter of Credit are released.

 

188

--------------------------------------------------------------------------------


 

(B)                              Unless previously released under paragraph
(a) above, on [·] p.m. ([London] time) on the Expiry Date the obligations of the
LC Issuing Bank under this Letter of Credit will cease with no further liability
on the part of the LC Issuing Bank except for any Demand validly presented under
the Letter of Credit that remains unpaid.

 

(C)                              When the LC Issuing Bank is no longer under any
further obligations under this Letter of Credit, the Beneficiary must return the
original of this Letter of Credit to the LC Issuing Bank.

 

4.                                     Payments

 

All payments under this Letter of Credit shall be made in [·] and for value on
the due date to the account of the Beneficiary specified in the Demand.

 

5.                                     Delivery of Demand

 

Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter, by registered mail or by courier on your letterhead, with the blanks
appropriately completed, purportedly signed by your authorised officers bearing
original handwritten signatures and must be received in legible form by the LC
Issuing Bank at its address and by the particular department or officer (if any)
as follows:

 

[·]

 

6.                                     Assignment

 

The Beneficiary’s rights under this Letter of Credit may not be assigned or
transferred.

 

7.                                     Amendment

 

The Letter of Credit may be amended only by written instrument signed by the LC
Issuing Bank and the Beneficiary.

 

8.                                     ISP 98

 

Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the International Standby Practices
(ISP 98), International Chamber of Commerce Publication No. 590.

 

9.                                     Governing Law

 

This Letter of Credit is governed by English law.

 

10.                              Jurisdiction

 

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Letter of Credit.

 

Yours faithfully,

 

189

--------------------------------------------------------------------------------


 

[LC Issuing Bank]

 

By:

 

SCHEDULE

 

FORM OF DEMAND

 

To:                            [LC Issuing Bank]

 

Date:

 

Dear Sirs

 

Standby Letter of Credit no. [·] issued in favour of [BENEFICIARY] (the “Letter
of Credit”)

 

We refer to the Letter of Credit.  Terms defined in the Letter of Credit have
the same meaning when used in this Demand.

 

1.                                     We certify that the sum of [·] is due
[and has remained unpaid for at least [·] Business Days] [under [set out
underlying contract or agreement]].  We therefore demand payment of the sum of
[·].

 

2.                                     The amount specified in paragraph 1 is
not in excess of the Total L/C Amount.

 

3.                                     Payment should be made to the following
account:

 

Name:

 

Account Number:

 

Bank:

 

4.                                     The date of this Demand is not later than
the Expiry Date.

 

Yours faithfully

 

 

(Authorised Signatory)

(Authorised Signatory)

 

For

 

[BENEFICIARY]

 

190

--------------------------------------------------------------------------------


 

Schedule 13

Form of Confidentiality Undertaking

 

To:                            [Purchaser’s details]

 

Re:

 

Kosmos Energy Finance International (the “Company”) and its USD 2 billion
reserves based loan facility dated [                  ] 2011 (the “Facility”)

 

[insert date]

 

Dear Sirs

 

We understand that you are considering participating in the Facility.  In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:

 

1.                                     Confidentiality Undertaking: You
undertake:

 

(A)                              to keep the Confidential Information
confidential and not to disclose it to anyone except as provided for by
paragraph 2 below and to ensure that the Confidential Information is protected
with security measures with a degree of care not less than that which you would
apply to your own confidential information;

 

(B)                              to keep confidential and not disclose to anyone
except as provided for by paragraph 2 below the fact that the Confidential
Information has been made available or that discussions or negotiations are
taking place or have taken place between us;

 

(C)                              to use the Confidential Information only for
the Permitted Purpose;

 

(D)                              to ensure that any person to whom you pass any
Confidential Information in accordance with paragraph 2 (unless disclosed under
paragraph 2(B) below) acknowledges and complies with the provisions of this
letter as if that person were also a party to it; and

 

(E)                               not to make enquiries in relation to the
Confidential Information of any other person, whether a third party or any
member of the Group or any of their officers, directors, employees or
professional advisers, save for such officers, directors, employees or
professional advisers as may be expressly nominated by us for this purpose,
provided that this paragraph shall not prevent or restrict you from conducting
and completing all necessary and appropriate due diligence in accordance with
your normal credit and underwriting approval processes and as required to be
performed in order to obtain any requisite credit or underwriting approvals in
relation to your possible participation in the Facility.

 

191

--------------------------------------------------------------------------------


 

2.                                     Permitted Disclosure: We agree that you
may disclose Confidential Information:

 

(A)                              to members of the Participant Group and their
officers, directors, employees, consultants and professional advisers but only
to the extent necessary for the proper fulfilment of the Permitted Purpose,
provided that:

 

(i)                                   such information is disclosed strictly on
a need to know basis and provided that the Confidential Information may not be
disclosed to any person in the Participant Group who is not working directly on
matters concerning your participation in the Facility; and

 

(ii)                                appropriate information barriers or other
procedures as may be necessary are in place to ensure there can be no
unauthorised disclosure of, or access to, the Confidential Information to any
such person referred to in subparagraph (i) above;

 

(B)                              (i) where required by any court of competent
jurisdiction or any competent judicial, governmental, supervisory or regulatory
body, (ii) where required by the rules of any stock exchange on which the shares
or other securities of any member of the Participant Group are listed or
(iii) where required by the laws or regulations of any country with jurisdiction
over the affairs of any member of the Participant Group; or

 

(C)                              with our prior written consent.

 

3.                                     Notification of Required or Unauthorised
Disclosure: You agree (to the extent permitted by law) to inform us of the full
circumstances of any disclosure under paragraph 2(b) (in advance where
reasonable and practicable) or immediately upon becoming aware that Confidential
Information has been disclosed in breach of this letter.

 

4.                                     Return of Copies:  If we so request in
writing, you shall return all Confidential Information supplied to you by us or
any member of the Group and destroy or permanently erase all copies of
Confidential Information made by you and use all reasonable endeavours to ensure
that anyone to whom you have supplied any Confidential Information destroys or
permanently erases such Confidential Information and any copies made by them, in
each case save to the extent that you or the recipients are required to retain
any such Confidential Information by any applicable law, rule or regulation or
by any competent judicial, governmental, supervisory or regulatory body, or
where the Confidential Information has been disclosed in accordance with
paragraph 2(B) above.

 

5.                                     Continuing Obligations:  The obligations
in the preceding paragraphs of this letter are continuing and, in particular,
shall survive the termination of any discussions or negotiations between you and
us, irrespective of their outcome.  Notwithstanding the previous sentence, the
obligations in this letter shall cease twelve months after you have returned all
Confidential Information and destroyed or permanently erased all copies of
Confidential Information made by you to the extent required pursuant to
paragraph 4 above.

 

6.                                     No Representation; Consequences of
Breach, etc:  You acknowledge and agree that:

 

192

--------------------------------------------------------------------------------


 

(A)                              neither we nor any of our officers, employees
or advisers, and no other member of the Group and none of the officers,
employees or advisers of any member of the Group (each a “Relevant Person”),
(i) make any representation or warranty, express or implied, as to, or assume
any responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by us or any member
of the Group or the assumptions on which it is based or (ii) shall be under any
obligation to update or correct any inaccuracy in the Confidential Information
or any other information supplied by us or any other member of the Group or be
otherwise liable to you or any other person in respect of the Confidential
Information or any such information; and

 

(B)                              we and other members of the Group may be
irreparably harmed by the breach of the terms of this letter and damages may not
be an adequate remedy; each Relevant Person may be granted an injunction or
specific performance for any threatened or actual breach of the provisions of
this letter by you or any other person.

 

7.                                     Inside Information:  You acknowledge that
some or all of the Confidential Information is or may be price-sensitive
information and that the use of such information may be regulated or prohibited
by applicable legislation relating to insider dealing and you undertake not to
use any Confidential Information for any unlawful purpose.  As a result of being
given the Confidential Information you may well become insiders and, therefore,
be unable to take certain actions which you would otherwise be able to take.

 

8.                                     No Waiver; Amendments, etc:  This letter
shall not affect any other obligation owed by you to any member of the Group. 
No failure or delay in exercising any right, power or privilege under this
letter will operate as a waiver thereof nor will any single or partial exercise
of any right, power or privilege preclude any further exercise thereof or the
exercise of any other right, power or privileges under this letter.  The terms
of this letter and your obligations under this letter may only be amended or
modified by written agreement between us and you.

 

9.                                     Nature of Undertakings:  The undertakings
and acknowledgements given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of each other member of the Group.

 

10.                              Third party rights:

 

(A)                             Each other member of the Group and each Relevant
Person (each a “Third Party”) may enforce the terms of this letter by virtue of
the Contracts (Rights of Third Parties) Act 1999 (the “Third Parties Act”). 
This paragraph 10(A) confers a benefit on each Third Party, and, subject to the
remaining provisions of this paragraph 10, is intended to be enforceable by each
Third Party by virtue of the Third Parties Act.

 

(B)                              Subject to paragraph 10(a), a person who is not
a party to this letter has no right under the Third Parties Act to enforce or
enjoy the benefit of any term of this letter.

 

193

--------------------------------------------------------------------------------


 

(C)                              Notwithstanding any provisions of this letter,
the parties to this letter do not require the consent of any person to rescind
or vary this letter at any time.

 

11.                              Counterparts: This letter may be executed in
any number of counterparts, and by the parties on separate counterparts, but
shall not be effective until each party has executed at least one counterpart. 
Each counterpart shall constitute an original of this letter, but all the
counterparts shall together constitute one and the same instrument.

 

12.                              Governing Law and Jurisdiction:  Any matter,
claim or dispute, whether contractual or non-contractual, arising out of or in
connection with this letter (including the agreement constituted by your
acknowledgement of its terms), is to be governed by and determined in accordance
with English law, and the parties submit to the non-exclusive jurisdiction of
the English courts.

 

13.                              Definitions and Construction:  In this letter
(including the acknowledgement set out below):

 

“Confidential Information” means any and all information relating to the
Company, the Group and the Facility, provided to you by us or any member of the
Group or any of our affiliates or advisers, in whatever form, and includes
information given orally and any document, electronic file or any other way of
representing or recording information which contains or is derived or copied
from such information and information regarding all discussions and negotiations
between us (including information regarding the outcome of such discussions or
negotiations), but excludes information that (a) is or becomes public knowledge
other than as a direct or indirect result of any breach of this letter or (b) is
known by you before the date the information is disclosed to you by us or any
member of the Group or any of our affiliates or advisers or is lawfully obtained
by you after that date, other than from a source which is connected with the
Group and which, in either case, as far as you are aware, has not been obtained
in violation of, and is not otherwise subject to, any obligation of
confidentiality;

 

“Group” means, in respect of a person, that person and that person’s Holding
Companies and each of their respective Subsidiaries;

 

“Holding Company” means, in relation to a company, any other company in respect
of which it is a Subsidiary;

 

“Participant Group” means you, and each of your Holding Companies and
Subsidiaries;

 

“Permitted Purpose” means considering and evaluating whether to enter into
contracts with us in relation to your participation in the Facility; and

 

“Subsidiary” means a subsidiary within the meaning of section 1159 of the
Companies Act 2006.

 

194

--------------------------------------------------------------------------------


 

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 

Yours faithfully

 

 

 

 

 

 

 

For and on behalf of [Seller’s details]

 

 

 

 

 

To:

[Seller’s details]

 

 

 

 

 

We acknowledge and agree to the above:

 

 

 

 

 

 

 

For and on behalf of [Purchaser’s details]

 

 

195

--------------------------------------------------------------------------------


 

Schedule 14

Form of Deed of Subordination

 

THIS DEED is dated [                                   ] and made between:

 

(1)                                [·] (the “Obligor”);

 

(2)                                BNP PARIBAS in its capacity as Security Agent
for the Secured Parties on the terms and conditions set out in the Intercreditor
Agreement (the “Security Agent”) which expression includes its successors in
title and assigns or any person appointed as an additional trustee for the
purpose of and in accordance with the Intercreditor Agreement; and

 

(3)                                [·] (the “Subordinated Party”).

 

BACKGROUND:

 

(1)                                Under the Facility, the Lenders have agreed
to make available $[·] billion loan facility to the Borrower.

 

(2)                                The Subordinated Party has agreed to make, or
may in the future make, loans available to the Obligor.

 

(3)                                The Obligor and the Subordinated Party have
agreed that the Subordinated Debt (as defined below) shall be subordinated to
the claims of the Secured Parties on the terms of this Deed.

 

IT IS AGREED as follows:

 

1.                                     DEFINITIONS AND INTERPRETATION

 

1.1                              Definitions

 

In this Deed:

 

“Permitted Payment” means any payment or receipt expressly permitted by clause 4
(Permitted Payments) so long as it is so permitted.

 

“Subordinated Debt” means all present and future moneys, debts, obligations and
liabilities which are, or are expressed to be, or may become due, owing or
payable by the Obligor to the Subordinated Party (in each case, whether alone or
jointly, or jointly and severally, with any other person, whether actually or
contingently, and whether as principal, surety or otherwise) together with any
related Additional Debt.

 

“Subordinated Documents” means any document evidencing or recording the terms of
any Subordinated Debt.

 

“Subordination Period” means the period beginning on the date of this Deed and
ending on the date on which all the Secured Liabilities have been
unconditionally and

 

196

--------------------------------------------------------------------------------


 

irrevocably paid or discharged or satisfied in full and all commitments of the
Secured Parties have expired or been cancelled.

 

1.2                              Incorporation of defined terms

 

Terms defined in clause 1 (Definitions) of the facility agreement made on or
about the date of this Deed (the “Agreement”) by, inter alios, the parties to
this Deed shall have the same meaning and construction when used herein.

 

1.3                              Construction of particular terms

 

The rules of construction and interpretation set out in clause 2 (Interpretation
and Construction) of the Agreement shall apply to this Deed as if expressly set
out herein.

 

1.4                              Third Party Rights

 

(a)                                Subject to clause 1.4(b), the parties to this
Deed do not intend that any term of this Deed should be enforceable by virtue of
the Contracts (Rights of Third Parties) Act 1999, by any person who is not a
party to this Deed.

 

(b)                                Each of the Secured Parties shall have the
right to enforce the terms of this Deed.

 

2.                                     RANKING

 

(a)                                The Secured Liabilities shall rank senior in
priority to the Subordinated Debt.

 

(b)                                Except as provided in this Deed, any payment
in respect of the Subordinated Debt is conditional upon the expiry of the
Subordination Period.

 

(c)                                 As between the Secured Parties, nothing in
this Deed shall prejudice the ranking of the Secured Liabilities as set forth in
the Intercreditor Agreement.

 

3.                                     UNDERTAKINGS

 

3.1                              Undertakings of the Obligor

 

(a)                                During the Subordination Period the Obligor
shall not, and the Subordinated Party shall not require the Obligor to:

 

(i)                                    pay, repay or prepay any principal,
interest or other amount on or in respect of, or make any distribution in
respect of, or redeem, purchase, acquire or defease, any of the Subordinated
Debt whether in cash or in kind;

 

(ii)                                 exercise any set-off against any
Subordinated Debt;

 

(iii)                              create or permit to subsist any Security over
any of its assets, or give any guarantee, for, or in respect of, any
Subordinated Debt;

 

197

--------------------------------------------------------------------------------


 

(iv)                             amend, terminate or give any waiver or consent
under the Subordinated Documents, other than any amendment, termination, waiver
or consent purely of a technical or administrative nature; or

 

(v)                                take or omit to take any action whereby the
ranking and/or subordination contemplated by this Deed might be impaired or
terminated.

 

(b)                                Notwithstanding paragraph (a) above, the
Obligor may:

 

(i)                                    do anything prohibited by paragraph
(a) above with the prior written consent of the Security Agent; and

 

(ii)                                 make any Permitted Payment.

 

3.2                              Undertakings of the Subordinated Party

 

(a)                                During the Subordination Period, the
Subordinated Party shall not:

 

(i)                                    demand or receive payment, repayment or
prepayment of any principal, interest or other amount on or in respect of, or
any distribution in respect of, the Subordinated Debt in cash or in kind or
apply any money or property in or towards discharge of the Subordinated Debt;

 

(ii)                                 exercise any set-off against the
Subordinated Debt;

 

(iii)                              permit to subsist or receive any Security, or
any guarantee, for, or in respect of, the Subordinated Debt;

 

(iv)                             amend, terminate or give any waiver or consent
under any Subordinated Document, other than any amendment, termination, waiver
or consent purely of a technical or administrative nature; or

 

(v)                                take or omit to take any action whereby the
ranking and/or subordination contemplated by this Deed might be impaired;

 

(vi)                             take any Enforcement Action in relation to the
Subordinated Debt; or

 

(vii)                          assign, transfer or otherwise dispose of any of
its rights, benefit, title or interest in or to the Subordinated Debt.

 

(b)                                Notwithstanding paragraph (a) above, the
Subordinated Party may:

 

(i)                                    do anything prohibited by paragraph
(a) above with the prior written consent of the Security Agent; and

 

(ii)                                 receive and retain a Permitted Payment.

 

198

--------------------------------------------------------------------------------


 

4.                                     PERMITTED PAYMENTS

 

Subject to clause 6 (Turnover) and clause 7 (Subordination on Insolvency),
unless:

 

(a)                                a Default is continuing; or

 

(b)                                an Insolvency Event or Insolvency Proceedings
have occurred in which case clause 7 (Subordination on Insolvency) applies; or

 

(c)                                 the aggregate of the outstandings under the
Facility on the most recent Forecast Date exceeds the Borrowing Base Amount
pursuant to clause 10.3 (Aggregate outstandings exceed the Borrowing Base
Amount) of the Agreement and the earlier of the date of the mandatory prepayment
to cure the deficiency or the date which is 90 days following that Forecast Date
has not occurred, (in which case the provisions of clause 7 (Subordination on
Insolvency) shall apply),

 

the Obligor may pay and the Subordinated Party may receive and retain payments
of [of interest and principal] on the Subordinated Debt in accordance with
clause 21.2 (Withdrawals — No Default Outstanding) of the Agreement, such
payment or receipt to include payment or receipt by way of set-off.

 

5.                                     REPRESENTATIONS

 

5.1                              Representations of the Subordinated Party

 

The Subordinated Party makes the representations and warranties set out in this
clause 5.1 on the date of this Deed:

 

(a)                                It is duly incorporated (if a corporate
person) or duly established (in any other case except for a natural person) and
validly existing under the law of its jurisdiction of incorporation or
formation.

 

(b)                                It has the power to own its assets and carry
on its business as it is being and is proposed to be, conducted, and it has the
power to enter into and perform all its obligations under this Deed and the
transactions contemplated by this Deed.

 

(c)                                 The obligations expressed to be assumed by
it under this Deed are legal, valid, binding and enforceable obligations.

 

(d)                                The entry into and performance by it of, and
the transactions contemplated by, this Deed does not and will not conflict with:

 

(i)                                   any law applicable to it;

 

(ii)                                its constitutional documents; or

 

(iii)                             any agreement or instrument binding upon it or
any of its assets.

 

199

--------------------------------------------------------------------------------


 

(e)                                 It has (or had at the relevant time) the
power and authority to execute and deliver this Deed and it has the power and
authority to perform its obligations under this Deed and the transactions
contemplated thereby.

 

(f)                                  All Required Approvals have been obtained
or effected and are in full force and effect where a failure to do so has or
could reasonably be expected to have a Material Adverse Effect.

 

(g)                                 It is the sole beneficial owner of the
Subordinated Debt owed to it.

 

5.2                              Repetition

 

Each of the representations and warranties in clause 5.1 (representations of the
subordinated party) will be repeated on the date of each utilisation date and on
the first day of each interest period.  Where a representation is repeated, it
is applied to the facts and circumstances existing at the time of repetition.

 

6.                                     TURNOVER

 

During the Subordination Period, if the Subordination Party received or
recovers:

 

(a)                                a payment (other than a Permitted Payment) in
cash or in kind or distribution in respect of any of the Subordinated Debt from
the Obligor or any other source; or

 

(b)                                the proceeds of any enforcement of any
Security or any guarantee or other assurance against financial loss for any
Subordinated Debt,

 

in each case, in contravention of clause 2 (Ranking) or 3 (Undertakings), the
Subordinated Party shall:

 

(i)                                    within three (3) Business Days notify
details of the receipt or recovery to the Security Agent;

 

(ii)                                 hold any such assets and moneys received or
recovered by it (up to a maximum of an amount equal to the Secured Liabilities
on trust for the Security Agent for application against the Secured Liabilities
in accordance with the order and priority set forth in the Intercreditor
Agreement; and

 

(iii)                              within three (3) Business Days of demand by
the Security Agent, pay an amount equal to such receipt or recovery (up to a
maximum of an amount equal to the Secured Liabilities) to the Security Agent for
application against the Secured Liabilities in accordance with the order and
priority set forth in the Intercreditor Agreement.

 

200

--------------------------------------------------------------------------------


 

7.                                     SUBORDINATION ON INSOLVENCY

 

7.1                              Subordination

 

If an Insolvency Event or Insolvency Proceedings occur, the Subordinated Debt
will be subordinate to the Secured Liabilities.

 

7.2                              Filing of Claims

 

(a)                                If an Insolvency Event or Insolvency
Proceedings occur or any Event of Default is continuing, the Security Agent may,
and is hereby irrevocably authorised on behalf of the Obligor and the
Subordinated Party to:

 

(i)                                    take any Subordinated Debt Enforcement
Action;

 

(ii)                                 demand, claim, enforce and prove for the
Subordinated Debt;

 

(iii)                              file claims and proofs, give receipts and
take any proceedings in respect of filing such claims or proofs and do anything
which the Security Agent reasonably considers necessary or desirable to recover
the Subordinated Debt; and

 

(iv)                            receive all distributions of the Subordinated
Debt for application first against the Secured Liabilities in accordance with
the order and priority set forth in the Intercreditor Agreement.

 

(b)                                If and to the extent that the Security Agent
is not entitled, or elects not, to take any of the action mentioned in paragraph
(a) above, the Subordinated Party will do so promptly on request by the Security
Agent.

 

7.3                              Distributions

 

If an Insolvency Event or Insolvency Proceedings occur, the Subordinated Party
will:

 

(a)                                hold all payments and distributions in cash
or in kind received or receivable by it in respect of the Subordinated Debt on
trust for the Security Agent and promptly pay the same for application first
against the Secured Liabilities in accordance with the order and priority set
forth in the Intercreditor Agreement;

 

(b)                                within three Business Days of demand by
Security Agent, pay an amount equal to any Subordinated Debt owing to it and
discharged by set-off or otherwise to the Security Agent for application in
accordance first against the Secured Liabilities in accordance with the order
and priority set fourth in the Intercreditor Agreement;

 

(c)                                 promptly direct the trustee in bankruptcy,
liquidator, assignee or other person distributing the assets of the Obligor or
their proceeds to pay any and all distributions in respect of the Subordinated
Debt directly to the Security Agent; and

 

201

--------------------------------------------------------------------------------


 

(d)                                promptly undertake any action requested by
the Security Agent to give effect to this clause 7.3.

 

7.4                              Voting

 

(a)                                If an Insolvency Event or Insolvency
Proceedings occur:

 

(i)                                    the Security Agent may, and is hereby
irrevocably so authorised on behalf of the Subordinated Party, to exercise all
powers of convening meetings, voting and representation in respect of the
Subordinated Debt; and

 

(ii)                                 the Subordinated Party shall promptly
execute and/or deliver to the Security Agent such forms of proxy and
representation as it may require to facilitate any such action.

 

(b)                                If and to the extent that the Security Agent
is not entitled, or elects not, to exercise a power under paragraph (a) above,
the Subordinated Party will:

 

(i)                                    exercise that power in such manner as the
Security Agent directs; and

 

(ii)                                 exercise that power so as not to impair the
ranking and/or subordination contemplated by this Deed.

 

8.                                     PROTECTION OF SUBORDINATION

 

8.1                              Continuing subordination

 

The subordination provisions in this Deed shall remain in full force and effect
by way of continuing subordination and shall not be affected in any way by any
intermediate payment or discharge in whole or in part of the Secured
Liabilities.

 

8.2                              Waiver of defences

 

Neither the subordination in this Deed nor the obligations of the Obligor or the
Subordinated Party shall be affected in any way by an act, omission, matter or
thing which, but for this clause 8, would reduce, release or prejudice the
subordination or any of those obligations in whole or in part, including,
without limitation, the following:

 

(a)                                any time, waiver or consent granted to, or
composition with, any person;

 

(b)                                the release of any person under the terms of
any composition or arrangement with any creditor of any person;

 

(c)                                 the taking, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, any person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

202

--------------------------------------------------------------------------------


 

(d)                                any incapacity or lack of power, authority or
legal personality of or dissolution or change in the members or status of any
person;

 

(e)                                 any amendment, novation, supplement,
extension (whether of maturity or otherwise) or restatement (in each case,
however fundamental and of whatever nature) or replacement of any Finance
Document or any other document or security;

 

(f)                                  any unenforceability, illegality or
invalidity of any obligation of any person under any Finance Document or any
other document or security;

 

(g)                                 any insolvency or similar proceedings; or

 

(h)                                any postponement, discharge, reduction,
non-provability or other similar circumstance affecting any obligation of any
person under any Finance Document resulting from any insolvency, liquidation or
dissolution proceedings or from any law, regulation or order.

 

8.3                              Immediate recourse

 

The Subordinated Party waives any right it may have of first requiring the
Security Agent (or any other trustee or agent on its behalf) to proceed against
or enforce any other rights or security or claim payment from any person
claiming the benefit of this Deed.  The Security Agent may refrain from applying
or enforcing any money, rights or security.

 

8.4                              Appropriations

 

The Security Agent (or any trustee or agent on its behalf) may, subject to its
obligations under this Deed:

 

(a)                                apply any moneys or other assets received or
recovered by it under this Deed or from any person against the Secured
Liabilities, in accordance with the order and priority set forth in the
Intercreditor Agreement;

 

(b)                                apply any moneys or other assets received or
recovered by it from any person (other than any moneys or other assets received
or recovered under the applicable Finance Documents or under this Deed) against
any liability of the relevant person to it other than the Secured Liabilities
owed to it; and

 

(c)                                 unless or until such moneys or other assets
received or recovered by it under the applicable Finance Documents or under this
Deed in aggregate are sufficient to end the Subordination Period if otherwise
applied in accordance with the provisions of this Deed, hold in an
interest-bearing suspense account any moneys or other assets received from any
person.

 

203

--------------------------------------------------------------------------------


 

9.                                     PRESERVATION OF DEBT

 

9.1                              Preservation of Subordinated Debt

 

Notwithstanding any term of this Deed postponing, subordinating or preventing
the payment of all or any part of the Subordinated Debt, the Subordinated Party
shall, as between the Obligor and the Subordinated Party, be deemed to remain
owing or due and payable (and interest, default interest or indemnity payments
shall continue to accrue) in accordance with the Subordinated Documents.

 

9.2                              No liability

 

The Security Agent will have no liability to the Obligor or to the Subordinated
Party for any act, default, or omission in relation to the manner of exercise or
any non-exercise of its rights, remedies, powers, authorities or discretions
under this Deed or any failure to collect or preserve any Subordinated Debt or
delay in doing so.

 

10.                              SUBROGATION

 

If any of the Secured Liabilities are wholly or partially paid out of any
proceeds received in respect of or on account of the Subordinated Debt, the
Subordinated Party will to that extent be subrogated to the Secured Liabilities
so paid (and all securities and guarantees for those Secured Liabilities), but
not before the expiry of the Subordination Period.

 

11.                              NO OBJECTION BY SUBORDINATED PARTY

 

The Subordinated Party is deemed to consent to, and the Subordinated Party shall
not have any claim or remedy against the Obligor or any Secured Party by reason
of:

 

(a)                                the entry by any of them into any Finance
Document or any other agreement between any Secured Party and the Obligor;

 

(b)                                any waiver or consent given by any Secured
Party under any Finance Document or any such other agreement; or

 

(c)                                 any requirement or condition imposed by or
on behalf of any Secured Party under any Finance Document or any such other
agreement,

 

from time to time which breaches or causes an event of default or potential
event of default (however described) under any Subordinated Document.

 

12.                              POWER OF ATTORNEY

 

(a)                                During the Subordination Period, the
Subordinated Party, by way of security for the obligations of the Subordinated
Party under this Deed, irrevocably appoints Security Agent as its attorney (with
full power of substitution and delegation), on its behalf and in its name or
otherwise as its act and deed, and in such manner as the attorney thinks fit to
do anything which the Subordinated Party is obliged to do under this Deed but
has not done, and the taking of action by the attorney

 

204

--------------------------------------------------------------------------------


 

shall (as between it and any third party) be conclusive evidence of its right to
take such action.

 

(b)                                The Subordinated Party ratifies and confirms
and agrees to ratify and confirm everything that such attorney does or purports
to do in the exercise or purported exercise of the power of attorney granted by
it in this clause 12.

 

13.                              NEW MONEY

 

The Subordinated Party agrees and acknowledges that the Secured Parties may, at
their discretion, increase any amounts payable or make further advances under
the Finance Documents and/or make further facilities available to the Borrower. 
Any such increased payments, further advances and/or additional facilities will
be deemed to be made under the terms of the Finance Documents.

 

14.                              FAILURE OF TRUSTS

 

If any trust intended to arise pursuant to any provision of this Deed fails or
for any reason (including the laws of any jurisdiction in which any assets,
moneys, payments or distributions may be situated) cannot be given effect to,
the Subordinated Party will pay to the Security Agent for application against
the Secured Liabilities an amount equal to the amount (or the value of the
relevant assets) intended to be so held on trust for the Security Agent.

 

15.                              TRUSTS

 

(a)                                The Security Agent shall hold the benefit of
this Deed upon trust for itself and the other relevant Secured Parties.

 

(b)                                The perpetuity period of the trusts created
under this Deed shall be 125 years.

 

16.                              NON-CREATION OF CHARGE

 

No provision of this Deed is intended to or shall create a charge or other
security.

 

17.                              CERTIFICATES AND DETERMINATIONS

 

Any certification or determination by the Security Agent of a rate or amount
under this Deed will be, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

18.                              CHANGES TO THE PARTIES

 

18.1                       The Obligor and the Subordinated Party

 

Neither the Obligor nor the Subordinated Party may assign or transfer any of its
rights or obligations under this Deed without prior written consent of the
Security Agent.

 

205

--------------------------------------------------------------------------------


 

18.2        The Security Agent

 

(a)           The Security Agent may assign or otherwise dispose of all or any
of its rights under this Deed as permitted under the Finance Documents.

 

(b)           References in this Deed to the Security Agent include any
successor in title and assigns or any person appointed as an additional trustee
for the purposes of and in accordance with the Intercreditor Agreement.

 

19.          INFORMATION

 

19.1        Defaults

 

Any Subordinated Creditor will notify the Security Agent, of the occurrence of
an event of default or potential event of default (however described) under or
breach of any Subordinated Document, promptly upon becoming aware of it.

 

19.2        Amounts of Subordinated Debt

 

Any Subordinated Creditor will, on request by the Security Agent from time to
time notify it of details of the amount of outstanding Subordinated Debt.

 

20.          NOTICES

 

20.1        Communications in writing

 

Any communication or document to be made or delivered under or in connection
with this Deed shall be made in writing and, unless otherwise stated, may be
made or delivered by fax or letter.

 

20.2        Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party for any communication
or document to be made or delivered under or in connection with this Deed is
that identified in accordance with the terms of this Agreement (or in the case
of the Subordinated Party, the Finance Documents to which it is a party) or
otherwise as notified to the other parties on the date of this Deed, or any
substitute address, fax number or department or officer as the party notifies to
the other parties by not less than five Business Days’ notice.

 

20.3        Delivery

 

Any communication or document made or delivered by one person to another under
or in connection with this Deed will only be effective:

 

(a)           if by way of fax, when received in legible form; or

 

206

--------------------------------------------------------------------------------


 

(b)           if by way of letter, when it has been left at the relevant address
or five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under clause 20.2 (Addresses), if addressed to that department
or officer.

 

20.4        English language

 

Any notice given under or in connection with this Deed must be in English.

 

21.          REMEDIES AND WAIVERS

 

No delay or omission by the Security Agent in exercising any right provided by
law or under this Deed shall impair, affect, or operate as a waiver of, that or
any other right.  The single or partial exercise by the Security Agent of any
right shall not, unless otherwise expressly stated, preclude or prejudice any
other or further exercise of that, or the exercise of any other, right.  The
rights of the parties under this Deed are in addition to and do not affect any
other rights available to them by law.

 

22.          PARTIAL INVALIDITY

 

(a)           If, at any time, any provision of this Deed is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions
under the law of that jurisdiction or any other jurisdiction will in any way be
affected or impaired.

 

(b)           The parties shall enter into good faith negotiations, but without
any liability whatsoever in the event of no agreement being reached, to replace
any illegal, invalid or unenforceable provision with a view to obtaining the
same commercial effect as this Deed would have had if such provision had been
legal, valid and enforceable.

 

23.          AMENDMENTS

 

No amendment may be made to this Deed (whether in writing or otherwise) without
the prior written consent of the parties to this Deed.

 

24.          COUNTERPARTS

 

This Deed may be executed in any number of counterparts, and by the parties on
separate counterparts, but will not be effective until each party has executed
at least one counterpart.  Each counterpart shall constitute an original of this
Deed, but all the counterparts will together constitute one and the same
instrument.

 

25.          EXECUTION AS A DEED

 

Each of the parties to this Deed intends it to be a deed and confirms that it is
executed and delivered as a deed, in each case notwithstanding the fact that any
one or more of the parties may only execute it under hand.

 

207

--------------------------------------------------------------------------------


 

26.          ENFORCEMENT

 

26.1        Jurisdiction

 

(a)           The courts of England have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Deed (including a dispute
regarding the existence, validity or termination of this Deed) (a “Dispute”).

 

(b)           The parties agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no party
will argue to the contrary.

 

(c)           This clause 26.1 is for the benefit of the Security Agent only. 
As a result but subject to paragraph (d) below, the Security Agent shall not be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction.  To the extent allowed by law, the Security Agent may take
concurrent proceedings in any number of jurisdictions.

 

(d)           The Subordinated Party agrees that it will not take proceedings
relating to a Dispute in relation to the Subordinated Debt in any other courts
with jurisdiction.

 

26.2        Service of process

 

(a)           Without prejudice to any other mode of service allowed under any
relevant law the Subordinated Party (which is not incorporated in England and
Wales) irrevocably appoints [name] of [address] as its agent for service of
process in relation to any proceedings before the English courts in connection
with this Deed.

 

(b)           The Subordinated Party agrees that failure by a process agent to
notify the relevant party of the process will not invalidate the proceedings
concerned.

 

27.          FURTHER ASSURANCE

 

Each of the Obligor and the Subordinated Party agrees that it will promptly, at
the direction of the Security Agent (acting reasonably), execute and deliver at
its own expense any document (to be executed as a deed or under hand) and do any
act or thing in order to confirm or establish the validity and enforceability of
the subordination effected by, and the obligations of the Obligor and the
Subordinated Party under, this Deed.

 

28.          GOVERNING LAW

 

This Deed is governed by and is to be construed in accordance with English law. 
Any matter, claim or dispute arising out of or in connection with this Deed,
whether contractual or non-contractual, is to be governed by and construed in
accordance with English law.

 

IN WITNESS of which this document has been executed as a deed and delivered on
the date stated at the beginning of this Deed.

 

208

--------------------------------------------------------------------------------


 

Executed and Delivered as a Deed by

)

 

[name of Obligor] in the presence of:

)

 

 

)

Per:

 

 

 

Title:

Director/Attorney-in-Fact

 

 

Name:

 

 

 

 

 

 

 

Witness’s Signature

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

(Occupation)

 

 

 

 

 

Executed as a deed BNP PARIBAS

 

acting by [a director and its

Director

[secretary/two directors]]

 

 

 

 

 

 

[Secretary/Director]

 

 

[Address:

 

 

 

Fax Number:

 

 

 

Department:

 

 

 

Attention:]

 

 

 

Executed as a deed [name of Subordinated  

 

Party] acting by [a director and its

Director

[secretary/two directors]]

 

 

 

 

 

 

[Secretary/Director]

 

 

[Address:

 

 

209

--------------------------------------------------------------------------------


 

Fax Number:

 

 

 

Department:

 

 

 

Attention:]

 

 

210

--------------------------------------------------------------------------------


 

Schedule 15

 

Part I
Form of Sources and Uses Statement

 

“A ” is the aggregate of:

$
000’s

“B” is the aggregate of:

$
000’s

 

 

 

 

Net Cash Flow minus Facility debt service (ds) for next 12 months as derived
from latest Forecast

 

 

committed exploration and appraisal costs for next 12 month period, not included
in Net Cash Flow calculation, for Obligor group

 

 

 

 

 

Net free cash-flows after ds for next 12 month period from KEO assets other than
the Borrowing Base Assets from Obligor group corporate cash-flow model using
same economic assumptions as in Forecast

 

 

committed development costs, not included in Net Cash Flow calculation, for the
next 12 months for Obligor group

 

 

 

 

 

Cash balance of Obligors excluding balances of accounts used as collateral for
Secured LCs or other specific purposes (other than such balances securing
amounts taken into account in “B”)

 

 

payment obligations under rigs contracts or other similar operational contracts,
for the next 12 months, not included in the Net Cash Flow, for Obligor group

 

 

 

 

 

Total Available Facility Amount less Relevant Capital Expenditures

 

 

payment obligations under a sale and purchase agreement in the context of an
acquisition or otherwise, not included in the Net Cash Flow, for Obligor group
for the next 12 months

 

 

 

 

 

 

 

 

any off balance sheet or contingent liability as per the capital commitments
noted in the latest consolidated financials for KEO which could reasonably be
expected to entail a cash outflow for the next 12 months

 

 

 

 

 

 

Any other committed undrawn and uncancelled amount available under any other
external finance source of KEO

 

 

approximate dividends or other shareholder payments projected to be paid by the
Obligors for the next 12 months

 

 

 

211

--------------------------------------------------------------------------------


 

 

 

 

 

Amount provided by a person/persons to KEO or Obligors made available for the
purpose of meeting projected liabilities unrelated to the Borrowing Base Assets
that the Facility Agent is satisfied will be available

 

 

scheduled and default interest, fees, costs and expenses related to the
Revolving Credit Facility and HY Notes otherwise referred to as Scheduled KEL
Debt Payments over the next 12 months

 

 

 

 

any other material committed liability for the next 12 months period including
any guarantee, indemnity or other contingent liability, which could be
reasonably be expected to entail a cash outflow for the next 12 month period

 

 

 

 

 

 

TOTAL OBLIGOR GROUP

 

TOTAL OBLIGOR GROUP

 

 

 

 

 

 

212

--------------------------------------------------------------------------------


 

Schedule 15

 

Part II
Form of Liquidity Statement

 

“A ” is the aggregate of:

$
000’s

“B” is the aggregate of:

$
000’s

 

 

 

 

Net Cash Flow minus Facility debt service (ds) for next 12 months as derived
from latest Forecast

 

committed exploration and appraisal costs for next 12 month period, not included
in Net Cash Flow calculation, for KEO and its subsidiaries

 

 

 

 

 

 

Net free cash-flows after ds for next 12 month period from KEO assets other than
the Borrowing Base Assets from Obligor group corporate cash-flow model using
same economic assumptions as in Forecast

 

 

committed development costs, not included in Net Cash Flow calculation, for the
next 12 months for KEO and its subsidiaries

 

 

 

 

 

Cash balance of KEO and its subsidiaries excluding balances of accounts used as
collateral for Secured LCs or other specific purposes (other than such balances
securing amounts taken into account in “B”)

 

 

payment obligations under rigs contracts or other similar operational contracts,
for the next 12 months, not included in the Net Cash Flow, for KEO and its
subsidiaries

 

 

 

 

 

Total Available Facility Amount less Relevant Capital Expenditures

 

 

payment obligations under a sale and purchase agreement in the context of an
acquisition or otherwise, not included in the Net Cash Flow, for KEO and its
subsidiaries for the next 12 months

 

 

 

 

 

 

 

 

any off balance sheet or contingent liability as per the capital commitments
noted in the latest consolidated financials for KEO which could reasonably be
expected to entail a cash outflow for the next 12 months

 

 

 

 

 

 

 

213

--------------------------------------------------------------------------------


 

Any other committed undrawn and uncancelled amount available under any other
external finance source of KEO

 

 

approximate dividends or other shareholder payments projected to be paid by KEO
and/or its subsidiaries for the next 12 months

 

 

 

 

 

 

Amount provided by a person/persons to KEO or Obligors made available for the
purpose of meeting projected liabilities unrelated to the Borrowing Base Assets
that the Facility Agent is satisfied will be available (including amounts
available to be drawn under RCF)

 

 

scheduled and default interest, fees, costs and expenses related to the
Revolving Credit Facility and HY Notes otherwise referred to as Scheduled KEL
Debt Payments over the next 12 months

 

 

 

any other material committed liability for the next 12 months period including
any guarantee, indemnity or other contingent liability, which could be
reasonably be expected to entail a cash outflow for the next 12 month period

 

 

 

 

 

 

TOTAL KEO AND ITS SUBSIDIARIES

 

TOTAL KEO AND ITS SUBSIDIARIES

 

 

 

 

 

 

214

--------------------------------------------------------------------------------


 

Schedule 16
(Copy of ORGL LC)

 

215

--------------------------------------------------------------------------------


 

SCHEDULE 2
AMENDED AND RESTATED CHARGE OVER SHARES IN KEO

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED PURSUANT TO A DEED OF AMENDMENT AND RESTATEMENT DATED 14
JANUARY 2014 AND FURTHER AMENDED AND RESTATED PURSUANT TO A DEED OF AMENDMENT
AND RESTATEMENT DATED 14 MARCH 2014

 

DATED 28 MARCH 2011

 

KOSMOS ENERGY HOLDINGS
as Chargor

 

BNP PARIBAS
as Security Agent

 

and

 

KOSMOS ENERGY OPERATING
as the Company

 

--------------------------------------------------------------------------------

 

CHARGE OVER SHARES IN KOSMOS ENERGY OPERATING



--------------------------------------------------------------------------------

 

Slaughter and May
One Bunhill Row
London EC1Y 8YY
(SRG/JRR/PMZH)

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

 

1.

INTERPRETATION

 

1

 

 

 

 

2.

LIMITED RECOURSE

 

3

 

 

 

 

3.

COVENANT TO PAY AND CHARGE

 

4

 

 

 

 

4.

COVENANT TO DEPOSIT AND FURTHER ASSURANCES

 

4

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

7

 

 

 

 

6.

COVENANTS

 

11

 

 

 

 

7.

CHARGOR’S RIGHTS BEFORE ENFORCEMENT

 

14

 

 

 

 

8.

ENFORCEMENT

 

14

 

 

 

 

9.

DEALINGS WITH CHARGED PROPERTY ON ENFORCEMENT

 

15

 

 

 

 

10.

APPLICATION OF MONEYS

 

16

 

 

 

 

11.

GENERAL RIGHTS OF SECURITY AGENT

 

17

 

 

 

 

12.

LIABILITY OF SECURITY AGENT, DELEGATES AND NOMINEES

 

18

 

 

 

 

13.

PROTECTION OF THIRD PARTIES

 

19

 

 

 

 

14.

CONTINUING SECURITY

 

20

 

 

 

 

15.

OTHER SECURITY

 

20

 

 

 

 

16.

CHARGE NOT TO BE AFFECTED

 

20

 

 

 

 

17.

RELEASE OF CHARGED PROPERTY

 

22

 

 

 

 

18.

POWER OF ATTORNEY

 

23

 

 

 

 

19.

CURRENCY INDEMNITY

 

23

 

 

 

 

20.

CERTIFICATE TO BE CONCLUSIVE EVIDENCE

 

24

 

 

 

 

21.

COSTS AND EXPENSES

 

24

 

 

 

 

22.

STAMP TAXES

 

24

 

 

 

 

23.

COMMUNICATIONS

 

25

 

--------------------------------------------------------------------------------


 

 

 

 

 

24.

RIGHTS AND WAIVERS

 

26

 

 

 

 

25.

INVALIDITY

 

27

 

 

 

 

26.

ASSIGNMENT

 

27

 

 

 

 

27.

GOVERNING LAW

 

28

 

 

 

 

28.

JURISDICTION

 

28

 

 

 

 

29.

SERVICE OF PROCESS

 

29

 

 

 

 

30.

CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

30

 

 

 

 

31.

COUNTERPARTS

 

30

 

 

 

 

Schedule 1 ORIGINAL SHARES

 

31

 

 

 

Schedule 2 FORM OF TRANSFERS

 

32

 

 

 

Schedule 3 WRITTEN RESOLUTIONS OF THE SOLE SHAREHOLDER OF THE COMPANY

 

33

 

 

 

Schedule 4 LETTERS OF RESIGNATION

 

35

 

 

 

Schedule 5 LETTER OF UNDERTAKING TO REGISTER SHARE TRANSFER

 

37

 

--------------------------------------------------------------------------------


 

THIS CHARGE OVER SHARES dated 28 March 2011 is made as a deed, as amended and
restated on 14 January 2014 and as further amended and restated on

 

BETWEEN

 

1.                                     KOSMOS ENERGY HOLDINGS, a company
incorporated under the laws of the Cayman Islands with registered number 133483
and having its registered office at PO Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman Islands
(the “Chargor”);

 

AND

 

2.                                     BNP PARIBAS (in its capacity as Security
Agent for the Secured Parties on the terms and conditions set out in the
Intercreditor Agreement) (the “Security Agent” which expression includes its
successors in title and assigns or any person appointed as an additional agent
for the purpose of and in accordance with the Intercreditor Agreement);

 

AND

 

3.                                     KOSMOS ENERGY OPERATING, a company duly
incorporated with limited liability under the laws of the Cayman Islands with
registration number 231417 and having its registered office at PO Box 32322, 4th
Floor, Century Yard, Cricket Square, Elgin Avenue, George Town, Grand Cayman
KY1-1209, Cayman Islands (the “Company”).

 

RECITALS:

 

(A)                              Pursuant to the Facility Agreement the Original
Lenders have agreed to make available to the Borrower the Facility.

 

(B)                              It is a condition precedent to the Facility
being utilised that the Chargor enters into this Agreement.

 

(C)                              It is intended by the parties to this Agreement
that this document will take effect as a deed despite the fact that a party may
only execute this Agreement under hand.

 

(D)                              The Security Agent is acting under and holds
the benefit of the rights conferred upon it in this Agreement on trust for the
Secured Parties.

 

(E)                               The Company has agreed to give certain
representations and warranties and covenants as a condition precedent to the
Facility being utilised.

 

NOW THIS DEED WITNESSES as follows:

 

1.                                     INTERPRETATION

 

1.1                              Definitions

 

Terms defined in Clause 1.1 (Definitions) of the Facility Agreement shall,
unless otherwise defined herein, have the same meaning when used herein.

 

--------------------------------------------------------------------------------


 

1.2                              Additional definitions

 

In this Deed:

 

“Adverse Security Effect” means, in relation to any event (or series of events)
or circumstance which occurs or arises, that event (or series of events) or
circumstance (or any effect or consequence thereof), in the opinion of the
Majority Lenders, would reasonably be expected to materially and adversely
affect any Security Interests of the Finance Parties created or contemplated
pursuant to the Finance Documents in respect of the Borrowing Base Assets.

 

“Charge” means all or any of the Security created, or which may at any time be
created, under or pursuant to or evidenced by this Deed.

 

“Charged Property” means the Original Shares, any Further Shares, any Derived
Assets and any Dividends.

 

“Delegate” means a delegate or sub-delegate appointed pursuant to Clause 11.5
(Delegation).

 

“Derived Assets” means all Shares, rights or other property of a capital nature
which accrue or are offered, issued or paid at any time (by way of bonus,
rights, redemption, conversion, exchange, substitution, consolidation,
reclassification, subdivision, preference, warrant, option, purchase, stock
split or otherwise) in respect of:

 

(A)                               the Original Shares; or

 

(B)                               any Further Shares; or

 

(C)                               any Shares, rights or other property
previously accruing, offered, issued or paid as mentioned in this definition.

 

“Dividends” means all dividends, and other distributions, interest and other
income paid or payable in respect of the Original Shares, any Further Shares or
any Derived Assets.

 

“Facility Agreement” means the agreement dated on or about the date of this Deed
(as may be amended from time to time) and entered into between, inter alios,
Kosmos Energy Finance International as Original Borrower, KEG, KED, KEI and the
Company as guarantors, and the financial institutions listed therein as the
Original Lenders.

 

“Further Shares” means all Shares in the capital of the Company (other than the
Original Shares and any Shares comprised in any Derived Assets) which the
Chargor may from time to time hold.

 

“LPA” means the Law of Property Act 1925 of England and Wales.

 

“Original Shares” means all of the Shares in the capital of the Company as
listed in Schedule 1 (Original Shares).

 

2

--------------------------------------------------------------------------------


 

“Permitted Transferee” means any person  falling within paragraph (ii) of the
definition of “Permitted Transferee” in Clause 10.6 (Change of Control) of the
Facility Agreement.

 

“Proceedings” means any proceeding, suit or action arising out of or in
connection with this Deed.

 

“Register of Members” means the register of members of the Company maintained by
the Company in accordance with the Companies Law (2010 Revision) of the Cayman
Islands.

 

“Rights” means rights, benefits, powers, privileges, authorities, discretions
and remedies (in each case, of any nature whatsoever).

 

“Security” includes any mortgage, fixed or floating charge, encumbrance, lien,
pledge, hypothecation, assignment by way of security, or title retention
arrangement (other than in respect of goods purchased in the ordinary course of
trading), and any agreement or arrangement having substantially the same
economic or financial effect as any of the foregoing (including any “hold back”
or “flawed asset” arrangement).

 

“Shares” means stocks, shares and other securities of any kind.

 

“Subsidiary” means a subsidiary of the Company which is also an Obligor.

 

“Tax Deduction” has the meaning given to that term in Clause 15 (Tax Gross-up
and Indemnities) of the Facility Agreement.

 

“Working Hours” means 9.30 a.m. to 5.00 p.m. London (United Kingdom) time on a
Business Day.

 

1.3                              References and Construction

 

(A)                               The rules of interpretation and construction
set out in Clause 1.2 (Construction of particular terms) and Clause 1.3
(Interpretation) of the Facility Agreement shall apply to this Deed as if set
out in full herein.

 

(B)                               Except to the extent that the context
otherwise requires, any reference in this Deed to “this Deed” or any other deed,
agreement or instrument or “Finance Document” is a reference to this Deed or, as
the case may be, the relevant deed, agreement, instrument or “Finance Document”
as amended, supplemented, replaced or novated from time to time and includes a
reference to any document which amends, supplements, replaces, novates or is
entered into, made or given pursuant to or in accordance with any of the terms
of this Deed or, as the case may be, the relevant deed, agreement or instrument.

 

2.                                     LIMITED RECOURSE

 

Notwithstanding any other provision of the Finance Documents, recourse against
or to the Chargor in respect of the Secured Liabilities, and any other liability
whatsoever arising out of or in respect of this Deed, is in all cases expressly
limited to the right to enforce the Security granted pursuant to this Charge and
any other Security Document

 

3

--------------------------------------------------------------------------------


 

executed by the Chargor and the application of the proceeds of any enforcement
of such Security against the Secured Liabilities and to no other remedy.  In no
event shall the Security Agent or any other Finance Party take any other
enforcement action against, or make any claim against, the Chargor arising out
of or in respect of this Deed, any undertaking or warranty given hereunder or
the Security granted hereunder, including but without limitation any claim at
law or equity, any claim under statute (including any law of insolvency
proceedings or any claim against any other assets of the Chargor).  Any such
right to make such a claim or to take any other enforcement action is
irrevocably waived.  In the event that the Secured Liabilities exceed the amount
of the proceeds of the enforcement of the Security granted pursuant to this
Charge (the “Proceeds”) or if the Security Agent or any other Secured Party
would otherwise have any right to claim payment from the Chargor of any amount
exceeding the Proceeds, such right shall be automatically extinguished as
against the Chargor only.

 

3.                                     COVENANT TO PAY AND CHARGE

 

3.1                              Covenant to pay

 

Subject to Clause 2, the Chargor covenants with the Security Agent that it shall
discharge each of the Secured Liabilities on their due date in accordance with
their respective terms.

 

3.2                              Creation of charge

 

(A)                             Subject to paragraph (B) below, the Chargor, as
continuing security for the payment and discharge of all Secured Liabilities,
charges with full title guarantee all its Rights, title and interest in and to
the Charged Property by way of a first ranking fixed equitable charge in favour
of the Security Agent.

 

(B)                             Notwithstanding anything in this Deed, to the
extent that any Required Approvals in respect of the creation, granting or
perfecting of the Security created under this Deed are or become required by law
and/or by the Petroleum Agreements, this Deed shall not grant rights or impose
obligations, which are contrary to Ghanaian law or a breach of the Petroleum
Agreements.

 

4.                                     COVENANT TO DEPOSIT AND FURTHER
ASSURANCES

 

4.1                              Original Shares and Further Shares

 

The Chargor shall, immediately after the execution of this Deed in the case of
the Original Shares, and upon coming into the possession of the Further Shares,
deliver or cause to be delivered to the Security Agent:

 

(A)                             all share certificates (if any), documents of
title and other documentary evidence of ownership representing such Shares and a
certified copy of the Register of Members of the Company showing the Chargor as
registered owner of such Shares;

 

4

--------------------------------------------------------------------------------


 

(B)                             an executed but undated share transfer
instrument in respect of the Original Shares or Further Shares in favour of the
Security Agent or its nominees (as the Security Agent shall direct)
substantially in the form set out in Schedule 2 (Form of Transfers) to this Deed
and any other documents which from time to time may be requested by the Security
Agent in order to enable the Security Agent or its nominees or after the
occurrence of an Event of Default that is continuing, any purchaser, to be
registered as the owner or otherwise obtain legal title to the Shares in each
case at the time and in the manner permitted under Clause 8 (Enforcement); and

 

(C)                             an executed irrevocable undertaking from the
Company to register, and permit the Security Agent to register, transfers of the
Original Shares or Further Shares to the Security Agent or its nominee in the
form set out in Schedule 5 to this Deed.

 

4.2                              The Chargor shall, immediately after execution
of this Deed, instruct its registered office provider to enter particulars as
required by the Companies Law (2010 Revision) of the Cayman Islands of the
security interests created pursuant to this Deed in the Register of Mortgages
and Charges of the Chargor and immediately after entry of such particulars has
been made, provide the Security Agent with a certified true copy of the updated
Register of Mortgages and Charges.

 

4.3                              The Chargor shall, immediately after execution
of this Charge procure that the following annotation be entered on the Register
of Members of the Company:

 

“All the ordinary shares issued as fully paid up and registered in the name of
Kosmos Energy Holdings are charged in favour of BNP Paribas pursuant to a share
charge dated                                               , as amended from
time to time.”

 

4.4                              The Chargor shall, immediately after execution
of this Charge, provide the Security Agent with a certified true copy of the
Register of Members of the Company with the annotation referred to in Clause
4.3.

 

4.5                              The Chargor shall, on or prior to the date of
execution of this Deed, deliver, or cause to be delivered, to the Security Agent
a certified copy of written resolutions of the sole shareholder of the Company
in the form set out in Schedule 3 to this Deed.

 

4.6                              Derived Assets

 

The Chargor shall, within two Business Days of the accrual, offer, issue or
payment of any Derived Assets, deliver or pay to the Security Agent or procure
the delivery or payment to the Security Agent of:

 

(A)                             all such Derived Assets or the share
certificates, renounceable certificates, letters of allotment, documents of
title and other documentary evidence of ownership in relation to them;

 

(B)                             an executed but undated share transfer
certificate in respect of any Shares comprised in such Derived Assets in favour
of the Security Agent or its nominees (as the Security Agent shall direct)
substantially in the form set out in

 

5

--------------------------------------------------------------------------------


 

Schedule 2 (Form of Transfers) to this Deed and any other documents which from
time to time may be requested by the Security Agent in order to enable the
Security Agent or its nominees or after the occurrence of an Event of Default
that is continuing, any purchaser, to be registered as the owner or otherwise
obtain legal title to the Shares comprised in such Derived Assets at the time or
in the manner permitted under Clause 8 (Enforcement); and

 

(C)                             an executed irrevocable undertaking from the
Company to register, and permit the Security Agent to register, transfers of the
Shares comprised from any Derived Assets to the Security Agent or its nominee in
the form set out in Schedule 5 to this Charge.

 

4.7                              Further Assurances

 

(A)                             In addition to and without prejudice to anything
else contained in this Deed, the Chargor shall, at its own cost, promptly
execute and do all such deeds, instruments, transfers, assignments, mortgages,
charges, renunciations, proxies, notices, documents, assurances, instructions,
acts and things in such form as the Security Agent may from time to time
reasonably require:

 

(i)                                   for perfecting, preserving or protecting
the Charge created or intended to be created in respect of the Charged Property
or the priority of the Charge which may include the execution by the Chargor of
a mortgage, charge, or assignment over all or any of the assets constituting or
intended to constitute, the Charged Property; and

 

(ii)                               for facilitating the realisation of the
Charge or the exercise of any Rights vested in the Security Agent,

 

provided that the Chargor shall be entitled to remain as the registered holder
of the Charged Property unless the Charge becomes enforceable.

 

(B)                               The following covenants shall be implied in
respect of any action taken by the Chargor to comply with its obligations under
Clause 4.7(A):

 

(i)                                  the Chargor has the right to take such
action in respect of the Charged Property; and

 

(ii)                               the Chargor will at its own cost do all that
it reasonably can to give the Security Agent or its nominee the title and/or
rights that it purports to give.

 

4.8                              The Chargor hereby agrees to deliver, or cause
to be delivered, to the Security Agent on the date hereof executed but undated
letters of resignation and release together with letters of authority to date
the same from each of the directors of the Company in the forms set out in Parts
I and II of Schedule 4 (Letters of Resignation) to this Deed.

 

4.9                              The Chargor will deliver or cause to be
delivered to the Security Agent promptly after the appointment of any further
director of the Company the items listed in Clause 4.8 (with respect to each
newly appointed director).

 

6

--------------------------------------------------------------------------------


 

4.10                       The Security Agent hereby agrees not to date, deliver
and/or give effect to any such letters of resignation as are to be provided
pursuant to Clauses 4.8 and 4.9 of this Deed unless and until the Charge has
become enforceable (and so long as an Event of Default is continuing).

 

5.                                     REPRESENTATIONS AND WARRANTIES

 

5.1                              Nature of security

 

Subject to Clause 2 (Limited Recourse), the Chargor represents and warrants to
the Security Agent (and acknowledges that the Security Agent has become a party
to this Deed in full reliance on these representations and warranties) that:

 

(A)                             it is an exempted company with limited liability
duly incorporated and validly existing under the laws of its jurisdiction of
incorporation and it has the power to own its assets and carry on its business
as it is being conducted;

 

(B)                             this Deed constitutes its valid, legally binding
and enforceable obligations in accordance with its terms (subject to any
limitation on enforcement under law or general principles of equity or
qualifications which are specifically set out in any legal opinion delivered as
a Condition Precedent or in connection with the execution of this Deed) and
that, so far as it is aware having made all due and careful enquiry, this Deed
is in full force and effect;

 

(C)                             subject to any limitations on enforcement under
law or general principles of equity or qualifications set out in any legal
opinion delivered as a Condition Precedent or in connection with the execution
of this Deed, the Charge constitutes a first ranking fixed equitable charge over
the Charged Property and such Charged Property is not subject to any other
Security Interest that is not permitted pursuant to the terms of the Facility
Agreement;

 

(D)                             the entry into and performance by it of, and the
transactions contemplated by, this Deed (including any transfer of the Original
Shares, Further Shares or Derived Assets on creation or enforcement of the
security constituted by this Deed) do not conflict with:

 

(i)                                    any applicable law or regulation;

 

(ii)                                 its constitutional documents; or

 

(iii)                              any agreement binding upon it,

 

to the extent which has, or could reasonably be expected to have, a Material
Adverse Effect;

 

(E)                              it is the sole legal and beneficial owner of
all of the Charged Property;

 

(F)                               it has not sold, transferred, lent, assigned,
parted with its interest in, disposed of, granted any option in respect of or
otherwise dealt with any of its Rights, title and interest in and to the Charged
Property, or agreed to do any of the

 

7

--------------------------------------------------------------------------------


 

foregoing (otherwise than pursuant to and in accordance with this Deed or
pursuant to and in accordance with an IPO Reorganisation);

 

(G)                             the Original Shares, any Further Shares and any
Shares comprised in any Derived Assets are fully paid non-assessable and there
are no moneys or liabilities outstanding in respect of any of the Charged
Property and the Original Shares, any Further Shares and any Shares comprised in
any Derived Assets have not been redeemed nor cancelled in any way;

 

(H)                            the Original Shares, any Further Shares and any
Shares comprised in any Derived Assets have been duly authorised and validly
issued and are free from any restrictions on transfer or disposal, or rights of
pre-emption or purchase, or similar rights or other restrictions upon disposal
which would operate to restrict in any way their disposal by the Security Agent,
should it come to enforce its security over the Charged Property and are shares
in the capital of a Cayman Islands exempted company;

 

(I)                                 it has the power and authority to execute
and deliver this Deed and it has the power and authority to perform its
obligations under this Deed and the transactions contemplated hereby;

 

(J)                                 subject to any necessary registration of
this Deed, all Required Approvals (save for the consent or approval of any
Government, governmental or regulatory body or state owned or controlled company
or enterprise) required for the creation, granting and perfection of the
Security granted under this Deed have been obtained or effected and are in full
force and effect where a failure to do so has or could reasonably be expected to
have a Material Adverse Effect;

 

(K)                            the rights attaching to the Original Shares, any
Further Shares and any Shares comprised in any Derived Assets have not been
revised, otherwise than pursuant to and in accordance with this Deed, with any
preferred, deferred or other special rights or restrictions whether in regard to
Dividends, voting, return of any amount paid or account of Shares or otherwise
which are not expressly set out in the memorandum and articles of association of
the Company;

 

(L)                              it has not taken any action, otherwise than
pursuant to and in accordance with this Deed, whereby the rights attaching to
the Original Shares, any Further Shares and any Shares comprised in any Derived
Assets are altered or diluted; and

 

(M)                          except as disclosed to the Facility Agents in
writing prior to the date of this Deed, no litigation, arbitration or
administrative proceeding is pending or threatened which in relation to the
Chargor could reasonably be expected to be adversely determined against the
Chargor and which, if so determined, has, or could reasonably be expected to
have, a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------


 

5.2                              Representations and warranties of the Company

 

The Company represents and warrants to the Security Agent (and acknowledges that
the Security Agent has become a party to this Deed in full reliance on these
representations and warranties) that:

 

(A)                             it and each Subsidiary is an exempted company
duly incorporated with limited liability and validly existing under the laws of
the Cayman Islands and it has the power to own its assets and carry on its
business as it is being conducted;

 

(B)                             this Deed constitutes its valid, legally binding
and enforceable obligations in accordance with its terms (subject to any
limitation on enforcement under law or general principles of equity or
qualifications which are specifically set out in any legal opinion delivered as
a Condition Precedent or in connection with the execution of this Deed) and
that, so far as it is aware having made all due and careful enquiry, this Deed
is in full force and effect;

 

(C)                               the entry into and performance by it of, and
the transactions contemplated by, this Deed do not conflict with:

 

(i)            any applicable law or regulation;

 

(ii)           its constitutional documents; or

 

(iii)          any agreement binding upon it,

 

to the extent which has, or could reasonably be expected to have, an Adverse
Security Effect;

 

(D)                             it has the power and authority to execute and
deliver this Deed and it has the power and authority to perform its obligations
under this Deed and the transactions contemplated hereby;

 

(E)                              it is the sole legal and beneficial owner of
all of the issued shares in the capital of each Subsidiary;

 

(F)                               it has not sold, transferred, lent, assigned,
parted with its interest in, disposed of, granted any option in respect of or
otherwise dealt with any of its rights, title and interest in its shares in the
capital of each Subsidiary, or agreed to do any of the foregoing (otherwise than
pursuant to and in accordance with this Deed) to an extent that could reasonably
be expected to have an Adverse Security Effect;

 

(G)                             no corporate action, legal proceeding or other
procedure or step has been taken or threatened in relation to it or any
Subsidiary that relates to it or any Subsidiary (as the case may be):

 

(i)                                   being unable or admitting an inability to
pay its debts as they fall due or being deemed to or declared to be unable to
pay its debts under applicable laws;

 

9

--------------------------------------------------------------------------------


 

(ii)                                suspending or threatening to suspend making
payments on any of its debts; or

 

(iii)                             being subject to proceedings or corporate
actions for bankruptcy, winding up, dissolution, liquidation or administration
(or any similar process in any relevant jurisdiction) or for the appointment of
an administrator, receiver or similar officer in respect of it or any material
part of its assets,

 

it being agreed between the Company and the Security Agent that the
representations in this Clause 5.2(G)(i) to (iii) inclusive do not apply:

 

(iv)                         if that corporate action, legal proceeding or other
procedure is made by a person other than the Company, a Subsidiary, one of their
respective shareholders or their respective officers or directors and the
Company or the relevant Subsidiary is taking steps in good faith and with due
diligence for such proceedings or action to be stayed, discontinued, revoked or
set aside and the same is stayed, discontinued, revoked or set aside within a
period of 60 days; or

 

(v)                              to any enforcement action that applies to
assets having an aggregate value of less than USD 5 million.

 

(H)                            it and each Subsidiary has not entered into any
agreements or arrangements for, or incurred, or permitted (i) any Security
Interest over its assets, (other than Permitted Security) or (ii) Financial
Indebtedness (other than Permitted Financial Indebtedness) or (iii) any
guarantees or indemnities (other than guarantees or indemnities given in the
ordinary course of business or as contemplated by and in accordance with the
Finance Documents) that in each case has or could reasonably be expected to have
an Adverse Security Effect;

 

(I)                                 except as and to the extent expressly
disclosed to the Facility Agents in writing prior to the date of this Deed, no
litigation, arbitration or administrative proceeding is pending or threatened in
relation to the Company or any Subsidiary which could reasonably be expected to
be adversely determined against the Company or any Subsidiary (as the case may
be) and which, if so determined, has, or could reasonably be expected to have,
an Adverse Security Effect.

 

5.3                              Times for making representations

 

(A)                             Each of the representations and warranties set
out in this Clause 5 is:

 

(i)                                   made by the Chargor and the Company as set
out in this Clause 5 on the date of this Deed; and

 

(ii)                               deemed to be repeated by the Chargor and the
Company as set out in this Clause 5 on the date of each Utilisation Request,
each Utilisation Date and on the first day of each Interest Period other than
the

 

10

--------------------------------------------------------------------------------


 

representation in Clause 5.1(I) and Clause 5.2(D), which will be made as at the
time that the power or authority is exercised only.

 

(B)                               When a representation is repeated, it is
applied to the facts and circumstances existing at the time of repetition.

 

6.                                     COVENANTS

 

6.1                              Covenants of the Chargor

 

Subject to Clause 2 (Limited Recourse), the Chargor shall, from the date of this
Deed until the date the Charge is released in accordance with the terms of the
Finance Documents:

 

(A)                             comply with all laws and regulations applicable
to the Charged Property where failure to do so would have a Material Adverse
Effect;

 

(B)                               not create or permit to subsist any Security
Interest (other than the Charge)  over the Charged Property (other than as may
be permitted in the Finance Documents);

 

(C)                             not either in a single transaction or a series
of transactions and whether related or not, dispose of all or any part of the
Charged Property (other than a Permitted Security or pursuant to and in
accordance with an IPO Reorganisation);

 

(D)                               ensure that there are no moneys or liabilities
outstanding in respect of any of the Charged Property;

 

(E)                              ensure that the Original Shares, any Further
Shares and any Shares comprised in any Derived Assets are and remain free from
any restriction on transfer (otherwise than pursuant to and in accordance with
this Deed) or rights of pre-emption;

 

(F)                               use reasonable endeavours to seek any Required
Approvals (save for the consent or approval of any Government, governmental or
regulatory body or state owned or controlled company or enterprise) required for
the creation, granting, perfection and enforcement of the Security granted under
this Deed where a failure to do so would have a Material Adverse Effect and
provided, for the avoidance of doubt, that there shall be no fixed date on which
any such Required Approvals must be obtained;

 

(G)                             undertake all actions reasonably necessary
(including the making or delivery of filings and payment of fees) to ensure that
the Charge will at all times be a first ranking fixed equitable charge over the
Charged Property in full force and effect;

 

(H)                            without prejudice to Clause 5.1(H) (Nature of
security), punctually pay all calls, subscription moneys and other moneys
payable on or in respect of any of the Charged Property and if the Chargor fails
to make any such payment the

 

11

--------------------------------------------------------------------------------


 

Security Agent may make that payment on behalf of the Chargor and the Chargor
shall:

 

(i)                                   indemnify and keep indemnified the
Security Agent and its nominees against any cost, loss or liability incurred by
it as a result of any failure by the Chargor to pay the same in accordance with
Clause 17 (Other Indemnities) of the Facility Agreement; and

 

(ii)                               without double counting, pay interest on any
overdue amounts due to the Security Agent calculated in accordance with Clause
11.4 (Default interest) of the Facility Agreement;

 

(I)                                 deliver to the Security Agent a copy of
every circular, resolution, notice, report, set of accounts or other document
received by the Chargor in respect of or in connection with any of the Charged
Property forthwith upon receipt by the Chargor of such document;

 

(J)                                 promptly deliver to the Security Agent all
such information concerning the Charged Property as the Security Agent may
reasonably request from time to time;

 

(K)                              not, without the prior written consent of the
Security Agent:

 

(i)                                   cause or permit any rights attaching to
the Original Shares, the Further Shares and any Shares comprised in any Derived
Assets to be materially varied or abrogated; or

 

(ii)                               cause or permit any of the Original Shares,
the Further Shares and any Shares comprised in any Derived Assets to be
consolidated, sub-divided or converted or the capital of the Company to be
re-organised, exchanged or repaid;

 

(L)                              procure that there shall be no reduction in the
authorised or issued share capital of the Company (and shall not cause or permit
any reduction) without the prior written consent of the Security Agent (such
consent, in the case of a reduction in the authorised share capital of the
Company, not to be unreasonably withheld);

 

(M)                          pay all calls or other payments when due in respect
of the Charged Property; and

 

(N)                             not amend or permit the Company to amend any of
the constitutional documents of the Company in a manner that could adversely
affect the interests of the Finance Parties.

 

12

--------------------------------------------------------------------------------


 

6.2                              Covenants of the Company

 

The Company shall, from the date of this Deed until the date the Charge is
released in accordance with the terms of the Finance Documents:

 

(A)                             comply with, and procure that each Subsidiary
comply with, all applicable laws and regulations, its constitutional documents
and any relevant binding agreement where failure to do so would have an Adverse
Security Effect;

 

(B)                             (to the extent within its powers and permitted
by law, and otherwise than pursuant to and in accordance with any of the Finance
Documents) not amend or permit to be amended the constitutional documents or
authorised or issued share capital of any Subsidiary and procure that (i) each
Subsidiary shall not amend or permit to be amended any of its constitutional
documents or its authorised or issued share capital and (ii) KEI shall not amend
or permit to be amended any of the constitutional documents or authorised or
issued share capital of KED, in each case in a manner that could cause an
Adverse Security Effect;

 

(C)                             not enter into any arrangement or transaction or
agreement that causes or could reasonably be expected to cause the Company or
any Subsidiary to no longer exist validly as an exempted company with limited
liability under the laws of its jurisdiction of incorporation;

 

(D)                             not either in a single transaction or a series
of transactions and whether related or not, acquire or dispose of:

 

(i)                                    all or any part of the Charged Property;
or

 

(ii)                                its legal or beneficial rights of ownership
of, and interests in, the shares it holds in the capital of each Subsidiary.

 

(E)                              not take or omit to take any action if such act
or omission adversely affects or diminishes or could reasonably be expected to
adversely affect or diminish (i) the ranking of the Charged Property; or
(ii) the Company’s legal and beneficial ownership of and interests in the shares
it holds in the capital of each Subsidiary, provided that in each case such act
or omission has or could reasonably be expected to have an Adverse Security
Effect;

 

(F)                               not, and procure that each Subsidiary shall
not, enter into any arrangement or agreement for, incur or permit (i) any
Security Interests over any of its assets (other than Permitted Security) or
(ii) any Financial Indebtedness (other than Permitted Financial Indebtedness) or
(iii) any guarantees or indemnities (other than guarantees or indemnities given
in the ordinary course of business or as contemplated by and in accordance with
the Finance Documents) that in each case has or could reasonably be expected to
have an Adverse Security Effect;

 

(G)                             (to the extent within its powers and permitted
by law) not enter into, and procure that each Subsidiary shall not enter into,
any amalgamation, consolidation, demerger, merger or reconstruction, transfer by
way of continuation or winding-

 

13

--------------------------------------------------------------------------------


 

up without the consent of the Majority Lenders (other than (i) as contemplated
by and in accordance with the Finance Documents or (ii) to an extent that does
not have or not could reasonably be expected to have an Adverse Security
Effect), excluding any IPO of the Sponsor or any member of the Group or transfer
of the share capital or voting rights in any member of the Group or the Sponsor
(by whichever means) which is not a Change of Control; and

 

(H)                            shall, at its own expense, promptly do all
things, take all such action and execute all such other documents and
instruments as may be requested by the Security Agent from time to time and to
the extent they are reasonably required or necessary for the purpose of giving
effect to the provisions of, or to the actions contemplated by, this Deed.

 

7.                                     CHARGOR’S RIGHTS BEFORE ENFORCEMENT

 

Until the Charge shall become enforceable, the Chargor shall be entitled to:

 

(A)                             receive and retain free from the Charge any
Dividends paid to it; and

 

(B)                             exercise and control the exercise of all voting
and other Rights relating to the Charged Property provided that the entitlement
of the Chargor under this Clause 7(B) may at any time be terminated upon and to
the extent of any notice by the Security Agent to the Chargor evidencing the
Security Agent’s intention thenceforth to direct the exercise of such Rights for
the purpose of preserving the value of the Charge.

 

8.                                     ENFORCEMENT

 

8.1                              Charge shall become Enforceable

 

The Charge shall become immediately enforceable, and the powers conferred by
section 101 of the LPA as varied and extended by this Deed shall be exercisable
upon and at any time after the occurrence of an Event of Default that is
continuing.

 

8.2                              Section 101 LPA

 

The powers conferred by section 101 of the LPA, as varied and extended by this
Deed, shall be deemed to have arisen immediately (and the Secured Liabilities
shall be deemed due and payable for that purpose) on the execution of this Deed.

 

8.3                              Sections 93 and 103 LPA

 

Sections 93 and 103 of the LPA shall not apply to this Deed or the exercise by
the Security Agent of its right to consolidate all or any of the Security
created by or pursuant to this Deed with any other Security created by or
pursuant to any of the Finance Documents in existence at any time or to its
power of sale.

 

14

--------------------------------------------------------------------------------


 

9.                                     DEALINGS WITH CHARGED PROPERTY ON
ENFORCEMENT

 

9.1                              Rights of Security Agent

 

Subject to the terms of the Intercreditor Agreement, if at any time after the
Charge has become enforceable (and so long as an Event of Default is continuing)
the Security Agent shall have the right, in its absolute discretion without any
notice to or consent of the Chargor or prior authorisation from any court, to
enforce all or any part of its Security over the Charged Property and:

 

(A)                             Possession

 

to take possession of, collect and get in the Charged Property, and in
particular to take any steps necessary to secure and perfect its title or vest
all or any of the Charged Property in the name of the Security Agent or its
nominee (including completing any transfers of any Shares comprised in the
Charged Property) and to receive and retain any Dividends;

 

(B)                             Sell

 

to sell, exchange, convert into money or otherwise dispose of or realise the
Charged Property (whether by public offer or private contract) to any person and
for such consideration (whether comprising cash, debentures or other
obligations, Shares or other valuable consideration of any kind) and on such
terms (whether payable or deliverable in a lump sum or by instalments) in the
manner and at the time as it may think fit, and for this purpose to complete any
transfers of the Charged Property;

 

(C)                             Voting Rights

 

for the purpose of preserving the value of the Charge or realising the same, to
exercise or direct the exercise of all voting and other Rights relating to the
Charged Property in such manner as it may think fit;

 

(D)                             Claims

 

to settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands relating in any way to the Charged
Property;

 

(E)                              Legal actions

 

to bring, prosecute, enforce, defend and abandon actions, suits and proceedings
in relation to the Charged Property; and

 

(F)                               Other Rights

 

to do all such other acts and things it may consider necessary or expedient for
the realisation of the Charged Property or incidental to the exercise of any of
the Rights conferred on it under or in connection with this Deed and to concur
in the

 

15

--------------------------------------------------------------------------------


 

doing of anything which it has the Right to do and to do any such thing jointly
with any other person.

 

9.2                              Obligations of Chargor

 

After the Charge has become enforceable:

 

(A)                             all Dividends and other monies arising from the
Charged Property shall be paid to and retained by the Security Agent, and any
such moneys which may be received by the Chargor shall, pending such payment, be
segregated from any other property of the Chargor and held in trust for the
Security Agent; and

 

(B)                             the Chargor shall procure that all voting and
other Rights relating to the Charged Property are exercised in accordance with
such instructions (if any) as may from time to time be given to the Chargor by
the Security Agent, and the Chargor shall deliver to the Security Agent such
forms of proxy or other appropriate forms of authorisation to enable the
Security Agent to exercise such voting and other Rights.

 

9.3                              Financial Collateral Arrangements

 

To the extent that any of the Charged Property constitutes “financial
collateral” and this Deed and the obligations of the Chargor hereunder
constitute a “security financial collateral arrangement” (in each case as
defined in, and for the purposes of, the Financial Collateral Arrangements No.2
Regulations 2003 (SI 2003 NO. 3226) (the “Regulations”) the Security Agent shall
have the right at any time on or after the enforcement of this Deed, to
appropriate all or any part of such financial collateral in or towards discharge
of the Secured Liabilities.  For this purpose, the parties agree that the value
of such financial collateral so appropriated shall be the market price of the
Original Shares or any Further Shares determined by the Security Agent by
reference to a public index or by such other process as the Security Agent may
select, including independent valuation.  In each case, the parties agree that
the method of valuation provided for in the Deed shall constitute a commercially
reasonable method of valuation for the purposes of the Regulations.

 

10.                              APPLICATION OF MONEYS

 

All amounts from time to time received or recovered by the Security Agent in
connection with the realisation or enforcement of all or part of the Security
over the Charged Property shall  be held by the Security Agent on trust to apply
them to the extent permitted by applicable law in the manner set out in the
Intercreditor Agreement and Section 109(8) of the LPA 1925 shall be deemed
varied and extended in such respect and shall be deemed incorporated herein as
if they relate to a receiver of the Charged Property and not merely a receiver
of the income thereof.

 

16

--------------------------------------------------------------------------------


 

11.                              GENERAL RIGHTS OF SECURITY AGENT

 

11.1                       Chargee’s liability

 

Neither the Security Agent will be liable to account as mortgagee or mortgagee
in possession in respect of the Charged Property or be liable for any loss upon
realisation or for any neglect or default of any nature whatsoever in connection
with the Charged Property for which a mortgagee or mortgagee in possession might
as such be liable.

 

11.2                       Statutory powers

 

The powers conferred by this Deed on the Security Agent are in addition to and
not in substitution for the powers conferred

on mortgagees and mortgagees in possession under the LPA, the Insolvency Act
1986 or otherwise by law and in the case of any conflict between the powers
contained in any such Act and those conferred by this Deed the terms of this
Deed will prevail.

 

11.3                       Redemption of Security

 

The Security Agent may at any time redeem any Security over the Charged Property
having priority to the Charge or procure the transfer thereof to the Security
Agent and may settle the accounts of encumbrancers.  Any accounts so settled
shall be conclusive and binding on the Chargor.  All (i) principal monies and
(ii) costs, charges, losses, liabilities and expenses (including legal fees)
reasonably incurred and documented by the Security Agent in connection with such
redemption or transfer shall within five Business Days of demand be paid by the
Chargor.

 

11.4                       New Account

 

At any time following

 

(A)                             the Security Agent receiving notice (either
actual or constructive) of any subsequent Security affecting the Charged
Property; or

 

(B)                             the commencement of the insolvency,
administration, reorganisation, liquidation or dissolution of, or any analogous
proceeding in respect of, the Chargor,

 

any Secured Party may open a new account in the name of the Chargor (whether or
not it permits any existing account to continue).

 

If that Secured Party does not open such a new account, it shall nevertheless be
treated as if it had done so at the time when the notice was received or was
deemed to have been received or, as the case may be, the insolvency,
administration, reorganisation, liquidation, dissolution or other proceeding
commenced.  Thereafter, all payments made by the Chargor to that Secured Party
or received by that Secured Party for the account of the Chargor shall be
credited or treated as having been credited to the new account and shall not
operate to reduce the amount secured by this Deed at the time when that Secured
Party received or was deemed to have received such notice or, as the case may
be, the insolvency, administration, reorganisation, liquidation, dissolution or
other proceeding commenced.

 

17

--------------------------------------------------------------------------------


 

11.5                       Delegation

 

The Security Agent may delegate in any manner to any person any of the Rights
which are for the time being exercisable by the Security Agent under this Deed. 
Any such delegation may be made upon such terms and conditions (including power
to sub-delegate) as the Security Agent may think fit.

 

11.6                       Set-off by Security Agent

 

The Security Agent may at any time, without notice to the Chargor and without
prejudice to any of the Security Agent’s other Rights, set off any Secured
Liabilities which are due and unpaid against any obligation (whether or not
matured) owed by the Security Agent to the Chargor, regardless of the place of
payment or booking branch, and for that purpose the Security Agent may convert
one currency into another at the rate of exchange determined by the Security
Agent in its absolute discretion to be prevailing at the date of set-off.

 

12.                              LIABILITY OF SECURITY AGENT, DELEGATES AND
NOMINEES

 

12.1                       Possession

 

If the Security Agent or any Delegate shall take possession of the Charged
Property, it may at any time relinquish such possession.

 

12.2                       Security Agent’s Liability

 

The Security Agent shall not in any circumstances (whether by reason of taking
possession of the Charged Property or for any other reason whatsoever and
whether as mortgagee in possession or on any other basis whatsoever):

 

(A)          be liable to account to the Chargor or any other person for
anything except the Security Agent’s own actual receipts; or

 

(B)          be liable to the Chargor or any other person for any costs,
charges, losses, damages, liabilities or expenses arising from any realisation
of the Charged Property or from any exercise or non-exercise by the Security
Agent of any Right conferred upon it in relation to the Charged Property or from
any act, default of any nature, omission or misconduct of any nature of the
Security Agent, its officers, employees or agents in relation to the Charged
Property except in the case of the fraud, gross negligence or wilful default
upon the part of the Security Agent or its officers, employees or agents.

 

12.3                       Delegate’s and Nominee’s Liability

 

All the provisions of Clause 12.2 (Security Agent’s Liability) shall apply,
mutatis mutandis, in respect of the liability of any Delegate or nominee of the
Security Agent or any officer, employee or agent of the Security Agent, any
Delegate or any nominee of the Security Agent.

 

18

--------------------------------------------------------------------------------


 

12.4                       Indemnity

 

The Security Agent and every Delegate, attorney, manager, agent or other person
appointed by the Security Agent hereunder shall, notwithstanding any release or
discharge of all or any part of the Charge, be entitled to be indemnified out of
the Charged Property in respect of all liabilities and expenses incurred by any
of them in the execution or purported execution of any of its Rights and against
all actions, proceedings, costs, claims, losses, liabilities and demands in
respect of any matter or thing done or omitted in anyway relating to the Charged
Property, or as a consequence of any breach by the Chargor of any provision of
this Deed and the Security Agent and any such Delegate, attorney, manager, agent
or other person appointed by the Security Agent hereunder may retain and pay all
sums in respect of the same out of any moneys received.

 

12.5                       Default Interest

 

If the Chargor fails to pay any amount payable by it under this agreement on its
due date for payment of that sum the Borrower shall, without double counting,
pay interest on such sum (before and after any judgment) at the rate and in
accordance with Clause 11.4 (Default Interest) of the Facility Agreement.

 

12.6                       Tax Gross-up

 

(A)          All payments to be made by the Chargor to the Security Agent under
this Deed shall be made free and clear of any Tax Deduction, unless such Tax
Deduction is required by law.

 

(B)          The Chargor shall promptly upon becoming aware that it must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Security Agent accordingly.

 

(C)          If a Tax Deduction is required by law to be made by the Chargor,
the amount of the payment due from the Chargor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

 

(D)          If the Chargor is required to make a Tax Deduction, the Chargor
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.

 

(E)           If the Chargor makes any payment in respect of or relating to a
Tax Deduction, but was no obliged to make such payment, the Security Agent shall
within five Business Days of demand refund such payment to the Chargor.

 

13.                              PROTECTION OF THIRD PARTIES

 

No person dealing with the Security Agent or any Delegate shall be concerned to
enquire whether any event has happened upon which any of the Rights conferred
under or in connection with this Deed are or may be exercisable, whether any
consents, regulations, restrictions or directions relating to such Rights have
been obtained or

 

19

--------------------------------------------------------------------------------


 

complied with or otherwise as to the propriety or regularity of acts purporting
or intended to be in exercise of any such Rights or as to the application of any
money borrowed or raised or other proceeds of enforcement.

 

14.                              CONTINUING SECURITY

 

The Charge shall be a continuing security for the Secured Liabilities and shall
not be satisfied, discharged or affected by any intermediate payment or
settlement of account (whether or not any Secured Liabilities remain outstanding
thereafter) or any other matter or thing whatsoever.

 

15.                              OTHER SECURITY

 

The Charge shall be in addition to, independent of, and shall not be prejudiced
by any other Security or any guarantee or indemnity or other document which the
Security Agent may at any time hold for the payment of the Secured Liabilities
or any rights powers and remedies provided by law.  No prior Security held by
the Security Agent or any other Secured Party over the whole or any part of the
Charged Property shall merge into the Security constituted by this Deed.

 

16.                              CHARGE NOT TO BE AFFECTED

 

16.1                       Charge not to be affected

 

Without prejudice to Clauses 14 (Continuing Security) and 15 (Other Security),
the Charge or the liability of the Chargor for the Secured Liabilities under
this Deed will not be affected or prejudiced by any act, omission, matter or
thing which, but for this Clause 16.1, would reduce, release or prejudice any of
its obligations under this Deed and this Security (whether or not known to the
Chargor or the Security Agent or any Secured Party) including:

 

(A)          any variation, novation, amendment, supplement, extension (whether
of maturity or otherwise) or restatement (however fundamental and whether or not
more onerous) of any Finance Document or any consent, waiver or release granted
under or in connection with, any Security, guarantee, indemnity, Finance
Document or other document; or

 

(B)          time being given, or any other indulgence or concession being
granted, by the Security Agent to the Chargor or any other person (including the
Obligors); or

 

(C)          the taking, holding, failure to take or hold, varying, realisation,
non-enforcement, non-perfection or release by the Security Agent or any other
person (including the Obligors) of any other Security, or any guarantee or
indemnity or other document or any non-presentment or non-observance of
formality or other requirement in respect of any instruments or any failure to
realise the full value of any other Security; or

 

(D)          the insolvency, administration, reorganisation, consolidation,
merger, liquidation or dissolution of, or any analogous proceeding in respect
of, the Chargor or any other person (including the other Obligors); or

 

20

--------------------------------------------------------------------------------


 

(E)           any change in the constitution of the Chargor; or

 

(F)           any amalgamation, merger or reconstruction that may be effected by
the Security Agent with any other person or any sale or transfer of the whole or
any part of the undertaking, property and assets of the Security Agent to any
other person; or

 

(G)          the existence of any claim, set-off or other right which the
Chargor may have at any time against the Security Agent or any other person; or

 

(H)          the making or absence of any demand for payment of any Secured
Liabilities on the Chargor or any other person, whether by the Security Agent or
any other person; or

 

(I)            any arrangement or compromise entered into by the Security Agent
with the Chargor or any other person (including the other Obligors) or the
release of the Charger or any other person (including the other Obligors) under
the terms of any composition or arrangement with any creditor; or

 

(J)            any incapacity or lack of powers, authority or legal personality
of or dissolution or change in the members or status of, the Chargor or any
other person (including the Obligors); or

 

(K)          any replacement of any Finance Document or any other document or
security including without limitation any change in the purpose of, any
extension of or any increase in any facility or the addition of any new facility
under any Finance Document or other documents and any amendment, variation,
waiver or release of any of the Secured Liabilities; or

 

(L)           any unenforceability, illegality or invalidity of any obligation
of any person under any document or Security; or

 

(M)         any other thing done or omitted or neglected to be done by the
Security Agent or any other person or any other omission, dealing, fact, matter
or thing which, but for this provision, might operate to prejudice, reduce,
release or affect the liability of the Chargor for the Secured Liabilities
whether or not known to the Chargor, the Security Agent or any Secured Party.

 

16.2                       Non-competition

 

Until all the Secured Liabilities have been unconditionally and irrevocably paid
and discharged in full, the Chargor shall not (other than in accordance with the
Facility Agreement or with the prior written consent of the Security Agent):

 

(A)          claim, rank, prove or vote as a creditor of the Company or its
estate; or

 

(B)          receive, claim or have the benefit of any payment, distribution or
security from or on account of the Company, or exercise any right of
combination, counter-claim, “flawed-asset” arrangement or set-off as against the
Company.

 

21

--------------------------------------------------------------------------------


 

The Chargor will hold on trust for, and forthwith pay or transfer to, the
Security Agent all payments or benefits received by it contrary to the above. 
If the Chargor exercises any right of set-off, counterclaim or combination
contrary to the above, it will forthwith pay an amount equal to the amount
set-off, counterclaimed or combined to the Security Agent.

 

17.                              RELEASE OF CHARGED PROPERTY

 

17.1                       Release of Charged Property

 

If, in accordance with the Intercreditor Agreement, the Security Agent is
satisfied that:

 

(A)          all Secured Liabilities have been irrevocably paid or discharged in
full and the Facility Agreement have been terminated and the Security Agent and
the Secured Parties having no further actual or contingent obligations to make
advances or provide other financial accommodation to the Borrower or any other
person under the Facility Agreement;

 

(B)          Security or a guarantee for the Secured Liabilities, in each case
acceptable to the Security Agent, has been provided in substitution for this
Deed; or

 

(C)          the Chargor has entered into legally binding arrangements to
transfer all or part of the Charged Property to a Permitted Transferee and such
Permitted Transferee has entered into legally binding arrangements with the
Security Agent to grant to the Security Agent security over all or such part of
the Charged Property (as the case may be) on substantially the same terms as
those contained in this Deed,

 

then, the Security Agent shall, at the request and cost of the Chargor and
subject to Clause 17.2 (Retention of Deed) execute such deeds and do all such
acts and things as may be necessary to release the Charged Property (or, in the
case of Clause 17.1(C), the relevant Charged Property) from the Charge.

 

17.2                       Retention of Deed

 

If the Chargor requests the Security Agent to release the Charged Property from
the Charge following any payment or discharge made or Security or guarantee
given in relation to the Secured Liabilities by a person other than the Chargor
or the Borrower (a “Relevant Transaction”) and the Security Agent reasonably
considers that the Relevant Transaction is capable of being avoided, reduced or
invalidated by virtue of applicable law, the Security Agent shall be entitled to
retain this Deed (and all stock and share certificates, documents of title and
other documentary evidence of ownership in relation to the Charged Property
deposited with the Security Agent pursuant to Clause 4 (Covenant to Deposit and
Further Assurances)) and shall not be obliged to release the Charged Property
from the Charge until the expiry of the Retention Period in relation to that
Relevant Transaction.  If at any time before the expiry of that Retention Period
any material step has been taken for or with a view to the administration,
liquidation or dissolution of such other person or any analogous proceeding in
respect of such other person, the Security Agent may continue to retain this
Deed (and all such stock and share certificates, documents of title and
documentary evidence) and shall not be

 

22

--------------------------------------------------------------------------------


 

obliged to release the Charged Property from the Charge for such further period
as the Security Agent may reasonably determine.

 

17.3                       Retention Period

 

For the purpose of Clause 17.2 (Retention of Deed) “Retention Period” means, in
relation to any Relevant Transaction, the period which commences on the date
when that Relevant Transaction was made or given, and which ends on the date
falling one month after the expiration of the maximum period within which that
Relevant Transaction can be avoided, reduced or invalidated by virtue of any
applicable law or for any other reason whatsoever.

 

18.                              POWER OF ATTORNEY

 

18.1                       Appointment

 

The Chargor hereby appoints, irrevocably and by way of security, the Security
Agent and any person nominated in writing by the Security Agent as attorney of
the Chargor severally to be the attorney of the Chargor (with full powers of
substitution and delegation), on its behalf and in its name or otherwise, at
such time and in such manner as the attorney may think fit:

 

(A)          to do anything which the Chargor is or may be obliged to do (but
has not done) under this Deed including, but without limitation, following an
Event of Default that is continuing, to complete and execute under hand or as a
deed any transfer of Shares and the execution and delivery of any deeds,
charges, assignments or other Security; and

 

(B)          generally to enable the exercise of all or any of the Rights
conferred on the Security Agent in relation to the Charged Property or under or
in connection with this Deed.

 

18.2                       Ratification

 

The Chargor covenants to ratify and confirm whatever any attorney shall do or
purport to do in the exercise or purported exercise of the power of attorney in
Clause 18.1 (Appointment).

 

19.                              CURRENCY INDEMNITY

 

(A)          If any sum due from the Chargor under this Deed (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

(i)            making or filing a claim or proof against the Chargor; or

 

(ii)           obtaining or enforcing an order, judgment or award in relation to
any litigation or arbitration proceedings,

 

23

--------------------------------------------------------------------------------


 

the Chargor shall as an independent obligation, within five Business Days of
demand, indemnify the Security Agent against any cost, loss or liability arising
out of or as a result of the conversion including any discrepancy between
(A) the rate of exchange used to convert that Sum from the First Currency into
the Second Currency and (B) the rate or rates of exchange available to that
person at the time of its receipt of that Sum.

 

(B)          The Chargor waives any right it may have in any jurisdiction to pay
any amount due under this Deed in a currency or currency unit other than that in
which it is expressed to be payable.

 

20.                              CERTIFICATE TO BE CONCLUSIVE EVIDENCE

 

For all purposes, including any Proceedings, a copy of a certificate signed by
an officer of the Security Agent as to the amount of any indebtedness comprised
in the Secured Liabilities for the time being shall, in the absence of manifest
error, be conclusive evidence against the Chargor as to the amount thereof.

 

21.                              COSTS AND EXPENSES

 

21.1                       Transaction Expenses

 

The Borrower shall, within fifteen Business Days of demand, pay to the Security
Agent (or other relevant Finance Party) all costs and expenses (including legal
fees) reasonably incurred:

 

(A)          in connection with the negotiation, preparation, printing and
execution of this Deed;

 

(B)          in responding to evaluating, negotiating, preparing, printing,
execution of or complying with, an amendment, waiver or consent requested by the
Borrower relating to this Deed.

 

21.2                       Enforcement Costs

 

The Chargor shall, within five Business Days of demand, pay to the Security
Agent and each of the Secured Parties the amount of all costs and expenses
(including legal fees) incurred by the Security Agent or the relevant Secured
Party in connection with the enforcement or attempted enforcement of, or the
preservation of rights under, this Deed.

 

22.                              STAMP TAXES

 

Kosmos shall, within five Business Days of demand, pay and indemnify the
Security Agent (or other relevant Finance Party) against any cost, loss or
liability that the Security Agent (or other relevant Finance Party) incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of this Deed (other than in respect of an assignment or transfer by a
Lender) in accordance with Clause 15.5 (Stamp Taxes) of the Facility Agreement.

 

24

--------------------------------------------------------------------------------


 

23.                              COMMUNICATIONS

 

23.1                       Communications to be in Writing

 

Any communication given or made under or in connection with the matters
contemplated by this Deed shall be in writing and, unless otherwise stated, may
be made by facsimile or letter.

 

23.2                       Deemed Delivery

 

Any such communication shall be addressed as provided in Clause 23.3 (Parties’
Details) and, if so addressed, shall be deemed to have been duly given or made
as follows:

 

(A)          if sent by personal delivery, upon delivery at the address of the
relevant party; and

 

(B)          if sent by fax, upon receipt by the relevant party,

 

provided that if, in accordance with the above provisions, any such
communication would otherwise be deemed to be given

or made outside Working Hours, such communication shall be deemed to be given or
made at the start of the next period of Working Hours.

 

23.3                       Parties’ Details

 

The relevant details of each party for the purposes of this Deed, subject to
Clause 23.4 (Change of Details), are:

 

Party

 

Addressee(s)

 

Address

 

Fax No.

 

 

 

 

 

 

 

Kosmos Energy Holdings

 

Andrew Johnson

 

P.O. Box 32322
4th Floor, Century Yard
Cricket Square
Elgin Avenue
George Town
Grand Cayman
KY1-1209
Cayman Islands

 

001 345 946 4090

 

 

 

 

 

 

 

c/o Kosmos Energy LLC

 

Jason Doughty

 

8176 Park Lane
Suite 500
Dallas
Texas 75231
USA

 

001 214 445 9705

 

25

--------------------------------------------------------------------------------


 

Party

 

Addressee(s)

 

Address

 

Fax No.

 

 

 

 

 

 

 

Kosmos Energy Operating

 

Andrew Johnson

 

P.O. Box 32322
4th Floor, Century Yard
Cricket Square
Elgin Avenue
George Town
Grand Cayman
KY1-1209
Cayman Islands

 

001 345 946 4090

 

 

 

 

 

 

 

c/o Kosmos Energy LLC

 

Jason Doughty

 

8176 Park Lane
Suite 500
Dallas
Texas 75231
USA

 

001 214 445 9705

 

 

 

 

 

 

 

BNP Paribas

 

Alexandra Arhab

 

16 Rue de Hanovre,
75078 Paris Cedex 2
France

 

+ 33 142 98 49 25

 

23.4                       Change of Details

 

Either party may notify the other party at any time of a change to its details
for the purposes of Clause 23.3 (Parties’ Details) provided that such
notification shall only be effective on:

 

(A)          the date specified in the notification as the date on which the
change is to take place; or

 

(B)          if no date is specified or the date specified is less than five
Business Days after the date on which notice is given, the date falling five
Business Days after notice of any such change has been given.

 

24.                              RIGHTS AND WAIVERS

 

24.1                       Delay

 

No delay or omission on the part of the Security Agent in exercising any Right
provided by law or under this Deed shall impair such Right or operate as a
waiver thereof or of any other Right.

 

24.2                       Amendment

 

This deed may not be amended, modified or waived in any respect whatsoever,
otherwise than in accordance with the provisions of the Intercreditor Agreement,
without the prior written consent of the Security Agent given with express
reference to this Clause 24.2 and expressly stated to be intended to operate as
the Security Agent’s

 

26

--------------------------------------------------------------------------------


 

consent to such amendment, modification or waiver and, in the case of an
amendment or modification, without the written agreement of the Chargor.

 

24.3                       Single or Partial Exercise

 

The single or partial exercise by the Security Agent of any Right provided by
law or under this Deed shall not unless expressly stated otherwise preclude any
other or further exercise thereof or the exercise of any other Right.

 

24.4                       Rights to be Cumulative

 

The Rights provided in this Deed are cumulative with, and not exclusive of, any
Rights provided by law.

 

25.                              INVALIDITY

 

If at any time any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither:

 

(A)          the legality, validity or enforceability in that jurisdiction of
any other provision of this Deed; nor

 

(B)          the legality, validity or enforceability under the law of any other
jurisdiction of that or any other provision of this Deed,

 

shall be affected or impaired.

 

26.                              ASSIGNMENT

 

26.1                       Assignment by Security Agent

 

The Security Agent may at any time, assign or transfer its rights and
obligations under this Deed to any successor or additional Security Agent
appointed in accordance with the terms of the Intercreditor Agreement and upon
such assignment and transfer taking effect, the replacement Security Agent shall
be and be deemed to be acting as agent and trustee for each Secured Party (as
well as for itself) for the purposes of this Deed in the place of the previous
Security Agent.

 

26.2                       Other changes to the Security Agent

 

All the provisions of this Deed and the Charge created by this Deed shall remain
valid and binding on the Chargor notwithstanding any amalgamation, merger or
reconstruction (however effected) relating to the Security Agent.

 

26.3                       Disclosure

 

Subject to the terms of the Facility Agreement, the Security Agent shall be
entitled to disclose such information concerning the Chargor or any other person
and this Deed as the Security Agent considers appropriate to any actual or
proposed, direct or indirect

 

27

--------------------------------------------------------------------------------


 

successor or to any person to whom information may be required to be disclosed
by applicable law.

 

27.                              GOVERNING LAW

 

This deed is governed by and is to be construed in accordance with English law. 
Except as otherwise agreed, any matter, claim or dispute arising out of or in
connection with this Deed, whether contractual or non-contractual, is to be
governed by and construed in accordance with English law.

 

28.                              JURISDICTION

 

28.1                       Submission

 

The parties hereby irrevocably agree for the exclusive benefit of the Secured
Parties that the courts of England shall have jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Agreement) (a “Dispute”).

 

28.2                       Forum conveniens

 

The Chargor hereby irrevocably agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly irrevocably
agree not to argue to the contrary.

 

28.3                       Concurrent jurisdiction

 

This Clause 28.3 is for the benefit of the Secured Parties only.  As a result of
and notwithstanding Clause 28.1 (Submission), no Secured Party shall be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction.  To the extent allowed by law, the Secured Parties may take
concurrent proceedings in any number of jurisdictions.

 

28.4                       Judgments

 

The Chargor unconditionally and irrevocably agrees, with respect to any final
order or judgment in any Dispute brought in any court as is referred to in this
Clause 28 (Jurisdiction) (for the purposes of this Clause 28.4, a “Judgment”),
that:

 

(A)          it will not claim or permit a claim to be made on its behalf, and
hereby irrevocably waives any right to claim, that a Judgment is not conclusive
and binding upon it and may not be enforced in the courts of any other
jurisdiction including, without limitation, the Cayman Islands;

 

(B)          it shall be bound by and recognise any Judgment and shall do those
things within its power which it can do, without exposing itself to any claim or
additional obligation or liability to assist in the enforcement or execution of
the Judgment in the Cayman Islands;

 

28

--------------------------------------------------------------------------------


 

(C)          it shall not claim, invoke or permit to be invoked on its behalf or
for its benefit any right it may have under the laws of the Cayman Islands, or
any other state or jurisdiction, to prevent, delay, hinder, nullify or in any
other way obstruct the enforcement or execution of the Judgment; and

 

(D)          to the extent permitted by law, it shall not, and shall irrevocably
waive any right to, challenge the Judgment on any ground or the enforcement or
execution of the Judgment in any jurisdiction (other than by way of appeal in
the original jurisdiction).

 

29.                              SERVICE OF PROCESS

 

(A)          Without prejudice to any other mode of service allowed under any
relevant law, the Chargor:

 

(i)            irrevocably appoints Trusec Limited of 2 Lambs Passage, London
EC1Y 8BB (the “Process Agent”) as its agent for service of process in relation
to any Dispute before the English courts in connection with any Finance
Document;

 

(ii)           irrevocably agrees that any Service Document may be sufficiently
and effectively served on it in connection with any Dispute in England and Wales
by service on the Process Agent (or any replacement agent appointed pursuant to
paragraph (B) of this Clause 29); and

 

(iii)          irrevocably agrees that failure by a process agent to notify the
Borrower of the process will not invalidate the proceedings concerned.

 

(B)          If the agent referred to in paragraph (A) of this Clause 29 (or any
replacement agent appointed pursuant to this paragraph (B)) at any time ceases
for any reason to act as such, as the case may be, the Chargor shall as soon as
reasonably practicable appoint a replacement agent to accept service having an
address for service in England or Wales and shall notify the Security Agent of
the name and address of the replacement agent; failing such appointment and
notification, the agent referred to in paragraph (A) of this Clause 29 (or any
replacement agent appointed pursuant to this paragraph (B)) shall continue to be
authorised to act as agent for service of process in relation to any proceedings
before the English courts on behalf of the relevant party and shall constitute
good service.

 

(C)          Any document addressed in accordance with Clause 29(A) shall be
deemed to have been duly served if:

 

(i)            left at the specified address, when it is left; or

 

(ii)           sent by first class post, two clear Business Days after posting.

 

(D)          For the purposes of this Clause 29, “Service Document” means a
writ, summons, order, judgment or other document relating to or in connection
with

 

29

--------------------------------------------------------------------------------


 

                any Dispute.  Nothing contained herein shall affect the right to
serve process in any other manner permitted by law.

 

30.                              CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

The parties to this agreement do not intend that any term of this agreement
should be enforceable, by virtue of the Contracts (Rights of Third Parties) Act
1999, by any person who is not a party to this agreement, provided that the
Secured Parties will be entitled to enforce and rely upon Clause 11.4 (New
Account) of this Deed.

 

31.                              COUNTERPARTS

 

(A)          This deed may be executed in any number of counterparts, and by the
parties on separate counterparts, but shall not be effective until each Party
has executed at least one counterpart.

 

(B)          Each counterpart shall constitute an original of this Deed, but all
the counterparts shall together constitute one and the same instrument.

 

IN WITNESS WHEREOF the Chargor, the Company and the Security Agent have executed
this document as a deed the day and year first before written.

 

30

--------------------------------------------------------------------------------


 

Schedule 1
ORIGINAL SHARES

 

Name of Company

 

No. of
Shares

 

Class of
Shares

 

Nominal Value
of each Share

 

Registered holder(s)
as at the date hereof

 

 

 

 

 

 

 

 

 

 

 

KOSMOS ENERGY OPERATING

 

101

 

Ordinary

 

US$1.00

 

KOSMOS ENERGY HOLDINGS

 

 

--------------------------------------------------------------------------------


 

Schedule 2
FORM OF TRANSFERS

 

KOSMOS ENERGY OPERATING

 

(the “Company”)

 

Transfer of Shares

 

I/We, Kosmos Energy Holdings (the “Transferor”) do hereby transfer to
                (hereinafter called the “Transferee”) the                  
Share (or Shares) numbered                 in the Company to hold the same unto
the Transferee, subject to the several conditions on which I/we hold the same
and I/we, the Transferee, do hereby agree to take the said Share (or Shares)
subject to conditions aforesaid.

 

Dated:

 

 

 

 

 

 

Signed by the Transferor in the presence of:

)

 

 

)

 

 

)

 

 

 

Transferor

 

 

 

 

 

 

Witness

)

 

 

)

 

Signed by the Transferee in the presence of:

)

 

 

 

Transferee

 

 

 

 

 

 

 

 

 

Witness

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3
WRITTEN RESOLUTIONS OF THE SOLE SHAREHOLDER OF THE COMPANY

 

KOSMOS ENERGY OPERATING
(the “Company”)

 

--------------------------------------------------------------------------------

 

WRITTEN RESOLUTIONS OF THE SOLE SHAREHOLDER
OF THE COMPANY MADE ON                                            2011

 

--------------------------------------------------------------------------------

 

We, the undersigned, being the sole shareholder of the Company having the right
to receive notice of, attend and vote at general meetings of the Company, do
hereby RESOLVE AS A SPECIAL RESOLUTION that the existing Articles of Association
of the Company (the “Articles of Association”) be and are hereby amended as
follows:

 

1.                                     by deleting the definition of “Share
Charge” in Article 2 of the Articles of Association and replacing it with the
following definition:

 

“”Share Charge”

means the charge over shares in respect of Shares to be entered into between
Kosmos Energy Holdings, the Company and the Security Agent (as amended, varied,
novated or supplemented from time to time);”;

 

2.                                     by deleting the definition of “Security
Trustee” in Article 2 of the Articles of Association and replacing it with the
following definition:

 

“”Security Agent”

has the meaning given thereto in the Facility Agreement;”;

 

3.                                 by deleting the definition of “Secured Party”
in Article 2 of the Articles of Association and replacing it with the following
definition:

 

“”Secured Party”

has the meaning given thereto in the Facility Agreement;”;

 

4.                                     by deleting the definition of
“Definitions Agreement” in Article 2 of the Articles of Association and
replacing it (in alphabetical order) with the following definition:

 

“”Facility Agreement”

means the facility agreement to be entered into between, inter alios, Kosmos
Energy Finance International (as the Borrower), Kosmos Energy Development,
Kosmos Energy Ghana HC, Kosmos Energy International and the Company (as
Guarantors) and the financial institutions listed therein as the Lenders (as
amended, varied, novated or supplemented from time to time);”;

 

--------------------------------------------------------------------------------


 

5.                                     by deleting Article 21 of the Articles of
Association in its entirety and replacing it with a new Article 21 as follows:

 

“21.                        Notwithstanding anything to the contrary contained
in these Articles, the Company shall recognise the interest in any Secured Share
of the Security Agent created pursuant to the Share Charge.”; and

 

6.                                     by deleting Article 41A of the Articles
of Association in its entirety and replacing it with a new Article 41A as
follows:

 

“41A.     Notwithstanding anything contained in these Articles, the Directors
shall:

 

(a)                                promptly register any transfer of Secured
Shares which is made pursuant to the Share Charge without payment of a fee;

 

(b)                                not register a transfer of any Secured Shares
(other than a transfer of Secured Shares made pursuant to (a) above) without the
prior written consent of the Security Agent; and

 

(c)                                 not suspend or unreasonably delay
registration of any transfer of Secured Shares made pursuant to (a) above.”.

 

 

BY:

 

 

for and on behalf of

 

KOSMOS ENERGY HOLDINGS

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 4
LETTERS OF RESIGNATION

 

Part I

 

LETTER OF RESIGNATION FROM DIRECTOR

 

[DO NOT DATE]

 

Dated:

 

Board of Directors

 

KOSMOS ENERGY OPERATING
P.O. Box 32322, 4th Floor,
Century Yard, Cricket Square,
Elgin Avenue,
George Town,
Grand Cayman,
KY1-1209
Cayman Islands

 

Dear Sirs

 

LETTER OF RESIGNATION RE:  KOSMOS ENERGY OPERATING (THE “COMPANY”)

 

I hereby resign as a Director of the Company and confirm that I have no claims
against the Company for loss of office, arrears of pay or otherwise howsoever
arising, but to the extent that I may have any such claim, I hereby irrevocably
waive the same.

 

This resignation is to be effective as at the date hereof.

 

Yours faithfully

 

 

Name of Director
Director

 

--------------------------------------------------------------------------------


 

Part II

 

LETTER OF AUTHORISATION FROM DIRECTOR

 

Date:

 

[·]

 

Dear Sirs

 

SHARE CHARGE BETWEEN KOSMOS ENERGY HOLDINGS, KOSMOS ENERGY OPERATING (THE
“COMPANY”) AND [·] (IN ITS CAPACITY AS SECURITY AGENT) (THE “CHARGE”) IN RESPECT
OF SHARES IN THE COMPANY

 

I refer to my executed but undated letter of resignation as a Director of the
Company provided in accordance with the Charge. Capitalised words and
expressions used in this letter which are not expressly defined herein have the
meanings given to them in the Charge.

 

I hereby authorise you to date, deliver, and give full effect to and otherwise
complete the resignation letter referred to above subject always to the Security
created by the Charge having become enforceable in accordance with the Charge
(and so long as an Event of Default is continuing).

 

Subject as aforesaid, I hereby authorise you to send the resignation letter to
the Company’s registered office thereby terminating my directorship of the
Company without compensation for loss of office.  I acknowledge and agree that
your discretion to act in this regard is to be exercised solely in the interests
of the Security Agent relating to the Charge executed over shares in the Company
in your favour but subject always to the terms of the Charge.

 

I confirm that you may delegate the authority conferred by this letter to any of
your successors and assigns as Security Agent in relation to the Charge and
charge granted or to be granted over shares in the Company.

 

Yours faithfully

 

 

Name of Director
Director

 

--------------------------------------------------------------------------------


 

Schedule 5
LETTER OF UNDERTAKING TO REGISTER SHARE TRANSFER

 

BNP Paribas
16 rue de Hanovre
75078
Cedex 2
France

 

Fax: +33 142 98 49 25

 

For the attention of Hong Ngoc Pham / Phoï-Van Phuong

 

Dear Sirs

 

Kosmos Energy Operating (the “Company”)

 

We refer to the equitable charge over shares in respect of Shares in the capital
of the Company dated                               , 2011 between Kosmos Energy
Holdings as chargor (the “Chargor”), the Company and BNP Paribas as chargee (the
“Charge”) whereby, inter alia, the Chargor granted an equitable charge over the
Original Shares, the Further Shares and any Shares comprised in any Derived
Assets in favour of the Security Agent.

 

Capitalised words and expressions used in this letter which are not expressly
defined herein have the meanings ascribed to them in the Charge.

 

This letter of undertaking is given pursuant to Clause 4.1(C) of the Charge.

 

The Company hereby irrevocably and unconditionally undertakes to register in the
Company’s Register of Members any and all share transfers which are made
pursuant to the terms of the Charge to the Security Agent or its nominee in
respect of the Original Shares, the Further Shares and any Shares comprised in
any Derived Assets submitted to the Company by the Security Agent.

 

This letter is governed by the law of the Cayman Islands.

 

--------------------------------------------------------------------------------


 

Yours faithfully

 

Executed and Delivered as a Deed by

)

Per:

 

KOSMOS ENERGY OPERATING in the

)

 

 

presence of:

)

Title: Director / Attorney-in-Fact

 

)

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Witness’s Signature

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

(Occupation)

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3
SCHEDULE OF INSURANCES

 

--------------------------------------------------------------------------------


 

AGREED FORM SCHEDULE OF INSURANCES

 

1.                                     INSURANCE COVER

 

1.1                              Scope and Duration of Insurances

 

Kosmos shall maintain, as a Named Insured, those insurances set out in Part 2 of
the Appendix to this Schedule (the “Kosmos Insurance”), and shall as far as it
is able by exercising its rights under the Project Agreements use its reasonable
endeavours to procure that the Operator maintains the insurance set out in
Part 1 of the Appendix (the “Project Insurance”) in relation to the Borrowing
Base Assets, in each case in accordance with the provisions of this Schedule
(together the “Insurances”).  The obligation to maintain and procure insurance
shall exclude any insurance to the extent that the cover to be maintained is not
available on reasonable commercial terms or no longer reflects insurance which
would be implemented and maintained in accordance with good international
offshore oil industry practice or ceases to be generally available in the
market.

 

(A)                               Legal or Contractual Requirements

 

Without prejudice to the other provisions of this Schedule and any other
provisions of this Agreement, Kosmos shall effect and maintain in full force and
effect those Insurances which it is required to effect from time to time by any
applicable law or by the terms of any Project Agreement to which it is, at any
time, a party.

 

(B)                               Kosmos’ Supplementary Insurances

 

Kosmos may, at any time, effect such other insurances (“Supplementary
Insurances”) in addition to or supplementing those referred to elsewhere in this
Schedule in accordance with prudent industry practice provided that such
Supplementary Insurances shall not adversely affect any insured party’s rights
or ability to recover under the Insurances and Project Reinsurances (as defined
below).

 

1.2                              Actions of the Finance Parties

 

For the purpose of this Schedule, any Finance Party who is required to take any
action or exercise any discretion under this Schedule shall act reasonably and
in good faith and in consultation with the Borrower, the Insurance Consultant,
the Technical Consultant or other consultants.

 

1.3                              Finance Party Beneficiary as Additional
Assureds

 

The Security Agent (and in respect of third party liability risks the Security
Agent’s and the Finance Parties’ officers, directors, shareholders, agents,
employees and servants) shall be named as an additional assured (each a “Finance
Party Beneficiary” and together the “Finance Party Beneficiaries”) under the
Insurance and Project

 

--------------------------------------------------------------------------------


 

Reinsurance, in each case, for its rights and interests (other than insurances
for risks associated with motor vehicle insurances or workers’ compensation
insurances).

 

1.4                              Loss Payable Arrangements

 

Each First Party Insurance policy shall contain a loss payable clause (and, with
respect to Project Reinsurances (as defined below) a loss payable/cut-through)
in customary form generally available in the relevant insurance market for
similar policies (and as approved by the Security Agent in consultation with the
Insurance Consultant, each acting reasonably), provided that, for the avoidance
of doubt, no change shall be made to any such loss payable clause which shall
prevent Insurance Proceeds which arise under third party liability insurances
and are payable for the benefit of third parties from being paid directly to
such third parties or to reimburse any person who has already paid the third
party.

 

1.5                              Application of Loss Proceeds

 

All loss proceeds received by the Borrower are to be dealt with in accordance
with Clause 10.5 of this Agreement (Insurance Receipts).

 

1.6                              Assignment of Insurance and Reinsurance

 

Please refer to the Offshore Security Assignment and the Assignment of
Reinsurance Rights as regards the assignment of the Insurances and the Project
Reinsurances and the respective notices.

 

1.7                              The Lenders’ Clauses

 

Kosmos shall use reasonable endeavours to obtain provisions or other acceptable
provisions in the policy wording of the Kosmos Insurance and shall as far as it
is able by exercising its rights under the Project Agreements use its reasonable
endeavours to procure that the Project Insurance procured by the Operator has in
it provisions or other acceptable provisions dealing with each of the following
matters:

 

(A)                               A waiver of all rights of subrogation which
the insurers may have or acquire against any Finance Party Beneficiary (in its
capacity as such) arising out of any occurrence in respect of which any claim is
admitted against Kosmos, except in respect of a Vitiating Act (defined below)
that any of the Finance Party Beneficiaries has committed.

 

(B)                               All provisions of the policy (except those
relating to limits of liability and deductibles) to operate as if they were a
separate policy covering each insured party.

 

(C)                               The insurers waive all rights of contribution
against any other insurance effected by any Finance Party Beneficiary.

 

(D)                               Any circumstances of fraud, misrepresentation,
non-disclosure or breach of any warranty or condition committed by one insured
party or any act, negligence, error or omission on the part of any insured party
(a “Vitiating Act”), shall not

 

2

--------------------------------------------------------------------------------


 

prejudice the right to indemnity of any other insured party who has an insurable
interest and who has not committed a Vitiating Act and an undertaking by the
insurers to each Finance Party Beneficiary that they will not seek to avoid any
liability as a consequence of any Vitiating Act or other such similar language
as may be contained in a standard Multiple Insured clause.

 

(E)                                Other than at renewal where notice has been
given in accordance with the relevant policy conditions or where specific
contrary provision is made for within the relevant policy, no material reduction
in limits or the extent of insurance coverage or the interests of any insured
party or material increases in exclusions, deductions or exceptions without the
written consent of the Security Agent (after consultation with the Insurance
Consultant and Kosmos (and such consent not to be unreasonably withheld or
delayed)).

 

(F)                                 An acknowledgement by each insurer that the
Security Agent shall not and no Finance Party Beneficiary shall be, responsible
for the payment of premiums.

 

(G)                               The Security Agent to be advised within 60
days (30 days for the CAR policy) (except 10 days for non-payment of premium and
7 days for War Risk and as per policy provisions for Marine Institute Clauses)
or, if later, promptly upon Kosmos becoming aware thereof, of any cancellation,
suspension or non-renewal of any policy or reduction in limits or coverage, or
any increase in deductibles or any other material change to any Insurance
relative to the Borrowing Base Assets.

 

(H)                              An acknowledgement by each insurer that it is
not entitled to offset any sums payable to a Finance Party Beneficiary in the
form of claims other than for outstanding premiums relating to the respective
insurance policy.

 

(I)                                   A cut-through clause for all first party
reinsurance coverages including the CAR and Energy Package in a form reasonably
acceptable to the Security Agent in consultation with the Insurance Consultant.

 

For the avoidance of doubt, and without limiting the general application of
paragraph 1.1 above, it is expressly acknowledged that any obligation to obtain
the Lenders’ clauses set out above (including any acknowledgement in any policy)
is subject to paragraph 1.1 and Underwriters’ agreement.

 

2.                                     ADDITIONAL REQUIREMENTS

 

2.1                              Placement of Project Insurances

 

(A)                               Kosmos shall only place Insurances with
underwriters and insurance companies constituted under the laws of Ghana, or who
are carrying on in insurance business under the laws of Ghana (each a “Ghanaian
Insurer”), where (and only for so long as) it is required to do so under any
applicable Ghanaian law.

 

(B)                               Subject to paragraph (A), Kosmos shall procure
that each Insurance shall be placed with insurers or reinsurers located outside
Ghana (each such insurer an “International Insurer”) with a minimum rating of A
- VIII by AM Best, A- by

 

3

--------------------------------------------------------------------------------


 

Standard and Poor’s or equivalent rating from a similarly reputable
international rating agency, or to be otherwise reasonably acceptable to the
Technical Bank acting on the advice of the Insurance Consultant (acting
reasonably).

 

2.2                              Provisions Common to all Project Reinsurances

 

Any reinsurances to be placed with International Insurers from time to time (the
“Project Reinsurances”) shall be effected in accordance with the provisions of
this Schedule and will provide cover on the same terms and subject to the same
conditions as the Insurance to which it relates.

 

3.                                     GENERAL COVENANTS

 

3.1                              Letters of Undertaking

 

Kosmos shall use reasonable endeavours to procure from each of the insurance
brokers and reinsurance brokers through whom any Insurance or Project
Reinsurance has been effected or renewed (or, where no insurance broker or
reinsurance broker has been appointed, each of the relevant insurers) delivers a
Broker Letter Of Undertaking (“BLOU”) or similar document to the Security Agent
in a form acceptable to the Security Agent (acting reasonably and in
consultation with the Insurance Consultant, Kosmos and the relevant broker or
insurer).  Kosmos shall use its reasonable endeavours to procure that such
letter is provided at disbursement and (with respect to operations or renewal)
on, or as soon as practicable after, the date on which each Insurance or Project
Reinsurance is issued.

 

3.2                              Status of Insurers

 

Kosmos shall procure the Kosmos Insurance, and shall exercise its rights under
the Project Agreements to procure (as far as it is able) that any Project
Insurance, (and any related Project Reinsurances) are (i) effected and
maintained only with underwriters or insurance companies (including reinsurance
companies) which are licensed or otherwise authorised to carry on and/or
underwrite the category of insurance or reinsurance business which is to be
undertaken, and (ii) other than in respect of Ghanaian Insurers, placed with
insurance or reinsurance companies that have, or whose obligations are
guaranteed by, a parent company that has an investment grade rating as
referenced above in paragraph 2.1(b).

 

3.3                              Compliance with Insurances

 

Kosmos shall, in relation to the Kosmos Insurance, and shall procure (as far as
it is able) in relation to the Project Insurance that the Operator will (in
accordance with its obligations under the Project Agreements):

 

(A)                               promptly and diligently perform and comply
with the terms and conditions of each policy of Insurance (or, to the extent
applicable, the Project Reinsurances);

 

(B)                               ensure that no action is taken by it which
might reasonably be foreseen to make any Insurance or Project Reinsurance void
or voidable or suspended, impaired

 

4

--------------------------------------------------------------------------------


 

or defeated or which may otherwise result in any sum paid out under any policy
becoming repayable; and

 

(C)                               maintain appropriate procedures for risk
management and reporting.

 

3.4                              Payment of Premiums

 

(A)                               Premiums

 

Kosmos shall promptly pay all insurance premiums, fees and any other moneys due
and payable by it in respect of placing and maintaining the Insurances and the
Project Reinsurances in full force and effect.  Kosmos shall, as far as it is
able by exercising rights under the Insurances, use its reasonable endeavours to
ensure that all International Insurers are promptly paid by Ghanaian Insurers.

 

(B)                               Renewals

 

In the case of renewals of any policy, Kosmos shall notify the Security Agent of
the proposed renewal before expiry and confirmation of each such renewal not
later than three (3) Business Days before the expiry of the relevant policy.

 

(C)                               Payment of Premiums in Default

 

If Kosmos fails to comply with any of its obligations to pay any premium, fees
or other moneys, the Security Agent may (but shall not be obliged to) make such
payment.  Kosmos shall reimburse the Security Agent all monies paid by it
promptly upon demand.

 

3.5                              Information as to Insurances and Reinsurances

 

(A)                               Provision of Information

 

Kosmos shall give (and shall use reasonable endeavours to procure that the
Operator and each broker through whom any Insurances or Project Reinsurance are
maintained or effected gives) to the Security Agent and the Insurance Consultant
such material information relating to the Insurances as the Security Agent or
the Insurance Consultant may reasonably request including, without limitation,
copies of all applications for and all cover notes, endorsements, slips and
policies relating thereto and evidence of the status of the underwriters and
insurance companies with whom such Insurances or Project Reinsurances are
placed.  Such provision of information is to include all material information
(as reasonably requested by the Security Agent or the Insurance Consultant)
regarding the FPSO insurance policies that are required to be taken out under
the FPSO Agreement by the parties to such agreement to the extent that Kosmos
can obtain such information from the Operator.

 

5

--------------------------------------------------------------------------------


 

(B)                               Notification

 

Kosmos shall promptly upon becoming aware of the same notify the Security Agent
of any event or circumstance which might cause any policy to lapse or become
invalid.

 

3.6                              Variation of Insurances and Reinsurances

 

Kosmos shall ensure (in relation to the Kosmos Insurance) that, and shall
exercise its rights under the Project Agreements (in relation to the Project
Insurance) so as to ensure that, the Operator procures (as far as it is able)
that no material reductions in the amount or extent of insurance coverage
required by this Schedule or increases in, or inclusion of new, exclusions,
deductibles or exceptions or any other material amendments, variations or
supplements to any such Insurances shall be made without the prior written
consent of the Security Agent (after consultation with the Insurance Consultant
and Kosmos and provided that such consent shall not be unreasonably withheld or
delayed).

 

4.                                     Placing of Insurances and Reinsurances by
Finance Party Beneficiaries

 

If at any time and for any reason any Insurances or Project Reinsurances or
terms, conditions and endorsements required to be maintained pursuant to this
Schedule shall not be in full force and effect for any reason then, without
prejudice to any rights of any of the Finance Party Beneficiaries, the Security
Agent shall be entitled (but not obliged) to procure on behalf of itself and the
other Finance Party Beneficiaries such insurance (and, if applicable,
reinsurance) or commercially reasonable (as reasonably determined by the
Technical Bank, Insurance Consultant and Kosmos) insurance alternatives. The
cost of purchasing insurances or reinsurances pursuant to this paragraph shall
be at the expense of Kosmos.

 

6

--------------------------------------------------------------------------------


 

Appendix
Minimum Insurance Requirements

 

Part 1 - Project Insurance

 

The Borrower shall exercise its rights under the Project Agreements to procure
(as far as it is able) that the Operator maintains in full force and effect on
behalf of the Borrowing Base Assets and its participants, scaled to interest,
the Construction All Risks Policy under Contract Number [  ] (with Unique Market
Reference [  ]) based on the Welcar Form Policy including General Liability and
Marine Cargo insurance (the “CAR Policy”).

 

Part 2 - Kosmos Insurance

 

The Borrower shall maintain or shall cause to be maintained scaled to interest
covering worldwide activity including, where applicable or required by law, with
all policy terms and conditions to be consistent with good international
offshore oil industry practice as available in the market at the time for
similar activities and operations, the following Agreed Insurances:

 

(1) Worker’s Compensation and Employer’s Liability:

 

To the extent applicable, Worker’s Compensation as required by Law in Ghana (or
elsewhere where work is performed by the Borrower) and Employer’s Liability, or
equivalent, indemnifying the Borrower for liability arising out of death or
injury to persons employed by the Borrower with a minimum limit of not less than
$1,000,000 per employee, disease or occurrence and including coverage for
maritime exposures and any other requirements by Law.

 

(2)                                Commercial Liability:

 

Insurance for the Borrower’s liability arising out of claims for personal injury
(including bodily injury and death) and property damage.  Such insurance shall
provide coverage for products-completed operations, blanket contractual,
explosion, collapse and underground coverage, broad form property damages,
personal injury insurance, independent contractors and pollution liability.  The
minimum limit of liability may be met through a combination of primary and
excess insurance and shall be no less than $100,000,000 per occurrence, scaled
to interest, (pollution liability, products and completed operations permitted
an annual aggregate), or such lower amount as may be approved by the Technical
Bank in consultation with the Insurance Consultant (each acting reasonably). 
Unless insured separately, such cover shall include charterers legal liability
insurance and, if any exposure, aircraft liability insurance on all owned,
leased and non-owned aircraft.

 

(3)                                Automobile Liability:

 

To the extent exposure exists, liability coverage on all owned, hired and
non-owned vehicles, with a limit as required by Law in Ghana.

 

7

--------------------------------------------------------------------------------


 

(4)                                Energy Package:

 

Covering Control of Well/Operators Extra Expense, Offshore Storage and Transit
and (if exposure), Offshore Construction (other than as covered by the above
policies, and only if declared), Physical Damage to properties and/or facilities
and Business Interruption (if obtained).

 

Coverage Extensions to include:

 

·                                         Insurance for Control of Well,
Redrilling and Restoration due to blowout and/or cratering above or below
surface, and Seepage and Pollution Liability coverage including cleanup and
containment with a minimum limit of $150,000,000, scaled to interest, combined
single limit per occurrence.

 

·                                         Cargo (if any exposure) with a minimum
limit of $10,000,000 per occurrence, scaled to interest, or such higher limits
to cover the maximum exposure at any one time.

 

·                                         Care Custody and Control Insurance
with a minimum limit of $10,000,000, scaled to interest, per occurrence.

 

From the earlier of expiration of the construction policy or commencement of
operations, insurance for Physical Damage on an “all risks” (including
Sabotage & Terrorism as well as War risks) basis subject to standard market
exclusions.  Coverage to include Removal of Wreck and Debris for facilities,
with limits of not less than the replacement cost of the facilities, property in
transit or storage and oil in storage. The sum insured with respect to the
Borrower’s interest shall be replacement value except as otherwise agreed by the
Technical Bank in consultation with the Insurance Consultant (each acting
reasonably and giving due regard to an expected maximum loss study undertaken by
a reputable party acceptable to the Technical Bank in consultation with the
Insurance Consultant for that purpose).

 

Deductibles/Self Insured retentions shall not be greater than $5,000,000 (and,
with respect to any Business Interruption insurance, if obtained, with a
deductible waiting period of 90 days) scaled to interest, per occurrence, or
such higher amount as may be approved by the Technical Bank in consultation with
the Insurance Consultant and the Borrower (each acting reasonably).

 

(5)                                 Liability Deductibles:

 

Deductibles and/or self insured retentions for all liability insurances in this
Appendix (including any liability insurance part of or associated with the
Energy Package), shall not be greater than $500,000 scaled to interest unless
otherwise reasonably agreed with the Technical Bank in consultation with the
Insurance Consultant giving consideration to prevailing international offshore
oil industry practice and the Borrower’s good financial standing.

 

8

--------------------------------------------------------------------------------


 

(6)                                 Other Insurances

 

a.                                     Business Interruption insurance with a
loss limit sufficient to cover the greater of 6 months debt service and fixed
and continuing expenses or the longest lead time to repair the most critical
component as determined by the Technical Bank, the Insurance Consultant, the
Technical Advisor and the Borrower (each acting reasonably).

 

In the event that such insurance is available on reasonable commercial terms as
determined in consultation with Borrower, Technical Bank and Insurance
Consultant (all acting reasonably), such insurance shall be obtained by the
Borrower annually (if it remains available on commercially reasonable terms). 
If such insurance is not available on reasonable commercial terms as determined
in consultation with Borrower, Technical Bank and Insurance Consultant (all
acting reasonably) annually, then Borrower shall not be obligated to obtain it.

 

b.                                     Other insurances in accordance with good
international offshore oil industry practice.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 4
INTERCOMPANY LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED PURSUANT TO A DEED OF AMENDMENT AND RESTATEMENT DATED 14
MARCH 2014

 

 

DATED 28 March 2011

 

 

KOSMOS ENERGY FINANCE INTERNATIONAL

 

(as Lender)

 

 

and

 

KOSMOS ENERGY GHANA HC

 

(as Borrower)

 

--------------------------------------------------------------------------------

 

INTERCOMPANY LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

Slaughter and May
One Bunhill Row
London
EC1Y 8YY

(SRG/JKW)

 

--------------------------------------------------------------------------------


 

INTERCOMPANY LOAN AGREEMENT

 

THIS AGREEMENT was first made on 28 March 2011 and is amended and restated on 14
March 2014

 

BETWEEN:

 

(1)                                KOSMOS ENERGY FINANCE INTERNATIONAL
(corporate identity number 253656) a company incorporated under the laws of the
Cayman Islands and having its registered office at 4th Floor, Century Yard,
Cricket Square, George Town, PO Box 32322, Grand Cayman KY1-1209, Cayman Islands
(“KEFI”); and

 

(2)                                KOSMOS ENERGY GHANA HC (corporate identity
number 135710), a company incorporated under the laws of the Cayman Islands and
having its registered office at 4th Floor Century Yard, Cricket Square, George
Town, PO Box 32322, Grand Cayman, KT1-1209, Cayman Islands (“KEG”).

 

INTRODUCTION

 

KEFI has agreed to provide KEG with a loan facility up to an amount not
exceeding the Total Facility Amount to enable KEG to pay Project Costs and for
any other purpose which is permitted under the Finance Documents.

 

IT IS AGREED AS FOLLOWS:

 

1.                                     Interpretation

 

1.1                              Definitions

 

“Advance”

means the amount requested as per each KEFI Utilisation Request.

 

 

“KEFI Facility”

means the loan facility provided by this Agreement.

 

 

“KEFI Interest Period”

means each period described in Clause 4.1.

 

 

“KEFI Loan”

means the principal amount borrowed and not repaid pursuant to each Advance
under the KEFI Facility.

 

 

“KEFI Utilisation Request”

means a notice in the form substantially set out in Schedule 1 (Utilisation
Request).

 

 

“Total KEFI Loan Amount”

means the aggregate principal amount of all KEF Loans borrowed and not repaid
under the KEFI Facility.

 

--------------------------------------------------------------------------------


 

1.2                              Definitions in Facility Agreement

 

Save as otherwise defined in this Agreement, terms defined in the facility
agreement originally dated 28 March 2011 (as amended and restated from time to
time) and made between, inter alios, KEFI (as the Original Borrower), Kosmos
Energy Ghana HC, Kosmos Energy Operating, Kosmos Energy International and Kosmos
Energy Development (as Original Guarantors) and the financial institutions party
thereunder from time to time (the “Lenders”) (the “Facility Agreement”) have the
same meanings when used in this Agreement.  In the event of any conflict between
the terms of this Agreement and the terms of the Facility Agreement, the terms
of the Facility Agreement will prevail.

 

2.                                     Facility

 

2.1                              KEFI agrees to make the Advance available to
KEG on receipt of a KEFI Utilisation Request.

 

2.2                              The Advance shall be used for the payment of
Project Costs and for any other purpose set out in Clause 5 (Purpose) of the
Facility Agreement.

 

3.                                     Utilisation

 

3.1                              KEG may utilise the KEFI Facility by delivery
to KEFI of a duly completed KEFI Utilisation Request.

 

3.2                              Each KEFI Utilisation Request is irrevocable
and will not be regarded as being duly completed unless:

 

(A)                               the proposed Utilisation Date is a Business
Day within the Availability Period; and

 

(B)                               the amount of the proposed Advance complies
with Clause 3.3.

 

3.3                              The amount of the proposed Advance under the
KEFI Facility must not result in the aggregate amount of the Total KEFI Loan
Amount and all advances outstanding under any other Intercompany Loan Agreement
between KEG and KEFI exceeding the Total Facility Amount.

 

3.4                              KEFI shall only be obliged to forward the
Advance to KEG if, and to the extent that it has sufficient funds available to
it from a drawing under a Facility Agreement.

 

4.                                     Interest

 

4.1                              Interest periods for any KEFI Loan shall be the
same as the corresponding interest period for the advance under the relevant
Facility (and as set out in the Facility Agreement) which KEFI uses to fund that
KEFI Loan.

 

4.2                              The rate of interest on any KEFI Loan for each
KEFI Interest Period shall be such rate as applies from time to time to the
advance under the relevant Facility (and as set out in the Facility Agreement)
which KEFI uses to fund that KEFI Loan.

 

--------------------------------------------------------------------------------


 

4.3                              Subject to the terms of the Facility Agreement,
interest will be payable on the last day of each Interest Period.

 

5.                                     Fees

 

5.1                              KEG shall be required to pay fees to KEFI, such
amount as agreed between the parties from time to time, each acting reasonably,
to be paid:

 

(A)                               on demand by KEFI; and

 

(B)                               on such date as KEFI is required to make a
repayment under the Facility Agreement.

 

6.                                     Repayment

 

6.1                              Subject to the terms of the Facility Agreement,
KEG will repay the Total KEFI Loan Amount in whole or in part (including any
KEFI Loan or any part of any KEFI Loan) together with accrued interest and all
other amounts outstanding under this Agreement, on demand or on such date as
KEFI is required to make a repayment under the Facility Agreement to ensure that
KEFI has sufficient available funds on the relevant date to make such repayment.

 

6.2                              Subject to the terms of the Facility Agreement,
without prejudice to any other provision of this Agreement, KEG shall repay the
Total KEFI Loan Amount (in whole or in part) to KEFI in immediately available
funds on receipt of a demand therefore.

 

7.                                     Prepayment

 

Subject to the terms of the Facility Agreement, KEG may prepay the Total KEFI
Loan Amount in whole or in part (including any KEFI Loan or any part of any KEFI
Loan) at any time with the prior agreement of KEFI.  No amount prepaid may be
re-borrowed.

 

8.                                     Payments of amounts corresponding to
amounts due under the Facility Agreement

 

If on any date fees or other costs, are due and payable by KEFI pursuant to the
Facility Agreement (a “Fee Payment”), there shall on such date, fall due and
payable by KEG to KEFI hereunder a corresponding payment of fees, or other
costs, as the case may be).

 

9.                                     Payments

 

All payments to be made by KEG under this Agreement shall be made in US Dollars
in immediately available funds on the due date for payment to such account as
KEFI may designate.

 

--------------------------------------------------------------------------------


 

10.                              Tax indemnity

 

KEG shall (within five Business Days of demand by KEFI) indemnify KEFI against
any loss, liability or cost which KEFI determines will be or has been (directly
or indirectly) suffered by KEFI for or on account of Tax in respect of this
Agreement.

 

11.                              Law

 

This Agreement shall be governed by and construed in accordance with English
law.

 

12.                              Jurisdiction

 

12.1                       Each party agrees that any proceeding, suit or action
arising out of or in connection with this Agreement (“Proceedings”) may be
brought in the courts of England.

 

12.2                       This Clause 12 shall not limit the right of either
party to take Proceedings against the other in any court.

 

12.3                       Each party waives (and agrees not to raise) any
objection, on the ground of forum non conveniens or on any other ground, to the
taking of Proceedings in any court in accordance with this Clause 12.  Each
party also agrees that a judgment against it in Proceedings brought in any
jurisdiction in accordance with this Clause 12 shall be conclusive and binding
upon it and may be enforced in any other jurisdiction.

 

12.4                       Each party irrevocably submits and agrees to submit
to the jurisdiction of the English courts and of any other court in which
Proceedings may be brought in accordance with this Clause.

 

13.                              Agent for Service

 

13.1                       Each party irrevocably appoints Trusec Limited of 2
Lambs Passage, London, EC1Y 8BB (the “Process Agent”) to be its agent for the
receipt of service of process in England.  It is agreed that any Service
Document may be effectively served on it in connection with Proceedings in
England and Wales by service on its agent affected in any manner permitted by
the Civil Procedure Rules.

 

13.2                       If the Process Agent at any time ceases for any
reason to act as such for either party, the affected party shall appoint a
replacement agent having an address for service in England or Wales and shall
notify the other party of the name and address of the replacement agent. 
Failing such appointment and notification, the other party shall be entitled, by
notice to the affected party, to appoint a replacement agent to act on behalf of
that party.

 

13.3                       “Service Document” means a claim form, order or
judgment issued out of the courts of England and Wales or any document relating
to or in connection with any Proceedings.

 

--------------------------------------------------------------------------------


 

14.                              Notices

 

Any communication to be made under this Agreement will only be effective if it
is in writing.  The relevant details of each party for the purposes of this
Agreement are set out in the Facility Agreement.

 

15.                              Assignment

 

Neither party may assign or transfer any of its rights and/or obligations under
this Agreement without the prior consent of the other party.

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Intercompany Loan Agreement
Utilisation Request

 

From:                                                               Kosmos
Energy Ghana HC

 

To:                                                                            
Kosmos Energy Finance International

 

Dated:

 

 

 

Dear Sirs:

 

Intercompany Loan Agreement
dated                                         2011 (the “Agreement”)

 

1.                                     We refer to the Agreement. This is a
Utilisation Request. Terms defined in this Utilisation Request have the same
meaning in this Utilisation Request.

 

2.                                      We wish to borrow an Advance on the
following terms:

 

Proposed Utilisation Date:

 

Advance Amount:

 

Interest Period:

 

3.                                      This Utilisation Request is irrevocable.

 

Yours faithfully,

 

 

 

 

 

 

 

authorised signatory for

 

Kosmos Energy Ghana HC

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5
ACCEPTING LENDERS AND TRANSFERRING LENDERS

 

Part 1

 

Accepting Lender

Commitments
transferred to it

Loan participations
transferred to it

 

Credit Agricole Corporate and Investment Bank

$10,416,666.6700

 

 

 

 

HSBC Bank Plc

$10,416,666.6700

 

 

 

 

Standard Chartered Bank

$10,416,666.6700

 

 

 

 

BNP Paribas

$23,837,721.2600

 

 

 

 

Societe Generale

$42,469,298.2600

 

 

 

 

Sumitomo Mitsui Banking Corporation

$30,000,000.0000

 

 

 

 

ING Bank N.V.

$23,684,210.5300

 

 

 

 

Nedcap International Ltd

$16,131,576.9500

 

 

 

 

Barclays Bank of Ghana Ltd

$6,200,000.0000

 

 

 

 

 

Part 2

 

Transferring Lender

Commitments
transferred by it

Loan participations
transferred by it

 

ABSA Capital

$12,198,212.2200

 

 

 

 

FirstRand Bank Limited

$40,000,000.0000

 

 

 

 

Unicredit Bank AG

$36,842,105.2600

 

 

 

 

Stichting Pensioenfonds Zorg en Welzijn

$25,789,473.6800

 

 

 

 

Ecobank Ghana Ltd

$22,105,263.1600

 

 

 

 

Siemens Bank

$22,105,263.1600

 

 

 

 

Barclays Bank Plc

$14,532,489.5300

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6
FORM OF AMENDMENT TRANSFER CERTIFICATE

 

To:                             [The Transferring Lender] (the “Transferring
Lender”) and [The Accepting Lender] (the “Accepting Lender”)

 

From:               BNP PARIBAS as (the “ Facility Agent”)

 

Dated:

 

Dear Sirs

 

Kosmos Energy Finance International — Facility Agreement
dated [·] (the “Agreement”) as amended by Deed dated [·] (the “Deed”)

 

 

1.                                     We refer to the Agreement.  This is an
Amendment Transfer Certificate.  Terms defined in the Agreement and the Deed
have the same meaning in this Transfer Certificate unless given a different
meaning in this certificate.

 

2.                                      We refer to clause 10(G) of the Deed:

 

(A)                               The Transferring Lender and the Accepting
Lender agree to the Transferring Lender transferring to the Accepting Lender by
novation all of the Transferring Lender’s Commitment and Loan participation
referred to in the Schedule in accordance with clause 30.5 of the Agreement. 
This certificate shall be deemed to be a Transfer Certificate for the purposes
of the Agreement.

 

(B)                                The Transfer Date, being the Effective Date
under the Deed, is [·].

 

3.                                     The Accepting Lender expressly
acknowledges the limitations on the Transferring Lender’s obligations set out in
paragraph (C) of Clause 30.4 of the Agreement.

 

4.                                     The Facility Agent is irrevocably
authorised to enter into this Amendment Transfer Certificate for and on behalf
of the Transferring Lender and the Accepting Lender, and each shall be bound by
the terms of this Amendment Transfer Certificate.

 

5.                                     The Accepting Lender shall pay to the
Facility Agent on the Effective Date an amount equal to the amount of the Loans
transferred to it.

 

6.                                      This Transfer Certificate is governed by
English law.

 

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitment and Loan participation to be transferred

 

[Insert relevant details]

 

This Transfer Certificate is signed by the Facility Agent for an on behalf of
[·] as Transferring Lender and [·] as Accepting Lender and the Transfer Date is
confirmed as [·].

 

BNP PARIBAS

 

By:

 

--------------------------------------------------------------------------------